Exhibit 10.1


[EXECUTION COPY]



--------------------------------------------------------------------------------

[Published CUSIP Number: 20451KAA5 (Credit Facility);
20451KAB3 (Revolver); 20451KAC1 (Term Loan)]
US $700,000,000
CREDIT AGREEMENT,
dated as of April 20, 2016,
among
COMPASS MINERALS INTERNATIONAL, INC.,
as US Borrower,
COMPASS MINERALS CANADA CORP.,
as Canadian Borrower,
COMPASS MINERALS UK LIMITED,
as UK Borrower,
THE LENDERS PARTY HERETO FROM TIME TO TIME
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_______________________________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners,


FIFTH THIRD BANK, NATIONAL ASSOCIATION, PNC BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
U.S. BANK, NATIONAL ASSOCIATION, BANK OF MONTREAL, BOK FINANCIAL CORPORATION and
BRANCH BANKING AND TRUST COMPANY,
as Co-Documentation Agents

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


 
 
ARTICLE I DEFINITIONS
2


 
 
Section 1.01 Defined Terms
2


Section 1.02 Other Interpretive Provisions
70


Section 1.03 Accounting Terms
71


Section 1.04 Rounding
72


Section 1.05 Times of Day
72


Section 1.06 Letter of Credit Amounts
72


Section 1.07 Currency Equivalents Generally
72


Section 1.08 Pro Forma Calculations
73


Section 1.09 Rates
75


 
 
ARTICLE II LOANS AND LETTERS OF CREDIT
75


 
 
Section 2.01 Term Loan Commitments
75


Section 2.02 Procedure for Term Loan Borrowing
76


Section 2.03 Repayment of Term Loans
76


Section 2.04 Revolving Commitments
77


Section 2.05 Procedure for Revolving Borrowing
77


Section 2.06 Swing Line Loans
79


Section 2.07 Letters of Credit
82


Section 2.08 Repayment of Loans; Evidence of Debt
88


Section 2.09 Fees
90


Section 2.10 Voluntary Prepayments and Commitment Reductions
91


Section 2.11 Mandatory Prepayments and Commitment Reductions
93


Section 2.12 Application of Prepayments/Reductions
95


Section 2.13 Conversion and Continuation Options
97


Section 2.14 Minimum Amounts and Maximum Number of Eurocurrency Borrowings
98


Section 2.15 Interest Rates and Payment Dates
98


Section 2.16 Illegality
100


Section 2.17 Inability to Determine Interest Rate
101


Section 2.18 Payments Generally; Administrative Agent’s Clawback
102


Section 2.19 Increased Costs; Capital Adequacy
104


Section 2.20 Taxes
105


Section 2.21 Breakage Payments
112


Section 2.22 Pro Rata Treatment
113


Section 2.23 Cash Collateral
114


Section 2.24 Defaulting Lenders
114


Section 2.25 Mitigation Obligations; Replacement of Lenders
117


Section 2.26 Incremental Credit Extensions
119





i







--------------------------------------------------------------------------------





Section 2.27 Extension of Term Loans and Revolving Commitments
125


Section 2.28 Refinancing Amendments
129


Section 2.29 Redenomination of Sterling
131


 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
132


 
 
Section 3.01 Existence, Qualification and Power
132


Section 3.02 Authorization; Enforceability
132


Section 3.03 No Conflicts
132


Section 3.04 Financial Statements; Projections; No Material Adverse Effect
133


Section 3.05 Intellectual Property
133


Section 3.06 Properties
133


Section 3.07 Equity Interests and Subsidiaries
134


Section 3.08 Litigation
134


Section 3.09 Investment Company Act
134


Section 3.10 Federal Reserve Regulations
134


Section 3.11 Taxes
135


Section 3.12 No Material Misstatements
135


Section 3.13 Labor Matters
135


Section 3.14 Pension Matters
136


Section 3.15 Environmental Matters
137


Section 3.16 Insurance
137


Section 3.17 Security Documents
138


Section 3.18 Senior Indebtedness
139


Section 3.19 Solvency
139


Section 3.20 PATRIOT Act, etc
139


Section 3.21 Anti-Terrorism Laws
139


Section 3.22 Anti-Corruption Laws and Sanctions
140


Section 3.23 Use of Proceeds
140


Section 3.24 Compliance with Laws
140


Section 3.25 EEA Financial Institution
140


 
 
ARTICLE IV CONDITIONS PRECEDENT
140


 
 
Section 4.01 Conditions to Initial Credit Extension
141


Section 4.02 Conditions to Each Credit Extension
144


 
 
ARTICLE V AFFIRMATIVE COVENANTS
145


 
 
Section 5.01 Financial Statements
145


Section 5.02 Certificates; Other Information
147


Section 5.03 Notices
148





ii







--------------------------------------------------------------------------------





Section 5.04 Payment of Taxes
148


Section 5.05 Preservation of Existence, Etc
148


Section 5.06 Maintenance of Property
149


Section 5.07 Maintenance of Insurance
149


Section 5.08 Books and Records; Inspection Rights
149


Section 5.09 Compliance with Laws
150


Section 5.10 Compliance with Environmental Laws
150


Section 5.11 Use of Proceeds
150


Section 5.12 Covenant to Guarantee Obligations and Give Security
151


Section 5.13 Further Assurances
153


Section 5.14 Unrestricted Subsidiary Designation
153


Section 5.15 Maintenance of Ratings
154


Section 5.16 Pension Matters
154


Section 5.17 Information Regarding Collateral
154


Section 5.18 Post-Closing Undertakings
154


 
 
ARTICLE VI NEGATIVE COVENANTS
154


 
 
Section 6.01 Limitation on Indebtedness
154


Section 6.02 Limitation on Liens
160


Section 6.03 Limitation on Fundamental Changes
163


Section 6.04 Limitation on Dispositions
165


Section 6.05 Limitation on Restricted Payments
167


Section 6.06 Limitation on Investments
169


Section 6.07 Limitation on Prepayments; Modifications of Debt Instruments and
Organizational Documents
171


Section 6.08 Limitation on Transactions with Affiliates
172


Section 6.09 Limitation on Sale and Leasebacks
173


Section 6.10 Limitation on Changes in Fiscal Periods
174


Section 6.11 Limitation on Burdensome Agreements
174


Section 6.12 Limitation on Lines of Business
175


Section 6.13 Financial Covenants
175


 
 
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
175


 
 
Section 7.01 Events of Default
175


Section 7.02 Remedies Upon Event of Default
178


Section 7.03 Application of Funds
178


 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
179


 
 
Section 8.01 Appointment and Authority
179


Section 8.02 Rights as a Lender and an Issuing Bank
180





iii







--------------------------------------------------------------------------------





Section 8.03 Exculpatory Provisions
180


Section 8.04 Reliance by Administrative Agent
181


Section 8.05 Delegation of Duties
182


Section 8.06 Resignation of Administrative Agent
182


Section 8.07 Non-Reliance on Administrative Agent and Other Lenders
184


Section 8.08 No Other Duties, Etc
184


Section 8.09 Administrative Agent May File Proofs of Claim
184


Section 8.10 Collateral and Guarantee Matters
184


Section 8.11 Additional Secured Parties
186


 
 
ARTICLE IX MISCELLANEOUS
186


 
 
Section 9.01 Amendments and Waivers
186


Section 9.02 Notices
190


Section 9.03 No Waiver by Course of Conduct; Cumulative Remedies
193


Section 9.04 Survival of Representations, Warranties, Covenants and Agreements
194


Section 9.05 Payment of Expenses; Indemnity
194


Section 9.06 Successors and Assigns; Participations and Assignments
197


Section 9.07 Sharing of Payments by Lenders; Set-off
204


Section 9.08 Counterparts
205


Section 9.09 Severability
205


Section 9.10 Section Headings
205


Section 9.11 Integration
205


Section 9.12 Governing Law
205


Section 9.13 Submission to Jurisdiction; Waivers
206


Section 9.14 Acknowledgments
207


Section 9.15 Confidentiality
207


Section 9.16 Waiver of Jury Trial
208


Section 9.17 PATRIOT Act Notice
209


Section 9.18 Usury Savings Clause
209


Section 9.19 Payments Set Aside
209


Section 9.20 No Advisory or Fiduciary Responsibility
210


Section 9.21 Judgment Currency
211


Section 9.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions
211





    


iv







--------------------------------------------------------------------------------





ANNEXES:
 
 
 
Annex A
Existing Letters of Credit
Annex B-1
Revolving Commitments
Annex B-2
Term Loan Commitments
Annex B-3
L/C Commitments
Annex B-4
Swing Line Commitments
 
 
SCHEDULES:
 
 
 
Schedule 1.01(a)
Mortgaged Property
Schedule 3.07
Equity Interests
Schedule 3.17(a)
UCC Filing Jurisdictions
Schedule 3.17(b)
Mortgage Filing Jurisdictions
Schedule 4.01(a)
Closing Date Security Documents
Schedule 5.18
Post-Closing Undertakings
Schedule 6.01
Existing Indebtedness
Schedule 6.02
Existing Liens
Schedule 6.06
Existing Investments
Schedule 6.08
Existing Affiliate Transactions
Schedule 6.11
Existing Restrictive Agreements
 
 
EXHIBITS:
 
 
 
Exhibit A
Form of Compliance Certificate
Exhibit B
Form of Assignment and Assumption
Exhibit C-1
Form of Term Loan Note
Exhibit C-2
Form of Revolving Note
Exhibit C-3
Form of Swing Line Note
Exhibit D-1
Form of US Tax Compliance Certificate
Exhibit D-2
Form of US Tax Compliance Certificate
Exhibit D-3
Form of US Tax Compliance Certificate
Exhibit D-4
Form of US Tax Compliance Certificate
Exhibit E
Form of Borrowing Notice
Exhibit F
Form of Solvency Certificate
Exhibit G
Form of Subordinated Intercompany Note













v







--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of April 20, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among COMPASS MINERALS INTERNATIONAL, INC., a Delaware corporation
(the “US Borrower”), COMPASS MINERALS CANADA CORP., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada (the “Canadian
Borrower”), COMPASS MINERALS UK LIMITED, a company incorporated under the laws
of England and Wales (the “UK Borrower” and, together with the US Borrower and
the Canadian Borrower, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties hereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties.
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Lenders extend credit in the form
of (a) Term Loans to the US Borrower (such term and each other capitalized term
used herein having the meaning set forth in Section 1.01, unless otherwise
defined herein) on the Closing Date in an aggregate principal amount equal to
$400,000,000 and (b) Revolving Loans at any time and from time to time on and
after the Closing Date and prior to the Revolving Termination Date in an
aggregate principal amount at any one time outstanding (when taken together with
the face amount of Letters of Credit and Swing Line Loans then outstanding) the
Dollar Equivalent of which shall not exceed $300,000,000, which will provide
sublimits for Revolving Loans to the Canadian Borrower and for Revolving Loans
to the UK Borrower in an aggregate principal amount at any one time outstanding
the Dollar Equivalent of which shall not exceed $40,000,000 and $10,000,000,
respectively. The Borrowers have requested that the Issuing Banks issue Letters
of Credit in an aggregate face amount at any one time outstanding the Dollar
Equivalent of which shall not exceed $50,000,000. The proceeds of the Term Loans
may be used on the Closing Date solely to fund, in part, the Transactions. The
proceeds of the Revolving Loans and Letters of Credit may be used to provide for
ongoing working capital requirements of the US Borrower and its Restricted
Subsidiaries and for other general corporate purposes, including distributions,
of the US Borrower and its Restricted Subsidiaries. The proceeds of the
Incremental Loans are to be used for ongoing working capital requirements of the
US Borrower and its Restricted Subsidiaries and other general corporate
purposes;
WHEREAS, (a) the US Borrower and each Domestic Subsidiary Guarantor desires to
secure the Obligations of the US Borrower by granting to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in and Lien
upon substantially all of the property and assets of the US Borrower and the
other Domestic Subsidiary Guarantors and (b) the Canadian Borrower desires to
secure the Obligations of the Canadian Borrower and the UK Borrower by granting
to the Administrative Agent, for the benefit of the Secured Parties, a Lien on
the Goderich Mine, in each case subject to the limitations described herein and
in the Security Documents; and
WHEREAS, the Lenders are willing to extend such credit to the Borrowers, and the
Issuing Banks are willing to issue Letters of Credit for the account of the US
Borrower, in each case on the terms and subject to the conditions set forth
herein.


1



--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the terms listed in
this Section 1.01 shall have the respective meanings set forth in this Section
1.01.
“Accounting Change” shall mean any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.
“Additional Lender” shall have the meaning set forth in Section 2.26(c).
“Additional Refinancing Lender” shall have the meaning set forth in Section
2.28(a).
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A. (“JPMCB”), in its
capacity as administrative agent and collateral agent for the Lenders hereunder
(and any permitted successors and assigns in such capacity) or, as applicable,
such Affiliates thereof as it shall from time to time designate for the purpose
of performing its obligations hereunder in such capacity, including initially
(a) with respect to any Loan made to the Canadian Borrower, JPMorgan Chase Bank,
N.A., Toronto Branch and (b) with respect to any Loan made to the UK Borrower,
J.P. Morgan Europe Limited. References to “Administrative Agent” shall also
include JPMorgan Chase Bank, N.A., Toronto Branch, J.P. Morgan Europe Limited
and any other Person designated by JPMCB, in each case acting in its capacity as
“Security Trustee”, “Trustee”, “Agent” or “Collateral Agent” under any Security
Document relating to Collateral provided under the laws of any Canadian
jurisdiction or United Kingdom jurisdiction, or acting in any similar capacity
under any other Security Document under the laws of the United States of America
or any other jurisdiction.
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, for purposes of Section 6.08 the term “Affiliate” shall also
include any Person that directly or indirectly owns 10% or more of any class of
Equity Interests of the Person specified or that is an officer or director of
the Person specified.
“Agents” shall mean the collective reference to the Administrative Agent, the
Co-Syndication Agents and the Co-Documentation Agents.
“Agreement” shall have the meaning set forth in the preamble hereto.




2



--------------------------------------------------------------------------------





“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees or
Eurocurrency Rate, Base Rate or Canadian Prime Rate “floor”; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated life to maturity
at the time of incurrence of the applicable Indebtedness); provided, further,
that “All-In Yield” shall not include arrangement fees, structuring fees,
underwriting fees or other fees not paid to all providers of such Indebtedness.
“Alternative Currency” shall mean each of the following currencies: Canadian
Dollars, Euros and Sterling.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the US Borrower or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act
2010, the Corruption of Foreign Public Officials Acts (Canada) and other similar
legislation in any other jurisdictions (as any of the foregoing laws may from
time to time be amended, renewed, extended, or replaced).
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Assets Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable ECF Percentage” shall mean, for any fiscal year of the US Borrower,
(a) 50.0% if the Consolidated Total Leverage Ratio as of the last day of such
fiscal year is greater than 3.50:1.00, (b) 25.0% if the Consolidated Total
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.50:1.00 and greater than 3.00:1.00 and (c) 0.0% if the Consolidated Total
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.00:1.00.
“Applicable Margin” shall mean the percentage per annum as set forth below and
determined based on the lower of (a) the applicable Level determined by
reference to the applicable Consolidated Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.02 (such Level, the “Leverage Level”) and (b) the
applicable Level determined by reference to the applicable Corporate Rating
(such Level, the “Ratings Level”), with Level I being the “lowest” level and
Level V being the “highest” level; provided that if the Leverage Level and the
Ratings Level are more than two Levels apart, then the Applicable Margin will be
determined by the Level that is one Level higher than the lower of the Leverage
Level and the Ratings Level (for example, if the Leverage Level is Level I and
the Ratings Level is Level IV, then the Applicable Margin will be determined by
Level II).






3



--------------------------------------------------------------------------------







Level


Corporate Rating
(Moody’s/S&P)
Consolidated Total Leverage Ratio
Applicable Margin for Eurocurrency Loans
Applicable Margin for Base Rate Loans and Canadian Prime Rate Loans
I
Baa2/BBB or higher
≤ 1.25 to 1.00
1.250%
0.250%
II
Baa3/BBB-
> 1.25 to 1.00 but
≤ 2.00 to 1.00
1.375%
0.375%
III
Ba1/BB+
> 2.00:1.00
but
≤ 2.50 to 1.00
1.500%
0.500%
IV
Ba2/BB
> 2.50 :1.00
but
≤ 3.25:1.00
1.750%
0.750%
V
Ba3/BB- or lower
>3.25:1.00
2.000%
1.000%



Solely for purposes of determining the Ratings Level:
(a)    If the applicable Corporate Rating by Moody’s and S&P are split-rated (a)
by one Level, then the Ratings Level shall be determined by the higher of the
two Corporate Ratings or (b) by more than one Level, then the Ratings Level
shall be determined by the Corporate Rating that is one Level higher than the
Level applicable to the higher Corporate Rating by Moody’s or S&P, as the case
may be (for example, if the Corporate Rating by Moody’s is Baa2 and the
Corporate Rating by S&P is BB+, then the Ratings Level will be Level II);
(b)    In the event that either Moody’s or S&P (but not both) shall no longer
issue a Corporate Rating, the Ratings Level shall be determined by the remaining
Corporate Rating; and
(c)    In the event that both Moody’s and S&P no longer issue a Corporate
Rating, unless and until the date, if any, that the US Borrower and the Required
Lenders agree on a different arrangement, the existing Ratings Level shall
continue in effect for the 30-day period immediately following such event, and
subsequent to such period the Ratings Level shall be Level V.
For purposes of the foregoing, each change in the Leverage Level resulting from
a change in the Consolidated Total Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent pursuant to Section 5.01(a) or Section 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the Leverage
Level shall be deemed to be in Level V at the option of the Administrative Agent
or at the request of the Required Lenders if the US Borrower fails to deliver
the consolidated financial statements required


4



--------------------------------------------------------------------------------





to be delivered by it pursuant to Section 5.01(a) or Section 5.01(b) or the
Compliance Certificate required pursuant to Section 5.02(b) during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.
Furthermore, the Applicable Margin in respect of any Incremental Loans, Extended
Term Loans, Extended Revolving Loans, Refinancing Term Loans or Other Revolving
Loans shall be the applicable percentages per annum set forth in the applicable
Incremental Amendment, Extension Offer or Refinancing Amendment, respectively.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Approved Electronic Communications” shall mean, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any Agent, Lender or Issuing Bank
by means of electronic communications pursuant to Section 9.02(b) or Section
9.02(d), including through the Platform.
“Approved Fund” shall mean any Person (other than a natural person and any
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” shall mean, collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) and The Bank of Nova Scotia, in their capacities as
joint lead arrangers and joint bookrunner of the Credit Facilities.
“Asset Sale” shall mean (a) any Disposition of Property or series of related
Dispositions of Property (excluding any Disposition pursuant to Section 6.04(a),
Section 6.04(b), Section 6.04(c), Section 6.04(d), Section 6.04(e), Section
6.04(g), Section 6.04(i), Section 6.04(j), Section 6.04(k), Section 6.04(l),
Section 6.04(m), Section 6.04(n) or Section 6.04(o)), other than Dispositions
resulting in gross proceeds (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) not
exceeding (i) $5,000,000 with respect to any Disposition or series of related
Dispositions and (ii) $20,000,000 in the aggregate for all Dispositions during
any fiscal year of the US Borrower and (b) any Disposition pursuant to Section
6.04(p).


5



--------------------------------------------------------------------------------





“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.06), and accepted by the Administrative Agent,
in substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect of any Sale and
Leaseback, as at the time of determination, the present value of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback, including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided that, if such Sale and Leaseback results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of Capital Lease Obligation.
“Available Amount” shall mean, as at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    50% of Consolidated Net Income (calculated without giving effect to the
adjustments described in clauses (d) through (m) of the definition thereof) for
the period (taken as one period) beginning on January 1, 2017, to the end of the
US Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable; plus
(b)    the cumulative amount of cash and Cash Equivalent proceeds from (i) the
sale of Equity Interests (other than any Disqualified Equity Interests) of the
US Borrower and (ii) the principal amount of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations or that is
owed to an Unrestricted Subsidiary) of the relevant Borrower or any Restricted
Subsidiary owed to a Person that is not a Loan Party or a Subsidiary of a Loan
Party incurred after the Closing Date that is converted to common Equity
Interests (other than any Disqualified Equity Interests) of the US Borrower to
the extent not previously applied for a purpose other than use in the Available
Amount; plus
(c)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the US
Borrower or a Restricted Subsidiary, in each case after the Closing Date, the
fair market value of the Investments of the US Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary as of the time of such
re-designation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made
pursuant to Section 6.06(t); provided, in each case, that such amount does not
exceed the amount of such Investment made pursuant to Section 6.06(t) as such
amount is reduced by any returns contemplated by clause (d) below prior to such
time; plus
(d)    to the extent not already included in Consolidated Net Income, an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in cash or Cash Equivalents by the US Borrower or any Restricted
Subsidiary after the Closing Date in respect of any Investments made


6



--------------------------------------------------------------------------------





pursuant to Section 6.06(t); provided, in each case, that such amount does not
exceed the amount of such Investment made pursuant to Section 6.06(t); plus
(e)    to the extent not already included in Consolidated Net Income, the
aggregate amount actually received in cash or Cash Equivalents by the US
Borrower or any Restricted Subsidiary after the Closing Date from:
(i)the sale (other than to the US Borrower or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority investment; or
(ii)any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority investment; or
(iii)any interest, repayments of principal and similar payments by an
Unrestricted Subsidiary or in respect of any minority investment; minus
(f)    the aggregate amount of the Available Amount used to make Restricted
Payments pursuant to Section 6.05(h) after the Closing Date and prior to such
time; minus
(g)    the aggregate amount of the Available Amount used to make Investments
pursuant to Section 6.06(t) after the Closing Date and prior to such time; minus
(h)    the aggregate amount of the Available Amount used to make payments or
distributions in respect of Junior Indebtedness pursuant to Section 6.07(a)(iii)
after the Closing Date and prior to such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank Levy” shall mean (i) the UK bank levy as set out in the Finance Act 2011,
(ii) the French taxe bancaire de risque systémique as set out in Article 235 ter
ZE of the French tax code (Code Général des Impôts) and the French taxe pour le
financement du fonds de soutien as set out in Article 235 ter ZE bis of the
French tax code (Code Général des Impôts), (iii) the German bank levy as set out
in the German Restructuring Fund Act 2010 (Restrukturierungsfondsgesetz) (as
amended), and (iv) any substantively similar bank levy or Tax in any other
non-U.S. jurisdiction, in each case, to the extent in force (or formally
announced though not yet enacted into law) as at the date of this Agreement or
(if applicable) as at the date the relevant Lender accedes as a Lender to this
Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.


7



--------------------------------------------------------------------------------





“Base Rate” shall mean, for any day, a per annum rate of interest equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 0.50% and (c) the Eurocurrency Rate (after giving effect
to any Eurocurrency Rate “floor”) that would be payable on such day for a
Eurocurrency Loan with a one-month interest period plus 1.00%; provided that, if
the Base Rate determined based on the foregoing is less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the NYFRB Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, then the Base Rate shall be determined without regard to clause (b) of
the preceding sentence until the circumstances giving rise to such inability no
longer exist. For purposes of clause (c) above, the Eurocurrency Rate on any day
shall be based on the LIBO Screen Rate at approximately 11:00 a.m., London time,
on such day for deposits in Dollars (assuming an Interest Period of one month);
provided that (i) if no LIBO Screen Rate shall be available for a one-month
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than a one-month Interest Period, then the LIBO Screen Rate
for purposes of this sentence shall be the Interpolated Rate at such time and
(ii) if such rate shall be less than zero, such rate shall be deemed to be zero.
Any change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively.
“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” shall mean a Loan bearing interest at a rate determined by
reference to the Base Rate and, in any event, shall include all Swing Line
Loans.
“Blocked Person” shall have the meaning set forth in Section 3.21(b).
“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America, or any successor thereto.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the UK Borrower, which:
(a)    where it relates to a UK Treaty Lender that is a Lender on the day this
Agreement is entered into, contains the scheme reference number and jurisdiction
of tax residence stated opposite that Lender's name in Annex B-1, and is filed
with HMRC within 30 days of the date of this Agreement; or
(b)    where it relates to a UK Treaty Lender that is not a party to this
Agreement on the date on which this Agreement is entered into, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Assumption or as otherwise notified
to the UK Borrower in writing within 15 days of the relevant UK Treaty Lender
becoming a party to this Agreement and is filed with HMRC within 30 days of that
date.
“Borrowers” shall have the meaning set forth in the preamble hereto.


8



--------------------------------------------------------------------------------





“Borrowing” shall mean (a) a borrowing of Swing Line Loans made on the same date
and (b) a borrowing of Loans (other than Swing Line Loans) of the same Class,
Type and currency, made, converted or continued by the US Borrower, the Canadian
Borrower or the UK Borrower, as the case may be, on the same date and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect.
“Borrowing Date” shall mean any Business Day specified by a Borrower in a
Borrowing Notice as a date on which the relevant Lenders are requested to make
Loans hereunder.
“Borrowing Notice” shall mean, with respect to any request for borrowing of
Loans hereunder, a notice from a Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit E, delivered to the
Administrative Agent.
“Brazilian Foreign Guarantee Agreement” shall mean the Brazilian Foreign
Guarantee Agreement, executed and delivered by Compass Minerals do Brasil Ltda
pursuant to Schedule 5.18.
“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close; provided that (a) when used in connection
with notices, determinations, fundings, payments or other dealings in connection
with the Eurocurrency Rate or any Eurocurrency Loans (other than Loans
denominated in Canadian Dollars), the term “Business Day” will also exclude any
day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market or any day on which banks in London are
not open for general business, (b) when used in connection with notices,
determinations, fundings, payments or other dealings with respect to any Loan
denominated in Canadian Dollars, the term “Business Day” will also exclude any
day on which banks in Toronto, Ontario are not open for dealings in deposits of
Canadian Dollars in the Canadian interbank market; (c) when used in connection
with notices, determinations, fundings, payments or other dealings with respect
to any Loan denominated in Euro, the term “Business Day” will also exclude any
day that is not a TARGET Day; and (d) when used in connection with notices,
determinations, fundings, payments or other dealings with respect to any Loan
denominated in Sterling, the term “Business Day” will also exclude any day on
which banking institutions located in London, England are authorized or required
by law or other governmental action to close.
“Calculation Date” shall mean (a) the last Business Day of each calendar quarter
of the US Borrower, (b) each date (with such date to be reasonably determined by
the Administrative Agent) that is on or about the date of (i) a Borrowing Notice
or a notice delivered pursuant to Section 2.13, in each case with respect to any
Revolving Loan or (ii) the issuance, amendment, renewal or extension of a Letter
of Credit and (c) if an Event of Default has occurred and is continuing, any
Business Day as determined by the Administrative Agent in its sole discretion.
“Canadian Borrower” shall have the meaning set forth in the preamble hereto.
“Canadian Dollars” or “C$” shall mean lawful money of Canada.
“Canadian Pension Plan” shall mean a “registered pension plan”, as such term is
defined in subsection 248(1) of the Income Tax Act (Canada), which is or was
sponsored, administered or


9



--------------------------------------------------------------------------------





contributed to, or required to be contributed to, by the Canadian Borrower or
under which the Canadian Borrower has or may incur any actual or contingent
liability.
“Canadian Prime Rate” shall mean, for any day, the per annum rate of interest
equal to the greater of (a) the per annum rate of interest publicly announced
from time to time by the Administrative Agent as its reference rate in effect on
such day at its principal office in Toronto, Canada, for determining interest
rates applicable to commercial loans denominated in Canadian Dollars in Canada
(each change in such reference rate being effective from and including the date
such change is publicly announced as being effective) and (b) the Eurocurrency
Rate that would be payable on such day for a Eurocurrency Loan denominated in
Canadian Dollars with a one-month Interest Period plus 1.00%. For purposes of
clause (b) above, the Eurocurrency Rate on any day shall be based on the CDOR
Rate at approximately 10:00 a.m. (Toronto, Ontario time) (assuming an Interest
Period of one month); provided that (i) if no CDOR Rate shall be available for a
one-month Interest Period but CDOR Rates shall be available for maturities both
longer and shorter than a one-month Interest Period, then the CDOR Rate for
purposes of this sentence shall be the Interpolated Rate at such time and (ii)
if such rate shall be less than zero, such rate shall be deemed to be zero. The
Canadian Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Canadian Prime Rate.
“Canadian Prime Rate Borrowing” shall mean a Borrowing comprised of Canadian
Prime Rate Loans.
“Canadian Prime Rate Loan” shall mean any Revolving Loan made by the Revolving
Lenders to the Canadian Borrower in Canadian Dollars and accruing interest based
on the Canadian Prime Rate.
“Canadian Restricted Subsidiary” shall mean any Restricted Subsidiary that is
organized under the laws of Canada, any province thereof or any jurisdiction
within Canada.
“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.
“Canadian Revolving Exposure” shall mean, with respect to any Revolving Lender
as of any date of determination, an amount equal to the Dollar Equivalent of the
aggregate outstanding principal amount of all Canadian Revolving Loans of such
Revolving Lender as of such date.
“Canadian Revolving Loan” shall mean a Revolving Loan made to the Canadian
Borrower pursuant to clause (ii) of Section 2.04(a).
“Capital Expenditures” shall mean, for any period, without duplication, with
respect to any Person, (a) any expenditure or commitment to expend money for any
purchase or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of such Person prepared in accordance with GAAP and
(b) Capital Lease Obligations; provided that, in any event, “Capital
Expenditures” shall exclude: (i) any Permitted Acquisition and any other
Investment permitted hereunder; (ii) any expenditures


10



--------------------------------------------------------------------------------





to the extent financed with any Net Cash Proceeds of any Asset Sale or Recovery
Event reinvested pursuant to Section 2.11(a) or Section 2.11(b), as applicable;
(iii) expenditures for leasehold improvements for which such Person is
reimbursed in cash or receives a credit; and (iv) capital expenditures to the
extent they are made with the cash and Cash Equivalent proceeds of equity
contributions (other than in respect of Disqualified Equity Interests) made to
the US Borrower after the Closing Date.
“Capital Lease” shall mean, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease,
any lease entered into as part of any Sale and Leaseback or any Synthetic Lease,
or a combination thereof, which obligations are (or would be, if such Synthetic
Lease or other lease were accounted for as a Capital Lease) required to be
classified and accounted for as Capital Leases on a balance sheet of such person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof (or the amount that would be capitalized, if such Synthetic Lease or
other lease were accounted for as a Capital Lease) determined in accordance with
GAAP.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” shall mean, as at any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the government of the United States
of America or (ii) issued by any agency of the United States of America and the
obligations of which are backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition and having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) certificates of deposit, time deposits, Eurocurrency time deposits
or overnight bank deposits having maturities of six months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator), (ii) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 and (iii) has a
rating of at least AA- from S&P and Aa3 from Moody’s; (d) commercial paper of an
issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and


11



--------------------------------------------------------------------------------





maturing within six months from the date of acquisition; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
and (g) shares of money market, mutual or similar funds which (i) invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; (ii) has net assets of not less than $500,000,000 and (iii) has
the highest rating obtainable from either S&P or Moody’s.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” shall mean any Person that is a counterparty to a Cash
Management Agreement and that (a) is an Agent or an Arranger (or an Affiliate of
an Agent or an Arranger), (b) at the time it enters into such Cash Management
Agreement, is a Lender (or an Affiliate of a Lender) or (c) if such Cash
Management Agreement is in effect on the Closing Date, is a Lender (or an
Affiliate of a Lender) as of the Closing Date, in each case in its capacity as a
party to such Cash Management Agreement.
“CDOR Rate” shall have the meaning set forth in the definition of “Eurocurrency
Rate”.
“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” shall mean the occurrence of any of the following events:
(a)    any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act) shall have (x) acquired beneficial ownership or control of 30%
or more (on a fully diluted basis) of the voting and/or economic interest in the
Equity Interests of the US Borrower; or (y) obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of the US Borrower;


12



--------------------------------------------------------------------------------





(b)    the US Borrower shall cease to directly or indirectly own and control
100% (on a fully diluted basis) of each class of outstanding Equity Interests of
either the Canadian Borrower or, except pursuant to a Disposition made in
accordance with Section 6.04(f), the UK Borrower;
(c)    the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of the US Borrower shall cease to be
occupied by Continuing Directors; or
(d)    any “change of control” or similar event (however denominated) shall
occur under any indenture or other agreement with respect to Material
Indebtedness of the US Borrower or any Restricted Subsidiary.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Original Revolving Commitments, Incremental Revolving
Commitments, Extended Revolving Commitments of a given Extension Series, Other
Revolving Commitments of a given Refinancing Series, Original Term Loan
Commitments, Incremental Term Commitments, Extended Term Commitments of a given
Extension Series or Refinancing Term Commitments of a given Refinancing Series
and (c) when used with respect to Loans, refers to whether such Loans are
Original Revolving Loans, Incremental Revolving Loans, Extended Revolving Loans
of a given Extension Series, Other Revolving Loans of a given Refinancing
Series, Original Term Loans, Incremental Term Loans, Refinancing Term Loans of a
given Refinancing Series or Extended Term Loans of a given Extension Series.
Loans that are not fungible for United States federal income tax purposes shall
be construed to be in different Classes or tranches. Commitments that, if and
when drawn in the form of Loans, would yield Loans that are construed to be in
different Classes or tranches pursuant to the immediately preceding sentence
shall be construed to be in different Classes or tranches of Commitments
corresponding to such Loans. There shall be no more than an aggregate of two
Classes of Revolving Facilities and five Classes of Term Loan Facilities under
this Agreement at any one time.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied or waived in accordance with Section
9.01.
“Co-Documentation Agents” shall mean U.S. Bank, National Association, Bank of
Montreal, BOK Financial Corporation and Branch Banking and Trust Company, each
in its capacity as co-documentation agent under this Agreement.
“Code” shall mean the US Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
but in any event excluding Excluded Assets.
“Commitment” shall mean, with respect to any Lender, such Lender’s Original Term
Loan Commitment, Incremental Term Commitment, Extended Term Commitment,
Refinancing Term Commitment, Original Revolving Commitment, Incremental
Revolving Commitment, Extended Revolving Commitment or Other Revolving
Commitment.


13



--------------------------------------------------------------------------------





“Commitment Fee” shall have the meaning set forth in Section 2.09(a).
“Commitment Fee Rate” shall mean the percentage per annum as set forth below and
determined based on the lower of (a) the applicable Level determined by
reference to the applicable Consolidated Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.02 (such Level, the “Leverage Level”) and (b) the
applicable Level determined by reference to the applicable Corporate Rating
(such Level, the “Ratings Level”), with Level I being the “lowest” level and
Level V being the “highest” level; provided that if the Leverage Level and the
Ratings Level are more than two Levels apart, then the Commitment Fee Rate will
be determined by the Level that is one Level higher than the lower of the
Leverage Level and the Ratings Level (for example, if the Leverage Level is
Level I and the Ratings Level is Level IV, then the applicable rate will be
determined by Level II).


Level


Corporate Rating
(Moody’s/S&P)
Consolidated Total Leverage Ratio
Commitment Fee Rate
I
Baa2/BBB or higher
≤ 1.25 to 1.00
0.175%
II
Baa3/BBB-
> 1.25 to 1.00 but
≤ 2.00 to 1.00
0.200%
III
Ba1/BB+
> 2.00:1.00 but
≤ 2.50 to 1.00
0.250%
IV
Ba2/BB
> 2.50 :1.00 but < 3.25:1.00
0.300%
V
Ba3/BB- or lower
> 3.25:1.00
0.350%



Solely for purposes of determining the Ratings Level:
(a)    If the applicable Corporate Rating by Moody’s and S&P are split-rated (i)
by one Level, then the Ratings Level shall be determined by the higher of the
two Corporate Ratings or (ii) by more than one Level, then the Ratings Level
shall be determined by the Corporate Rating that is one Level higher than the
Level applicable to the higher Corporate Rating by Moody’s or S&P, as the case
may be (for example, if the Corporate Rating by Moody’s is Baa2 and the
Corporate Rating by S&P is BB+, then the Ratings Level will be Level II);
(b)    In the event that either Moody’s or S&P (but not both) shall no longer
issue a Corporate Rating, the Ratings Level shall be determined by the remaining
Corporate Rating; and
(c)    In the event that both Moody’s and S&P no longer issue a Corporate
Rating, unless and until the date, if any, that the US Borrower and the Required
Lenders agree on a different arrangement, the existing Ratings Level shall
continue in effect for the 30-day period immediately following such event, and
subsequent to such period the Ratings Level shall be Level V.
For purposes of the foregoing, each change in the Leverage Level resulting from
a change in the Consolidated Total Leverage Ratio shall be effective during the
period commencing on and


14



--------------------------------------------------------------------------------





including the date of delivery to the Administrative Agent pursuant to Section
5.01(a) or Section 5.01(b) of the consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Leverage Level shall be deemed to be in
Level V at the option of the Administrative Agent or at the request of the
Required Lenders if the US Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or Section
5.01(b) or the Compliance Certificate required pursuant to Section 5.02(b)
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements and such certificate are delivered.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate duly executed by a Responsible
Officer of the US Borrower, substantially in the form of Exhibit A.
“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income for such period:
(a)    increased, without duplication, by the following, in each case only to
the extent (and in the same proportion) deducted (and not added back) in
determining Consolidated Net Income for such period:
(i)Consolidated Interest Expense for such period;
(ii)all amounts attributable to depreciation and amortization for such period,
including (without limitation) amortization of deferred financing costs but
excluding amortization expense attributable to a prepaid cash item that was paid
in a prior period;
(iii)consolidated income tax expense for such period;
(iv)any costs or expense incurred by the US Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the US Borrower or net cash proceeds
of an issuance of Equity Interests of the US Borrower (other than Disqualified
Equity Interests), in each case after the Closing Date solely to the extent that
such cash proceeds or net cash proceeds are excluded from the calculation of the
Available Amount and not previously applied for a purpose other than use in the
Available Amount;
(v)the amount of any restructuring charges or reserves, equity-based or non-cash
compensation charges or expenses, including any such charges or expenses arising
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights, retention charges (including charges or expenses in
respect of incentive plans), start-up or initial costs for any project or new
production line, division or new line of business or other business optimization
expenses or reserves, including (without limitation) costs or reserves
associated with improvements to information technology and accounting functions,


15



--------------------------------------------------------------------------------





integration and facilities opening costs or any one-time costs, in each case
incurred in connection with a Specified Transaction; provided that the aggregate
amount included for such period pursuant to this clause (a)(v), when taken
together with the aggregate amount of cost savings, operating expense reductions
and synergies that increase Consolidated Adjusted EBITDA for such period
pursuant to Section 1.08(b), shall not exceed 15% of Consolidated Adjusted
EBITDA (determined prior to giving effect to such increase) for such period;
(vi)any extraordinary, unusual, or non-recurring expenses, losses or charges;
provided that the aggregate amount included pursuant to this clause (a)(vi) for
such period shall not exceed 5% of the Consolidated Adjusted EBITDA (determined
prior to giving effect to such adjustment) for such period;
(vii)any other non-cash charges or adjustments, including any write-offs or
write-downs reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (A) the US Borrower may elect not to add back such
non-cash charge in the current period and (B) to the extent the US Borrower
elects to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated Adjusted EBITDA in such
future period to such extent), and excluding any such non-cash charge or
adjustment in respect of an item that was included in Consolidated Net Income in
a prior period and any such non-cash charge that results from the write-off or
write-down of inventory;
(viii)any expenses, charges or losses to the extent covered by indemnification
or other reimbursement provisions in connection with any Investment, Permitted
Acquisition or sale, conveyance, transfer or other Disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the US Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of the date of such
determination; and
(ix)to the extent covered by insurance and actually reimbursed, or, so long as
the US Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 365 days of the date of
such determination, expenses, charges or losses with respect to liability or
casualty events or business interruption; and
(b)    decreased, without duplication, and to the extent included in arriving at
such Consolidated Net Income:
(i)non-cash gains or adjustments (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Adjusted EBITDA in any prior period) and all other non-cash
items of income for such period;
(ii)all gains and income from investments recorded using the equity method;


16



--------------------------------------------------------------------------------





(iii)all cash payments made during such period on account of accruals, reserves
and other non-cash charges added to Consolidated Net Income in a previous period
pursuant to clause (a)(vii) above;
(iv)any extraordinary, unusual or non-recurring gains for such period determined
on a consolidated basis in accordance with GAAP;
(v)the amount of any expenses, charges or losses covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or sale, conveyance, transfer or other disposition of assets
permitted under this Agreement added to Consolidated Net Income in a previous
period pursuant to clause (a)(viii) above to the extent not indemnified or
reimbursed within 365 days of the date of determination by the US Borrower that
a reasonable basis exists for indemnification or reimbursement; and
(vi)the amount of any expenses, charges or losses with respect to liability or
casualty events or business interruption added to Consolidated Net Income in a
previous period pursuant to clause (a)(ix) above to the extent not reimbursed
within 365 days of the date of determination by the US Borrower that there
exists reasonable evidence that such amount would be reimbursed by the insurer.
“Consolidated Current Assets” shall mean, at any date, all amounts (other than
cash and Cash Equivalents) that would be set forth opposite the caption “total
current assets” (or any like caption) on the most recent consolidated balance
sheet of the US Borrower and its Restricted Subsidiaries in accordance with
GAAP.
“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would be set forth opposite the caption “total current liabilities” (or any like
caption) on the most recent consolidated balance sheet of the US Borrower and
its Restricted Subsidiaries in accordance with GAAP, but excluding (a) the
current portion of Consolidated Funded Debt and (b) all Indebtedness consisting
of Revolving Loans or Swing Line Loans.
“Consolidated First Lien Debt” shall mean, as of any date, all Consolidated
Total Debt under this Agreement and all Consolidated Total Debt that is secured
by a Lien on any of the Collateral on an equal priority basis (but without
regard to control of remedies) with the Liens securing the Obligations, in each
case as of such date.
“Consolidated First Lien Leverage Ratio” shall mean, at any date, the ratio of
(a) Consolidated First Lien Debt on such date to (b) Consolidated Adjusted
EBITDA for the most recently ended Test Period.
“Consolidated Funded Debt” shall mean, as of any date of determination, the
aggregate amount (without duplication) of all Funded Debt of the US Borrower and
its Restricted Subsidiaries as of such date, determined on a consolidated basis
in accordance with GAAP.
“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated Adjusted EBITDA for such Test Period to
(b) Consolidated Interest Expense for such Test Period.


17



--------------------------------------------------------------------------------





“Consolidated Interest Expense” shall mean, with respect to any period, total
consolidated interest expense (including interest attributable to Capital Lease
Obligations in accordance with GAAP) of the US Borrower and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (without duplication) (a) any cash interest or other cash
financing costs accrued during such period in respect of Indebtedness of the US
Borrower and its Restricted Subsidiaries that is required to be capitalized
rather than included in consolidated interest expense of the US Borrower and its
Restricted Subsidiaries for such period in accordance with GAAP plus (b) all
cash dividends paid or payable during such period in respect of Disqualified
Equity Interests issued by the US Borrower or any of its Restricted
Subsidiaries; provided that such dividends shall be multiplied by a fraction the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the US Borrower (expressed as a decimal) for such
period (as estimated by a Responsible Officer in good faith) plus (c) all
discount, interest, yield, fees, premiums and other similar charges or costs in
respect of all Permitted Securitizations for such period that are paid in cash.
For purposes of the foregoing, interest expense shall exclude one-time financing
fees (including arrangement, amendment and contract fees), deferred financing
costs, debt issuance costs, costs in respect of Swap Contracts relating to
interest rate protection, commissions, and expenses and, in each case, the
amortization thereof.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the US Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
however, that there shall be excluded, without duplication:
(a)    except as required by Section 1.08, the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary or is designated a
Restricted Subsidiary, as applicable, or is merged into or consolidated with the
US Borrower or any of its Restricted Subsidiaries or that Person’s assets are
acquired by the US Borrower or any of its Restricted Subsidiaries;
(b)    the income (or loss) of any Person that is not the US Borrower or a
Wholly Owned Subsidiary of the US Borrower, or is an Unrestricted Subsidiary, or
that is accounted for by the equity method of accounting; provided that
Consolidated Net Income shall be increased, to the extent of such Person’s net
income, by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent subsequently
converted into cash or Cash Equivalents during such period) to the US Borrower
or, subject to clause (c) below, any of its consolidated Restricted Subsidiaries
by such Person in such period;
(c)    the undistributed earnings of any Restricted Subsidiary of the US
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by
operation of the terms of its Organizational Documents or any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Restricted Subsidiary;
(d)    the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification or interpretation of accounting
policies during such period to the extent included in Consolidated Net Income;


18



--------------------------------------------------------------------------------





(e)    any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each, case whether or not successful;
(f)    accruals and reserves that are established or adjusted within 12 months
after the closing of any acquisition permitted hereunder (other than any such
acquisition in the ordinary course of business) that are so required to be
established as a result of such acquisition, in each case in accordance with
GAAP;
(g)    any net after-tax effect of gains or losses on disposed, abandoned or
discontinued operations;
(h)    any net after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business (as determined in good faith by the US
Borrower);
(i)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities recorded
using the equity method or as a result of a Change in Law or regulation, in each
case, pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP;
(j)    any equity-based or other non-cash compensation charge or expense,
including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock, profits
interests or other rights or equity-based incentive programs;
(k)    the effects of adjustments (including the effects of such adjustments
pushed down to the US Borrower and its Restricted Subsidiaries) in the US
Borrower’s consolidated financial statements pursuant to GAAP (including in the
inventory (including any impact of changes to inventory valuation policy
methods, including changes in capitalization of variances), property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof) resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to any consummated acquisition or joint venture investment
or the amortization or write-off or write-down of any amounts thereof, net of
Taxes; and
(l)    any cancellation of debt income, including any such income arising from
the purchase of any Loans pursuant to Section 9.06(g).


19



--------------------------------------------------------------------------------





“Consolidated Total Assets” shall mean the total assets of the US Borrower and
its Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the US Borrower
delivered pursuant to Section 5.01(a) or Section 5.01(b).
“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of Consolidated Funded Debt as of such date.
“Consolidated Total Leverage Ratio” shall mean, at any date, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated Adjusted EBITDA for
the most recently ended Test Period.
“Consolidated Total Net Debt” shall mean, at any date, the aggregate principal
amount of Consolidated Funded Debt as of such date (net of Unrestricted Cash as
of such date the Dollar Equivalent of which shall not exceed $50,000,000).
“Consolidated Total Net Leverage Ratio” shall mean, at any date, the ratio of
(a) Consolidated Total Net Debt on such date to (b) Consolidated Adjusted EBITDA
for the most recently ended Test Period.
“Consolidated Working Capital” shall mean, at any date, (a) Consolidated Current
Assets on such date minus (b) Consolidated Current Liabilities on such date.
“Continuing Directors” shall mean (a) the directors of the US Borrower on the
Closing Date and (b) each other director of the US Borrower if, in each case,
such other director’s nomination for election to the board of directors of the
US Borrower is recommended by at least 66-2/3% of the votes of the then
Continuing Directors.
“Contract Consideration” shall have the meaning set forth in the definition of
“Excess Cash Flow.”
“Contractual Obligation” shall mean, with respect to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agents” shall mean Fifth Third Bank, National Association and
PNC Bank National Association & Wells Fargo Bank, National Association, each in
their capacity as co-syndication agent under this Agreement.
“Corporate Rating” shall mean, in the case of Moody’s, the corporate family
rating issued by Moody’s in respect of the US Borrower and, in the case of S&P,
the corporate rating issued by S&P in respect of the US Borrower.


20



--------------------------------------------------------------------------------





“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness incurred
solely by a Borrower in the form of one or more Classes of Loans or Commitments
under this Agreement, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to refinance, in whole or part, existing Term Loans and
Revolving Commitments (and any Revolving Loans outstanding thereunder) of such
Borrower, or any then-existing Credit Agreement Refinancing Indebtedness of such
Borrower (“Refinanced Debt”); provided that (i) such Indebtedness is secured by
the Collateral on an equal priority basis (but without regard to control of
remedies) with the Liens securing the other Obligations hereunder and is not
secured by any property or assets other than the Collateral securing the
relevant Borrower’s Obligations, (ii) such Indebtedness is not guaranteed by any
Person other than the Guarantors guaranteeing the relevant Borrower’s
Obligations, (iii) such Indebtedness is incurred solely to refinance, in whole
or part, Refinanced Debt, and the proceeds thereof shall be substantially
contemporaneously applied to prepay such Refinanced Debt, interest and any
premium (if any) thereon, and fees and expenses incurred in connection with such
Credit Agreement Refinancing Indebtedness, and any Revolving Commitments so
refinanced shall be concurrently terminated, (iv) such Indebtedness (including,
if such Indebtedness includes any Revolving Commitments, the unused amount of
such Revolving Commitments) is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (and, in the
case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments, the applicable amount thereof), plus accrued and unpaid interest,
any premium, and fees and expenses reasonably incurred in connection therewith,
(v) such Indebtedness has a maturity no earlier, and a Weighted Average Life to
Maturity no shorter, than the maturity date or the remaining Weighted Average
Life to Maturity, as applicable, of the Refinanced Debt, (vi) the terms and
conditions of such Indebtedness (except as otherwise provided above and with
respect to pricing, premiums, fees, rate floors and optional prepayment or
redemption terms) are substantially identical to the terms and conditions
applicable to the Refinanced Debt (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness) and (vii) such Refinanced Debt shall be repaid,
all accrued interest, fees, premiums (if any) and penalties in connection
therewith shall be paid, and all commitments in respect thereof shall be
terminated, on the date such Credit Agreement Refinancing Indebtedness is
incurred or obtained.
“Credit Extension” shall mean (a) the making of a Loan or (b) an L/C Credit
Extension.
“Credit Facilities” shall mean each of (a) the Original Term Loan Commitments
and the Original Term Loans made thereunder (the “Original Term Loan Facility”),
(b) any Incremental Term Loan Facility, (c) any Extended Term Loans of a given
Series (each, an “Extended Term Loan Facility”), (d) any Refinancing Term Loans
of a given Class (each, a “Refinancing Term Loan Facility”), (e) the Original
Revolving Commitments and the extensions of credit made thereunder (the
“Original Revolving Facility”), (f) any Incremental Revolving Commitments that
constitute a separate Class and the extensions of credit made thereunder (each,
an “Incremental Revolving Facility”), (g) any Extended Revolving Commitments of
a given Extension Series and the extensions of credit made thereunder (each, an
“Extended Revolving Facility”) and (h) any Other Revolving Commitments of a
given Refinancing Series and the extensions of credit made thereunder (each, an
“Other Revolving Facility”).
“CTA 2009” means the United Kingdom Corporation Tax Act 2009.


21



--------------------------------------------------------------------------------





“Debtor Relief Laws” shall mean the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies Creditors’ Arrangement Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.24(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent, the applicable Issuing Bank and the US
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the US Borrower, the
Administrative Agent, any Issuing Bank or any Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable Default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent, any Issuing Bank or the US Borrower, to confirm in
writing to the Administrative Agent, the applicable Issuing Bank and the US
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the US Borrower) or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law or of a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the US Borrower, each Issuing Bank, each Swing Line Lender and
each Lender.


22



--------------------------------------------------------------------------------





“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the US Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 6.04 that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the US Borrower, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
such Disposition).
“Disposition” shall mean, with respect to any Property, any sale, lease,
sublease, assignment, conveyance, transfer, exclusive license or other
disposition thereof (including (i) by way of merger or consolidation, (ii) any
Sale and Leaseback and (iii) any Synthetic Lease); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Disqualified Equity Interests” shall mean any Equity Interests that, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) require the payment of any dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards) or (c) are or become convertible into or
exchangeable for, automatically or at the option of any holder thereof, any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests, in the case of each of clauses (a), (b) and (c), prior to the date
that is 91 days after the Latest Maturity Date at the time of issuance of such
Equity Interests (other than (i) following Payment in Full or (ii) upon a
“change in control”; provided that any payment required pursuant to this clause
(ii) is subject to the prior Payment in Full); provided, however, that if such
Equity Interests are issued to any employee or to any plan for the benefit of
employees of the US Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by a Group
Member in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability.
“Disqualified Institution” shall mean, on any date, (a) any Person designated by
the US Borrower as a “Disqualified Institution” by written notice delivered to
the Administrative Agent on or prior to the date hereof and (b) any other Person
that is a competitor of the US Borrower or any of its Subsidiaries, which Person
has been designated by the US Borrower as a “Disqualified Institution” by
written notice to the Administrative Agent and the Lenders (including by posting
notice to the Platform) not less than five Business Days prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that the US
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined in accordance with Section 1.07 using the Spot Rate with
respect to such Alternative Currency.


23



--------------------------------------------------------------------------------





“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Loan Party” shall mean the US Borrower and each Domestic Subsidiary
Guarantor.
“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary that is a
Domestic Subsidiary.
“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia or any
other jurisdiction within the United States of America.
“Domestic Subsidiary Guarantor” shall mean each Subsidiary Guarantor that is a
Domestic Subsidiary.
“DQ List” shall have the meaning set forth in Section 9.06(h).
“Dutch Auction” shall have the meaning set forth in Section 9.06(g).
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” shall mean (a) any of the member states of the European
Union, (b) Iceland, (c) Liechtenstein and (d) Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), Section 9.06(b)(v) and Section 9.06(b)(vi)
(subject to such consents, if any, as may be required under Section
9.06(b)(iii)). For the avoidance of doubt, any Disqualified Institution is
subject to Section 9.06(h).
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” shall mean any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally binding
requirements (including principles of common law) of any Governmental Authority,
regulating, relating to or imposing liability or standards of conduct concerning
pollution, the preservation or protection of the environment, natural resources
or human health (including employee health and safety), or the generation,
manufacture,


24



--------------------------------------------------------------------------------





use, labeling, treatment, storage, handling, transportation or Release of, or
exposure to, Materials of Environmental Concern, as has been, is now, or may at
any time hereafter be, in effect.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, attorney or consultant fees or indemnities) resulting from or based
upon (a) non-compliance with any Environmental Law, (b) exposure to any
Materials of Environmental Concern, (c) Release or threatened Release of any
Materials of Environmental Concern, (d) any investigation, remediation, removal,
clean-up or monitoring required under Environmental Laws or required by a
Governmental Authority (including Governmental Authority oversight costs that
the party conducting the investigation, remediation, removal, clean-up or
monitoring is required to reimburse) or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests, and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity
interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Group Member, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA or Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code. Any former ERISA Affiliate of the Group Members
shall continue to be considered an ERISA Affiliate of the Group Members within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of any Group Member and with respect to liabilities arising
after such period for which any Group Member could be liable under the Code or
ERISA.
“ERISA Event” shall mean (a) a “reportable event” within the meaning of Section
4043 of ERISA and the regulations issued thereunder with respect to any Single
Employer Plan (excluding those for which the provision for 30 day notice to the
PBGC has been waived by regulation in effect on the date hereof); (b) the
failure to meet the minimum funding standard of Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Single Employer Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Single Employer Plan; (d) the termination of any
Single Employer Plan or the withdrawal or partial withdrawal of any Group Member
or any of their respective ERISA Affiliates from any Single Employer Plan or
Multiemployer Plan; (e) a determination that any Single Employer Plan is, or is
expected to be, in “at risk” status (as defined in Section 430 of the Code or
Section 303 of ERISA); (f) a determination


25



--------------------------------------------------------------------------------





that any Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA;
(g) the receipt by any Group Member or any of their respective ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Single Employer Plan or to appoint a trustee to administer any
Single Employer Plan; (h) the adoption of any amendment to a Single Employer
Plan that would require the provision of security pursuant to Section 436(f) of
the Code; (i) the receipt by any Group Member or any of their respective ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any
Group Member or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA; (j) the failure by any Group Member or any of their
respective ERISA Affiliates to make a required contribution to a Multiemployer
Plan; (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in material liability to any Group Member;
(l) the receipt from the IRS of notice of disqualification of any Plan intended
to qualify under Section 401(a) of the Code, or the disqualification of any
trust forming part of any Plan intended to qualify for exemption from taxation
under Section 501(a) of the Code; (m) the imposition of a lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code with respect to any Single Employer Plan; (n) the assertion of a
material claim (other than routine claims for benefits) against any Plan other
than a Multiemployer Plan or the assets thereof, or against any Group Member or
any of their respective ERISA Affiliates in connection with any Plan; or (o) the
occurrence of an act or omission which could give rise to the imposition on any
Group Member or any of their respective ERISA Affiliates of any fine, penalty,
tax or related charge under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Base Rate” shall mean, with respect to any Eurocurrency Loan for
any applicable currency and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
relevant currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion) (in each case, the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day; provided that, if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that, if the LIBO Screen Rate shall not be
available at such time for such Interest Period with respect to the applicable
currency, then the Eurocurrency Base Rate shall be the Interpolated Rate at such
time; provided that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.


26



--------------------------------------------------------------------------------





“Eurocurrency Loan” shall mean a Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.
“Eurocurrency Rate” shall mean, with respect to any Eurocurrency Loan for any
Interest Period:
(a)    denominated in (i) Dollars, a per annum rate of interest equal to (x) the
Eurocurrency Base Rate for such Interest Period multiplied by (y) the Statutory
Reserve Rate, and (ii) Euros or Sterling, a per annum rate of interest equal to
the Eurocurrency Base Rate for such Interest Period; and
(b)    denominated in Canadian dollars, a per annum rate of interest equal to
the Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Reuters page or screen (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in each case, the “CDOR Screen Rate”) at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent) (or if such day is
not a Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period); provided that, if the applicable CDOR
Screen Rate shall be less than zero, then such rate shall be deemed to be zero
for purposes of this Agreement; provided, further, that, if the CDOR Screen Rate
shall not be available at such time for such Interest Period, then the CDOR
Screen Rate shall be the Interpolated Rate at such time; provided that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Euros” or “€” shall mean the single currency of the Participating Member
States.
“Event of Default” shall mean any of the events specified in Section 7.01;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
“Excess Cash Flow” shall mean, for any fiscal year of the US Borrower, the
excess, if any, of:
(a)    the sum, without duplication, of:
(i)Consolidated Net Income for such fiscal year;
(ii)the amount of all non-cash charges (including depreciation and amortization,
but excluding any non-cash losses on the Disposition of Property by the US
Borrower and its Restricted Subsidiaries) to the extent deducted in arriving at
such Consolidated Net Income (excluding any such non-cash charge to the extent
that it represents an accrual or reserve for a potential cash charge in any
future fiscal year or amortization of a prepaid cash gain that was paid in a
prior fiscal year);


27



--------------------------------------------------------------------------------





(iii)the amount of the decrease, if any, in Consolidated Working Capital (other
than a result of a reclassification of assets or liabilities from the short to
the long-term or vice versa) for such fiscal year; and
(iv)the aggregate amount of non-cash losses on the Disposition of Property by
the US Borrower and its Restricted Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income; minus
(b)    the sum, without duplication, of:
(i)the amount of all non-cash credits included in arriving at such Consolidated
Net Income (but excluding any non-cash gains on the Disposition of Property by
the US Borrower and its Restricted Subsidiaries);
(ii)(A) Capital Expenditures made by the US Borrower and its Restricted
Subsidiaries in cash during such fiscal year (or paid in cash following the end
of such fiscal year and prior to the date the mandatory prepayment is required
to be made pursuant to Section 2.11(d); provided that any such expenditure
included in this clause (b)(ii) pursuant to this parenthetical shall not be
deducted in calculating Excess Cash Flow for the fiscal year in which it is
made) and (B) cash consideration paid in cash during such fiscal year to make
Investments permitted under this Agreement (other than Investments in Cash
Equivalents), in each case, except to the extent (A) funded by the incurrence of
Indebtedness (other than proceeds of Revolving Loans or Swing Line Loans) or
Capital Lease Obligations of the US Borrower or its Restricted Subsidiaries or
(B) funded with the proceeds of Equity Interests issued by the US Borrower or
any of its Restricted Subsidiaries;
(iii)the aggregate amount of all principal payments of long-term Indebtedness of
the US Borrower or any of its Restricted Subsidiaries during such fiscal year,
in each case, to the extent made by the US Borrower or any of its Restricted
Subsidiaries in cash with internally generated cash, excluding (x) all voluntary
and mandatory prepayments or repurchases of Term Loans, (y) all prepayments,
redemptions or repurchases of Junior Indebtedness except to the extent permitted
under Section 6.07(a) and (z) all prepayments of revolving Indebtedness, in each
case during such fiscal year;
(iv)the amount of the increase, if any, in Consolidated Working Capital for such
fiscal year (other than a result of a reclassification of assets or liabilities
from the short to the long-term or vice versa);
(v)the aggregate amount of non-cash gains on the Disposition of Property by the
US Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;
(vi)without duplication of amounts deducted from Excess Cash Flow in other
fiscal years, the aggregate consideration required to be paid in cash by the US
Borrower and its Restricted Subsidiaries pursuant to binding contracts with
third parties that are not


28



--------------------------------------------------------------------------------





Affiliates (the “Contract Consideration”) entered into prior to or during such
fiscal year relating to acquisitions that constitute long-term Investments
permitted under this Agreement or Capital Expenditures, in each case, to the
extent expected to be consummated or made during the period of four consecutive
fiscal quarters of the US Borrower following the end of such fiscal year;
provided that, to the extent the aggregate amount of internally generated cash
actually utilized to finance such Investments or Capital Expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters;
and
(vii)any fees or expenses paid in cash during such fiscal year in connection
with any Investment, Disposition, incurrence or repayment of Indebtedness,
issuance of Equity Interests or amendment or modification of any debt instrument
(including any amendment or other modification of this Agreement or the other
Loan Documents) and including, in each case, any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
“Excluded Assets” shall mean:
(a)any currently owned or leased Real Property (other than Material Real
Property);
(b)commercial tort claims where the amount of damages claimed by the applicable
Loan Party is less than $500,000;
(c)any building, structure or improvement located in an area determined by the
Federal Emergency Management Agency to have special flood hazards; provided that
the US Borrower has certified in writing to the Administrative Agent and the
Lenders that such building, structure or improvement has a fair market value of
less than or equal to $100,000 (unless the Required Lenders have determined that
such building, structure or improvement is otherwise material to the business of
the Loan Parties, taken as a whole);
(d)governmental licenses, state or local franchises, charters and authorizations
and any other property and assets to the extent that the Administrative Agent
may not validly possess a security interest therein under applicable
Requirements of Law (including rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization that has
not been obtained, other than to the extent such prohibition or limitation on
possessing a security interest therein is rendered ineffective under the UCC or
other applicable Requirements of Law notwithstanding such prohibition or
limitation;
(e)any lease, license, Permit or agreement to the extent that a grant of a
security interest therein (i) is prohibited by applicable Requirements of Law
other than to the extent such prohibition is rendered ineffective under the UCC
or other applicable Requirements of Law notwithstanding such prohibition or
(ii) to the extent and for so long as it would violate or invalidate the terms
thereof


29



--------------------------------------------------------------------------------





(in each case, after giving effect to the relevant provisions of the UCC or
other applicable Requirements of Law) or would give rise to a termination right
of an unaffiliated third party thereunder or require consent of an unaffiliated
third party thereunder (except to the extent such provision is overridden by the
UCC or other Requirements of Law), in each case, only to the extent that such
limitation on such pledge or security interest is otherwise permitted under
Section 6.11;
(f)Margin Stock (to the extent a security interest therein would violate the
provisions of the regulations of the Board of Governors, including Regulation T,
Regulation U or Regulation X) and Equity Interests in any Person other than
Wholly Owned Restricted Subsidiaries that cannot be pledged without the consent
of unaffiliated third parties;
(g)any property or assets to the extent the creation or perfection of pledges
thereof, or security interests therein, in each case as contemplated hereunder
or under the Security Documents could reasonably be expected to result in
material adverse tax consequences or material adverse regulatory consequences to
the US Borrower or any of its Subsidiaries, as reasonably determined by the US
Borrower;
(h)any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto and acceptance thereof
by the United States Patent and Trademark Office, to the extent, if any, that,
and solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of or void such
intent-to-use trademark application or any registration that may issue therefrom
under applicable federal law;
(i)particular assets if and for so long as, if reasonably agreed by the
Administrative Agent and the US Borrower, the cost of creating a pledge or
security interest in such assets exceed the practical benefits to be obtained by
the Lenders therefrom;
(j)any Equity Interests of a Foreign Subsidiary or of a FSHCO in excess of 65%
of the Equity Interests of such Foreign Subsidiary or FSHCO; and
(k)any assets located outside the United States (other than the Goderich Mine
which shall be mortgaged pursuant to the Goderich Mine Mortgage solely to secure
the Obligations of the Canadian Borrower and the UK Borrower) to the extent that
such assets require action under the law of any non-US jurisdiction to create or
perfect a security interest in such assets under such non-US jurisdiction,
including any Intellectual Property registered in any non-US jurisdiction;
provided, however, that (i) Excluded Assets shall not include any proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses (a)
through (k) (unless such proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (a) through (k))
and (ii) Excluded Assets shall not include any Seller’s Retained Interest in
respect of a Permitted Securitization.
“Excluded Information” shall mean any non-public information with respect to the
US Borrower or its Subsidiaries or any of their respective securities to the
extent such information could have a material effect upon, or otherwise be
material to, an assigning Term Lender’s decision to assign Term Loans or a
purchasing Term Lender’s decision to purchase Term Loans.


30



--------------------------------------------------------------------------------





“Excluded Perfection Assets” shall mean:
(a)motor vehicles and other assets subject to certificates of title (in each
case to the extent not constituting inventory) and airplanes;
(b)letter of credit rights, except to the extent constituting supporting
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement or another method that is required by the Security Documents for such
other Collateral;
(c)cash and Cash Equivalents (other than proceeds of Collateral as to which
perfection of the security interest in such proceeds is accomplished solely by
the filing of a UCC financing statement or automatically), deposit accounts (in
each case, other than proceeds of Collateral held in such accounts as to which
perfection of the security interest in such proceeds is accomplished solely by
the filing of a UCC financing statement or automatically and other than any
Collateral Account (as defined in the Guarantee and Collateral Agreement)) and
any other assets requiring perfection through control agreements or by “control”
(other than (i) in respect of Equity Interests in the US Borrower and in
Restricted Subsidiaries or (ii) as provided for in the Guarantee and Collateral
Agreement); and
(d)particular assets if and for so long as, if reasonably agreed by the
Administrative Agent and the US Borrower, the cost of perfecting a pledge or
security interest in such assets exceed the practical benefits to be obtained by
the Lenders therefrom.
“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a Wholly Owned
Subsidiary of the US Borrower, (b) solely in respect of a guarantee of (and the
creation of a Lien to secure) the Obligations of the US Borrower or of any
Domestic Subsidiary Guarantor, (i) any Foreign Subsidiary, (ii) any direct or
indirect Subsidiary of a CFC, and (iii) any FSHCO, (c) any Unrestricted
Subsidiary, (d) any Immaterial Restricted Subsidiary, (e) any special purpose
securitization vehicle (or similar entity), (f) any captive insurance
Subsidiary, (g) any not-for-profit Subsidiary, (h) any Subsidiary that is
prohibited by any applicable Requirement of Law or Contractual Obligation from
guaranteeing the Obligations or which would require a consent, approval, license
or authorization of any Governmental Authority to provide such a guarantee
(unless such consent, approval, license or authorization has been received and
in any event only for so long as such restriction exists, and with respect to
any such restriction under a Contractual Obligation, only to the extent existing
on the Closing Date or on the date the applicable Person becomes a Subsidiary
and not entered into in contemplation thereof) and (i) any other Subsidiary with
respect to which, in the reasonable judgment of the US Borrower and the
Administrative Agent, the burden or cost of such entity providing a guarantee or
pledging assets to secure the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any


31



--------------------------------------------------------------------------------





thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any and all keepwell,
support and/or other guarantee agreements for the benefit of such Guarantor made
by the other Loan Parties) at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated) or franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
any Recipient, US federal withholding Taxes imposed on amounts payable to or for
the account of such Recipient with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment or becomes a party to
this Agreement (other than pursuant to an assignment request by the US Borrower
or Canadian Borrower under Section 2.25) or (ii) such Recipient (if the
Recipient is a Lender or an Issuing Bank) changes its lending office, except in
each case to the extent that, pursuant to Section 2.20, amounts with respect to
such Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(h) or Section 2.20(i), (d) any Taxes imposed under
FATCA, (e) withholding Taxes payable under Part XIII of the Income Tax Act
(Canada) that are imposed on amounts payable to or for the account of a
Recipient as a consequence of such Recipient not dealing at arm’s length (within
the meaning of the Income Tax Act (Canada)) with the Canadian Borrower at the
time of such payment, (f) withholding Taxes payable under Part XIII of the
Income Tax Act (Canada) that are imposed on amounts payable to or for the
account of Recipient as a consequence of the Recipient being a “specified
non-resident shareholder” (within the meaning of subsection 18(5) of the Income
Tax Act (Canada)) of the Canadian Borrower, or not dealing at arm’s length
(within the meaning of the Income Tax Act (Canada)) with a “specified
shareholder” (within the meaning of subsection 18(5) of the Income Tax Act
(Canada)) of the Canadian Borrower, (g) in the case of any Recipient, any
Canadian withholding tax that is imposed on amounts payable to or for the
account of such Recipient with respect to an applicable interest in the Loan or
Commitment at the time such Lender (i) becomes a party to this Agreement (other
than pursuant to an assignment request by theCanadian Borrower under Section
2.25), or (ii) if the Recipient is a Lender or an Issuing Bank, changes its
lending office, except in each case to the extent that, pursuant to Section
2.20, amounts with respect to such Taxes were payable either to such Recipient's
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its lending office and (h) any Bank
Levy.




32



--------------------------------------------------------------------------------





“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same as been, or shall
hereafter be, renewed, extended, amended or replaced.
“Existing Credit Facility” shall mean those certain credit facilities made
available to the Borrowers pursuant to the Credit Agreement dated as of November
28, 2001, as amended and restated as of September 30, 2011, as further amended
and restated as of May 18, 2012 and as further amended as of December 14, 2015,
among the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A. as
administrative agent.
“Existing Letters of Credit” shall mean the letters of credit described in Annex
A.
“Extended Revolving Commitment” shall have the meaning set forth in Section
2.27(b)(i).
“Extended Revolving Facility” shall have the meaning set forth in the definition
of “Credit Facilities”.
“Extended Revolving Loan” shall mean any loan made pursuant to an Extended
Revolving Commitment.
“Extended Term Commitment” shall mean a commitment of an Extending Term Lender
to make Extended Term Loans in accordance with Section 2.27.
“Extended Term Loan Facility” shall have the meaning set forth in the definition
of “Credit Facilities”.
“Extended Term Loans” shall have the meaning set forth in Section 2.27(a)(i).
“Extending Revolving Lender” shall have the meaning set forth in Section
2.27(b)(i).
“Extending Term Lender” shall have the meaning set forth in Section 2.27(a)(i).
“Extension” shall mean a Term Loan Extension or a Revolving Extension.
“Extension Amendment” shall have the meaning set forth in Section 2.27(d).
“Extension Offer” shall mean a Term Loan Extension Offer or a Revolving
Extension Offer.
“Extension Series” shall mean any Term Loan Extension Series or any Revolving
Extension Series, as the case may be.
“Fair Market Value” shall mean the current value that would be attributed to the
Securitization Assets by an independent and unaffiliated third party purchasing
the Securitization Assets in an arms-length sale transaction, as determined in
good faith by the US Borrower.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.


33



--------------------------------------------------------------------------------





“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in accordance with the foregoing, any legislation or
other guidance implementing such intergovernmental agreements and any official
interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided, however, that if
such rate shall be less than zero, then such rate shall be deemed to be zero for
all purposes of this Agreement.
“Flood Certificate” shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by any Group Member under any
applicable law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Group Member, or the imposition on any Group Member of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.
“Foreign Guarantee Agreement” shall mean the Foreign Guarantee Agreement, dated
as of the Closing Date and executed and delivered by the Borrowers and each
Subsidiary Guarantor.
“Foreign Lender” shall mean a Lender that is not a US Person.
“Foreign Loan Party” shall mean the Canadian Borrower, the UK Borrower and each
Foreign Subsidiary Guarantor.
“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program (including any Canadian Pension Plan) established
or maintained outside the United States of America by the US Borrower or any one
or more of its Restricted Subsidiaries primarily for the benefit of employees of
the US Borrower or any of its Restricted Subsidiaries residing outside the
United States of America, which plan, fund or other similar program provides,


34



--------------------------------------------------------------------------------





or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
“Foreign Restricted Subsidiary” shall mean any Restricted Subsidiary that is a
Foreign Subsidiary.
“Foreign Subsidiary” shall mean any Subsidiary of the US Borrower that is not a
Domestic Subsidiary.
“Foreign Subsidiary Guarantor” shall mean each Subsidiary Guarantor that is a
Foreign Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.
“FSHCO” shall mean any entity substantially all the assets of which consist of
Equity Interests and/or debt interests of one or more CFCs.
“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person of the types described in (a) clauses (a) through (e) of the definition
of “Indebtedness” as would be required to be reflected on the liability side of
a balance sheet of such Person in accordance with GAAP as determined on a
consolidated basis, (b) solely with respect to letters of credit, bankers’
acceptances and similar facilities that have been drawn but not yet reimbursed,
clause (f) of the definition of “Indebtedness” and (c) clauses (h) and (i) of
the definition of “Indebtedness” in respect of Indebtedness of other Persons of
the type described in the immediately preceding clauses (a) and (b).
“GAAP” shall mean generally accepted accounting principles in the United States
of America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied.
“Goderich Mine” shall mean (a) all freehold lands owned by the Canadian Borrower
at the Goderich mine site, in the County of Huron, in the Province of Ontario,
Canada; (b) that certain mining lease no. 107377 between the Canadian Borrower
and the Province of Ontario as represented by the Minister of Northern
Development and Mines; (c) all salt already found or which may hereafter be
found to exist in or under the foregoing; (d) each lease made between the
Canadian Borrower and The Corporation of the Town of Goderich with respect to
port lands; and (e) the rights of the Canadian Borrower pursuant to the port
user agreement, right of first refusal agreements and


35



--------------------------------------------------------------------------------





other port related agreements made from time to time among the Town of Goderich,
Goderich Port Management Corporation and the Canadian Borrower.
“Goderich Mine Mortgage” shall mean a registered demand debenture in the nominal
principal amount of $100,000,000 made by the Canadian Borrower in favor of the
Administrative Agent, for the benefit of the Secured Parties, creating a
first-ranking charge over the Goderich Mine.
“Governmental Act” shall mean any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental
Authority.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” shall have the meaning set forth in Section 9.06(f).
“Grantor” shall mean any Loan Party that is party to the Guarantee and
Collateral Agreement.
“Group Member” shall mean each of the US Borrower and its Restricted
Subsidiaries and “Group Members” shall refer to each such Person, collectively.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, dated as of the Closing Date and executed and delivered by the
Administrative Agent, the US Borrower and each Domestic Subsidiary Guarantor.
“Guarantee Obligation” shall mean, with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit), if to induce the creation of
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (1) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (2) the maximum amount for which such guaranteeing person
may be liable pursuant to


36



--------------------------------------------------------------------------------





the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the US Borrower in
good faith.
“Guarantors” shall mean the collective reference to the US Borrower and the
Subsidiary Guarantors.
“Hedge Bank” shall mean any Person that is a counterparty to a Swap Contract
permitted under Article VI and that (a) is an Agent or an Arranger (or an
Affiliate of an Agent or an Arranger), (b) at the time it enters into such Swap
Contract, is a Lender (or an Affiliate of a Lender) or (c) if such Swap Contract
is in effect on the Closing Date, is a Lender (or an Affiliate of a Lender) as
of the Closing Date, in each case in its capacity as a party to such Swap
Contract.
“Highest Lawful Rate” shall mean the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
“Historical Audited Financial Statements” shall mean the audited consolidated
balance sheets of the US Borrower and its Restricted Subsidiaries as at the end
of the fiscal years ended 2013, 2014 and 2015 and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal years, including the notes thereto.
“HMRC” shall mean H.M. Revenue & Customs of the United Kingdom.
“HMRC DT Treaty Passport Scheme” shall mean HMRC’s Double Taxation Treaty
Passport scheme.
“Immaterial Restricted Subsidiary” shall mean any Restricted Subsidiary (other
than a Borrower) designated by the US Borrower, in writing to the Administrative
Agent, as an “Immaterial Restricted Subsidiary” if and for so long as such
Restricted Subsidiary does not have (a) total assets as of the last day of the
most recently ended fiscal quarter of the US Borrower for which financial
statements are available exceeding 5% of the Consolidated Total Assets and
(b) total revenues for the most recent four fiscal quarter period of the US
Borrower for which financial statements are available exceeding 5% of the total
revenues of the US Borrower and its Restricted Subsidiaries, on a consolidated
basis, for such period; provided that (i) the aggregate amount of total assets
of all Immaterial Restricted Subsidiaries as of the last day of any fiscal
quarter of the US Borrower for which financial statements are required to have
been delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable,
may not exceed 10% of the Consolidated Total Assets and (ii) the aggregate total
revenues of all Immaterial Restricted Subsidiaries for the most recent four
fiscal quarter period of the US Borrower for which financial statements are
required to have been delivered pursuant to Section 5.01(a) or Section 5.01(b),
as applicable, may not exceed 10% of the total revenues of the US Borrower and
its Restricted Subsidiaries, on a consolidated basis, for such period; provided,
further, that the US Borrower may designate, in writing to the Administrative


37



--------------------------------------------------------------------------------





Agent, any Immaterial Restricted Subsidiary as a Material Restricted Subsidiary
in order to cause the above required terms to be satisfied.
“Incremental Amendment” shall have the meaning set forth in Section 2.26(f).
“Incremental Commitments” shall have the meaning set forth in Section 2.26(a).
“Incremental Equivalent Indebtedness” shall have the meaning set forth in
Section 6.01(r).
“Incremental Facility Closing Date” shall have the meaning set forth in Section
2.26(d).
“Incremental Lenders” shall have the meaning set forth in Section 2.26(c).
“Incremental Loan” shall have the meaning set forth in Section 2.26(b).
“Incremental Loan Request” shall have the meaning set forth in Section 2.26(a).
“Incremental Revolving Commitments” shall have the meaning set forth in Section
2.26(a).
“Incremental Revolving Facility” shall have the meaning set forth in the
definition of “Credit Facilities”.
“Incremental Revolving Lender” shall have the meaning set forth in Section
2.26(c).
“Incremental Revolving Loan” shall have the meaning set forth in Section
2.26(b).
“Incremental Term Commitments” shall have the meaning set forth in Section
2.26(a).
“Incremental Term Lender” shall have the meaning set forth in Section 2.26(c).
“Incremental Term Loan” shall have the meaning set forth in Section 2.26(b).
“Incremental Term Loan Facility” shall mean a term loan facility established
pursuant to Section 2.26.
“Indebtedness” shall mean, of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services, including
seller notes or earn-out obligations appearing on such Person’s balance sheet in
accordance with GAAP (other than trade payables incurred in the ordinary course
of such Person’s business), (c) all obligations of such Person evidenced by
notes, bonds, debentures, loan agreements or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property),
(e) all Capital Lease Obligations, Purchase Money Obligations or Attributable
Indebtedness of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under bankers’ acceptance, letter of
credit or similar facilities, (g) all obligations of such Person in respect of
Disqualified Equity Interests of such Person, (h) all Guarantee Obligations of
such Person in respect


38



--------------------------------------------------------------------------------





of obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) for the purposes of
Section 6.01 and Section 7.01(e) only, all obligations of such Person in respect
of Swap Contracts.
“Indemnified Liabilities” shall have the meaning set forth in Section 9.05(b).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under this Agreement or any other Loan Document and (b) to the extent
not otherwise described in clause (a), Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 9.05(b).
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States of America, state, provincial, multinational or foreign laws
or otherwise, including copyrights, copyright licenses, patents, patent
licenses, trademarks, trademark licenses, service-marks, technology, know-how
and processes, recipes, formulas, trade secrets, and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.
“Intellectual Property Security Agreements” shall have the meaning set forth in
the Guarantee and Collateral Agreement.
“Intercreditor Agreements” shall mean, collectively, the Pari Passu
Intercreditor Agreement and the Junior Lien Intercreditor Agreement, in each
case to the extent in effect.
“Interest Payment Date” shall mean (a) as to any Eurocurrency Loan, the last day
of each Interest Period applicable to such Eurocurrency Loan and the final
maturity date of such Eurocurrency Loan; provided, however, that, if any
Interest Period for a Eurocurrency Loan is longer than three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, Canadian Prime Rate Loan or Swing Line Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the applicable Maturity Date of such Loan.
“Interest Period” shall mean, with respect to any Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date that is one, two, three
or six months thereafter (in each case, subject to availability), as selected by
a Borrower in its Borrowing Notice, or such other period that is 12 months or
less that is requested by a Borrower and consented to by all relevant Lenders;
provided that (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such next succeeding Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurocurrency Loan that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the


39



--------------------------------------------------------------------------------





last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the applicable Maturity Date.
“Intermediate Financing Subsidiary” shall mean a Special Purpose Securitization
Subsidiary referred to in clause (ii) of the definition of such term.
“Interpolated Rate” shall mean, at any time, for any Interest Period, (a) with
respect to any Eurocurrency Loan denominated in Dollars, Euros or Sterling (or
for purposes of determining the Base Rate in accordance with clause (c) of the
definition thereof and assuming an Interest Period of one month), the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (i) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than such Interest Period and (ii) the LIBO Screen Rate
for the shortest period for which the LIBO Screen Rate is available for the
applicable currency that is longer than such Interest Period, in each case, at
such time and (b) with respect to any Eurocurrency Loan denominated in Canadian
Dollars (or for purposes of determining the Canadian Prime Rate in accordance
with clause (b) of the definition thereof and assuming an Interest Period of one
month), the rate per annum (rounded to the same number of decimal places as the
CDOR Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (i) the CDOR Screen
Rate for the longest period for which the CDOR Screen Rate is available that is
shorter than such Interest Period and (ii) the CDOR Screen Rate for the shortest
period for which the CDOR Screen Rate is available that is longer than such
Interest Period, in each case, at such time.
“Inventory Assets” shall mean inventory from time to time owned by any
Restricted Subsidiary of the US Borrower.
“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment (including without regard to any write-downs or write-offs).
“Investment Grade Rating” shall mean, for any Person, that such Person has
received and maintains both (a) a public corporate credit rating from S&P of
BBB- or better and (b) a public corporate family rating of Baa3 or better from
Moody’s.
“IRS” shall mean the United States Internal Revenue Service.


40



--------------------------------------------------------------------------------





“Issuing Bank” shall mean JPMorgan Chase Bank, N.A., The Bank of Nova Scotia and
any other Revolving Lender from time to time designated by the US Borrower as an
Issuing Bank pursuant to Section 2.07(i) (in each case, other than any Person
that shall have ceased to be an Issuing Bank in accordance with the terms
hereof). Any reference to “Issuing Bank” herein shall, except as the context may
otherwise require, be to the Issuing Bank that issues a particular Letter of
Credit. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit (including Existing Letters of Credit) to be issued by
Affiliates or branches of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.
“ITA 2007” means the United Kingdom Income Tax Act 2007.
“Junior Indebtedness” shall mean, collectively, the Senior Notes and any
Indebtedness of any Group Member that is by its terms subordinated in right of
payment to all or any portion of the Obligations.
“Junior Lien Intercreditor Agreement” shall mean a customary intercreditor
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to be entered into by and among the US Borrower, the other Loan Parties
from time to time party thereto, the Administrative Agent and one or more Other
Debt Representatives.
“Landlord Consent and Estoppel” shall mean, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Loan
Party tenant, such Landlord Consent and Estoppel to be in form and substance
reasonably acceptable to the Administrative Agent, but in any event sufficient
for the Administrative Agent to obtain a Title Policy with respect to such
Mortgage.
“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity date of any Original Term Loan, Incremental Term
Loan, Extended Term Loan, Refinancing Term Loan, Original Revolving Loan,
Incremental Revolving Loan, Extended Revolving Loan, Other Revolving Loan,
Original Term Loan Commitment, Incremental Term Commitment, Extended Term
Commitment, Refinancing Term Commitment, Original Revolving Commitment,
Incremental Revolving Commitment, Extended Revolving Commitment or Other
Revolving Commitment, in each case, as extended in accordance with this
Agreement from time to time.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.
“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit hereunder. The initial amount of
each Issuing Bank’s L/C Commitment is set forth on Annex B-3 or, if an Issuing
Bank has been designated in accordance with Section 2.07(i), is the amount set
forth for such Issuing Bank as its L/C Commitment in the Register.


41



--------------------------------------------------------------------------------





“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof or increase in the amount
thereof.
“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
Dollar Equivalent of the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit (including any and all Letters of Credit for which
documents have been presented that have not been honored or dishonored) plus
(b) the Dollar Equivalent of the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 2.07(d) or Section
2.07(e). For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 and Rule 3.14 of The
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590 (“ISP98”), if such Letter of Credit is governed by ISP98, or
by operation of Rule 29(a) of The Uniform Customs and Practices for Documentary
Credits, International Chamber of Commerce, 2007 Revision, Publication No. 600
(“UCP 600”), if such Letter of Credit is governed by UCP 600, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The L/C Obligations of any Revolving Lender at any time shall be
its Revolving Percentage of the total L/C Obligations at such time.
“LCA Election” shall mean the US Borrower’s election to treat a specified
Permitted Acquisition or other Investment permitted hereunder as a Limited
Condition Acquisition, which election shall be made in writing to the
Administrative Agent on or prior to the date the definitive agreement for such
Permitted Acquisition or other Investment is executed.
“LCA Test Date” shall have the meaning set forth in Section 1.08(c).
“Leasehold Property” shall mean any leasehold interest of any Loan Party as
lessee under any lease of real property.
“Lenders” shall have the meaning set forth in the preamble hereto and, unless
the context otherwise requires, includes each Issuing Bank and the Swing Line
Lender.
“Letter of Credit” shall mean a standby letter of credit issued or to be issued
by an Issuing Bank pursuant to this Agreement.
“Letter of Credit Application” shall mean an application, in such form as the
relevant Issuing Bank may specify from time to time, requesting such Issuing
Bank to issue a Letter of Credit.
“Letter of Credit Commitment Period” shall mean the period beginning on the
Closing Date and ending on the Revolving Termination Date with respect to the
Original Revolving Commitments and Original Revolving Loans.
“Letter of Credit Fees” shall have the meaning set forth in Section 2.09(b).
“Letter of Credit Sublimit” shall mean the lesser of (i) $50,000,000 and
(ii) the aggregate unused amount of the Revolving Commitments then in effect.


42



--------------------------------------------------------------------------------





“LIBO Screen Rate” shall have the meaning set forth in the definition of
“Eurocurrency Base Rate”.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), judgment liens, pledge, encumbrance, claim,
charge, assignment, hypothecation, deposit arrangement, security interest or
encumbrance of any kind or any arrangement to provide priority or preference in
the nature of a security interest or any filing of any financing statement under
the UCC, PPSA or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
servitude, right-of-way or other encumbrance on title to real property, in each
of the foregoing cases whether voluntary or imposed or arising by operation of
law, and any agreement to give any of the foregoing, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Limited Condition Acquisition” shall mean any Permitted Acquisition or other
Investment permitted hereunder by the US Borrower or one or more of its
Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan” shall mean any extension of credit by a Lender to a Borrower under this
Agreement in the form of a Term Loan, Revolving Loan or Swing Line Loan.
“Loan Documents” shall mean, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Security Documents, (iv) the Foreign Guarantee Agreement, (v) the
Brazilian Foreign Guarantee Agreement, (vi) each Intercreditor Agreement to the
extent then in effect, (vii) each Letter of Credit Application, (viii) any
Refinancing Amendment, Incremental Amendment or Extension Amendment and (ix) all
other documents, certificates, instruments or agreements executed and delivered
by or on behalf of a Loan Party for the benefit of any Agent, Issuing Bank or
Lender in connection herewith on or after the date hereof.
“Loan Parties” shall mean, collectively, each Borrower and each Guarantor.
“Local Time” shall mean (a) with respect to a Loan or Borrowing made to, or a
Letter of Credit issued for the account of, the US Borrower, New York City time;
(b) with respect to a Loan or Borrowing made to the Canadian Borrower, Toronto
time; and (c) with respect to a Loan or Borrowing made to the UK Borrower,
London time.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.
“Master Agreement” shall have the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” shall mean a material adverse effect on and/or
material adverse developments with respect to (a) the business, financial
condition or results of operation of the Group Members taken as a whole; (b) the
ability of any Loan Party to fully and timely perform its


43



--------------------------------------------------------------------------------





Obligations; or (c) the rights, remedies and benefits available to, or conferred
upon, any Agent, any Lender or any other Secured Party under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans, the
Letters of Credit and the Guarantee Obligations under the Loan Documents) of any
one or more Group Members in an aggregate principal amount of $40,000,000 or
more. For purposes of determining “Material Indebtedness”, the “principal
amount” of any Swap Contract at any time shall be the Swap Termination Value of
such Swap Contract at such time.
“Material Real Property” shall mean any Real Property, or group of related
tracts of Real Property, acquired (whether in a single transaction or a series
of transactions) or owned in fee or leased by any Loan Party, in each case, in
respect of which the fair market value (including the fair market value of
improvements owned or leased by such Loan Party and located thereon) on such
date of determination exceeds $15,000,000. For purposes of clarity, “Material
Real Property” shall include the Goderich Mine.
“Material Restricted Subsidiary” shall mean any Restricted Subsidiary other than
any Immaterial Restricted Subsidiary.
“Materials of Environmental Concern” shall mean any petroleum or petroleum
derivatives, radioactive materials (including NORM), polychlorinated biphenyls,
radon gas, chlorofluorocarbons and other ozone-depleting substances and other
material, substance or waste that is listed, regulated, or otherwise defined as
hazardous, toxic, radioactive, a pollutant or a contaminant (or words of similar
regulatory intent or meaning), or that could give rise to liability under any
Environmental Law.
“Maturity Date” shall mean the Term Loan Maturity Date or the Revolving
Termination Date, as applicable.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
the L/C Obligations of all Issuing Banks with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the Issuing Banks in their sole discretion.
“Minimum Extension Condition” shall have the meaning set forth in Section
2.27(c).
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.
“Mortgaged Properties” shall mean, as of the Closing Date, all Real Property
listed on Schedule 1.01(a), as to which the Administrative Agent for the benefit
of the Secured Parties shall be granted a Lien pursuant to the Mortgages, and
each other parcel of Real Property owned or leased by a Loan Party with respect
to which a Mortgage is granted pursuant to Section 5.12(c).
“Mortgages” shall mean each of the mortgage, deed of trust, assignment of leases
and rents, leasehold mortgage or other security document creating or purporting
to create a Lien on any Mortgaged Property in favor of the Administrative Agent
for the benefit of the Secured Parties.


44



--------------------------------------------------------------------------------





Each Mortgage shall be reasonably satisfactory in form and substance to the
Administrative Agent and the Borrower.
“Multiemployer Plan” shall mean a Plan that is a “multiemployer plan” as defined
in Section 3(37) or Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) received by any Group
Member, net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
consulting fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document or any Lien on all or any part of the Collateral), and other
customary fees and expenses actually incurred by any Group Member in connection
therewith; (ii) Taxes paid or reasonably estimated to be payable by any Group
Member as a result thereof; (iii) the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (ii) above) (A) associated with the assets
that are the subject of such event and (B) retained by any Group Member,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such event occurring on the date of such reduction
and (iv) the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (iv)) attributable to minority interests and not
available for distribution to or for the account of any Group Member as a result
thereof and (b) in connection with any issuance of any Equity Interests or
issuance or sale of debt securities or instruments or the incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender, each affected
Lender or each Lender or each affected Lender with respect to a particular Class
of Loans, in each case, in accordance with the terms of Section 9.01 and
(ii) has been approved by the Required Lenders (or, in the case of any consent,
waiver or amendment that requires the approval of each Lender or each affected
Lender with respect to a particular Class of Loans, the Required Class Lenders
of such Class).
“Non-Core Assets” shall mean assets with an aggregate fair market value of not
more than $5,000,000.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Non-Public Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD promulgated by the SEC under the Securities Act and the Exchange
Act.
“Note” shall mean any promissory note evidencing any Loan.


45



--------------------------------------------------------------------------------





“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or, for any day that is not a Business Day, for the
immediately preceding Business Day); provided, however, that, if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
means the rate for a Federal funds transaction quoted at 11:00 a.m., New York
City time, on such day to the Administrative Agent from a Federal funds broker
of recognized standing selected by it; provided further, however, that if any of
the aforesaid rates shall be less than zero, then such rate shall be deemed to
be zero for all purposes of this Agreement.
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any proceeding under any Debtor Relief Law, relating to any
Group Member, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities owed by any Group Member to any Agent, any
Arranger, any Issuing Bank, any Lender or any Hedge Bank or Cash Management
Bank, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Secured Hedge Agreement, any Secured Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Arranger, any Agent, any Issuing Bank or any Lender that are required to be paid
by the Borrowers pursuant hereto) or otherwise. Notwithstanding the foregoing,
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor.
“Organizational Documents” shall mean, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or articles
of incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.
“Original Revolving Commitments” shall mean the commitments of the Revolving
Lenders in effect as of the Closing Date to fund Revolving Loans pursuant to
Section 2.04(a), as further described in clause (a) of the definition of
“Revolving Commitment”.
“Original Revolving Facility” shall have the meaning set forth in the definition
of “Credit Facilities”.


46



--------------------------------------------------------------------------------





“Original Revolving Loans” shall mean the Revolving Loans made by Lenders to the
Borrowers under the Original Revolving Commitments pursuant to Section 2.04(a).
“Original Term Loan Commitments” shall mean the commitments of the Term Lenders
in effect as of the Closing Date to fund Term Loans pursuant to Section 2.01, as
further described in clause (a) of the definition of “Term Loan Commitment”.
“Original Term Loan Facility” shall have the meaning set forth in the definition
of “Credit Facilities”.
“Original Term Loans” shall mean the term loans made by Lenders to the US
Borrower pursuant to Section 2.01 as of the Closing Date.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan or Loan Document).
“Other Debt Representative” shall mean, with respect to any series of Permitted
Pari Passu Refinancing Debt, any series of Permitted Junior Refinancing Debt or
any Indebtedness issued or incurred pursuant to Section 6.01(r) that is secured
by the Collateral on an equal priority basis (but without regard to control of
remedies) with, or on a junior basis to, the Credit Facilities, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Other Revolving Commitments” shall mean one or more Classes of revolving
commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Facility” shall have the meaning set forth in the definition of
“Credit Facilities”.
“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.25).
“Overnight Bank Funding Rate” shall mean, for any date, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by US-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on


47



--------------------------------------------------------------------------------





its public website from time to time, and published on the next succeeding
Business Day by the NYFRB as an overnight bank funding rate (from and after such
date as the NYFRB shall commence to publish such composite rate).
“Pari Passu Intercreditor Agreement” shall mean a customary intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent to be entered into by and among the US Borrower, the other Loan Parties
from time to time party thereto, the Administrative Agent and one or more Other
Debt Representatives.
“Participant” shall have the meaning set forth in Section 9.06(d).
“Participant Register” shall have the meaning set forth in Section 9.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
“Payment in Full” shall mean (a) the termination of all Commitments, (b) the
cancellation or expiration of each Letter of Credit (except to the extent cash
collateralized or backstopped, in each case, in a manner agreed to by the US
Borrower and the applicable Issuing Bank or as to which other arrangements
satisfactory to the applicable Issuing Bank shall have been made) and (c) the
payment in full in cash of all Loans and other amounts owing to any Lender, any
Agent or any Arranger in respect of the Obligations (other than (i) contingent
or indemnification obligations not then due and (ii) obligations in respect of
Secured Hedge Agreements and Secured Cash Management Agreements).
“Payment Office” shall mean, with respect to any currency, the office specified
from time to time by the Administrative Agent as its payment office with respect
to such currency by notice to the US Borrower and the Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
“Perfection Certificate” shall mean a certificate in form satisfactory to the
Administrative Agent that provides information with respect to the assets of
each Domestic Loan Party.
“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, and rights of way.
“Permitted Acquisition” shall mean any transaction or series of related
transactions by the US Borrower or any Wholly Owned Restricted Subsidiary for
the direct or indirect (a) acquisition


48



--------------------------------------------------------------------------------





of all or substantially all of the Property of any Person, or of all or
substantially all of any business or division of any Person, (b) acquisition of
all or substantially all of the Equity Interests of any Person that the US
Borrower or any Wholly Owned Restricted Subsidiary do not already own in such
Person, and otherwise causing such Person to become a Restricted Subsidiary or
(c) merger or consolidation or any other combination with any Person, in the
case of each of clauses (a), (b) and (c), if each of the following conditions is
met, or if the Required Lenders have otherwise consented in writing thereto:
(i)no Event of Default has occurred and is continuing or would result therefrom;
(ii)    after giving pro forma effect to such transaction, the Consolidated
First Lien Leverage Ratio, determined on a pro forma basis as of the last day of
the most recently ended Test Period, is no greater than 3.00:1.00;
(iii)    the Person to be acquired shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01;
(iv)    the aggregate consideration in respect of Equity Interests in Persons
that do not become Loan Parties upon consummation of such acquisition, and in
respect of assets that are acquired by Persons that are not Loan Parties in
connection with such acquisition, shall not for all such acquisitions exceed
$50,000,000;
(v)    the Property, business, division or Person so acquired is involved solely
in a business permitted under Section 6.12;
(vi)    all actions required to be taken with respect to any Property, business,
division or Person so acquired under Section 5.12 and Section 5.13 shall have
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made); and
(vii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Requirements of Law.
“Permitted Equity Liens” shall mean Liens permitted under Section 6.02(a),
Section 6.02(c), Section 6.02(j), Section 6.02(u), Section 6.02(v), Section
6.02(w) and Section 6.02(x).
“Permitted Junior Refinancing Debt” shall mean secured Indebtedness incurred
solely by the US Borrower in the form of one or more series of junior lien
secured notes or loans pursuant to a credit agreement, indenture or other
agreement (other than this Agreement); provided that (i) such Indebtedness is
secured by all or less than all of the Collateral on a basis junior in priority
to the Liens securing the Obligations hereunder and the obligations in respect
of any Permitted Pari Passu Refinancing Debt and is not secured by any property
or assets other than the Collateral, (ii) such Indebtedness is not guaranteed by
any Person other than the Guarantors, (iii) such Indebtedness is issued,
incurred or otherwise obtained solely to refinance, in whole or part, Refinanced
Debt, and the proceeds thereof shall be substantially contemporaneously applied
to prepay such Refinanced Debt, interest and any premium (if any) thereon, and
fees and expenses incurred in connection with such Permitted Junior Refinancing
Debt, and any Revolving


49



--------------------------------------------------------------------------------





Commitments so refinanced shall be concurrently terminated; (iv) such
Indebtedness (including, if such Indebtedness includes any Revolving
Commitments, the unused amount of such Revolving Commitments) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Commitments, the applicable amount thereof), plus
accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (v) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
pursuant to customary asset sale, event of loss and change of control prepayment
provisions and a customary acceleration right after an event of default), in
each case prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (vi) the terms and conditions of such
Indebtedness (other than with respect to pricing, premiums, fees, rate floors
and optional prepayment or redemption terms) are substantially identical to or
(taken as a whole) no more favorable to the lenders or holders providing such
Indebtedness than the terms and conditions applicable to the Refinanced Debt
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness), (vii) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(viii) an Other Debt Representative validly acting on behalf of the holders of
such Indebtedness shall have become party to a Junior Lien Intercreditor
Agreement or, if a Junior Lien Intercreditor Agreement has previously been
entered into, execute a joinder to such Junior Lien Intercreditor Agreement in
substantially the form provided in such Junior Lien Intercreditor Agreement.
Permitted Junior Refinancing Debt shall include any Registered Equivalent Notes
issued in exchange therefor.
“Permitted Liens” shall mean the collective reference to Liens permitted by
Section 6.02.
“Permitted Pari Passu Refinancing Debt” shall mean any secured Indebtedness
incurred solely by the US Borrower in the form of one or more series of senior
secured notes or loans pursuant to a credit agreement, indenture or other
agreement (other than this Agreement); provided that (i) such Indebtedness is
secured by all or less than all of the Collateral on an equal priority basis
(but without regard to control of remedies) with the Liens securing the
Obligations hereunder and is not secured by any property or assets other than
the Collateral, (ii) such Indebtedness is not guaranteed by any Person other
than the Guarantors, (iii) such Indebtedness is issued, incurred or otherwise
obtained solely to refinance, in whole or part, Refinanced Debt, and the
proceeds thereof shall be substantially contemporaneously applied to prepay such
Refinanced Debt, interest and any premium (if any) thereon, and fees and
expenses incurred in connection with such Permitted Pari Passu Refinancing Debt,
and any Revolving Commitments so refinanced shall be concurrently terminated,
(iv) such Indebtedness (including, if such Indebtedness includes any Revolving
Commitments, the unused amount of such Revolving Commitments) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Commitments, the applicable amount thereof), plus
accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (v) such Indebtedness has a maturity no
earlier than the maturity of, and a Weighted Average Life to Maturity no shorter
than the remaining Weighted Average Life to Maturity of, the Refinanced Debt,
(vi) such Indebtedness is not subject


50



--------------------------------------------------------------------------------





to any mandatory prepayment, repurchase or redemption provisions, unless the
prepayment, repurchase or redemption of such Indebtedness is accompanied by the
prepayment of a pro rata portion of the outstanding principal of the Term Loans
hereunder pursuant to Section 2.11, (vii) the terms and conditions of such
Indebtedness (other than with respect to pricing, premiums, fees, rate floors
and optional prepayment or redemption terms) are substantially identical to or
(taken as a whole) no more favorable to the lenders or holders providing such
Indebtedness than the terms and conditions applicable to the Refinanced Debt
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness), (viii) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (ix) an
Other Debt Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Passu Intercreditor Agreement or,
if a Pari Passu Intercreditor Agreement has previously been entered into,
execute a joinder to such Pari Passu Intercreditor Agreement in substantially
the form provided in such Pari Passu Intercreditor Agreement and (x) if
applicable, an Other Debt Representative validly acting on behalf of the holders
of such Indebtedness shall have become party to a Junior Lien Intercreditor
Agreement or, if a Junior Lien Intercreditor Agreement has previously been
entered into, execute a joinder to such Junior Lien Intercreditor Agreement in
substantially the form provided in such Junior Lien Intercreditor Agreement.
Permitted Pari Passu Refinancing Debt shall include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Prior Liens” shall mean Liens permitted pursuant to Section 6.02
(other than Section 6.02(a), Section 6.02(k), Section 6.02(w), Section 6.02(x)
and Section 6.02(y).
“Permitted Receivables Financing” shall mean the purchase by an Intermediate
Financing Subsidiary, on arms-length terms, of Receivables Assets from the US
Borrower or a Restricted Subsidiary of the US Borrower and the factoring of such
Receivables Assets by such Intermediate Financing Subsidiary to third party
lenders or the incurrence by such Intermediate Financing Subsidiary of
Indebtedness from third party lenders that is secured by such Receivables
Assets; provided that recourse to the US Borrower or any Restricted Subsidiary
(other than the Special Purpose Securitization Subsidiaries) in connection with
the transactions referred above is limited to the extent customary for similar
“non-recourse” transactions in the applicable jurisdictions (including in a
manner consistent with the delivery of a “true sale” or “absolute transfer”
respect to any transfer by the US Borrower or any Restricted Subsidiary (other
than a Special Purpose Securitization Subsidiary)).
“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness being
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal or extension has a maturity no earlier than the maturity of,
and a Weighted Average Life to Maturity no shorter than the remaining Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or


51



--------------------------------------------------------------------------------





extended; (iii) at the time thereof, no Default or Event of Default shall have
occurred and be continuing; (iv) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is unsecured, such modification, refinancing,
refunding, renewal or extension is unsecured; (v) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms,
taken as a whole, at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended; (vi) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is secured, such modification, refinancing,
refunding, renewal or extension is secured by no more collateral than the
Indebtedness being modified, refinanced, refunded, renewed or extended; (vii) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subject to an Intercreditor Agreement, an Other Debt Representative validly
acting on behalf of the holders of such modified, refinanced, refunded, renewed
or extended Indebtedness shall become a party to such Intercreditor Agreement
and (viii) the primary obligors and guarantors in respect of such Indebtedness
being modified, refinanced, refunded, renewed or extended remain the same (or
constitute a subset thereof).
“Permitted Securitization” shall mean a Securitization that complies with the
following criteria:
(i)    such Securitization (including financing terms, covenants, termination
events and other provisions) is in the aggregate fair and reasonable to the US
Borrower and the related Securitization Subsidiary,
(ii)    all sales and/or contributions of Securitization Assets to the related
Securitization Subsidiary are made at Fair Market Value,
(iii)    the financing terms, covenants, termination events and other provisions
shall be market terms,
(iv)    the Seller’s Retained Interest and all proceeds thereof shall constitute
Collateral hereunder and all necessary steps to perfect a security interest in
such Seller’s Retained Interest in favor of the Administrative Agent for the
benefit of the Secured Parties are taken by the US Borrower or applicable
Restricted Subsidiary.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred solely by the US Borrower in the form of one or more series of senior
or subordinated unsecured notes or loans pursuant to a credit agreement,
indenture or other agreement (other than this Agreement); provided that (i) such
Indebtedness is not secured by any Lien, (ii) such Indebtedness is not
guaranteed by any Person other than the Guarantors, (iii) such Indebtedness is
issued, incurred or otherwise obtained solely to refinance, in whole or part,
Refinanced Debt, and the proceeds thereof shall be substantially
contemporaneously applied to prepay such Refinanced Debt, interest and any
premium (if any) thereon, and fees and expenses incurred in connection with such
Permitted Unsecured Refinancing Debt, and any Revolving Commitments so
refinanced shall be concurrently terminated, (iv) such Indebtedness (including,
if such Indebtedness includes any Revolving Commitments, the unused amount of
such Revolving Commitments) is in an original aggregate


52



--------------------------------------------------------------------------------





principal amount not greater than the aggregate principal amount of the
Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or in
part, of unused Revolving Commitments, the applicable amount thereof), plus
accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (v) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
pursuant to customary asset sale, event of loss and change of control prepayment
provisions and a customary acceleration right after an event of default), in
each case prior to the Latest Maturity Date at the time such Indebtedness is
incurred and (vi) the terms and conditions of such Indebtedness (other than with
respect to pricing, premiums, fees, rate floors and optional prepayment or
redemption terms) are substantially identical to or (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness than the terms
and conditions applicable to the Refinanced Debt (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of incurrence of such Indebtedness). Permitted Unsecured Refinancing Debt shall
include any Registered Equivalent Notes issued in exchange therefor.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any “employee benefit plan” as defined in Section 3(3) of
ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, the US Borrower or any of its ERISA Affiliates or with
respect to which the US Borrower or any of its ERISA Affiliates has or could
reasonably be expected to have liability, contingent or otherwise, under ERISA.
“Platform” shall mean Debt Domain, IntraLinks, SyndTrak or a substantially
similar electronic transmission system.
“Pledged Equity Interests” shall have the meaning set forth in the Guarantee and
Collateral Agreement.
“PPSA” shall mean the Person Property Security Act (Ontario).
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Projections” shall have the meaning set forth in Section 3.04(b).
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Equity Interests.
“Public Lender” shall mean any Lender that does not wish to receive Non-Public
Information with respect to the US Borrower or its Subsidiaries or their
respective securities.


53



--------------------------------------------------------------------------------





“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 90 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such Person and (ii) the amount
of such Indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.
“Qualified Equity Interests” shall mean Equity Interests that are not
Disqualified Equity Interests.
“Quotation Day” means, in respect of (a) the determination of the Eurocurrency
Base Rate for any Interest Period for Loans denominated in Dollars or Euros, the
day that is two Business Days prior to the first day of such Interest Period;
and (b) the determination of the Eurocurrency Base Rate for any Interest Period
for Loans denominated in Sterling, the first day of such Interest Period; in
each case unless market practice differs for loans in the applicable currency
priced by reference to rates quoted in the relevant interbank market, in which
case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice for loans in such
currency priced by reference to rates quoted in the relevant interbank market
(and if quotations would normally be given by leading banks for loans in such
currency priced by reference to rates quoted in the relevant interbank market on
more than one day, the Quotation Day shall be the last of those days).
“Ratio Calculation Date” shall have the meaning set forth in Section 1.08(a)(i).
“Real Property” shall mean all real property held or used by any Group Member,
which the relevant Group Member owns in fee or in which it holds a leasehold
interest as a tenant, including as of the Closing Date.
“Receivables Assets” shall mean accounts receivable (including all rights to
payment created by or arising from sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance) from time to time originated,
acquired or otherwise owned by any Restricted Subsidiary of the US Borrower.
“Recipient” shall mean (a) each Agent, (b) any Lender and (c) any Issuing Bank,
as applicable.
“Record Document” shall mean, with respect to any Leasehold Property, (a) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent.


54



--------------------------------------------------------------------------------





“Recorded Leasehold Interest” shall mean a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in the Administrative Agent’s reasonable judgment, to give constructive notice
of such Leasehold Property to third-party purchasers and encumbrances of the
affected real property.
“Recovery Event” shall mean the receipt by any Group Member of any cash payments
or proceeds under any casualty insurance policy in respect of a covered loss
thereunder or as a result of the taking of any assets of any Group Member by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, other than Recovery Events resulting in aggregate gross
proceeds (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) not exceeding (A) $5,000,000 with
respect to any single Recovery Event or series of related Recovery Events and
(B) $20,000,000 in the aggregate for all Recovery Events during any fiscal year
of US Borrower.
“Refinanced Debt” shall have the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
the Borrowers, the Administrative Agent, each Additional Refinancing Lender and
each Lender that agrees to provide any portion of Refinancing Term Commitments,
Refinancing Term Loans, Other Revolving Commitments or Other Revolving Loans in
each case in accordance with Section 2.28.
“Refinancing Series” shall mean all Refinancing Term Commitments, Refinancing
Term Loans, Other Revolving Commitments or Other Revolving Loans that are
established pursuant to the same Refinancing Amendment; provided that any
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments or Other Revolving Loans that are established pursuant to a
subsequent Refinancing Amendment shall be a part of any previously established
Refinancing Series to the extent that (i) such subsequent Refinancing Amendment
expressly provides that the Refinancing Term Commitments, Refinancing Term
Loans, Other Revolving Commitments or Other Revolving Loans, as applicable,
provided for thereunder are intended to be a part of such previously established
Refinancing Series and (ii) in the case of Refinancing Term Loans or Other
Revolving Loans, the Refinancing Term Loans or Other Revolving Loans provided
for under such Refinancing Amendment are fungible for United States federal
income tax purposes with such previously established Refinancing Series.
Refinancing Term Commitments or Other Revolving Commitments that, if and when
drawn in the form of Refinancing Term Loans or Other Revolving Loans, would
yield Refinancing Term Loans or Other Revolving Loans that are construed to be a
part of any previously established Refinancing Series pursuant to clause (ii)
above, shall also be construed to be a party of such previously established
Refinancing Series.
“Refinancing Term Commitments” shall mean one or more Classes of Term
Commitments hereunder that are established to fund Refinancing Term Loans of the
applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.


55



--------------------------------------------------------------------------------





“Refinancing Term Loans” shall mean one or more Classes of Term Loans hereunder
that result from a Refinancing Amendment.
“Refinancing Term Loan Facility” shall have the meaning set forth in the
definition of “Credit Facilities”.
“Register” shall have the meaning set forth in Section 9.06(c).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Regulation D” shall mean Regulation D of the Board of Governors as in effect
from time to time.
“Regulation H” shall mean Regulation H of the Board of Governors as in effect
from time to time.
“Regulation T” shall mean Regulation T of the Board of Governors as in effect
from time to time.
“Regulation U” shall mean Regulation U of the Board of Governors as in effect
from time to time.
“Regulation X” shall mean Regulation X of the Board of Governors as in effect
from time to time.
“Reimbursement Date” shall have the meaning set forth in Section 2.07(d).
“Reimbursement Obligation” shall mean the obligation of the US Borrower to
reimburse each Issuing Bank pursuant to Section 2.07(d) for amounts drawn under
Letters of Credit issued by such Issuing Bank.
“Related Assets” shall mean all assets that are customary transferred in
connection with sales, factoring or securitizations involving Receivables Assets
or Inventory Assets.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” shall mean, with respect to Materials of Environmental Concern, any
release, spill, emission, leaking, pumping, pouring, injection, escaping,
deposit, disposal, discharge, dispersal, dumping, leaching or migration into or
through the indoor or outdoor environment (including the abandonment or disposal
of any barrels, containers or other closed receptacles containing any Materials
of Environmental Concern).


56



--------------------------------------------------------------------------------





“Required Class Lenders” shall mean, at any time with respect to any Class of
Loans or Commitments, Lenders having Total Credit Exposures with respect to such
Class representing more than 50% of the Total Credit Exposures of all Lenders
with respect to such Class. The Total Credit Exposure of any Defaulting Lender
with respect to such Class shall be disregarded in determining Required Class
Lenders at any time.
“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Requirement of Law” shall mean, as to any Person, such Person’s Organizational
Documents, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” in this Agreement
or in any other Loan Document shall refer to a Responsible Officer of the US
Borrower.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.
“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary (and, for the avoidance of doubt, will include the Canadian Borrower
and the UK Borrower).
“Revolving Commitment” shall mean, as to each Revolving Lender, (a) its
obligation to (i) make Revolving Loans to the Borrowers pursuant to Section
2.04(a), (ii) purchase participations in L/C Obligations in respect of Letters
of Credit and (iii) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name under the heading “Revolving Commitment” on Annex
B-1 or, as the case may be, in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as such amount may be adjusted from time to
time in accordance with this Agreement and (b) unless the context shall
otherwise require, any commitment of such Revolving Lender under any Incremental
Revolving Commitment, Extended Revolving Commitment and Other Revolving
Commitment.
“Revolving Commitment Increase” shall have the meaning set forth in Section
2.26(a).
“Revolving Commitment Period” shall mean, for any Class of Revolving
Commitments, the period beginning on the date on which such Class of Revolving
Commitments is established


57



--------------------------------------------------------------------------------





(which, for the Original Revolving Commitments, will be the Closing Date) and
ending on the Revolving Termination Date applicable for such Class of Revolving
Commitments.
“Revolving Exposure” shall mean, with respect to any Revolving Lender as of any
date of determination, an amount equal to the sum of (i) the Dollar Equivalent
of the aggregate outstanding principal amount of all Revolving Loans of such
Revolving Lender, (ii) the L/C Obligations of such Revolving Lender and
(iii) the Swing Line Exposure of such Revolving Lender, in each case as of such
date.
“Revolving Extension” shall have the meaning set forth in Section 2.27(b).
“Revolving Extension Offer” shall have the meaning set forth in Section 2.27(b).
“Revolving Extension Series” shall have the meaning set forth in Section
2.27(b).
“Revolving Facilities” shall mean the collective reference to the Original
Revolving Facility and any Incremental Revolving Facility and, unless the
context shall otherwise require, shall include any Extended Revolving Facility
and Other Revolving Facility.
“Revolving Lender” shall mean each Lender that has a Revolving Commitment or
holds Revolving Exposure.
“Revolving Loan” shall mean any Original Revolving Loan made pursuant to Section
2.04(a), any Incremental Revolving Loan and, unless the context otherwise
requires, any Extended Revolving Loan and any Other Revolving Loan.
“Revolving Note” shall have the meaning set forth in Section 2.08(e).
“Revolving Percentage” shall mean, as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Revolving Exposure then outstanding constitutes of the amount of
the Total Revolving Exposure then outstanding); provided that, in the case of
Section 2.24 (but not the definition of Fronting Exposure used therein), when a
Defaulting Lender shall exist, “Revolving Percentage” shall mean the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment).
“Revolving Termination Date” shall mean the earliest to occur of (a) (i) with
respect to the Original Revolving Commitments and Original Revolving Loans, July
1, 2021, (ii) with respect to any Incremental Revolving Commitments and
Incremental Revolving Loans, the final maturity date as specified in the
applicable Incremental Amendment, (iii) with respect to any Extended Revolving
Commitments and Extended Revolving Loans of a given Extension Series, the final
maturity date as specified in the applicable Extension Amendment, (iv) with
respect to any Other Revolving Commitments or Other Revolving Loans of a given
Refinancing Series, the final maturity date as specified in the applicable
Refinancing Amendment, (b) the date that the applicable Revolving


58



--------------------------------------------------------------------------------





Commitments are permanently reduced to zero pursuant to Section 2.10 or Section
2.11 and (c) the date of the termination of the applicable Revolving Commitments
pursuant to Section 7.02.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
“Sale and Leaseback” shall have the meaning set forth in Section 6.09.
“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions. For the avoidance of doubt, as of the
Closing Date, Sanctioned Countries are the Crimea region of Ukraine, Cuba, Iran,
North Korea, Syria and Sudan.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the US Department of the Treasury or the US Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the US government,
including those administered by the Office of Foreign Assets Control of the US
Department of the Treasury or the US Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or any other relevant sanctions
authority.
“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank;
provided that the Cash Management Bank that is a party thereto shall not have
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee and Collateral Agreement,
the Foreign Guarantee Agreement or the Brazilian Foreign Guarantee Agreement, as
applicable.
“Secured Hedge Agreement” shall mean any interest rate Swap Contract permitted
under Article VI that is entered into by and between any Loan Party and any
Hedge Bank; provided that the Hedge Bank that is a party thereto shall not have
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee and Collateral Agreement,
the Foreign Guarantee Agreement or the Brazilian Foreign Guarantee Agreement, as
applicable.
“Secured Parties” shall have the meaning set forth in the Guarantee and
Collateral Agreement.


59



--------------------------------------------------------------------------------





“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.
“Securitization” shall mean any transaction or series of transactions entered
into by the US Borrower or any Restricted Subsidiary pursuant to which the US
Borrower or such Restricted Subsidiary, as the case may be, sells, conveys,
assigns, grants an interest in or otherwise transfers Securitization Assets to a
Securitization Subsidiary (and/or grants a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Subsidiary), and which such Securitization Subsidiary finances
the acquisition of such Securitization Assets (i) with cash, (ii) with the
issuance to the US Borrower or such Restricted Subsidiary of Seller’s Retained
Interests or an increase in such Seller’s Retained Interests or (iii) with
proceeds from the sale or collection of Securitization Assets.
“Securitization Assets” shall mean any accounts receivable, royalty or other
revenue streams or rights to payment owed to the US Borrower or any Restricted
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services or
pursuant to any other contractual right, all collateral securing such accounts
receivable, royalty or other revenue streams or rights to payment, all contracts
and contract rights and all guarantees or other obligations in respect of such
accounts receivable, royalty or other revenue streams or rights to payment, all
proceeds of such accounts receivable, royalty or other revenue streams or rights
to payment and other assets (including contract rights) which are of the type
customarily transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable,
royalty or other revenue streams or rights to payment and which are sold,
transferred or otherwise conveyed by the US Borrower or a Restricted Subsidiary
to a Securitization Subsidiary.
“Securitization Subsidiary” shall mean a Wholly Owned Subsidiary to which the US
Borrower or any Restricted Subsidiary sells, conveys, transfers or grants a
security interest in Securitization Assets, which Person (i) engages in no other
activities other than the purchase or acquisition of Securitization Assets for
the limited purpose of effecting one or more Securitizations and related
activities, (ii) does not have any Indebtedness that is guaranteed by or
otherwise recourse to the US Borrower or any Restricted Subsidiary or any of
their respective assets or properties (other than pursuant to Standard
Securitization Undertakings), (iii) is not party to any contracts, agreements,
arrangements or understanding with the US Borrower or any of its Restricted
Subsidiaries other than on terms that are no less favorable to the US Borrower
or such Restricted Subsidiary than those that might be obtained by the US
Borrower or such Restricted Subsidiary from a Person that is not an Affiliate of
the US Borrower, (iv) with respect to which none of the US Borrower or any of
its Restricted Subsidiaries has any obligation to maintain such Person’s
financial condition or cause such entity to achieve any specified level of
operating results and (v) is designated by the US Borrower as an Unrestricted
Subsidiary in accordance with Section 5.14.
“Security Documents” shall mean the collective reference to the Guarantee and
Collateral Agreement, the Mortgages, each Perfection Certificate, the
Intellectual Property Security Agreements, any control agreements required to be
delivered pursuant to the Guarantee and Collateral Agreement or any other Loan
Document and all other security documents hereafter


60



--------------------------------------------------------------------------------





delivered to any Agent for the purpose of granting or perfecting a Lien on any
Property of any Loan Party to secure the Obligations.
“Seller’s Retained Interest” shall mean the debt or equity interests held by the
US Borrower or any Restricted Subsidiary in a Securitization Subsidiary to which
the US Borrower or any Restricted Subsidiary has transferred Securitization
Assets, including any such debt or equity received as consideration for or as a
portion of the purchase price for the Securitization Assets transferred, or any
other instrument through which the US Borrower or any Restricted Subsidiary has
rights to or receives distributions in respect of any residual or excess
interest in the Securitization Assets.
“Senior Notes” shall mean the 4.875% Senior Notes due 2024.
“Senior Notes Indenture” shall mean the Indenture dated as of June 23, 2014
between the US Borrower as issuer and U.S. Bank National Association as trustee,
as amended, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein).
“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
“Solvent” shall mean, with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, (b) the “present fair
saleable value” of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, (d) such Person will be able to pay its debts as they mature and
(e) such Person is not insolvent within the meaning of any applicable
Requirements of Law. For purposes of this definition, (i) “debt” shall mean
liability on a “claim,” (ii) “claim” shall mean any (A) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (B) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured and (iii) such other
quoted terms used in this definition shall be determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors.
“SPC” shall have the meaning set forth in Section 9.06(f).
“Special Purpose Securitization Subsidiary” shall mean (i) a wholly-owned
limited purpose Restricted Subsidiary of the US Borrower established in
connection with, and that engages only in, one or more Permitted Securitizations
and that is organized in a customary manner intended to reduce the likelihood
that it would be substantively consolidated with the US Borrower or any of the
Restricted Subsidiaries in the event the US Borrower or any such Restricted
Subsidiary becomes subject to a proceeding under any Debtor Relief Laws or (ii)
a wholly owned limited purpose Restricted Subsidiary of the US Borrower
established in connection with Permitted Securitizations


61



--------------------------------------------------------------------------------





or Permitted Receivables Financings, the sole activities of which consist of (x)
purchasing Receivables Assets from the US Borrower or any Restricted Subsidiary
of the US Borrower (other than Special Purpose Securitization Subsidiaries) and
selling such Receivables Assets to Special Purpose Securitization Subsidiaries
referred to in clause (i) above or factoring or borrowing against such
Receivables Assets in Permitted Receivables Financings and (y) purchasing
Inventory Assets from the US Borrower or any Restricted Subsidiary of the US
Borrower (other than Special Purpose Securitization Subsidiaries) and selling
such Inventory Assets to Special Purpose Securitization Subsidiaries in
connection with Permitted Securitizations.
“Specified Transaction” shall mean:
(a)    any acquisition or Investment that is permitted by this Agreement;
(b)    any Disposition permitted by this Agreement;
(c)    the designation of a Restricted Subsidiary as an Unrestricted Subsidiary
or of an Unrestricted Subsidiary as a Restricted Subsidiary, in each case in
accordance with Section 5.14;
(d)    operating improvements, restructurings, cost saving initiatives and
certain other similar initiatives; or
(e)    any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis;
provided that for purposes of clauses (b) and (c) of this definition, such
transaction shall only constitute a Specified Transaction if it has an aggregate
consideration of at least $15,000,000.
“Spot Rate” shall mean, on any day, with respect to the applicable Alternative
Currency, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., London time, on such day on the Reuters World
Currency Page “FX=” or, if elected by the Administrative Agent, the Bloomberg
currency pages, in each case for such currency. In the event that such rate does
not appear on any Reuters World Currency Page or Bloomberg currency page, then
the Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the US Borrower or, in the absence of such agreement,
such Spot Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m., Local Time, on such date for the purchase of Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the US Borrower, may use any
reasonable and customary method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.
“Standard Securitization Undertaking” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by the US
Borrower or any Restricted


62



--------------------------------------------------------------------------------





Subsidiary that a Responsible Officer of the US Borrower has determined in good
faith to be customary in a Securitization.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), (a) the
numerator of which is the number one and (b) the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject with respect to the Eurocurrency Rate for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of, or credit for, proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Sterling” or “£” shall mean the single currency of the United Kingdom.
“Subordinated Intercompany Note” shall mean the Subordinated Intercompany Note,
substantially in the form of Exhibit G.
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement or in any
other Loan Document shall refer to a Subsidiary or Subsidiaries of the US
Borrower.
“Subsidiary Guarantor” shall mean each existing and subsequently acquired or
organized direct or indirect Wholly Owned Restricted Subsidiary of the US
Borrower (other than an Excluded Subsidiary) which has guaranteed the
Obligations of some or all of the Borrowers.
“Successor Company” shall have the meaning set forth in Section 6.03(g).
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master


63



--------------------------------------------------------------------------------





agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement, in each case for the purpose of hedging the foreign currency,
interest rate or commodity risk associated with the operations of the Group
Members.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s) have
been determined in accordance therewith, such termination value(s), and (b) for
any date prior to the date referenced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
“Swing Line Commitment” shall mean, with respect to any Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Line Loans pursuant to
Section 2.06, expressed as an amount representing the maximum aggregate
principal amount of such Swing Line Lender’s outstanding Swing Line Loans
hereunder. The initial amount of each Swing Line Lender’s Swing Line Commitment
is set forth in Annex B-4 or in the joinder agreement pursuant to which it
became a Swing Line Lender hereunder. The aggregate amount of the Swing Line
Commitments on the date hereof is $15,000,000.
“Swing Line Commitment Period” shall mean the period beginning on the Closing
Date and ending on the Revolving Termination Date with respect to the Original
Revolving Commitments and Original Revolving Loans or such later date as may be
agreed to by the Swing Line Lenders (in their sole and absolute discretion)
pursuant to Section 2.27(e).
“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the aggregate principal amount of all Swing Line Loans outstanding at such time
(excluding, in the case of any Revolving Lender that is a Swing Line Lender,
Swing Line Loans made by it and outstanding at such time to the extent that the
other Lenders shall not have funded their participations in such Swing Line
Loans), adjusted to give effect to any reallocation under Section 2.24 of the
Swing Line Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swing Line Lender, the aggregate principal amount
of all Swing Line Loans made by such Lender and outstanding at such time to the
extent that the other Revolving Lenders shall not have funded their
participations in such Swing Line Loans.


64



--------------------------------------------------------------------------------





“Swing Line Lender” shall mean each of (a) JPMorgan Chase Bank, N.A., and (b)
each Lender that shall have become a Swing Line Lender hereunder as provided in
Section 2.06(c) (other than any Person that shall have ceased to be a Swing Line
Lender as provided in Section 2.06(c)), each in its capacity as the lender of
Swing Line Loans, or any successor Swing Line Lender hereunder.
“Swing Line Loan” shall mean a Loan made by the Swing Line Lender to the US
Borrower pursuant to Section 2.06(a).
“Swing Line Note” shall have the meaning set forth in Section 2.08(e).
“Synthetic Lease” shall mean, as to any Person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is accounted for as an operating lease under GAAP
and (ii) in respect of which the lessee retains or obtains ownership of the
property so leased for US federal income tax purposes or (b) (i) a synthetic,
off-balance sheet or tax retention lease or (ii) an agreement for the use or
possession of property (including a Sale and Leaseback), in each case under this
clause (b), creating obligations that do not appear on the balance sheet of such
person but which, upon the application of any Debtor Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment).
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term Lenders” shall mean the collective reference each Lender that has a Term
Loan Commitment or is the holder of an Original Term Loan and the Lenders with
respect to any Incremental Term Loans and, unless the context shall otherwise
require, shall include the Lenders with respect to any Extended Term Loans and
Refinancing Term Loans.
“Term Loan” shall mean any Original Term Loan, any Incremental Term Loan and,
unless the context otherwise requires, any Extended Term Loan and any
Refinancing Term Loan.
“Term Loan Commitment” shall mean, as to each Term Lender, (a) the obligation of
such Lender, if any, to make an Original Term Loan to the US Borrower hereunder
on the Closing Date in a principal amount not to exceed the amount set forth
under the heading “Term Loan Commitment” opposite such Lender’s name on Annex
B-2, or, as the case may be, in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed


65



--------------------------------------------------------------------------------





from time to time pursuant to the terms hereof; and (b) unless the context shall
otherwise require, any commitment of such Term Lender under any Incremental Term
Loan Facility, any Extended Term Loan Facility or any Refinancing Term Loan
Facility. The aggregate principal amount of the Original Term Loan Commitments
on the Closing Date is $400,000,000.
“Term Loan Extension” shall have the meaning set forth in Section 2.27(a).
“Term Loan Extension Offer” shall have the meaning set forth in Section 2.27(a).
“Term Loan Extension Series” shall have the meaning set forth in Section
2.27(a).
“Term Loan Facilities” shall mean the collective reference to the Original Term
Loan Facility and any Incremental Term Loan Facility and, unless the context
shall otherwise require, shall include any Extended Term Loan Facility and
Refinancing Term Loan Facility.
“Term Loan Increase” shall have the meaning set forth in Section 2.26(a).
“Term Loan Maturity Date” shall mean the earlier of (a) (i) with respect to the
Original Term Loans that have not been extended pursuant to Section
2.27(a), July 1, 2021, (ii) with respect to any Incremental Term Loans, the
final maturity date as specified in the applicable Incremental Amendment,
(iii) with respect to any Extended Term Loans of a given Extension Series, the
final maturity date as specified in the applicable Extension Amendment and
(iv) with respect to any Refinancing Term Loans of a given Refinancing Series,
the final maturity date as specified in the applicable Refinancing Amendment;
provided that, if any such day is not a Business Day, the applicable Term Loan
Maturity Date shall be the Business Day immediately succeeding such day, and (b)
the date on which all Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.
“Term Loan Note” shall have the meaning set forth in Section 2.08(e).
“Test Period” shall mean, as of any date of determination, the period of four
consecutive fiscal quarters of the US Borrower (taken as one accounting period)
(i) most recently ended on or prior to such date for which financial statements
have been or are required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) (or, if no such financial statements are required to have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) on or prior to such date, the
“Test Period” shall be the period of four consecutive fiscal quarters of the US
Borrower (taken as one accounting period) most recently ended on or prior to
such date) or (ii) in the case of any calculation pursuant to Section 6.13,
ended on the last date of the fiscal quarter in question.
“Total Canadian Revolving Exposure” shall mean, at any time, the aggregate
amount of the Canadian Revolving Exposure of the Revolving Lenders outstanding
at such time.
“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments, Revolving Exposure and outstanding Term Loans of such Lender at
such time.


66



--------------------------------------------------------------------------------





“Total Revolving Commitments” shall mean, at any time, the aggregate amount of
the Revolving Commitments then in effect. The aggregate principal amount of the
Total Revolving Commitments on the Closing Date is $300,000,000.
“Total Revolving Exposure” shall mean, at any time, the aggregate amount of the
Revolving Exposure of the Revolving Lenders outstanding at such time.
“Total UK Revolving Exposure” shall mean, at any time, the aggregate amount of
the UK Revolving Exposure of the Revolving Lenders outstanding at such time.
“Trade Date” shall have the meaning set forth in Section 9.06(h)(i).
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the Loan Documents, the borrowing of Loans hereunder and the use
of proceeds thereof and the issuance of Letters of Credit hereunder; (b) the
repayment in full of all obligations under the Existing Credit Facility, the
termination of all commitments thereunder and the release of all Guarantee
Obligations and Liens in respect thereof; and (c) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing, and the other transactions contemplated hereby.
“Type” shall mean (a) as to any Loan, its nature as a Base Rate Loan, a Canadian
Prime Rate Loan or a Eurocurrency Loan and (b) as to any Borrowing, its nature
as a Base Rate Borrowing, a Canadian Prime Rate Borrowing or a Eurocurrency
Borrowing.
“UK Borrower” shall have the meaning set forth in the preamble hereto.
“UK Business” shall mean (a) the Equity Interests in the UK Business Entities
and (b) the property or assets of the UK Business Entities.
“UK Business Entities” shall mean, collectively, the UK Borrower, Compass
Minerals (Europe) Limited, a private limited company incorporated under the laws
of England and Wales in the United Kingdom, Compass Minerals UK Holding Limited,
a private limited company incorporated under the laws of England and Wales in
the United Kingdom, Deepstore Holdings Limited, a private limited company
incorporated under the laws of England and Wales in the United Kingdom, and
Compass Minerals Storage & Archives Limited, a private limited company
incorporated under the laws of England and Wales in the United Kingdom.
“UK Non-Bank Lender” means a Lender becomes a party to this Agreement after the
date on which this Agreement is entered into, a Lender which gives a UK Tax
Confirmation in the Assignment and Assumption which it executes on becoming a
party to this Agreement.
“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance to the UK Borrower
under a Loan Document and is (i) a Lender (A) which is a bank (as defined for
the purpose of section 879 of the ITA 2007) making an advance to the UK Borrower
under a Loan Document and is within the charge to United Kingdom corporation tax
as respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from section 18A of the CTA
2009; or (B) in


67



--------------------------------------------------------------------------------





respect of an advance to the UK Borrower made under a Loan Document by a person
that was a bank (as defined for the purpose of section 879 of the ITA 2007) at
the time that that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or (ii) a Lender which is: (A) a company resident in the United Kingdom
for United Kingdom tax purposes, or (B) a partnership each member of which is
(x) a company so resident in the United Kingdom or (y) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA 2009) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA 2009, or (C) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA 2009) of that company; or (iii) a UK Treaty Lender, or
(b) a Lender which is a building society (as defined for the purposes of section
880 ITA) making an advance to the UK Borrower under a Loan Document.
“UK Revolving Borrowing” shall mean a Borrowing comprised of UK Revolving Loans.
“UK Revolving Exposure” shall mean, with respect to any Revolving Lender as of
any date of determination, an amount equal to the Dollar Equivalent of the
aggregate outstanding principal amount of all UK Revolving Loans of such
Revolving Lender as of such date.
“UK Revolving Loan” shall mean a Revolving Loan made to the UK Borrower pursuant
to clause (iii) of Section 2.04(a).
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to the UK Borrower under a Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes or (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom or (ii) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA 2009) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA 2009 or (c) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.
“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document.
“UK Treaty Lender” means a Lender which (i) is treated as a resident of a UK
Treaty State for the purposes of the relevant Treaty, (ii) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender's participation in the Loan to the UK Borrower is effectively connected,
and (iii) fulfills any other conditions in the relevant Treaty to


68



--------------------------------------------------------------------------------





obtain full exemption from Tax imposed by the United Kingdom on payments of
interest except that for this purpose it shall be assumed that any necessary
procedural formalities are satisfied.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code, as in
effect from time to time in any applicable jurisdiction.
“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount of all cash and Cash Equivalents on the consolidated balance sheet of the
US Borrower and its Restricted Subsidiaries as of such date that is not
“restricted” for purposes of GAAP and that is not controlled by or subject to
any Lien or other preferential arrangement in favor of any creditor, other than
Liens created under the Loan Documents.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the US Borrower
designated by the US Borrower as an Unrestricted Subsidiary pursuant to Section
5.14 that has not subsequently been designated as a Restricted Subsidiary
pursuant to Section 5.14 and (b) any Subsidiary of an Unrestricted Subsidiary.
“US Borrower” shall have the meaning set forth in the preamble hereto.
“US Revolving Borrowing” shall mean a Borrowing comprised of US Revolving Loans.
“US Person” shall mean any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“US Revolving Loan” shall mean a Revolving Loan made to the US Borrower pursuant
to Section 2.04(a).
“US Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(h).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is also a Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests of such Subsidiary are, at
the time any determination is being made, owned, Controlled or held by such
Person or one or more other Wholly Owned Subsidiaries of such Person


69



--------------------------------------------------------------------------------





or by such Person and one or more other Wholly Owned Subsidiaries of such
Person. Unless otherwise qualified, all references to a “Wholly Owned
Subsidiary” or to “Wholly Owned Subsidiaries” in this Agreement shall refer to a
Wholly Owned Subsidiary or Wholly Owned Subsidiaries of the US Borrower.
“Withdrawal Liability” shall mean any liability to a Multiemployer Plan as a
result of a “complete withdrawal” or “partial withdrawal” from such
Multiemployer Plan, as such terms are defined in Section 4201(b) of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Yield Differential” shall have the meaning set forth in Section 2.26(e)(iii).

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, recitals, Annexes, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and recitals, Annexes,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


70



--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” shall mean “from and excluding”, the words “to”
and “until” each mean “to but excluding” and the word “through” shall mean “to
and including”.
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    For the avoidance of doubt, any reference herein to a Permitted Lien
shall not, in itself, serve to subordinate any Lien created by any Security
Document to such Permitted Lien.

Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Historical Audited Financial Statements, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the US Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Accounting Change. If at any time any Accounting Change shall occur and
such change results in a change in the method of calculation of any financial
covenant, standard or term in this Agreement, then upon the written request of
the US Borrower or the Administrative Agent (acting upon the request of the
Required Lenders), the US Borrower, the Administrative Agent and the Lenders
shall negotiate in good faith in order to amend such provisions so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the US Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not occurred
(subject to the approval of the Required Lenders, not to be unreasonably
withheld, conditioned or delayed); provided that, until such time as an
amendment shall have been executed and delivered by the US Borrower, the
Administrative Agent and the Required Lenders, (A) all such financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred and (B) the US Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
covenants, standards and terms made before and after giving effect to such
Accounting Change. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Historical Audited Financial Statements for all purposes of this Agreement,
notwithstanding any Accounting Change relating thereto, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.


71



--------------------------------------------------------------------------------






Section 1.04    Rounding. Any financial ratios required to be maintained by the
US Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any other
document, agreement and instrument entered into by the applicable Issuing Bank
and the US Borrower (or any Restricted Subsidiary) or in favor of such Issuing
Bank and relating to such Letter of Credit, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

Section 1.07    Currency Equivalents Generally.
(a)    Not later than 1:00 p.m., New York City time, on each Calculation Date,
the Administrative Agent shall (x) determine the Spot Rate as of such
Calculation Date with respect to each Alternative Currency and (y) give notice
thereof to the applicable Lenders and the applicable Borrowers. The Spot Rates
so determined shall become effective (i) in the case of the initial Calculation
Date, on the Closing Date and (ii) in the case of each subsequent Calculation
Date, on the first Business Day immediately following such Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date and
shall for all purposes of this Agreement (other than any provision expressly
requiring the use of a current exchange rate) be the Spot Rates employed in
converting any amounts between Dollars and any Alternative Currency.
(b)    Solely for purposes of Article II and related definitional provisions to
the extent used therein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent and notified to the applicable
Lenders and the applicable Borrowers in accordance with Section 1.07(a). If any
basket is exceeded solely as a result of fluctuations in the applicable Spot
Rate after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in the
applicable Spot Rate. Amounts denominated in an Alternative Currency will be
converted to Dollars for the purposes of (A) testing the financial maintenance
covenants under Section 6.13, at the Spot Rate as of the last day of the fiscal
quarter of the US Borrower for which such measurement is being made, and (B)
calculating the Consolidated First Lien Leverage Ratio, the Consolidated Total
Leverage Ratio, the Consolidated Total Net Leverage Ratio and the Consolidated
Interest Coverage Ratio (other than for purposes of determining compliance with
Section 6.13), at the Spot Rate as of the date of calculation, and will, in the
case of Indebtedness, reflect the currency translation effects, determined in
accordance with GAAP, of


72



--------------------------------------------------------------------------------





Swap Contracts permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.
(c)    For purposes of Section 6.01, the amount of any Indebtedness denominated
in any currency other than Dollars shall be calculated based on the applicable
Spot Rate, in the case of such Indebtedness incurred or committed, on the date
that such Indebtedness was incurred or committed, as applicable; provided that
if such Indebtedness is incurred to refinance other Indebtedness denominated in
a currency other than Dollars, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the applicable
Spot Rate on the date of such refinancing, such Dollar-denominated restrictions
shall be deemed not to have been exceeded so long as the principal amount of
such Permitted Refinancing Debt does not exceed the sum of (i) the outstanding
or committed principal amount, as applicable, of such Indebtedness being
refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.
(d)    For purposes of Sections 6.02, 6.04, 6.05 and 6.06, the amount of any
Liens, Dispositions, Restricted Payments and Investments, as applicable,
denominated in any currency other than Dollars shall be calculated based on the
applicable Spot Rate on the date that such Lien is incurred or such Disposition,
Restricted Payment or Investment is made, as the case may be.

Section 1.08    Pro Forma Calculations.
(a)    Solely for purposes of determining (x) compliance with the financial
maintenance covenants set forth in Section 6.13) and (y) whether any action is
otherwise permitted to be taken hereunder, the Consolidated First Lien Leverage
Ratio, the Consolidated Total Leverage Ratio, the Consolidated Total Net
Leverage Ratio and the Consolidated Interest Coverage Ratio shall be calculated
as follows:
(i)    in the event that the US Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
during the Test Period for which such ratio is being calculated (or, in the case
of clause (y) above, subsequent to the Test Period for which such ratio is being
calculated and on or prior to or simultaneously with the event for which the
calculation of such ratio is made (the date of such subsequent calculation, a
“Ratio Calculation Date”)), then such ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption, retirement or
extinguishment of Indebtedness as if the same had occurred at the beginning of
such Test Period; provided that (x) if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable Test Period for purposes of this calculation determined by utilizing
the rate that is or would be in effect with respect to such Indebtedness at the
relevant date of determination (taking into account any interest rate hedging
arrangements applicable to such Indebtedness), (y) interest on any obligations
with respect to Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the US Borrower to be the rate
of interest implicit in such obligation in accordance with GAAP and (z) interest
on any Indebtedness that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a London interbank offered rate or
other rate shall be determined to have been based upon


73



--------------------------------------------------------------------------------





the rate actually chosen, or, if none was so chosen, then based upon such
optional rate as the US Borrower or such Restricted Subsidiary may designate;
and
(ii)    if any Specified Transactions are consummated by the US Borrower or any
of its Restricted Subsidiaries during the Test Period for which such ratio is
being calculated (or, in the case of clause (y) above, subsequent to the Test
Period for which such ratio is being calculated and on or prior to or
simultaneously with the relevant Ratio Calculation Date), then Consolidated
Adjusted EBITDA shall be calculated on a pro forma basis, assuming that all such
Specified Transactions had occurred on the first day of such Test Period.
(b)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the US Borrower and include, for the avoidance of doubt,
the amount of cost savings, operating expense reductions and synergies projected
by the US Borrower in good faith to result from actions taken, committed to be
taken or expected in good faith to be reasonably expected to be realized within
12 months after the closing date of such Specified Transaction (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that such cost savings, operating
expense reductions and synergies are reasonably identifiable, factually
supportable and supported by an officer’s certificate delivered to the
Administrative Agent; provided further that any increase in Consolidated
Adjusted EBITDA as a result of cost savings, operating expense reductions and
synergies (other than those of the type that would be permitted to be included
in pro forma financial statements prepared in accordance with Regulation S-X
under the Securities Act), when taken together with all adjustments made in
clause (a)(vi) of the definition of “Consolidated Adjusted EBITDA”, shall not
exceed 15% of Consolidated Adjusted EBITDA (determined prior to giving effect to
such increase) in any period of four consecutive fiscal quarters of the US
Borrower and shall be subject to the limitations set forth in the definition of
“Consolidated Adjusted EBITDA”.
(c)    Notwithstanding anything to the contrary in this Agreement, solely for
the purpose of (i) measuring the relevant financial ratios and basket
availability with respect to the incurrence of any Indebtedness (including any
Incremental Loans or Incremental Commitments) or Liens or the making of any
Investments, Restricted Payments, prepayments of Junior Indebtedness or
Dispositions or the designation of any Restricted Subsidiaries or Unrestricted
Subsidiaries or (ii) determining compliance with representations and warranties
or the occurrence of any Default or Event of Default, in each case, in
connection with a Limited Condition Acquisition, if the US Borrower has made an
LCA Election with respect to such Limited Condition Acquisition, the date of
determination of whether any such action is permitted hereunder shall be deemed
to be, at the election of the US Borrower, either (x) the date on which the
definitive agreements for such Limited Condition Acquisition are entered into or
(y) the date on which such Limited Condition Acquisition is consummated (the
“LCA Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date, the US


74



--------------------------------------------------------------------------------





Borrower could have taken such action on the relevant LCA Test Date in
compliance with such financial ratio, basket, representation or warranty, such
financial ratio, basket, representation or warranty shall be deemed to have been
complied with; provided that, in connection with any Permitted Acquisition for
which an LCA Election has been made, it shall be a condition to the consummation
of such Permitted Acquisition that, as of the date of such consummation, no
Event of Default under clause (a), (f) or (g) of Section 7.01 has occurred and
is continuing or would result therefrom. If the US Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any financial ratio or basket availability on or
following the relevant LCA Test Date and prior to the earlier of (x) the date on
which such Limited Condition Acquisition is consummated or (y) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
financial ratio or basket availability shall be required to be satisfied on a
pro forma basis (A) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (B) assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated. For the avoidance of doubt, notwithstanding anything in
this Section 1.08 to the contrary, the requirements of Section 4.02 are required
to be satisfied in connection with any Credit Extension (except as expressly
provided in Section 2.26 in connection with an Incremental Commitment).

Section 1.09    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II
LOANS AND LETTERS OF CREDIT



Section 2.01    Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Term Lender having an Original Term Loan Commitment agrees,
severally and not jointly, to make a term loan to the US Borrower on the Closing
Date in an aggregate amount equal to the Original Term Loan Commitment of such
Term Lender.
The US Borrower may make only one Borrowing under the Original Term Loan
Commitment on the Closing Date. Any amount borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.11
and Section 2.12, all amounts owed hereunder with respect to the Original Term
Loans shall be paid in full no later than the Maturity Date applicable to such
Original Term Loans. Each Lender’s Original Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the initial funding of such Lender’s Original Term Loan Commitment on the
Closing Date. The Original Term Loans shall be denominated in Dollars.


75



--------------------------------------------------------------------------------






Section 2.02    Procedure for Term Loan Borrowing.
(a)    Each Term Loan shall be made as part of a Borrowing consisting of Loans
of the same Class, Type and currency made to the US Borrower by the Term Lenders
ratably in accordance with their respective Term Loan Commitments of the
applicable Class. The US Borrower shall deliver to the Administrative Agent a
fully executed Borrowing Notice with respect to any Borrowing of Term Loans no
later than (x) one Business Day in advance of the proposed Borrowing Date in the
case of Base Rate Loans and (y) three Business Days in advance of the proposed
Borrowing Date in the case of Eurocurrency Loans (or such shorter period as may
be acceptable to the Administrative Agent). If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
a Base Rate Borrowing. If no Interest Period with respect to any Eurocurrency
Borrowing is specified in any such notice, then the US Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.02 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing. All Term Loans shall be denominated in Dollars.
(b)    Upon satisfaction or waiver of the conditions precedent specified herein,
each Term Lender shall make its Term Loan available to the Administrative Agent
not later than 12:00 p.m. (New York City time) on the applicable Borrowing Date
by wire transfer of same day funds in Dollars, at the principal office
designated by the Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of the Term Loans available to the US Borrower on the applicable
Borrowing Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Term Loans received by the Administrative Agent from the
Term Lenders to be credited to the account of the US Borrower at the principal
office designated by the Administrative Agent or to such other account as may be
designated in writing to the Administrative Agent by the US Borrower.

Section 2.03    Repayment of Term Loans.
(a)    The US Borrower shall repay to the Term Lenders the Original Term Loans
on the last day of each March, June, September and December, beginning with June
30, 2016, in an aggregate principal amount for each such date equal to 0.25% of
the aggregate principal amount of the Original Term Loans outstanding on the
Closing Date (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.12);
provided, however, that the final principal repayment installment of the
Original Term Loans shall be repaid on the Term Loan Maturity Date in respect of
the Original Term Loans and in any event shall be in an amount equal to the
aggregate principal amount of all Original Term Loans outstanding on such date.


76



--------------------------------------------------------------------------------





(b)    The US Borrower shall repay to the Incremental Term Lenders, the Lenders
with respect to any Extended Term Loans and the Lenders with respect to any
Refinancing Term Loans the aggregate principal amount of all Incremental Term
Loans, Extended Term Loans of a given Extension Series or Refinancing Term Loans
of a given Refinancing Series, as applicable, outstanding on the date(s) and in
the amounts specified in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment, as applicable.

Section 2.04    Revolving Commitments.
(a)    Subject to the terms and conditions set forth herein, each Revolving
Lender agrees, severally and not jointly, from time to time on any Business Day
during the applicable Revolving Commitment Period, to make %4. Revolving Loans
to the US Borrower denominated in Dollars or Euros; %4. Revolving Loans to the
Canadian Borrower denominated in Dollars or Canadian Dollars; and %4. Revolving
Loans to the UK Borrower denominated in Dollars, Sterling or Euros; provided
that, after giving effect to any such Borrowing of Revolving Loans, %5. the
Total Revolving Exposure at such time shall not exceed the Total Revolving
Commitments then in effect; %5. no Revolving Lender’s Revolving Exposure at such
time shall exceed such Revolving Lender’s Revolving Commitment then in effect;
%5. the Total Canadian Revolving Exposure at such time shall not exceed
$40,000,000; and %5. the Total UK Revolving Exposure at such time shall not
exceed $10,000,000; provided, further, that no Revolving Loans shall be made to
the Canadian Borrower or the UK Borrower until the consent of the Minister of
Northern Development and Mines to the Goderich Mine Mortgage has been received
by the Administrative Agent and such Goderich Mine Mortgage creates a legal,
valid, binding and enforceable first-priority Lien on the Goderich Mine in favor
of the Administrative Agent, for the benefit of the Secured Parties, subject
only to Permitted Liens. Within the foregoing limits and subject to the terms
and conditions set forth herein, amounts borrowed pursuant to this Section 2.04
may be repaid and reborrowed during the Revolving Commitment Period.


(b)    Each Borrower shall repay to the applicable Revolving Lenders on the
applicable Revolving Termination Date the aggregate principal amount of the
applicable Revolving Loans that were made to such Borrower and are outstanding
on such date.

Section 2.05    Procedure for Revolving Borrowing.
(a)    Loans and Borrowings.
(i)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Loans of the same Class, Type and currency made to the applicable Borrower by
the Revolving Lenders ratably in accordance with their respective Revolving
Commitments of the applicable Class.
(ii)    Subject to Section 2.17, (A) each US Revolving Loan (1) denominated in
Dollars shall be a Base Rate Loan or a Eurocurrency Loan, as the US Borrower may
request in accordance herewith, and (2) denominated in Euros shall be a
Eurocurrency Loan; (B) each Canadian Revolving Loan (1) denominated in Dollars
shall


77



--------------------------------------------------------------------------------





be a Base Rate Loan or a Eurocurrency Loan, as the Canadian Borrower may request
in accordance herewith, and (2) denominated in Canadian Dollars shall be a
Canadian Prime Rate Loan or a Eurocurrency Loan, as the Canadian Borrower may
request in accordance herewith; and (C) each UK Revolving Loan shall be a
Eurocurrency Loan.
(iii)    Except pursuant to Section 2.07(d), (A) Revolving Loans that are Base
Rate Loans shall be made in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount and (B) Revolving Loans that are
(1) Eurocurrency Loans denominated in Dollars shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount, (2) Eurocurrency Loans denominated in Canadian Dollars shall be in an
aggregate minimum amount of C$5,000,000 and integral multiples of C$1,000,000 in
excess of that amount, (3) Eurocurrency Loans denominated in Euro shall be in an
aggregate minimum amount of €5,000,000 and integral multiples of €1,000,000 in
excess of that amount, (4) Eurocurrency Loans denominated in Sterling shall be
in an aggregate minimum amount of £5,000,000 and integral multiples of
£1,000,000 in excess of that amount and (5) Canadian Prime Rate Loans shall be
in an aggregate minimum amount of C$500,000 and integral multiples of C$100,000
in excess of that amount.
(b)    Borrowing Notice. Whenever a Borrower desires that Lenders make Revolving
Loans to such Borrower, such Borrower shall deliver to the Administrative Agent
a fully executed Borrowing Notice no later than 11:00 a.m. (Local Time) (x) at
least three Business Days in advance of the proposed Borrowing Date in the case
of Eurocurrency Loans and (y) at least one Business Day in advance of the
proposed Borrowing Date in the case of Base Rate Loans and Canadian Prime Rate
Loans; provided that, if such Borrowing Date is the Closing Date, such Borrowing
Notice may be delivered on the Closing Date with respect to Base Rate Loans and
Canadian Prime Rate Loans and such period shorter than three Business Days as
may be agreed by the Administrative Agent with respect to Eurocurrency Loans. If
no election as to the Type of Borrowing is specified in any such Borrowing
Notice, then the relevant Borrower shall be deemed to have requested a Borrowing
that is (i) in the case of a US Revolving Borrowing denominated in Dollars, a
Base Rate Borrowing; (ii) in the case of a US Revolving Borrowing denominated in
Euros, a Eurocurrency Borrowing; (iii) in the case of a Canadian Revolving
Borrowing denominated in Dollars, a Base Rate Borrowing; (iv) in the case of a
Canadian Revolving Borrowing denominated in Canadian Dollars, a Canadian Prime
Rate Borrowing; and (v) in the case of a UK Revolving Borrowing, a Eurocurrency
Borrowing. If no Interest Period with respect to a Eurocurrency Borrowing is
specified in any such Borrowing Notice, then the relevant Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
currency for a Borrowing is specified in any such Borrowing Notice, then the
relevant Borrower shall be deemed to have requested a Borrowing denominated in
(A) with respect to a US Revolving Borrowing, Dollars; (B) with respect to a
Canadian Revolving Borrowing, Canadian Dollars; and (C) with respect to a UK
Revolving Borrowing, Sterling.
(c)    Notice of Receipt. Notice of receipt of each Borrowing Notice in respect
of Revolving Loans, together with the amount of each Lender’s Revolving
Percentage thereof, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each


78



--------------------------------------------------------------------------------





applicable Lender in writing with reasonable promptness, but (provided that the
Administrative Agent shall have received such notice by 11:00 a.m. (Local Time))
not later than 12:00 p.m. (Local Time) on the same day as the Administrative
Agent’s receipt of such Borrowing Notice.
(d)    Funding of Borrowings. Upon satisfaction or waiver of the conditions
precedent specified herein, (i) each Revolving Lender shall make the amount of
its Revolving Loan available to the Administrative Agent, in the relevant
currency, not later than 2:00 p.m. (Local Time) on the applicable Borrowing Date
by wire transfer of same day funds to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders and
(ii) the Administrative Agent shall make the proceeds of such Revolving Loans
available to the relevant Borrower on the applicable Borrowing Date by causing
an amount of same day funds equal to the proceeds of all such Revolving Loans
received by the Administrative Agent from the Lenders to be credited, in like
funds, to the account of the relevant Borrower at the principal office
designated by the Administrative Agent or such other account as may be
designated in writing to the Administrative Agent by the relevant Borrower.

Section 2.06    Swing Line Loans.
(a)    Swing Line Commitment. During the Swing Line Commitment Period, subject
to the terms and conditions hereof, each Swing Line Lender severally agrees,
from time to time, to make Swing Line Loans in Dollars to the US Borrower in the
aggregate amount up to but not exceeding its Swing Line Commitment; provided
that, after giving effect to the making of any Swing Line Loan, in no event
shall (i) the Total Revolving Exposure at such time exceed the Total Revolving
Commitments then in effect, (ii) any Revolving Lender’s Revolving Exposure at
such time exceed such Revolving Lender’s Revolving Commitment then in effect,
(iii) the aggregate principal amount of outstanding Swing Line Loans made by any
Swing Line Lender at such time exceed such Swing Line Lender’s Swing Line
Commitment then in effect or (iv) any Swing Line Lender’s Revolving Exposure at
such time exceed such Swing Line Lender’s Revolving Commitment then in effect.
Each Swing Line Loan shall be made as part of a Borrowing consisting of Swing
Line Loans made by the Swing Line Lenders ratably in accordance with their
respective Swing Line Commitments. The failure of any Swing Line Lender to make
any Swing Line Loan required to be made by it shall not relieve any other Swing
Line Lender of its obligations hereunder; provided that the Swing Line
Commitments of the Swing Line Lenders are several and no Swing Line Lender shall
be responsible for any other Swing Line Lender’s failure to make Swing Line
Loans as required. Each Swing Line Lender’s Swing Line Commitment shall expire
at the end of the Swing Line Commitment Period and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than such date. Within the foregoing limits and subject to the terms and
conditions set forth herein, during the Swing Line Commitment Period, the US
Borrower may borrow, prepay and reborrow Swing Line Loans pursuant to this
Section 2.06.
(b)    Borrowing Mechanics for Swing Line Loans.
(i)    Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount. Each Swing Line
Loan shall be a Base Rate Loan.


79



--------------------------------------------------------------------------------





(ii)    Whenever the US Borrower desires that the Swing Line Lenders make a
Swing Line Loan, the US Borrower shall deliver to the Administrative Agent and
the Swing Line Lenders a fully executed Borrowing Notice no later than 11:00
a.m. (New York City time) on the proposed Borrowing Date.
(iii)    Upon satisfaction or waiver of the conditions precedent specified
herein, each Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 2:00 p.m. (New York City
time) on the applicable Borrowing Date by wire transfer of same day funds in
Dollars, at the principal office designated by the Administrative Agent. Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Swing Line Loans available
to the US Borrower on the applicable Borrowing Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Swing Line Loans received
by the Administrative Agent from the Swing Line Lenders to be credited to the
account of the US Borrower at the principal office designated by the
Administrative Agent, or to such other account as may be designated in writing
to the Administrative Agent by the US Borrower.
(iv)    Any Swing Line Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations on such Business
Day in all or a portion of its Swing Line Loans outstanding. Such notice shall
specify the aggregate amount of the Swing Line Loans of such Swing Line Lender
in which the Revolving Lenders will be required to participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Revolving
Percentage of such Swing Line Loan or Swing Line Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees to pay, promptly upon receipt of
notice as provided above (and, in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, not later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, not later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to the Administrative Agent, for the
account of such Swing Line Lender, such Lender’s Revolving Percentage of such
Swing Line Loan or Swing Line Loans. Each Revolving Lender acknowledges and
agrees that, in making any Swing Line Loan, each Swing Line Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the US Borrower deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Swing Line Loan
was made, the Required Class Lenders in respect of the Revolving Lenders,
treated as a single Class, shall have notified such Swing Line Lender (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Swing Line Loan were then made (it being understood and agreed that, in the
event such Swing Line Lender shall have received any such notice, it shall have
no obligation to make any Swing Line Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist). Each Revolving Lender shall comply
with its obligation under this


80



--------------------------------------------------------------------------------





paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05(d)and Section 2.18(b) with respect to Loans made by
such Lender (and Section 2.05(d) and Section 2.18(b) shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
Section 2.06(b)(iv)), and the Administrative Agent shall promptly remit to each
applicable Swing Line Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the US Borrower of any
participations in any Swing Line Loan acquired pursuant to this Section
2.06(b)(iv), and thereafter payments in respect of such Swing Line Loan shall be
made to the Administrative Agent and not to the applicable Swing Line Lender.
Any amounts received by any Swing Line Lender from the US Borrower in respect of
a Swing Line Loan after receipt by such Swing Line Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this Section 2.06(b)(iv) and to the applicable
Swing Line Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to such Swing Line Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the US Borrower for any reason. The purchase of participations in a
Swing Line Loan pursuant to this Section 2.06(b)(iv) shall not constitute a Loan
and shall not relieve the US Borrower of its obligation to repay such Swing Line
Loan.
(v)    Notwithstanding anything contained herein to the contrary, (1) each
Revolving Lender’s obligation to purchase a participation in any unpaid Swing
Line Loans pursuant to Section 2.06(b)(iv) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Line Lender, any Loan Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; and (2) no Swing Line Lender shall be obligated
to make any Swing Line Loans (A) if it does not in good faith believe that all
conditions under Section 4.02 to the making of such Swing Line Loan have been
satisfied or waived by the Required Lenders or (B) at a time when any Lender is
a Defaulting Lender unless such Swing Line Lender has entered into arrangements
satisfactory to it and the US Borrower to eliminate such Swing Line Lender’s
risk with respect to such Defaulting Lender’s participation in such Swing Line
Loans.
(c)    Resignation and Removal of Swing Line Lender. Any Swing Line Lender may
resign as Swing Line Lender upon 30 days prior written notice to the
Administrative Agent, the Lenders and the US Borrower. Any Swing Line Lender may
be replaced at any time by written agreement among the US Borrower, the
Administrative Agent, the replaced Swing Line Lender (provided that no consent
will be required if the replaced Swing Line Lender has no Swing Line Loans
outstanding) and the successor Swing Line Lender. The Administrative Agent shall
notify the Lenders of any such replacement of any Swing Line Lender. At the time
any such replacement


81



--------------------------------------------------------------------------------





or resignation shall become effective, (i) each US Borrower shall prepay any
outstanding Swing Line Loans made by the resigning or removed Swing Line Lender,
(ii) upon such prepayment, the resigning or removed Swing Line Lender shall
surrender any Swing Line Note held by it to the US Borrower for cancellation,
and (iii) the US Borrower shall issue, if so requested by the successor Swing
Line Lender, a new Swing Line Note to the successor Swing Line Lender, in the
principal amount of such successor Swing Line Lender’s Swing Line Commitment
then in effect and with other appropriate insertions. From and after the
effective date of any such replacement or resignation, (x) any successor Swing
Line Lender shall have all the rights and obligations of a Swing Line Lender
under this Agreement with respect to Swing Line Loans made thereafter and
(y) references herein to the term “Swing Line Lender” shall be deemed to refer
to such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require.

Section 2.07    Letters of Credit.
(a)    Letters of Credit. During the Letter of Credit Commitment Period (as it
may be extended in accordance with the terms hereof and with the consent of each
Issuing Bank), subject to the terms and conditions hereof, so long as no Default
or Event of Default has occurred and is continuing, the US Borrower may request
the issuance of Letters of Credit as the applicant thereof for the support of
its or any of its Restricted Subsidiaries’ obligations, and each Issuing Bank
agrees to issue such Letters of Credit; provided that (i) each Letter of Credit
shall be denominated in Dollars (or, if agreed to by the applicable Issuing
Bank, and subject to Section 2.07(k), in Canadian Dollars); (ii) the stated
amount of each Letter of Credit shall not be less than $100,000 or, if the
applicable Letter of Credit is denominated in Canadian Dollars, C$100,000 (or,
in either case, such lesser amount as is acceptable to the applicable Issuing
Bank); (iii) after giving effect to such issuance, in no event shall (A) the
Total Revolving Exposure at such time exceed the Total Revolving Commitments
then in effect, (B) any Revolving Lender’s Revolving Exposure at such time
exceed such Revolving Lender’s Revolving Commitments then in effect or (C) the
portion of the L/C Obligations attributable to Letters of Credit issued by any
Issuing Bank at such time exceed the L/C Commitment of such Issuing Bank then in
effect; (iv) after giving effect to such issuance, in no event shall the L/C
Obligations exceed the Letter of Credit Sublimit then in effect; (v) in no event
shall any Letter of Credit have an expiration date later than the earlier of
(1) five Business Days prior to the end of the Letter of Credit Commitment
Period and (2) the date which is one year from the date of issuance of such
Letter of Credit; and (vi) in no event shall any Letter of Credit be issued if
such Letter of Credit is otherwise unacceptable to the applicable Issuing Bank
in its reasonable discretion. Subject to the foregoing, an Issuing Bank may
agree in its sole discretion and on terms acceptable to such Issuing Bank that a
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless such Issuing Bank elects not to
extend for any such additional period; provided that such Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that any of
the conditions under Section 4.02 have not been satisfied or waived by the
Required Lenders at the time such Issuing Bank must elect to allow such
extension; provided, further, if any Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue any Letter of Credit unless such Issuing Bank
has entered into arrangements satisfactory to it and the US Borrower to
eliminate such Issuing Bank’s risk with respect to the participation of such
Defaulting Lender in Letters of Credit. All Existing Letters of Credit shall be
deemed to have


82



--------------------------------------------------------------------------------





been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.
(b)    Notice of Issuance. Whenever the US Borrower desires the issuance of a
Letter of Credit, it shall deliver to the applicable Issuing Bank (with a copy
to the Administrative Agent) a duly completed Letter of Credit Application no
later than 12:00 p.m. (New York City time) at least three Business Days, or in
each case such shorter period as may be agreed to by such Issuing Bank in any
particular instance, in its sole discretion, in advance of the proposed date of
issuance. Upon satisfaction or waiver of the conditions set forth in Section
4.02, the applicable Issuing Bank shall, subject to the limitations set forth in
Section 2.07(a), issue the requested Letter of Credit in accordance with such
Issuing Bank’s standard operating procedures. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant Issuing Bank:
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) whether the Letter of Credit is issued for the account
of the US Borrower or a Restricted Subsidiary (and identifying such Restricted
Subsidiary); provided that the US Borrower shall be a co-applicant, and jointly
and severally liable, with respect to all Obligations arising under each Letter
of Credit issued for the account of a Restricted Subsidiary and the provisions
of Section 2.07(j) shall apply; and (viii) such other matters as the Issuing
Bank may reasonably request. Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the applicable Issuing Bank
shall promptly notify the Administrative Agent of such issuance, amendment or
modification, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit.
(c)    Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, an Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between the US Borrower and
any Issuing Bank, the US Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by such Issuing Bank, by the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Bank shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail or otherwise;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any


83



--------------------------------------------------------------------------------





document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Bank, including any Governmental Acts; and none of the foregoing shall affect or
impair, or prevent the vesting of, any of such Issuing Bank’s rights or powers
hereunder. Without limiting the foregoing and in furtherance thereof, any action
taken or omitted by any Issuing Bank under or in connection with the Letters of
Credit or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not give rise to any liability on the part of such
Issuing Bank to the US Borrower. Notwithstanding anything to the contrary
contained in this Section 2.07(c), the US Borrower shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank as determined
by a court of competent jurisdiction in a final and non-appealable judgment.
(d)    Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event any Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the US Borrower and the
Administrative Agent, and the US Borrower shall reimburse such Issuing Bank on
or before the Business Day immediately following the date on which such drawing
is honored (the “Reimbursement Date”) in an amount in Dollars or, subject to the
two immediately succeeding sentences, if the applicable Letter of Credit is
denominated in Canadian Dollars, in Canadian Dollars, and in same day funds
equal to the amount of such honored drawing; provided that, notwithstanding
anything to the contrary contained herein, in the case of a drawing under a
Letter of Credit made in Dollars (i) unless the US Borrower shall have notified
the Administrative Agent and the applicable Issuing Bank prior to 11:00 a.m.
(New York City time) on the date such drawing is honored that the US Borrower
intends to reimburse such Issuing Bank for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, the US Borrower shall be
deemed to have given a timely Borrowing Notice to the Administrative Agent
requesting Revolving Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 4.02, the Revolving Lenders shall, on the Reimbursement
Date, make Revolving Loans in the applicable currency that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
promptly and directly by the Administrative Agent to reimburse the applicable
Issuing Bank for the amount of such honored drawing (and the US Borrower’s
obligation to make payments pursuant to this Section 2.07(d) shall be discharged
and replaced by the resulting Revolving Loans); provided, further, if for any
reason proceeds of Revolving Loans are not received by such Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing, the
US Borrower shall reimburse such Issuing Bank, on demand, in an amount in same
day funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. In the
case of a Letter of Credit denominated in Canadian Dollars, the US Borrower
shall reimburse the applicable Issuing Bank in Canadian Dollars, unless (A) such
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the US Borrower shall have notified such Issuing
Bank promptly following receipt of the notice of drawing that the US Borrower
will reimburse such Issuing Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian


84



--------------------------------------------------------------------------------





Dollars, the applicable Issuing Bank shall notify the US Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Nothing in this Section 2.07(d) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the US Borrower shall retain any and all rights
it may have against any such Revolving Lender resulting from the failure of such
Revolving Lender to make such Revolving Loans under this Section 2.07(d).
(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, the applicable Issuing Bank shall be
deemed to have sold and transferred to each Revolving Lender and each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty (regardless of
whether the conditions set forth in Article IV shall have been satisfied), and
hereby agrees to irrevocably purchase, from such Issuing Bank a participation in
such Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Revolving Percentage of the maximum amount which is or at any time
may become available to be drawn thereunder. In the event that the US Borrower
shall fail for any reason to reimburse any Issuing Bank as provided in Section
2.07(d), such Issuing Bank shall promptly notify each Revolving Lender of the
unreimbursed amount of such honored drawing and of such Revolving Lender’s
respective participation therein based on such Revolving Lender’s Revolving
Percentage. Each Revolving Lender shall pay to the Administrative Agent an
amount equal to its respective participation, in Dollars or Canadian Dollars, as
the case may be, and in same day funds, in the same manner as provided in
Section 2.05(d) and Section 2.18(b) with respect to Loans made by such Revolving
Lender (and Section 2.05(d) and Section 2.18(b) shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders pursuant to this Section
2.07(e)), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the US
Borrower with respect to a disbursement by an Issuing Bank under a Letter of
Credit, the Administrative Agent shall distribute such payment to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this Section 2.07(e) to reimburse
an Issuing Bank for a drawing under a Letter of Credit shall not constitute a
Loan and shall not relieve the US Borrower of its obligation to reimburse such
drawing.
(f)    Obligations Absolute. The obligation of the US Borrower to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.07(d), and
the obligations of Revolving Lenders under Section 2.07(e), shall be
unconditional and irrevocable. Furthermore, any such amounts shall be paid
strictly in accordance with the terms hereof under all circumstances, including
the following: (i) any Letter of Credit is invalid or unenforceable; (ii) the US
Borrower or any Lender has any claim, set-off right, defense or other right
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), any Issuing Bank, any Lender or any
other Person or, in the case of a Lender, against the US Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the US Borrower or one
of its Subsidiaries and the beneficiary for


85



--------------------------------------------------------------------------------





which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proves to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein is untrue or inaccurate in
any respect; (iv) any Issuing Bank has made a payment under any Letter of Credit
upon presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit; (v) there has been an adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of any Group Member; (vi) any party hereto (or thereto)
has breached this Agreement or any other Loan Document; (vii) a Default or an
Event of Default has occurred and is continuing; (viii) there has been any
change in any other term (including the time or manner or place of payment) of
all or any of the Obligations in respect of any Letter of Credit, in each case
whether or not the US Borrower has knowledge thereof; (ix) there has been an
amendment, modification or waiver of, or any consent to departure from, any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the US Borrower has knowledge thereof; (x) there has been an
exchange, release, surrender or impairment of any Collateral or other security
for the Obligations; or (xi) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, has arisen; provided, in each
case, that payment by any Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of such
Issuing Bank as determined by a court of competent jurisdiction in a final and
non-appealable judgment.
(g)    Indemnification. Without duplication of any obligation of any Borrower
under Section 9.05, in addition to amounts payable as provided herein, each
Borrower hereby agrees to protect, indemnify, pay and save harmless each Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which such
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by such Issuing Bank, other than as a
result of (A) the gross negligence or willful misconduct of such Issuing Bank,
as determined by a court of competent jurisdiction in a final and non-appealable
judgment or (B) the wrongful dishonor by such Issuing Bank of a proper demand
for payment made under any Letter of Credit issued by it, as determined by a
final, non-appealable judgment of a court of competent jurisdiction, or (ii) the
failure of such Issuing Bank to honor a drawing under any such Letter of Credit
as a result of any Governmental Act.
(h)    Resignation and Removal of Issuing Bank. Any Issuing Bank may resign as
an Issuing Bank upon 60 days prior written notice to the Administrative Agent,
the Lenders and the US Borrower. Any Issuing Bank may be replaced at any time by
written agreement among the US Borrower, the Administrative Agent, the replaced
Issuing Bank (provided that no consent will be required if the replaced Issuing
Bank has no Letters of Credit or reimbursement obligations with respect thereto
outstanding) and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of such Issuing Bank. At the time any
such replacement or resignation shall become effective, each relevant Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank.
From and after the effective date of any such replacement or resignation,
(i) any successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) all references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall


86



--------------------------------------------------------------------------------





require. After the replacement or resignation of any Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto to the extent that Letters of
Credit issued by it (or reimbursement obligation with respect thereto) remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement or resignation, but shall not be required to issue
additional Letters of Credit or extend any outstanding Letters of Credit.
(i)    Additional Issuing Banks. The US Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement
(and the US Borrower shall specify to the Administrative Agent the initial L/C
Commitment of such Lender), subject to reporting requirements reasonably
satisfactory to the Administrative Agent with respect to issuances, amendments,
extensions and terminations of Letters of Credit by such additional issuing
bank. Any Lender designated as an issuing bank pursuant to this Section 2.07(i)
shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to such
Lender.
(j)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the US
Borrower shall be obligated to reimburse each Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The US Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the US Borrower, and that the US
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.
(k)    Change in Law. Notwithstanding any other provision of this Agreement, if
(i) any Change in Law shall make it unlawful for any Issuing Bank to issue
Letters of Credit denominated in Canadian Dollars, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates that would make it impracticable for any
Issuing Bank to issue Letters of Credit denominated Canadian Dollars, then by
prompt written notice thereof to the US Borrower and to the Administrative Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
such Issuing Bank may declare that Letters of Credit will not thereafter be
issued by it in Canadian Dollars, whereupon Canadian Dollars shall be deemed
(for the duration of such declaration) not to constitute a permitted currency
for purposes of the issuance of Letters of Credit by such Issuing Bank.
(l)    Interim Interest. If an Issuing Bank shall have honored a drawing under a
Letter of Credit, then, unless the US Borrower shall reimburse such drawing in
full on the date such drawing is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such drawing is made to but
excluding the date that the US Borrower reimburses such drawing in full, at the
rate per annum then applicable to Base Rate Loans; provided that, if the US
Borrower fails to reimburse such drawing in full when due pursuant to Section
2.07(d), then Section 2.15(d) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative


87



--------------------------------------------------------------------------------





Agent, for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.07(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the US Borrower reimburses the
applicable Letter of Credit drawing in full.
(m)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Class Lenders in respect of the Revolving
Lenders, treated as a single Class) demanding the deposit of cash collateral
pursuant to this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the L/C Obligations as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in Section 7.01(f) or Section 7.01(g). Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the US
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account.
Notwithstanding the terms of any Security Document, moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for L/C
Obligations for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the L/C Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to (i) the consent of a Required Class
Lenders in respect of the Revolving Lenders, treated as a single Class, and (ii)
in the case of any such application at a time when any Revolving Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral shall be less than the aggregate L/C Obligations of all the
Defaulting Lenders), the consent of each Issuing Bank), be applied to satisfy
other obligations of the Borrower under this Agreement. If the US Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the US Borrower within three Business Days after
all Events of Default have been cured or waived. If the US Borrower is required
to provide an amount of Cash Collateral hereunder pursuant to Section 2.11(e),
then such amount (to the extent not applied as aforesaid) shall be returned to
the US Borrower to the extent that, after giving effect to such return, the
Total Revolving Exposure at such time would not exceed the Total Revolving
Commitments then in effect and no Default shall have occurred and be continuing.

Section 2.08    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent, for the account of
the appropriate Revolving Lender the then unpaid principal amount of the
applicable Revolving Loans of such


88



--------------------------------------------------------------------------------





Revolving Lender made to such Borrower on the applicable Revolving Termination
Date (or on such earlier date on which the Loans become due and payable pursuant
to Section 7.02).
(b)    The US Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of the appropriate Term Lender or the
appropriate Swing Line Lender, as the case may be, (i) the principal amount of
each Original Term Loan of such Term Lender in installments according to the
amortization schedule set forth in Section 2.03(a) (or on such earlier date on
which the Loans become due and payable pursuant to Section 7.02), (ii) with
respect to any Incremental Term Loan under an Incremental Term Loan Facility,
the principal amount of each Incremental Term Loan of the relevant series of
Incremental Term Loans according to the relevant repayment schedule agreed to by
the Lenders of such Incremental Term Loan pursuant to Section 2.26 (or on such
earlier date on which the Loans become due and payable pursuant to Section
7.02), (iii) with respect to any Extended Term Loan, the principal amount of
each Extended Term Loan according to the relevant repayment schedule agreed to
by the Lender of such Extended Term Loan in the applicable Extension Offer (or
such earlier date on which the Loans became due and payable pursuant to Section
7.02), (iv) with respect to any Refinancing Term Loan, the principal amount of
each Refinancing Term Loan according to the relevant repayment schedule agreed
to by the Lender of such Refinancing Term Loan in the applicable Refinancing
Amendment (or such earlier date on which the Loans became due and payable
pursuant to Section 7.02) and (v) the then unpaid principal amount of each Swing
Line Loan of such Swing Line Lender that were made to the US Borrower on the
earlier of the fifth Business Day after such Swing Line Loan is made and the
last day of the Swing Line Commitment Period (or on such earlier date on which
the Loans become due and payable pursuant to Section 7.02); provided that on
each date that a US Revolving Borrowing is made, the US Borrower shall repay all
Swing Line Loans that were outstanding on such date.
(c)    Lenders’ Evidence of Debt. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of each of
the Borrowers to such Lender, including the amounts of the Loans made by it to
each Borrower and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the relevant Borrowers, absent
manifest error; provided that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitments or the
Obligations of each Borrower in respect of any applicable Loans, L/C Borrowings
or any other Obligations; provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
(d)    Register. The Administrative Agent shall maintain the Register pursuant
to Section 9.06(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder and any Note evidencing such
Loan, the denomination of such Loan, the Borrower to which such Loan was made,
the Type and Class of such Loan and each Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each of the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from each of
the Borrowers and each Lender’s share thereof. The entries made in the Register
shall be conclusive and binding on the Borrowers and each Lender, absent
manifest error; provided that failure to make any such recordation, or any


89



--------------------------------------------------------------------------------





error in such recordation, shall not affect any Lender’s Revolving Commitments
or the Obligations of each Borrower in respect of any Loans. Each Borrower
hereby designates the Administrative Agent to serve as such Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.08(d).
(e)    Notes. Each Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Term Loans or Revolving
Loans, as the case may be, of such Lender, or any Swing Line Loans of the
applicable Swing Line Lender, that, in any case, were made to such Borrower,
substantially in the forms of Exhibit C-1, Exhibit C-2 or Exhibit C-3,
respectively (a “Term Loan Note”, “Revolving Note” or “Swing Line Note”,
respectively), with appropriate insertions as to date and principal amount;
provided that the obligations of the relevant Borrower in respect of each Loan
shall be enforceable in accordance with the Loan Documents whether or not
evidenced by any Note.
(f)    Obligations Several. Notwithstanding anything to the contrary, (i) the
obligations of the Borrowers (solely in their capacity as Borrowers) under the
Loan Documents are several and not joint, (ii) the Borrowers shall not be
treated as co-borrowers or co-obligors of any of the Loans and (iii) no Borrower
(solely in its capacity as a Borrower) shall be liable for the Obligations of,
or liable for any amounts in respect of Loans borrowed by, any other Borrower.

Section 2.09    Fees.
(a)    The US Borrower agrees to pay in Dollars to the Administrative Agent, for
the account of each Revolving Lender holding a Revolving Commitment of a given
Class, a commitment fee (the “Commitment Fee”) for the period from and including
the date on which such Class of Revolving Commitments was established hereunder
to the last day of the Revolving Commitment Period in respect of such Class of
Revolving Commitments, computed at the Commitment Fee Rate on the Dollar
Equivalent of the average daily unused amount of the Revolving Commitment of
such Revolving Lender during the period for which payment is made; provided
that, solely for purposes of calculating the Commitment Fee, the amount of
outstanding Swing Line Loans shall not be considered usage of the Revolving
Commitment. The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Termination Date, commencing on the first of such dates to occur after the
Closing Date.
(b)    The US Borrower agrees to pay in Dollars (i) to the Administrative Agent,
for the account of each Revolving Lender, letter of credit fees (the “Letter of
Credit Fees”), which shall accrue at the same Applicable Margin for Revolving
Loans that are Eurocurrency Loans denominated in Dollars otherwise payable to
such Revolving Lender on the Dollar Equivalent of the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination) for the period from and
including the Closing Date to but excluding the later of the last day of the
Letter of Credit Commitment Period and the date on which such Lender ceases to
have any L/C Obligations and (ii) directly to each Issuing Bank, for its own
account, a fronting fee, which shall accrue at a rate equal to 0.125% per annum
on the Dollar


90



--------------------------------------------------------------------------------





Equivalent of the average aggregate daily maximum amount available to be drawn
under all Letters of Credit (regardless of whether any conditions for drawing
could then be met and determined as of the close of business on any date of
determination) for the period from and including the Closing Date to but
excluding the later of the Letter of Credit Commitment Period and the date on
which there ceases to be any L/C Obligations in respect of Letters of Credit
issued by such Issuing Bank, as well as such documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with such Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be. For purposes of computing the Dollar Equivalent of the daily maximum
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees and fronting fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Closing Date; provided that all such fees shall be payable on the
Revolving Termination Date on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 calendar days after
demand.
(c)    The US Borrower agrees to pay to each Arranger the fees in the amounts
and on the dates previously agreed to in writing by the US Borrower and such
Arranger.
(d)    The US Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the US
Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
funds, to the Administrative Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
Letter of Credit Fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

Section 2.10    Voluntary Prepayments and Commitment Reductions.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time:
(A)    each Borrower may prepay Base Rate Loans on any Business Day in whole or
in part (1) in the case of Base Rate Loans (other than Swing Line Loans)
denominated in Dollars, in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount; and (2) in the case
of Swing Line Loans, in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount;
(B)    each Borrower may prepay Eurocurrency Loans on any Business Day in whole
or in part (1) in the case of Eurocurrency Loans denominated in Dollars, in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount; (2) in the case of Eurocurrency Loans denominated


91



--------------------------------------------------------------------------------





in Canadian Dollars, in an aggregate minimum amount of C$5,000,000 and integral
multiples of C$1,000,000 in excess of that amount; (3) in the case of
Eurocurrency Loans denominated in Euros, in an aggregate minimum amount of
€5,000,000 and integral multiples of €1,000,000 in excess of that amount; and
(4) in the case of Eurocurrency Loans denominated in Sterling, in an aggregate
minimum amount of £5,000,000 and integral multiples of £1,000,000 in excess of
that amount; and
(C)    each Borrower may prepay Canadian Prime Rate Loans on any Business Day in
whole or in part in an aggregate minimum amount of C$500,000, and in integral
multiples of C$100,000 in excess of that amount.
(ii)    All such prepayments shall be made:
(A)    upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans (other than Swing Line Loans) or Canadian Prime
Rate Loans;
(B)    upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurocurrency Rate Loans; and
(C)    upon written or telephonic notice on the date of prepayment, in the case
of Swing Line Loans;
in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 12:00 p.m. (Local Time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to the
Administrative Agent (and the Administrative Agent will promptly transmit such
original notice for Term Loans or Revolving Loans, as the case may be, to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in Section 2.12(a). The relevant Borrower’s notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or one or more
other events specified therein, in which case such notice may be revoked by the
relevant Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
(b)    Voluntary Commitment Reductions.
(i)    Each Borrower may, upon not less than three Business Days’ prior written
or telephonic notice promptly confirmed by delivery of written notice thereof to
the Administrative Agent (which original written notice the Administrative Agent
will promptly transmit to each applicable Lender), at any time and from time to
time, terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments on a pro rata basis as among the various
Classes thereof (in accordance with the respective amounts thereof) in an
aggregate amount not to exceed the amount by which the Total Revolving
Commitments exceed the Total Revolving Exposure at the time of such proposed
termination or reduction; provided that any such partial reduction of the
Revolving


92



--------------------------------------------------------------------------------





Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.
(ii)    Each Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in such
Borrower’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Revolving Percentage thereof. Each Borrower’s notice may
state that such notice is conditioned upon the effectiveness of other credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by such Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

Section 2.11    Mandatory Prepayments and Commitment Reductions.
(a)    Asset Sales. No later than the fifth Business Day following the date of
receipt by any Group Member of any Net Cash Proceeds of any Asset Sale (except
as otherwise provided in Section 6.04(f)), the US Borrower shall prepay the Term
Loans as set forth in Section 2.12(b) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that so long as no Default or Event of Default
shall have occurred and be continuing, the US Borrower shall have the option,
directly or through one or more of its Restricted Subsidiaries, to invest such
Net Cash Proceeds within 365 days of receipt thereof (or 545 days of receipt
thereof if the US Borrower or any of its Restricted Subsidiaries enters into a
legally binding commitment to invest such Net Cash Proceeds within 365 days of
receipt thereof) in assets of the type used in the business of the US Borrower
and its Restricted Subsidiaries (as permitted by Section 6.12). In the event
that such Net Cash Proceeds are not reinvested by the US Borrower prior to the
last day of such 365 day period or 545 day period, as the case may be, the US
Borrower shall prepay the Term Loans in an amount equal to such Net Cash
Proceeds as set forth in Section 2.12(b) no later than two Business Days after
the expiration of such period.
(b)    Recovery Events. No later than the fifth Business Day following the date
of receipt by any Group Member, or the Administrative Agent as loss payee, of
any Net Cash Proceeds of any Recovery Event, the US Borrower shall prepay the
Term Loans as set forth in Section 2.12(b) in an aggregate amount equal to 100%
of such Net Cash Proceeds; provided that so long as no Default or Event of
Default shall have occurred and be continuing, the US Borrower shall have the
option, directly or through one or more of its Restricted Subsidiaries to invest
such Net Cash Proceeds within 365 days of receipt thereof (or 545 days of
receipt thereof if the US Borrower or any of its Restricted Subsidiaries enters
into a legally binding commitment to invest such Net Cash Proceeds within 365
days of receipt thereof) in assets of the type used in the business of the US
Borrower and its Restricted Subsidiaries (as permitted by Section 6.12), which
investment may include the repair, restoration or replacement of the affected
assets. In the event that such Net Cash Proceeds are not reinvested by the US
Borrower prior to the last day of such 365 day period or 545 day period, as the
case may be, the US Borrower shall prepay the Term Loans in an amount equal to
such Net Cash Proceeds as set forth in Section 2.12(b) no later than two
Business Days after the expiration of such period.


93



--------------------------------------------------------------------------------





(c)    Issuance of Debt. No later than the date of receipt by any Group Member
of any Net Cash Proceeds from the incurrence of any Indebtedness of any Group
Member (other than with respect to any Indebtedness permitted to be incurred
pursuant to Section 6.01, except for clause (q)(i) of such Section), the US
Borrower shall prepay the Term Loans as set forth in Section 2.12(b) in an
aggregate amount equal to 100% of such Net Cash Proceeds.
(d)    Excess Cash Flow. In the event that there shall be Excess Cash Flow for
any fiscal year of the US Borrower (commencing with the fiscal year ending
December 31, 2017) in an aggregate amount exceeding $10,000,000, the US Borrower
shall, no later than 90 days after the end of such fiscal year, prepay the Term
Loans as set forth in Section 2.12(b) in an aggregate amount equal to (i) the
Applicable ECF Percentage of the amount by which Excess Cash Flow, if any, for
such fiscal year exceeds $10,000,000, minus (ii) the aggregate principal amount
of Term Loans prepaid pursuant to Section 2.10(a) during such fiscal year with
internally generated cash (excluding (x) repayments of Revolving Loans or Swing
Line Loans, except to the extent the Revolving Commitments are permanently
reduced on a dollar-for-dollar basis in connection with such repayments, and
(y) for the avoidance of doubt, repayments of Loans made with the cash proceeds
of any Credit Agreement Refinancing Indebtedness).
(e)    Revolving Loans and Swing Line Loans.
(i)    If on any date (A) any Revolving Lender’s Revolving Exposure as of such
date (after giving effect to any concurrent prepayment of Revolving Loans) would
exceed such Revolving Lender’s Revolving Commitment then in effect, (B) the
aggregate principal amount of the outstanding Swing Line Loans of any Swing Line
Lender as of such date (after giving effect to any concurrent prepayment of the
Swing Line Loans) would exceed the Swing Line Commitment of such Swing Line
Lender then in effect, (C) any Swing Line Lender’s Revolving Exposure as of such
date (after giving effect to any concurrent prepayment of Revolving Loans) would
exceed such Swing Line Lender’s Revolving Commitment then in effect or (D) the
Total Revolving Exposure as of such date (after giving effect to any concurrent
prepayment of the Revolving Loans) would exceed the Total Revolving Commitments
then in effect, then the US Borrower shall repay on such date the principal of
Swing Line Loans and, after all Swing Line Loans have been repaid in full or if
no Swing Line Loans are outstanding, the Borrowers shall repay on such date the
principal of Revolving Loans, in each case, in the aggregate amount necessary to
eliminate such excess. If, after giving effect to the prepayment of all
outstanding Swing Line Loans and all outstanding Revolving Loans, the L/C
Obligations of any Lender exceeds such Lender’s Revolving Commitment as then in
effect, then the US Borrower shall deposit Cash Collateral in accordance with
Section 2.07(m) in an aggregate amount equal to such excess.
(ii)    If on any date the Canadian Revolving Exposure (after giving effect to
any concurrent prepayment of Canadian Revolving Loans) would exceed $40,000,000,
then the Canadian Borrower shall prepay on such date the principal of Canadian
Revolving Loans in the aggregate amount necessary to eliminate such excess.
(iii)    If on any date the UK Revolving Exposure (after giving effect to any
concurrent prepayment of UK Revolving Loans) would exceed $10,000,000, then the
UK


94



--------------------------------------------------------------------------------





Borrower shall prepay on such date the principal of UK Revolving Loans in the
aggregate amount necessary to eliminate such excess.
(f)    Prepayment Certificate. Concurrently with any prepayment of the Term
Loans pursuant to Section 2.11(a) through Section 2.11(d), the US Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer
demonstrating the calculation of the amount of the applicable Net Cash Proceeds
or Excess Cash Flow, as the case may be. In the event that the US Borrower shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, the US Borrower shall promptly make an additional
prepayment of the Term Loans in an amount equal to such excess, and the US
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of a Responsible Officer demonstrating the derivation of such
excess.
(g)    Notwithstanding any other provisions of this Section 2.11, (i) to the
extent that any or all of the Net Cash Proceeds or Excess Cash Flow attributable
to Foreign Subsidiaries are prohibited or delayed by applicable local law from
being distributed to the US Borrower, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.11 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit distribution to any Loan Party (the US Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such distribution),
and once any of such affected Net Cash Proceeds or Excess Cash Flow that, in
each case, would otherwise be required to be used to prepay Term Loans pursuant
to Section 2.11(a) or Section 2.11(d), is permitted under the applicable local
law to be distributed to any Loan Party, such distribution will be promptly made
and such distributed Net Cash Proceeds or Excess Cash Flow will be promptly (and
in any event not later than two Business Days after such distribution) applied
(net of additional Taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.11 and (ii) to the extent
that the US Borrower has determined in good faith that distribution to the US
Borrower of any of or all the Net Cash Proceeds or Excess Cash Flow attributable
to Foreign Subsidiaries would have adverse tax consequences to the US Borrower
and its Restricted Subsidiaries, such Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary.

Section 2.12    Application of Prepayments/Reductions.
(a)    Application of Voluntary Prepayments. Any prepayment of any Class of
Loans pursuant to Section 2.10(a) shall be applied as specified by the US
Borrower in the applicable notice of prepayment; provided, that such notice
shall be consistent with the terms and provisions of this Agreement; provided,
further, any payment by a Borrower of Revolving Loans shall be made on a pro
rata basis as among the various Classes thereof of the Revolving Loans that were
made to such Borrower (in accordance with the respective outstanding principal
amounts thereof); provided, further, in the event the US Borrower fails to
specify the Class of Loans to which any such prepayment by a Borrower shall be
applied, such prepayment shall be applied as follows:
first, in the case of a prepayment by the US Borrower, to repay outstanding
Swing Line Loans to the full extent thereof;


95



--------------------------------------------------------------------------------





second, to repay outstanding Revolving Loans that were made to such Borrower on
a pro rata basis as among the various Classes thereof (in accordance with the
respective outstanding principal amounts thereof) to the full extent thereof;
and
third, in the case of a prepayment by the US Borrower, to prepay the Term Loans
on a pro rata basis as among the various Classes thereof (in accordance with the
respective outstanding principal amounts thereof), applied to each such Class to
reduce the scheduled remaining installments of principal in direct order of
maturity.
(b)    Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Section 2.11(a) through Section 2.11(d) shall be applied to prepay
the Term Loans on a pro rata basis as among the various Classes thereof (in
accordance with the respective outstanding principal amounts thereof), and
applied to each such Class (i) firstly, to reduce the next eight scheduled
remaining installments of principal in direct order of maturity and (ii)
secondly, on a pro rata basis to reduce the scheduled remaining installments of
principal; provided that any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans may be prepaid on a less (but not greater) than pro rata
basis if agreed to by the Lenders holding such Loans; provided further that, if
at the time of any required prepayment of the Term Loans pursuant to Section
2.11(a), Section 2.11(b) or Section 2.11(d), the US Borrower has outstanding any
Permitted Pari Passu Refinancing Debt that, by its terms, requires the US
Borrower to offer to the holders thereof to repurchase or prepay such Permitted
Pari Passu Refinancing Debt with the Net Cash Proceeds or Excess Cash Flow that
would otherwise be required to so prepay the Term Loans (such Permitted Pari
Passu Refinancing Debt required to be offered to be so repurchased or prepaid,
“Other Applicable Indebtedness”), then the US Borrower may apply such Net Cash
Proceeds or Excess Cash Flow on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such Net Cash Proceeds
allocated to Other Applicable Indebtedness shall not exceed the amount of such
Net Cash Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Cash Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would otherwise have been required pursuant to Section 2.11(a) or Section
2.11(b) as applicable, shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness purchased, the declined amount shall promptly (and in any event
within three Business Days after the date of such rejection) be applied to
prepay the Term Loans in accordance with the terms hereof.
(c)    Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event the US Borrower is required to make any mandatory
prepayment (other than pursuant to Section 2.11(c)) (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than five Business Days prior to the
date (the “Required Prepayment Date”) on which the US Borrower is required to
make such mandatory prepayment, the US Borrower shall notify the Administrative
Agent of the amount of such mandatory prepayment, and the Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term Loan of
the amount of such Lender’s pro rata share of such mandatory prepayment and, to
the extent relating to a Waivable


96



--------------------------------------------------------------------------------





Mandatory Prepayment, such Lender’s option to refuse such amount. Each such
Lender may exercise any such option by giving written notice to the US Borrower
and the Administrative Agent of its election to do so on or before the third
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the US Borrower and the Administrative Agent of its
election to exercise such option on or before the third Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option). On the Required Prepayment Date, the US Borrower
shall pay to the Administrative Agent the amount of the Waivable Mandatory
Prepayment, which amount shall be applied to prepay Term Loans of those Lenders
that have elected not to exercise their option to refuse the amount of such
Lenders’ pro rata share of such Waivable Mandatory Prepayment and, if any such
Lender has elected to exercise its option to refuse the amount of such Lender’s
pro rata share of such Waivable Mandatory Prepayment, then (i) the amount of
such Waivable Mandatory Prepayment that is prepaid shall be applied to the
scheduled installments of principal of the Term Loans of each such Class on a
pro rata basis to reduce the scheduled remaining installments of principal and
(ii) the amount of such Waivable Mandatory Prepayment that is waived shall be
retained by the US Borrower.
(d)    Application of Prepayments of Loans to Base Rate Loans, Canadian Prime
Rate Loans and Eurocurrency Loans. Considering each Class of Loans being prepaid
separately, and also considering Loans made to each of the Borrowers separately,
any prepayment thereof shall be applied first to Base Rate Loans and Canadian
Prime Rate Loans to the full extent thereof before application to Eurocurrency
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by US Borrower pursuant to Section 2.21.

Section 2.13    Conversion and Continuation Options. (a)  Each Borrower (other
than the UK Borrower) may elect from time to time to convert a Eurocurrency
Borrowing to a different Type of Borrowing by giving the Administrative Agent at
least one Business Day’s prior irrevocable notice of such election; provided
that any such conversion of a Eurocurrency Borrowing may be made only on the
last day of an Interest Period with respect thereto. Each Borrower (other than
the UK Borrower) may elect from time to time to convert Base Rate Borrowings or
Canadian Prime Rate Borrowings to Eurocurrency Borrowings by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor); provided that no Base Rate Borrowing or Canadian Prime Rate
Borrowing under a particular Credit Facility may be converted into a
Eurocurrency Borrowing (i) when any Event of Default has occurred and is
continuing or (ii) after the date that is one month prior to the final scheduled
termination or maturity date of such Credit Facility. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.
(b)    Each Borrower may elect to continue any Eurocurrency Borrowing as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the definition of “Interest Period”, of the length of
the next Interest Period to be applicable to such Loans; provided that if the
applicable Borrower shall fail to give any required notice as described above in
this Section 2.13(b), then such Borrowing shall be converted automatically on
the last day of such then-expiring Interest Period (i) in the case of a
Borrowing by the US Borrower denominated in Dollars, to a Base Rate Borrowing,
(ii) in the case of a Borrowing by the US Borrower denominated in Euros, to a


97



--------------------------------------------------------------------------------





Eurocurrency Borrowing with an Interest Period of one month’s duration, (iii) in
the case of a Borrowing by the Canadian Borrower denominated in Dollars, to a
Base Rate Borrowing, (iv) in the case of a Borrowing by the Canadian Borrower
denominated in Canadian Dollars, to a Canadian Prime Rate Borrowing and (v) in
the case of a Borrowing by the UK Borrower, to a Eurocurrency Borrowing with an
Interest Period of one month’s duration. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
Notwithstanding any contrary provision hereof, (A) no Eurocurrency Borrowing
under a particular Credit Facility may be continued as such after the date that
is one month prior to the final scheduled termination or maturity date of such
Credit Facility and (B) when any Event of Default has occurred and is
continuing, (1) no outstanding Borrowing (other than a Borrowing by the UK
Borrower) denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing and (2) unless repaid, each Eurocurrency Borrowing (other
than a Borrowing by the UK Borrower) denominated in Dollars shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.
(c)    With respect to any conversion or continuation pursuant to this Section
2.13, the applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing hereunder.
(d)    Notwithstanding any other provision of this Section 2.13, (i) no Borrower
shall be permitted to (A) change the currency of any Borrowing or (B) convert
any Borrowing to a Type not available to such Borrower in such currency as
provided in Section 2.05(a)(ii) and (ii) this Section 2.13 shall not apply to
Swing Line Borrowings, which may not be converted or continued.

Section 2.14    Minimum Amounts and Maximum Number of Eurocurrency Borrowings.
Notwithstanding anything to the contrary in this Agreement, all Borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency
Borrowing shall be equal to (i) if denominated in Dollars, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, (ii) if denominated in Canadian
Dollars, C$5,000,000 or a whole multiple of C$1,000,000 in excess thereof, (iii)
if denominated in Euros, €5,000,000 or a whole multiple of €1,000,000 in excess
thereof and (iv) if denominated in Sterling, £5,000,000 or a whole multiple of
£1,000,000 in excess thereof and (b) no more than 15 Eurocurrency Borrowings
shall be outstanding at any one time.

Section 2.15    Interest Rates and Payment Dates. (a)  Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
Interest Period plus the Applicable Margin in effect for such day.
(b)    Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.


98



--------------------------------------------------------------------------------





(c)    Each Canadian Prime Rate Loan shall bear interest for each day on which
it is outstanding at a rate per annum equal to the Canadian Prime Rate in effect
for such day plus the Applicable Margin in effect for such day.
(d)    (i) Automatically, after the occurrence and during the continuance of an
Event of Default described in Section 7.01(a), Section 7.01(f) or Section
7.01(g) and (ii) after notice to the US Borrower from the Administrative Agent
acting at the direction of the Required Lenders, after the occurrence and during
the continuance of any other Event of Default, in each case of clauses (i) and
(ii) from the date of such Event of Default or, if later, the date specified in
any such notice until such Event of Default is cured or waived, each Borrower
shall pay interest on past due amounts owing by it hereunder at a rate per annum
at all times, after as well as before judgment, equal to (x) in the case of
principal, at the rate otherwise applicable to such Loan pursuant to Section
2.15(a), Section 2.15(b) or Section 2.15(c), as applicable, plus 2.00% per annum
and (y) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the rate that
would be applicable to Base Rate Loans (or, in the case of amounts owed by the
Canadian Borrower and denominated in Canadian Dollars, Canadian Prime Rate
Loans) under the Original Revolving Facility plus 2.00% per annum.
(e)    Interest shall be due and payable by each Borrower with respect to Loans
made to such Borrower in arrears on each Interest Payment Date; provided that
(i) interest accruing pursuant to Section 2.15(d) shall be due and payable upon
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Revolving Loans that is a Canadian Prime Rate Loan or a Base
Rate Loan prior to the end of the Revolving Commitment Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
(f)    All computations of interest for Base Rate Loans determined by reference
to the “Prime Rate” and for Canadian Prime Rate Loans determined by reference to
clause (a) of the definition thereof, as well as for all UK Revolving Loans
denominated in Sterling, shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
or L/C Borrowing for the day on which the Loan or L/C Borrowing is made, and
shall not accrue on a Loan or L/C Borrowing, or any portion thereof, for the day
on which the Loan or L/C Borrowing, or such portion thereof, is paid; provided
that any Loan or L/C Borrowing that is repaid on the same day on which it is
made shall bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(g)     For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day, 365-day or 366-day year, the
yearly rate of interest to which the rate used


99



--------------------------------------------------------------------------------





in such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360, 365 or 366, as applicable. The rates of interest under this
Agreement are nominal rates, and not effective rates or yields. The principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement.
(h)    Without limiting Section 9.18, if any provision of this Agreement would
oblige the Canadian Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by applicable law or would result in a receipt by that Lender of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by that Lender of “interest” at a “criminal rate”.
(i)    In the event that any financial statements delivered under Section
5.01(a) or Section 5.01(b), or any Compliance Certificate delivered under
Section 5.02(b), shall prove to have been materially inaccurate, and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual Consolidated Total Leverage Ratio), then, if such inaccuracy is
discovered prior to the termination of the Commitments and the repayment in full
of the principal of all Loans and the reduction of the L/C Obligations to zero,
the Borrowers shall pay to the Administrative Agent, for distribution to the
Lenders and the Issuing Banks (or former Lenders and Issuing Banks) as their
interests may appear, the accrued interest or fees that should have been paid
but were not paid as a result of such misstatement.

Section 2.16    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to perform any of its
obligations hereunder (including, in the case of an Issuing Bank, to issue or
maintain any Letter of Credit) or to make, maintain or fund or charge interest
with respect to any Credit Extension or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the US Borrower
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurocurrency Loans in the affected currency or currencies
or, in the case of Eurocurrency Loans denominated in Dollars or Canadian
Dollars, to convert Base Rate Loans or Canadian Prime Rate Loans to Eurocurrency
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans or Canadian Prime Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate or the Canadian Prime Rate, as applicable, the
interest rate on such Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to such
Eurocurrency Rate component, in each case until such Lender notifies the
Administrative Agent and the US Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (A) each
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), (1) with respect to Eurocurrency Loans that are denominated in Dollars,
prepay or, if applicable and except in the case of Eurocurrency Loans made to
the UK Borrower, convert all


100



--------------------------------------------------------------------------------





such Eurocurrency Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans, (2) with respect to Eurocurrency
Loans that are denominated in Canadian Dollars, prepay or, if applicable,
convert all such Eurocurrency Loans of such Lender to Canadian Prime Rate Loans
(the interest rate on which Canadian Prime Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Canadian Prime
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans and (3) with respect to Eurocurrency Loans denominated in
Euros or Sterling (as well as Eurocurrency Loans made to the UK Borrower that is
denominated in Dollars), prepay all such Loans of such Lender, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans, (x) to the extent applicable to an
Issuing Bank, each Borrower will Cash Collateralize that portion of the L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit
issued to such Borrower to the extent not otherwise Cash Collateralized, (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate or Canadian Prime
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate and (z) each Borrower shall take
all other reasonable actions requested by such Lender to mitigate or avoid such
illegality. Upon any such prepayment or conversion, each Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Section 2.17    Inability to Determine Interest Rate. If, in connection with any
request for a Eurocurrency Loan of any Class or a conversion to or continuation
thereof, (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Loan (whether in Dollars or an Alternative Currency)
or in connection with an existing or proposed Base Rate Loan, or (b) the
Administrative Agent determines (or is advised by the Required Class Lenders of
the applicable Class) that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Loan, then the Administrative Agent will promptly so notify the
relevant Borrower and each Lender of such Class. Thereafter, (x) the obligation
of the Lenders of such Class to make or maintain Eurocurrency Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate or the Canadian Prime Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate or
the Canadian Prime Rate, as the case may be, shall be


101



--------------------------------------------------------------------------------





suspended, in each case until the Administrative Agent revokes such notice. Upon
receipt of such notice, the relevant Borrower may revoke any pending request for
a borrowing of, conversion to or continuation of Eurocurrency Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request with respect to Eurocurrency Loans made or to be made to (A) the US
Borrower or the Canadian Borrower and denominated in Dollars, into a request for
Base Rate Loans in the amount specified therein; (B) the Canadian Borrower and
denominated in Canadian Dollars, into a request for Canadian Prime Rate Loans in
the amount specified therein; and (C) any Borrower and denominated in Euros or
Sterling or to the UK Borrower and denominated in Dollars, into a request for
Loans bearing interest at such rate as the applicable Lenders and the applicable
Borrower may agree adequately reflects the costs to such Lenders of making or
maintaining their Loans (or, in the absence of such agreement, shall be repaid
as of the last day of the current Interest Period applicable thereto).

Section 2.18    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers hereunder, whether on
account of principal, interest, fees or otherwise, shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. All payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Persons to which such
payment is owed, at the Payment Office, in Dollars and in immediately available
funds prior to 12:00 p.m. (Local Time) on the date specified herein; provided,
however, that, except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans and L/C
Borrowings denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Persons to which such
payment is owed, at the applicable Payment Office in such Alternative Currency
and in immediately available funds not later than the Applicable Time specified
by the Administrative Agent on the dates specified herein; provided further,
however, that payments pursuant to other Loan Documents shall be made to the
Persons specified therein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
applicable law from making any required payment hereunder in an Alternative
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. Any payment made by a
Borrower hereunder that is received by the Administrative Agent (i) after 12:00
p.m. (Local Time), in the case of payments required to be made in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments required to be made in an Alternative Currency, in either case, on
any Business Day shall be deemed to have been received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. The
Administrative Agent shall distribute such payments to the Lenders by wire
transfer promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. If any payment on a Eurocurrency
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.


102



--------------------------------------------------------------------------------





In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 or Section 2.05, as applicable, and
may, in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the relevant Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the relevant Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the NYFRB Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the relevant Borrower, the interest rate
applicable to Base Rate Loans. If the relevant Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the relevant Borrower
the amount of such interest paid by the relevant Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(c)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that the relevant Borrower will not
make such payment, the Administrative Agent may assume that the relevant
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the relevant Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 9.05(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 9.05(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other


103



--------------------------------------------------------------------------------





Lender to so make its Loan, to purchase its participation or to make its payment
under Section 9.05(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. Each Lender, at its option, may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.19    Increased Costs; Capital Adequacy.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or any Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its Loans, Loan principal, Letters of Credit, Commitments
or other Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to materially increase the cost
to such Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, from time to time upon the request of such
Lender, Issuing Bank or other Recipient, the relevant Borrower will pay to such
Lender, Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered. If any Lender or Issuing Bank becomes entitled to claim any additional
amounts


104



--------------------------------------------------------------------------------





pursuant to this Section 2.19, it shall promptly notify the relevant Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.
(b)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time after submission by such Lender or Issuing Bank to the relevant
Borrower (with a copy to the Administrative Agent) of a written request therefor
the relevant Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in Section 2.19(a) or Section 2.19(b)
and delivered to the relevant Borrower (with a copy to the Administrative
Agent), shall be conclusive absent manifest error. The relevant Borrower shall
pay such Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.19 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
relevant Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section 2.19 for any increased costs incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the relevant Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    The obligations of each Borrower pursuant to this Section 2.19 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.20    Taxes.
(a)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.


105



--------------------------------------------------------------------------------





(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under this Agreement or any other Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.20) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Exclusion to Tax Gross-Up. A payment shall not be increased under
paragraph (b) above by reason of a UK Tax Deduction, if on the date on which the
payment falls due:
(i)    the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority;
(ii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of UK Qualifying Lender and (A) an officer
of HMRC has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA 2007 which relates to the payment and that Lender has received
from the UK Borrower a certified copy of that Direction and (B) the payment
could have been made to the Lender without any UK Tax Deduction if that
Direction had not been made,
(iii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of UK Qualifying Lender and (A) the relevant
Lender has not given a UK Tax Confirmation to the UK Borrower and (B) the
payment could have been made to the relevant Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the UK Borrower, on the basis
that the UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA 2007; or
(iv)    the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment (or a Loan Party making a payment on account of an obligation of the UK
Borrower) is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under Section 2.20(j)(i), (ii) or (iii) below, as applicable.


106



--------------------------------------------------------------------------------





(d)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(e)    Indemnification by the Loan Parties. The UK Borrower, the Canadian
Borrower and each of the Foreign Subsidiary Guarantors (with respect to the
Obligations of the UK Borrower and the Canadian Borrower), and the US Borrower
and each of the Domestic Subsidiary Guarantors (with respect to the Obligations
of each of the Borrowers), shall, in each case, indemnify each Recipient, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that this
Section 2.20(e) shall not apply to the extent such Taxes are compensated for by
an increased payment under Section 2.20(b) or would have been compensated for by
an increased payment under Section 2.20(b) but were not so compensated solely
because one of the exclusions set forth in Section 2.20(c) applied. A
certificate as to the amount of such payment or liability (together with a
reasonable explanation thereof) delivered to the US Borrower by a Lender or
Agent (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.
(f)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(f).
(g)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20,
such Loan Party shall deliver to the Administrative Agent (A) where that payment
is in connection with a UK Tax Deduction, a statement under section 975 of the
ITA 2007 or other evidence reasonably satisfactory to such Recipient that the UK
Tax Deduction has been made or (as applicable) any appropriate payment paid to
HMRC, or (B) in any other case, the original or a certified copy of a receipt
issued


107



--------------------------------------------------------------------------------





by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(h)    Status of Lenders.(i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
or any other Loan Document (other than a UK Treaty Lender with respect to any UK
Tax Deduction imposed on payments made by the UK Borrower, as to which, see
paragraph (j) below) shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by a Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by a Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by a Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by a Borrower or the Administrative Agent
as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(h)(ii)(A), Section
2.20(h)(ii)(B) and Section 2.20(h)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a US Person shall deliver to the US Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the US Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from US federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, US federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


108



--------------------------------------------------------------------------------





(2)    executed originals of IRS Form W-8ECI or W-8EXP;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the US Borrower within the meaning of Section
881(c)(3)(B) of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a US Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit D-4 on behalf
of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the US Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to withholding Tax imposed by FATCA if such Recipient were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Recipient shall
deliver to the US Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the US
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for each Loan Party and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.20(h)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


109



--------------------------------------------------------------------------------





Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the US Borrower and the Administrative
Agent in writing of its legal inability to do so.
(i)    JPMorgan Chase Bank, N.A., as the Administrative Agent, and any successor
or supplemental Administrative Agent shall deliver to the US Borrower, on or
prior to the date on which it becomes the Administrative Agent under this
Agreement, a duly completed and executed IRS Form W-9.
(j)    Additional United Kingdom Withholding Tax Matters.
(i)    Subject to paragraph (ii) below, each UK Treaty Lender and the UK
Borrower which makes a payment to which that UK Treaty Lender is entitled (or
any Loan Party making a payment to that UK Treaty Lender on account of an
obligation of the UK Borrower) shall cooperate in completing any procedural
formalities necessary for that UK Borrower (or any Loan Party making a payment
to that UK Treaty Lender on account of an obligation of the UK Borrower) to
obtain authorization to make such payment without a UK Tax Deduction.
(ii)    
(A)    A UK Treaty Lender which becomes a Party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport Scheme and wishes such scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence opposite its
name in Annex B-2; and
(B)    a UK Treaty Lender which becomes a Lender hereunder after the day on
which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport Scheme and wishes such scheme to apply to this Agreement, shall
provide its scheme reference number and its jurisdiction of tax residence in the
Assignment and Assumption or otherwise in writing to the UK Borrower within 15
days of it become a party to this Agreement,
and having done so, such UK Treaty Lender shall be under no obligation pursuant
to paragraph (j)(i) above.
(iii)    If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (j)(ii) above and:
(A)    the UK Borrower has not made a Borrower DTTP Filing in respect of that
Lender; or
(B)    the UK Borrower has made a Borrower DTTP Filing in respect of that Lender
but:


110



--------------------------------------------------------------------------------





(X)    such Borrower DTTP Filing has been rejected by HMRC; or
(Y)    HMRC has not given the UK Borrower authority to make payments to that
Lender without a Tax Deduction within 60 days of the date of the Borrower DTTP
Filing,
and in each case, the UK Borrower has notified that UK Treaty Lender in writing
of either (A) or (B) above, then such UK Treaty Lender and the UK Borrower shall
co-operate in completing any additional procedural formalities necessary for the
UK Borrower to obtain authorization to make that payment without a UK Tax
Deduction.
(iv)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (i)(ii) above, the UK
Borrower shall not make a Borrower DTTP Filing or file any other form relating
to the HM Revenue & Custom DT Treaty Passport Scheme in respect of that UK
Treaty Lender's Commitment(s) or its participation in any Loan unless the UK
Treaty Lender otherwise agrees.
(v)    The UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant UK Treaty Lender.
(vi)    A UK Non-Bank Lender shall promptly notify the UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.
(vii)    Lender Status Confirmation. Each Revolving Lender which becomes a party
to this Agreement after the date of this Agreement shall indicate in the
relevant Assignment and Assumption which it executes on becoming a party (or in
such other documentation which it executes on becoming a “Lender”), and for the
benefit of the Administrative Agent and without liability to any Loan Party,
which of the following categories it falls in: (i) not a UK Qualifying Lender;
(ii) a UK Qualifying Lender (other than a UK Treaty Lender); or (iii) a UK
Treaty Lender. If such Lender fails to indicate its status in accordance with
this paragraph (vii) then such Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not a UK Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the UK Borrower). For the avoidance of doubt, an Assignment and Assumption shall
not be invalidated by any failure of a Lender to comply with this paragraph
(vii).
(viii)    The UK Borrower shall promptly upon becoming aware that it must make a
UK Tax Deduction (or that there is any change in the rate or the basis of a UK
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Revolving Lender shall notify the Administrative Agent on becoming so aware in
respect of a payment payable to that Revolving Lender. If the Administrative
Agent receives such notification from a Revolving Lender it shall notify the UK
Borrower


111



--------------------------------------------------------------------------------





(k)    Treatment of Certain Refunds. If any party determines in its sole
discretion exercised in good faith, that it has received a refund (for this
purpose, including credits in lieu of a refund) of any Taxes as to which it has
been indemnified by a Loan Party pursuant to this Section 2.20 (including by the
payment of additional amounts pursuant to this Section 2.20), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund net of any Taxes
payable in respect of such interest). Such indemnifying party, upon the request
of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this Section 2.20(j)(vii) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.20(j)(vii)
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(j)(vii) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.20(j)(vii) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(l)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21    Breakage Payments. In the event of (a) default by any Borrower
in making a borrowing of, conversion into or continuation of Loans after the
relevant Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by any Borrower in making any
prepayment after the relevant Borrower has given a notice thereof in accordance
with the provisions of this Agreement (which notice has not been revoked in
accordance with the provisions of this Agreement), (c) the making of a
prepayment or conversion of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto (including as a result of an Event of
Default) or (d) the assignment of any Eurocurrency Loan on a day that is not the
last day of an Interest Period applicable thereto as a result of a request by
any Borrower pursuant to Section 2.25, then, in any such event, the relevant
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (but not
including the Applicable Margin), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such


112



--------------------------------------------------------------------------------





period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the eurodollar market. A
certificate as to any amounts payable pursuant to this Section 2.21 submitted to
the relevant Borrower (with a copy to the Administrative Agent) by any Lender
shall be conclusive in the absence of manifest error. Each Borrower shall pay
such Lender the amount shown as due on any such certificate within three
Business Days after receipt thereof. This Section 2.21 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 2.22    Pro Rata Treatment.
(a)    Each Borrowing of Term Loans of a given Class by the US Borrower and any
reduction of the Term Loan Commitments of a given Class shall be allocated pro
rata as among the Lenders of such Class in accordance with their respective Term
Loan Commitments with respect to such Class. Each Borrowing of Revolving Loans
by a Borrower, each payment by a Borrower on account of any Commitment Fee or
any Letter of Credit Fee and any reduction of the Revolving Commitments of the
Lenders shall be allocated pro rata as among the various Classes of Revolving
Commitments and as among the Lenders of each Class of Revolving Commitments in
accordance with their respective Revolving Commitments with respect to such
Class and with respect to such Borrower (or, if such Revolving Commitments shall
have expired or been terminated, in accordance with the Revolving Commitments as
in effect immediately prior to such expiration or termination).
(b)    Each repayment by the US Borrower in respect of principal or interest on
the Term Loans and each payment in respect of fees or expenses payable hereunder
shall be applied to the amounts of such obligations owing to the Lenders
entitled thereto pro rata in accordance with the respective amounts then due and
owing to such Lenders. Each voluntary prepayment by the US Borrower of a
Borrowing under a Class of Term Loans shall be applied to the amounts of such
obligations owing to the Term Lenders of such Class pro rata in accordance with
the respective amounts then due and owing to the Term Lenders of such Class
(unless such payment is made in accordance with Section 9.06(g), in which case
it shall be made in accordance with such Section). Each mandatory prepayment by
the US Borrower of a Borrowing of Term Loans shall be applied pro rata in
accordance with the respective principal amounts of the outstanding Term Loans
of all Classes then held by the Term Lenders (unless a given Class of Term Loans
has elected to receive a lesser allocation). Each payment (including each
prepayment) by a Borrower in respect of principal or interest on the Revolving
Loans shall be made pro rata in accordance with the respective principal amounts
of the outstanding Revolving Loans that were made to such Borrower then held by
the Revolving Lenders. Each payment in respect of Reimbursement Obligations in
respect of any Letter of Credit shall be made to the Issuing Bank that issued
such Letter of Credit subject to Section 2.07(e).
(c)    The application of any payment of Loans under any Credit Facility shall
be made, first, to Base Rate Loans and Canadian Prime Rate Loans under such
Credit Facility and, second, to Eurocurrency Loans under such Credit Facility.
Each payment of the Loans (except for


113



--------------------------------------------------------------------------------





any payment of Revolving Loans that are Base Rate Loans that does not result in
Payment in Full) shall be accompanied by accrued interest to the date of such
payment on the amount paid.

Section 2.23    Cash Collateral.
(a)    Defaulting Lender. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the US Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
(b)    Grant of Security Interest. The US Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first-priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to Section 2.23(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Banks as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the US Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.23 or Section 2.24 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.23
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.24, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

Section 2.24    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


114



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.01(a) and the definitions of “Required
Lenders” and “Required Class Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.02 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or any Swing Line Lender
hereunder; third, to Cash Collateralize each Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.23; fourth,
as the relevant Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the relevant Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.23; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the relevant Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders of the same Class as such
Defaulting Lender on a pro rata basis prior to being applied to the payment of
any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
under the applicable Credit Facility without giving effect to Section
2.24(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section


115



--------------------------------------------------------------------------------





2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.23.
(C)    With respect to any Commitment Fee or Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to Section 2.24(a)(iii)(A) or
Section 2.24(a)(iii)(B) above, the US Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.24(a)(iv), (y) pay to each Issuing Bank and each
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. So long as
no Event of Default has occurred and is continuing, all or any part of such
Defaulting Lender’s participation in L/C Obligations and Swing Line Loans shall
be reallocated among the Non-Defaulting Lenders of the same Class as such
Defaulting Lender in accordance with their respective Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in Section 2.24(a)(iv) cannot, or can only partially, be effected, the
US Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.23.


116



--------------------------------------------------------------------------------





(b)    Defaulting Lender Cure. If the US Borrower, the Administrative Agent,
each Swing Line Lender and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Credit Facility (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of a Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto. In addition,
in the event that (x) any direct or indirect parent of a Revolving Lender has
become the subject of a proceeding under any Debtor Relief Law or of a Bail-In
Action following the date hereof and for so long as such proceeding or Bail-In
Action shall continue or (y) any Swing Line Lender or Issuing Bank has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Swing Line Lender shall not be required to fund any Swing
Line Loan, and such Issuing Bank shall not be required to issue, amend, renew or
extend any Letter of Credit, unless such Swing Line Lender or such Issuing Bank,
as the case may be, shall have entered into arrangements with the US Borrower or
the applicable Revolving Lender satisfactory to such Swing Line Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Revolving Lender hereunder.

Section 2.25    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.19, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Recipient or any Governmental Authority for
the account of any Lender pursuant to Section 2.20, then such Lender shall (at
the request of the relevant Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.19 or Section 2.20, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The relevant Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


117



--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.19, or if a Borrower is required to pay any Indemnified Taxes or additional
amounts to any Recipient or any Governmental Authority for the account of any
Lender pursuant to Section 2.20 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.25(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the relevant Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.19 or
Section 2.20) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that each Lender hereby grants to the Borrowers an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Assumption necessary to effectuate
any assignment in full of such Lender’s interests hereunder and the relevant
Borrower shall notify the Administrative Agent in advance of any exercise of
such power of attorney; provided, further, that:
(i)    the relevant Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.06;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings and
Swing Line Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.21) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the US Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply.
(c)    Termination of Defaulting Lenders. The US Borrower may terminate the
unused amount of the Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than five Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the relevant Borrower for the account of such Defaulting Lender under this


118



--------------------------------------------------------------------------------





Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that (i) no Event of Default shall have occurred and be
continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Administrative Agent, any Issuing Bank,
any Swing Line Lender or any Lender may have against such Defaulting Lender.

Section 2.26    Incremental Credit Extensions.
(a)    Incremental Commitments. The US Borrower may at any time or from time to
time after the Closing Date (but prior to the Latest Maturity Date), by written
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders) (an “Incremental Loan Request”),
request (i) the establishment of one or more new term loan commitments, which
may be in the same Credit Facility as any outstanding Term Loans of an existing
Class of Term Loans (a “Term Loan Increase”) or a new Class of term loans
(collectively with any Term Loan Increase, the “Incremental Term Commitments”)
and/or (ii) one or more increases in the amount of the Revolving Commitments of
an existing Class of Revolving Commitments (a “Revolving Commitment Increase”)
or the establishment of one or more new revolving commitments (any such new
revolving commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Commitments”; the Incremental Revolving Commitments,
collectively with any Incremental Term Commitments, the “Incremental
Commitments”) in an aggregate principal amount not to exceed, as of any date of
determination, the sum of (A) $300,000,000 less the aggregate principal amount
of Incremental Equivalent Indebtedness incurred pursuant to clause (A) of
Section 6.01(r) at or prior to such time, plus (B) the aggregate amount of
voluntary prepayments of Term Loans made pursuant to Section 2.10(a) and
prepayments of Revolving Loans made in connection with a permanent repayment and
termination of corresponding Revolving Commitments prior to such time (in each
case, other than any such voluntary prepayments made with the proceeds of
Indebtedness), less the aggregate principal amount of Incremental Equivalent
Indebtedness incurred pursuant to clause (B) of Section 6.01(r) at or prior to
such time, plus (C) additional amounts so long as the Consolidated First Lien
Leverage Ratio, determined on a pro forma basis as of the last day of the most
recently ended Test Period, as if any Incremental Term Loans or Incremental
Revolving Loans, as applicable, available under such Incremental Commitments had
been outstanding on the last day of such period (but without giving effect to
any amount incurred simultaneously under the immediately preceding clauses (A)
and (B)), and, in each case, with respect to any Incremental Revolving
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder , does not exceed 2.50:1.00; provided that, to the extent the
proceeds of any Incremental Term Loans or Incremental Term Commitments are
intended to be applied to finance a Limited Condition Acquisition, the
Consolidated First Lien Leverage Ratio shall be tested in accordance with
Section 1.08(c). Notwithstanding anything herein to the contrary, no Incremental
Amendment shall increase the Dollar Equivalent of the aggregate principal amount
of the Revolving Loans that may be made to (1) the Canadian Borrower to an
amount in excess of $40,000,000 and (2) the UK Borrower to an amount in excess
of $10,000,000, unless the nominal principal amount of the Goderich Mine
Mortgage is increased by an amount equal to such Dollar Equivalent increase plus
20% of such Dollar Equivalent increase.


119



--------------------------------------------------------------------------------





(b)    Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving commitments or new term loan
commitments made on an Incremental Facility Closing Date shall be designated for
all purposes of this Agreement as either (x) a new Class of Incremental
Commitments or (b) an increase to an existing Class of Commitments. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected through the establishment of one or more new term loan
commitments (including through any Term Loan Increase), subject to the
satisfaction of the terms and conditions in this Section 2.26, (i) each
Incremental Term Lender of such Class shall make a Loan to the US Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Commitments
of any Class are effected through the establishment of one or more new revolving
commitments (including through any Revolving Commitment Increase), subject to
the satisfaction of the terms and conditions in this Section 2.26, (i) each
Incremental Revolving Lender of such Class shall make its Incremental Revolving
Commitment available to the US Borrower (when borrowed, an “Incremental
Revolving Loan” and, collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Commitment
of such Class and (ii) each Incremental Revolving Lender of such Class shall
become a Lender hereunder with respect to the Incremental Revolving Commitment
of such Class and the Incremental Revolving Loans of such Class made pursuant
thereto. Notwithstanding the foregoing, any Incremental Loans may only be
treated as part of the same Class as any other Loans if such Incremental Loans
are fungible for United States federal income tax purposes with such other
Loans.
(c)    Incremental Loan Request. Each Incremental Loan Request from the US
Borrower pursuant to this Section 2.26 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Commitments may be provided, by any existing Lender (but no existing Lender will
have an obligation to make any Incremental Commitment, nor will the US Borrower
have any obligation to approach any existing Lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such Incremental Commitment,
an “Incremental Revolving Lender” or “Incremental Term Lender,” as applicable,
and, collectively, the “Incremental Lenders”); provided that the Administrative
Agent, each Swing Line Lender and each Issuing Bank shall have consented (not to
be unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Revolving Commitment
Increases to the extent such consent, if any, would be required under Section
9.06(b) for an assignment of Loans or Revolving Commitments, as applicable, to
such Lender or Additional Lender.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:


120



--------------------------------------------------------------------------------





(i)    subject to Section 1.08(c), (x) if the proceeds of such Incremental
Commitments are being used to finance a Limited Condition Acquisition, no Event
of Default under Section 7.01(a), Section 7.01(f) or Section 7.01(g) shall have
occurred and be continuing or would exist after giving effect to such
Incremental Commitments, or (y) if otherwise, no Event of Default shall have
occurred and be continuing or would exist after giving effect to such
Incremental Commitments;
(ii)    subject to Section 1.08(c), after giving effect to such Incremental
Commitments, the conditions of Section 4.02(a) shall be satisfied (it being
understood that all references to “such date” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that, if the proceeds of any Incremental Term Commitments
are being used to finance a Limited Condition Acquisition, (x) the reference in
Section 4.02(a) to the accuracy of the representations and warranties shall
refer to the accuracy of (1) the representations and warranties that would
constitute customary “specified representations” and (2) the representations and
warranties in the relevant acquisition agreement governing such Limited
Condition Acquisition the breach of which would permit the buyer to terminate
its obligations thereunder or decline to consummate such Limited Condition
Acquisition and (y) the reference to “Material Adverse Effect” in the Specified
Representations shall be understood for this purpose to refer to “Material
Adverse Effect” or similar definition as defined in relevant acquisition
agreement governing such Limited Condition Acquisition;
(iii)    after giving pro forma effect to the applicable Incremental Amendment
and the Incremental Commitments and Incremental Loans thereunder (including the
use of proceeds thereof), the US Borrower shall be in pro forma compliance with
the covenants set forth in Section 6.13, recomputed as of the last day of the
most recently ended Test Period (it being understood that if no Test Period
cited in Section 6.13 has passed, the covenants in Section 6.13 for the first
Test Period cited in Section 6.13 shall be satisfied as of the last day of the
most recently ended four-fiscal-quarter period ended on or prior to such
designation), in each case, (x) with respect to any Incremental Revolving
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) without netting the cash proceeds of any such Incremental
Loans;
(iv)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$5,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in
Section 2.26(a)) and each Incremental Revolving Commitment shall be in an
aggregate principal amount that is not less than $10,000,000 and shall be in an
increment of $5,000,000 (provided that such amount may be less than $10,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.26(a));
(v)    to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (A) customary legal opinions addressed
to the Administrative Agent and the Lenders, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting


121



--------------------------------------------------------------------------------





from a Change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (B) reaffirmation
agreements, as may be reasonably requested by the Administrative Agent in order
to ensure that the enforceability of the Foreign Guarantee Agreement, the
Brazilian Foreign Guarantee Agreement and the Security Documents and the
perfection and priority of the Liens under the Security Documents are preserved
and maintained; and
(vi)    such other conditions as the US Borrower, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent shall agree.
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Commitments, as the case may be, of
any Class shall be as agreed between the US Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to the Term Loans or
Revolving Commitments, as applicable, existing on the Incremental Facility
Closing Date, shall be reasonably satisfactory to Administrative Agent (provided
that (x) the terms of any Incremental Term Loans and Incremental Term
Commitments established pursuant to a Term Loan Increase shall be identical to
the terms of the Term Loans of the applicable Class being so increased and (y)
the terms of any Incremental Revolving Loans and Incremental Revolving
Commitments established pursuant to a Revolving Commitment Increase shall be
identical to the terms of the Revolving Loans and Revolving Commitments of the
applicable Class being so increased). In any event:
(i)    the Incremental Term Loans:
(A)    shall rank pari passu in right of payment and of security with the
Revolving Loans and the Term Loans;
(B)    shall not mature earlier than the Latest Maturity Date of any Loans or
Commitments outstanding at the time of incurrence of such Incremental Term
Loans;
(C)    shall have a Weighted Average Life to Maturity no shorter than the
remaining Weighted Average Life to Maturity of any Term Loans outstanding at the
time of incurrence of such Incremental Term Loans;
(D)    subject to Section 2.26(e)(i)(B) and Section 2.26(e)(i)(C) above and
Section 2.26(e)(iii) below, shall have an applicable rate and amortization
determined by the US Borrower and the applicable Incremental Term Lenders; and
(E)    may participate on a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis) in any voluntary or mandatory prepayments of
Term Loans hereunder, as specified in the applicable Incremental Amendment;
(ii)    the Incremental Revolving Commitments and Incremental Revolving Loans
shall be identical to the Revolving Commitments and the Revolving Loans, other


122



--------------------------------------------------------------------------------





than as to their Maturity Date and as set forth in this Section 2.26(e)(ii);
provided that, notwithstanding anything to the contrary in this Section 2.26 or
otherwise:
(A)    any such Incremental Revolving Commitments or Incremental Revolving Loans
shall rank pari passu in right of payment and of security with the Revolving
Loans and the Term Loans;
(B)    any such Incremental Revolving Commitments or Incremental Revolving Loans
shall not mature earlier than the Latest Maturity Date of any Loans or
Commitments outstanding at the time of incurrence of such Incremental Revolving
Commitments;
(C)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Commitments and (3) repayment made in connection with a permanent
repayment and termination of commitments (subject to Section 2.26(e)(ii)(E)
below)) of Loans with respect to Incremental Revolving Commitments after the
associated Incremental Facility Closing Date shall be made on a pro rata basis
with all other Revolving Commitments on the Incremental Facility Closing Date;
(D)    all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Commitments in accordance with their
Revolving Percentage on the Incremental Facility Closing Date; and
(E)    the permanent repayment of Revolving Loans with respect to, and
termination of, Incremental Revolving Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Commitments on the Incremental Facility Closing Date, except
that the Borrowers shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class;
(iii)    subject to the foregoing, the amortization schedule applicable to any
Incremental Term Loans and the All-In Yield applicable to the Incremental Term
Loans or Incremental Revolving Loans of each Class shall be determined by the US
Borrower and the applicable Incremental Lenders and shall be set forth in each
applicable Incremental Amendment; provided, however, that with respect to any
Loans under Incremental Term Commitments or Incremental Revolving Commitments,
if the All-In Yield applicable to such Incremental Term Loans or Incremental
Revolving Loans shall be greater than the applicable All-In Yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to any existing Class of Term Loans or Revolving Loans,
as applicable, by more than 50 basis points per annum (the amount of such
excess, the “Yield Differential”), then the interest rate (together with, as
provided in the proviso below, the Eurocurrency Rate or Base Rate floor) with
respect to each such existing Class of Term Loans or Revolving Loans, as
applicable, shall be increased by the applicable Yield Differential; provided,
further, that, if any Incremental Term Loans or Incremental Revolving


123



--------------------------------------------------------------------------------





Loans, as applicable, include a Eurocurrency Rate or Base Rate floor that is
greater than the Eurocurrency Rate or Base Rate floor applicable to any existing
Class of Term Loans or Revolving Loans, as applicable, such differential between
interest rate floors shall be included in the calculation of All-In Yield for
purposes of this clause (iii), but only to the extent an increase in the
Eurocurrency Rate or Base Rate floor applicable to the existing Class of Term
Loans or Revolving Loans, as applicable, would cause an increase in the interest
rate then in effect thereunder, and in such case the Eurocurrency Rate and Base
Rate floors (but not the applicable rate) applicable to such existing Class of
Term Loans and Revolving Loans, as applicable, shall be increased to the extent
of such differential between interest rate floors; and
(iv)    the establishment of Incremental Commitments and Incremental Loans shall
be subject to the limitations set forth in the last sentence of the definition
of “Class”.
(f)    Incremental Amendment.
(i)    Incremental Term Commitments and Incremental Revolving Commitments shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, amendments to
the other Loan Documents, executed by the US Borrower, each Incremental Lender
providing such Commitments and the Administrative Agent, as applicable. The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the US Borrower, to effect the provisions of this Section 2.26. The US
Borrower will use the proceeds of the Incremental Term Loans and Incremental
Revolving Commitments for any purpose not prohibited by this Agreement. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Commitments unless it so agrees.
(ii)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Loan Parties as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans or Commitments made or established pursuant to
this Section 2.26 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the US
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.26, including
any amendments that are not adverse to the interests of any Lender that are made
to effectuate changes necessary to enable any Incremental Term Loans to be
fungible for United States Federal income tax purposes with the another Class of
Term Loans, which shall include any amendments that do not reduce the ratable
amortization received by each Lender thereunder.




124



--------------------------------------------------------------------------------





(g)    Reallocation of Revolving Exposure. Upon any Incremental Facility Closing
Date on which a Revolving Commitment Increase is effected pursuant to this
Section 2.26, (i) each of the existing Revolving Lenders of the applicable Class
shall assign to each of the Incremental Revolving Lenders in respect of such
Revolving Commitment Increase, and each of such Incremental Revolving Lenders
shall purchase from each of such existing Revolving Lenders, at the principal
amount thereof, such interests in the Revolving Loans of such Class outstanding
on such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Lenders of such Class and Incremental
Revolving Lenders in respect of such Revolving Commitment Increase ratably in
accordance with their Revolving Commitments after giving effect to such
Revolving Commitment Increase, (ii) each Incremental Revolving Commitment
resulting from such Revolving Commitment Increase shall be deemed for all
purposes a Revolving Commitment of the applicable Class and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan of such Class and
(iii) each such Incremental Revolving Lender shall become a Lender with respect
to the Revolving Commitments of such Class and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
(h)    This Section 2.26 shall supersede any provisions in Section 9.01 or
Section 9.07(a) to the contrary.

Section 2.27    Extension of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, a “Term Loan Extension Offer”) made from time to time
by the US Borrower to all Lenders of a Class of Term Loans with the same
Maturity Date on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans of such Class with the same Maturity Date)
and on the same terms to each such Term Lender, the US Borrower may from time to
time, with the consent of any Term Lender that shall have accepted such Term
Loan Extension Offer, extend the Maturity Date of the Term Loans of such Class
of each such Term Lender and otherwise modify the terms of such Term Loans
pursuant to the terms of the relevant Term Loan Extension Offer (including by
increasing the interest rate or fees payable in respect of such Term Loans
and/or modifying the amortization schedule in respect of such Term Loans) (each,
a “Term Loan Extension” and any Term Loans extended thereby, a “Term Loan
Extension Series”), so long as the following terms are satisfied:
(i)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to Section 2.27(a)(ii), Section 2.27(a)(iii) and Section
2.27(a)(iv), be determined by the US Borrower and set forth in the relevant Term
Loan Extension Offer), the Term Loans of the applicable Class of any Term Lender
that agrees to a Term Loan Extension with respect to such Term Loans (each, an
“Extending Term Lender”) extended pursuant to any Term Loan Extension (“Extended
Term Loans”) shall have terms no more favorable in any material respect, taken
as a whole, to any such Extending Term Lender than the terms of the Class of
Term Loans subject to such Term Loan Extension Offer;


125



--------------------------------------------------------------------------------





(ii)    the final maturity date of any Extended Term Loans shall be no earlier
than the then Latest Maturity Date;
(iii)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;
(iv)    any Extended Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory repayments or prepayments hereunder, as specified in the applicable
Term Loan Extension Offer;
(v)    if the aggregate principal amount of Term Loans of the applicable Class
(calculated on the face amount thereof) in respect of which Term Lenders shall
have accepted the relevant Term Loan Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans of such Class (calculated on the face
amount thereof) offered to be extended by the US Borrower pursuant to such Term
Loan Extension Offer, then the Term Loans of such Class of such Term Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Lenders have accepted such Term Loan Extension Offer;
(vi)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the US Borrower; and
(vii)    all documentation in respect of such Term Loan Extension shall be
consistent with the foregoing.
(b)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, a “Revolving Extension Offer”) made from time to time
by the US Borrower to all Lenders of a Class of Revolving Commitments with the
same Maturity Date on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Revolving Commitments of such Class with the
same Maturity Date) and on the same terms to each such Revolving Lender, the US
Borrower may from time to time, with the consent of any Revolving Lender that
shall have accepted such Revolving Extension Offer, extend the Maturity Date of
the Revolving Commitments of such Class of each such Revolving Lender and
otherwise modify the terms of such Revolving Commitments pursuant to the terms
of the relevant Revolving Extension Offer (including by increasing the interest
rate or fees payable in respect of such Revolving Commitments and related
outstandings) (each, a “Revolving Extension” and any Revolving Commitments
extended thereby, a “Revolving Extension Series”), so long as the following
terms are satisfied:
(i)    except as to interest rates, fees, final maturity date, premium, required
prepayment dates and participation in prepayments and commitment reductions
(which shall, subject to Section 2.27(b)(ii), Section 2.27(b)(iii) and Section
2.27(b)(iv), be determined by the US Borrower and set forth in the relevant
Revolving Extension Offer), the Revolving


126



--------------------------------------------------------------------------------





Commitment of the applicable Class of any Revolving Lender that agrees to a
Revolving Extension with respect to such Revolving Commitment (an “Extending
Revolving Lender”) extended pursuant to a Revolving Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall have terms no more
favorable, in any material respect, taken as a whole, to any such Extending
Revolving Lender than the terms of the Class of Revolving Commitments subject to
such Revolving Extension Offer; provided that (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Extended
Revolving Commitments (and related outstandings), (B) repayments required upon
the maturity date of the non-extended Revolving Commitments and (C) repayments
made in connection with a permanent repayment and termination of commitments) of
Revolving Loans with respect to Extended Revolving Commitments after the date of
the applicable Revolving Extension shall be made on a pro rata basis with all
other Revolving Commitments, (2) all Letters of Credit and Swing Line Loans
shall be participated on a pro rata basis by all Revolving Lenders with
Revolving Commitments in accordance with their Revolving Percentage, (3) the
permanent repayment of Revolving Loans with respect to, and termination of,
Extended Revolving Commitments after the date of the applicable Revolving
Extension shall be made on a pro rata basis with all other Revolving
Commitments, except that each Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a non-pro rata basis as compared
to any other Class with a later Maturity Date than such Class and (4) except as
the Swing Line Lenders may otherwise agree, Swing Line Loans shall be required
to be paid in full at the end of the Swing Line Commitment Period;
(ii)    the final maturity date of any Extended Revolving Commitments shall be
no earlier than the then Latest Maturity Date with respect to any Class of
Revolving Loans or Revolving Commitments;
(iii)    any Extended Revolving Commitments may participate on a pro rata basis
or on a less than pro rata basis (but not on a greater than pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, as specified in
the applicable Revolving Extension Offer;
(iv)    if the aggregate principal amount of Revolving Commitments of the
applicable Class (calculated on the face amount thereof) in respect of which
Revolving Lenders shall have accepted the relevant Revolving Extension Offer
shall exceed the maximum aggregate principal amount of Revolving Commitments of
such Class (calculated on the face amount thereof) offered to be extended by the
US Borrower pursuant to such Revolving Extension Offer, then the Revolving
Commitments of such Class of such Revolving Lenders shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Revolving Lenders
have accepted such Revolving Extension Offer;
(v)    any Extended Revolving Commitments (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreements (to the extent
any Intercreditor Agreement is then in effect);


127



--------------------------------------------------------------------------------





(vi)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the US Borrower; and
(vii)    all documentation in respect of such Revolving Extension shall be
consistent with the foregoing.
(c)    With respect to all Extensions consummated by the US Borrower pursuant to
this Section 2.27, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and Section 2.11
and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the US Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined in the US Borrower’s sole discretion and
specified in the relevant Extension Offer) of Term Loans or Revolving
Commitments (as applicable) of any or all applicable Classes be extended. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.27 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on such terms as may be set forth in the
relevant Extension Offer, but, for purposes of clarity, no Lender does hereby
consent to any particular Extension Offer with respect to its own Term Loans and
Revolving Commitments (any such consent to be given only in accordance with the
procedures described in Section 2.27(a) and 2.27(b), as applicable)) and hereby
waive the requirements of any provision of this Agreement (including Section
2.22 and any other pro rata payment section) or any other Loan Document that may
otherwise prohibit or restrict any such Extension or any other transaction
contemplated by this Section 2.27.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any Lenders other than extending
Lenders in respect of such Extension, to the extent (but only to the extent)
necessary to (A) reflect the existence and terms of the Extended Term Loans or
Extended Revolving Commitments, as applicable, incurred pursuant thereto,
(B) modify the scheduled repayments set forth in Section 2.03 with respect to
any Class of Term Loans subject to a Term Loan Extension to reflect a reduction
in the principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans amended pursuant to the
applicable Term Loan Extension (with such amount to be applied ratably to reduce
scheduled repayments of such Term Loans required pursuant to Section 2.03),
(C) modify the prepayments set forth in Section 2.10 and Section 2.11 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto and (D) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the US Borrower, to effect the
provisions of this Section 2.27, and the Lenders hereby expressly and
irrevocably, for the benefit of all parties hereto, authorize the Administrative
Agent to enter into any such Extension Amendment.
(e)    In connection with any Revolving Extension, the Swing Line Lenders may
agree (in their sole and absolute discretion) to extend the expiration of the
Swing Line Commitment Period to a date that is no later than the maturity date
of the applicable Revolving Extension Series as set forth in the applicable
Extension Amendment.


128



--------------------------------------------------------------------------------





(f)    In connection with any Extension, the US Borrower shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.
(g)    This Section 2.27 shall supersede any provisions in Section 9.01 or
Section 9.07(a) to the contrary.
(h)    The establishment of Extended Term Commitments, Extended Revolving
Commitments, Extended Term Loans and Extended Revolving Loans shall be subject
to the limitations set forth in the last sentence of the definition of “Class”.
(i)    For purposes of clarity, any Lender may, in its sole discretion, choose
to consent to or decline any Extension Offer, and the failure of any Lender to
respond to any Extension Offer shall be deemed to be, for such Lender, an
election to decline such Extension Offer.
(i)    The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02.

Section 2.28    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrowers may
obtain, from any Lender or any other bank or financial institution that agrees,
in its sole discretion, to provide any portion of Refinancing Term Loans or
Other Revolving Commitments pursuant to a Refinancing Amendment in accordance
with this Section 2.28 (each, an “Additional Refinancing Lender”) (provided that
the Administrative Agent, the Swing Line Lender and each Issuing Bank shall have
consented (such consent not to be unreasonably withheld or delayed) to such
Lender’s or Additional Refinancing Lender’s making such Refinancing Term Loans
or providing such Other Revolving Commitments to the extent such consent, if
any, would be required under Section 9.06(b) for an assignment of Loans or
Revolving Commitments, as applicable, to such Lender or Additional Refinancing
Lender), Credit Agreement Refinancing Indebtedness in respect of all or any
portion of Term Loans or Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement, in the form of Refinancing Term Loans,
Refinancing Term Commitments, Other Revolving Loans or Other Revolving
Commitments pursuant to a Refinancing Amendment; provided, further, that the
following terms are satisfied:
(i)    any Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) as among the
various Classes of Term Loans (in accordance with the respective outstanding
principal amounts thereof) in any voluntary or mandatory repayments or
prepayments of Term Loans hereunder, as specified in the applicable Refinancing
Amendment;
(ii)    the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments and


129



--------------------------------------------------------------------------------





(C) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (iv) below)) of Other Revolving Loans after the
date of obtaining any Other Revolving Commitments shall be made on a pro rata
basis with all other Revolving Commitments;
(iii)    all Swing Line Loans and Letters of Credit shall be participated on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their Revolving Percentage;
(iv)    notwithstanding anything to the contrary herein, the permanent repayment
of Other Revolving Loans with respect to, and termination of, Other Revolving
Commitments after the date of the applicable Refinancing Amendment shall be made
on a pro rata basis with all other Revolving Loans and Revolving Commitments,
except that the US Borrower shall be permitted to permanently repay and
terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class;
(v)    assignments and participations of Other Revolving Commitments and Other
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments and Revolving Loans;
(vi)    any Refinancing Term Loans or Refinancing Term Commitments shall be
incurred solely by the US Borrower; and
(vii)    any Other Revolving Commitments shall be incurred solely by the US
Borrower; provided that such Other Revolving Commitments may provide for
subtranches for Other Revolving Loans to be made to the Canadian Borrower and
the UK Borrower so long as the Dollar Equivalent of the aggregate principal
amount of all Revolving Loans that may be made to (A) the Canadian Borrower
shall not exceed $40,000,000 and (B) the UK Borrower shall not exceed
$10,000,000.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a Change in
Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements as
may be reasonably requested by the Administrative Agent in order to ensure that
the enforceability of the Foreign Guarantee Agreement, the Brazilian Foreign
Guarantee Agreement and the Security Documents and the perfection and priority
of the Liens under the Security Documents are preserved and maintained.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.28(a) shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.


130



--------------------------------------------------------------------------------





(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the US
Borrower, to effect the provisions of this Section 2.28, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.
(e)    This Section 2.28 shall supersede any provisions in Section 9.01 or
Section 9.07(a) to the contrary.
(f)    The establishment of Refinancing Term Commitments, Other Revolving
Commitments, Refinancing Term Loans and Other Revolving Loans shall be subject
to the limitations set forth in the last sentence of the definition of “Class”.
(g)    For purposes of clarity, no Lender shall be required to provide any
Refinancing Term Loans or Other Revolving Commitments, and the failure of any
Lender to respond to any request to provide any Refinancing Term Loans or Other
Revolving Commitmetns shall be deemed to be, for such Lender, an election to
decline to provide such Refinancing Term Loans or Other Revolving Commitments,
as the case may be.

Section 2.29    Redenomination of Sterling.
(a)    Each obligation of any party to this Agreement to make a payment
denominated in Sterling if the United Kingdom adopts the Euro as its lawful
currency after the Closing Date shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation). If the basis of accrual
of interest expressed in this Agreement in respect of Sterling shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which the United Kingdom adopts the Euro as its lawful currency; provided that
if any Borrowing in Sterling is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.
(b)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in Sterling shall, if the United
Kingdom adopts the Euro as its lawful currency after the Closing Date,
immediately upon such adoption, be replaced by references to such minimum
amounts (or integral multiples thereof) as shall be specified herein with
respect to Borrowings denominated in Euro.
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent (in consultation with the UK
Borrower) may from time


131



--------------------------------------------------------------------------------





to time specify to be appropriate to reflect the adoption of the Euro by the
United Kingdom and any relevant market conventions or practices relating to the
Euro.

ARTICLE III
REPRESENTATIONS AND WARRANTIES


To induce the Agents, the Lenders and the Issuing Banks to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, each Borrower hereby represents and warrants to each Agent, each Lender
and each Issuing Bank on the Closing Date and upon each Credit Extension
thereafter that:

Section 3.01    Existence, Qualification and Power. Each Group Member (a) is
duly incorporated or organized, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own or lease
its assets and carry on its business as now conducted, to execute, deliver and
perform its obligations under this Agreement and each other Loan Document and
each other agreement or instrument contemplated hereby or thereby to which it is
a party and to effect the Transactions and (c) is duly qualified and licensed
and, as applicable, in good standing under the laws of each jurisdiction where
such qualification or license or, if applicable, good standing is required;
except, in the case of this clause (c), where such failure could not reasonably
be expected to have a Material Adverse Effect.

Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party. This Agreement has been duly executed and delivered by
each Loan Party party hereto and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03    No Conflicts. Subject to Section 4.01(n)(i), the Transactions
(i) do not require any consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (A) such as have been obtained or made and are in full force and effect
and (B) filings necessary to perfect or maintain the perfection or priority of
the Liens created by the Security Documents, (ii) will not violate the
Organizational Documents of any Group Member, (iii) will not violate or result
(alone or with notice or lapse of time or both) in a default or require any
consent or approval under any indenture, instrument, agreement, or other
document binding upon any Group Member or its property or to which any Group
Member or its property is subject, or give rise to a right thereunder to require
any payment to be made by any Group Member or give rise to a right of, or result
in, termination, cancelation or acceleration of any obligation thereunder,
(iv) will not violate any Requirement of Law in any material respect and
(v) will not result in the creation or imposition of any Lien on any property of
any Group Member, except Liens created by the Security Documents.


132



--------------------------------------------------------------------------------






Section 3.04    Financial Statements; Projections; No Material Adverse Effect.
(a)    The US Borrower has heretofore delivered to the Agents and the Lenders
(i) the Historical Audited Financial Statements, audited by and accompanied by
the unqualified opinion of Ernst & Young LLP, independent public accountants,
and (ii) the consolidated balance sheets of the US Borrower and its Restricted
Subsidiaries and the related consolidated statements of income or operations,
changes in stockholders’ equity and cash flows as of and for the three-month
period ended March 31, 2016, and for the comparable period of the preceding
fiscal year, in each case, certified by the chief financial officer of the US
Borrower. Such financial statements, and all financial statements delivered
pursuant to Section 5.01(a) and Section 5.01(b), have been prepared in
accordance with GAAP consistently applied throughout the applicable period
covered thereby and present fairly and accurately the consolidated financial
condition and results of operations and cash flows of the US Borrower as of the
dates and for the periods to which they relate (subject to normal year-end audit
adjustments and the absence of footnotes). Except as set forth in such financial
statements, there are no material liabilities of the US Borrower or any of its
Restricted Subsidiaries of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability.
(b)    The US Borrower has heretofore delivered to the Agents and the Lenders
the forecasts of financial performance of the US Borrower and its Restricted
Subsidiaries for the fiscal years ended 2016 through 2020 (the “Projections”).
The Projections have been prepared in good faith by the US Borrower based upon
(i) the assumptions stated therein (which assumptions are believed by the Loan
Parties on the date of delivery thereof and on the Closing Date to be
reasonable), (ii) accounting principles consistent with the Historical Audited
Financial Statements delivered pursuant to Section 3.04(a) above consistently
applied throughout the fiscal years covered thereby and (iii) the best
information available to the US Borrower and its Restricted Subsidiaries as of
the date of delivery and the Closing Date.
(c)    Since December 31, 2015, there has been no event, change, circumstance,
condition, development or occurrence that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 3.05    Intellectual Property. Each Group Member owns or is licensed to
use, free and clear of all Liens (other than Permitted Liens), all Intellectual
Property used in the conduct of its business as currently conducted, except for
those which the failure to own or license, individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

Section 3.06    Properties.
(a)    Each Group Member has good and marketable title to, or valid leasehold
interests in, all its property, including all Mortgaged Property, material to
its business, free and clear of all Liens and irregularities, deficiencies and
defects in title, except for Permitted Liens and minor irregularities,
deficiencies and defects in title that, individually or in the aggregate, do
not, and could not reasonably be expected to, interfere with its ability to
conduct its business as currently conducted or to utilize such property for its
intended purpose.


133



--------------------------------------------------------------------------------





(b)    Each Group Member owns or has rights to use all of its property and all
rights with respect to any of the foregoing which are required for the business
and operations of the Group Members as presently conducted. The use by each
Group Member of its property (including Intellectual Property) and all such
rights with respect to the foregoing do not infringe on the rights or other
interests of any Person, other than any infringement that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No claim has been made and remains outstanding that any Group
Member’s use of any of its property (including Intellectual Property) does or
may violate the rights of any third party that, either individually or in the
aggregate, has had, or could reasonably be expected to result in, a Material
Adverse Effect.

Section 3.07    Equity Interests and Subsidiaries. Schedule 3.07 sets forth
(i) each Group Member and its jurisdiction of incorporation or organization as
of the Closing Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Closing Date and the number of
Equity Interests covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights on the Closing Date. All Equity
Interests of each Group Member are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of the US Borrower, are
owned by the US Borrower, directly or indirectly, through Wholly Owned
Subsidiaries. Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by (or purported to
be pledged by) it under the Security Documents, free of any and all Liens,
rights or claims of other persons (other than Permitted Equity Liens), and, as
of the Closing Date, there are no outstanding warrants, options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests (or any
economic or voting interests therein).

Section 3.08    Litigation. There are no actions, suits, claims, disputes or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the best of the knowledge of any Borrower, threatened against or
affecting any Group Member or any business, property or rights of any Group
Member (i) that purport to affect or involve any Loan Document or any of the
Transactions or (ii) that have resulted, or as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined,
could, either individually or in the aggregate, reasonably be expected to
result, in a Material Adverse Effect.

Section 3.09    Investment Company Act. No Loan Party is an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

Section 3.10    Federal Reserve Regulations.
(a)    No Group Member is engaged principally, or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.
(b)    No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
purchasing or carrying Margin Stock or for any other purpose that entails a
violation of, or that is inconsistent with, the provisions


134



--------------------------------------------------------------------------------





of the regulations of the Board of Governors, including Regulation T, Regulation
U or Regulation X.

Section 3.11    Taxes. Each Group Member has (a) timely and accurately filed or
caused to be filed all Federal, state and other material Tax returns that are
required to be filed by it and (b) paid or caused to be paid all Taxes required
to be paid by it, except, in each case, (i) to the extent that any such Taxes or
the requirement to file any such Tax returns are being contested in good faith
by appropriate proceedings diligently conducted and for which such Group Member
has set aside on its books adequate reserves in accordance with GAAP, or (ii) if
such failure to file, pay or discharge such obligations could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 3.12    No Material Misstatements.
(a)    The US Borrower has disclosed to the Administrative Agent and the Lenders
all written agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. On the Closing Date (in the case of reports, financial statements,
certificates and other written information made available to the Administrative
Agent and the Lenders on or prior to the Closing Date) or at the time furnished
(in the case of all other reports, financial statements, certificates or other
written information), the reports, financial statements, certificates or other
written information furnished (other than the Projections, forecasts and other
forward-looking information, budgets, estimates and information of a general
economic or industry-specific nature) by or on behalf of the US Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) are complete and correct in all material respects and
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not materially misleading.
(b)    The Projections have been prepared in good faith based upon assumptions
believed by the US Borrower to be reasonable at the time made and at the time
furnished (it being recognized that such Projections are not to be viewed as
facts and that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ significantly from projected results and that such Projections are
not a guarantee of performance).

Section 3.13    Labor Matters.
(a)    Neither the US Borrower nor any of its Restricted Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and there is no
unfair labor practice complaint pending against the US Borrower or any of its
Restricted Subsidiaries or, to the knowledge of any Borrower, threatened against
any of them, before the National Labor Relations Board or any similar non-US
Governmental Authority, and no grievance or arbitration proceeding arising out
of or under any


135



--------------------------------------------------------------------------------





collective bargaining agreement is so pending against the US Borrower or any of
its Restricted Subsidiaries or, to the knowledge of any Borrower, threatened
against any of them.
(b)    There are no strikes, lockouts, stoppages or slowdowns or other labor
disputes affecting any Group Member pending or, to the knowledge of the
Borrowers, threatened that have had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
(c)    All payments due from any Group Member, or for which any claim may be
made against any Group Member, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Group Member except to the extent that the failure to do so
has not had, and could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
(d)    The hours worked by and payments made to employees of any Group Member
have not been in violation of the Fair Labor Standards Act of 1938, as amended.

Section 3.14    Pension Matters. (a) Each Plan and, with respect to each Plan,
each of the US Borrower and its ERISA Affiliates are in compliance in all
material respects with the applicable provisions of ERISA and the Code. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS indicating that such Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Plan to lose its qualified status.
No liability to the PBGC (other than required premium payments), the IRS, any
Plan (other than in the ordinary course) or any trust established under Title IV
of ERISA has been or is expected to be incurred by the US Borrower or any of its
ERISA Affiliates with respect to any Plan. No ERISA Event has occurred or is
reasonably expected to occur. The present value of all accrued benefit
obligations under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Single Employer Plan allocable to such accrued
benefit obligations by a material amount. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of the US Borrower and each
of its ERISA Affiliates for a complete withdrawal from such Multiemployer Plan
(within the meaning of Section 4203 or Section 4205 of ERISA), when aggregated
with such potential liability for a complete withdrawal from all Multiemployer
Plans, is zero. The US Borrower and each of its ERISA Affiliates have complied
with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and are not in material “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan. Neither the US Borrower
nor any of its ERISA Affiliates contributes to, or has any liability with
respect to, any Multiemployer Plan or has any contingent liability with respect
to any post-retirement welfare benefit under a Plan that is subject to ERISA,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA.
(b)    Each Foreign Pension Plan has been maintained in substantial compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities. Neither the US Borrower
nor any of its Restricted Subsidiaries has incurred any liability


136



--------------------------------------------------------------------------------





that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect in connection with the termination of or
withdrawal from any Foreign Pension Plan that has not been accrued or otherwise
properly reserved on the US Borrower’s or such Restricted Subsidiary’s balance
sheet. With respect to each Foreign Pension Plan that is required by applicable
local law or by its terms to be funded through a separate funding vehicle, the
present value of the accrued benefit liabilities (whether or not vested) under
each such Foreign Pension Plan, determined as of the latest valuation date for
such Foreign Pension Plan on the basis of actuarial assumptions, each of which
is reasonable or utilized in accordance with applicable law, rule, or
regulation, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities except to the extent that
such underfunding could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

Section 3.15    Environmental Matters. Other than exceptions to any of the
following that could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
(a)    the Group Members are, and have been, in compliance with all applicable
Environmental Laws;
(b)    Materials of Environmental Concern have not been Released and are not
present at, on, under, in, or about any Real Property now or formerly owned or
operated by any Group Member or at any other location (including any location to
which Materials of Environmental Concern have been sent for re-use, recycling,
treatment, storage, or disposal);
(c)    there are no pending or, to the knowledge of any Borrower, threatened
actions, suits, claims, disputes or proceedings at law or in equity,
administrative or judicial, by or before any Governmental Authority under or
relating to any Environmental Law to which any Group Member is, or to the
knowledge of any Borrower, is threatened to be, named as a party or affecting
any Group Member or any business, property or rights of any Group Member;
(d)    no Group Member has received any written request for information, or been
otherwise notified that it is a potentially responsible party under or relating
to the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Release of
Materials of Environmental Concern;
(e)    no Group Member has entered into or agreed to any consent decree, order,
or settlement or other agreement, or is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum for dispute resolution, relating to compliance with Environmental Law or
any Environmental Liability; and
(f)    no Group Member is otherwise subject to, knows of any basis for or has
assumed or retained, by contract or operation of law, any Environmental
Liabilities of any kind, whether fixed or contingent, known or unknown.

Section 3.16    Insurance. Each Group Member is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in


137



--------------------------------------------------------------------------------





the businesses in which it is engaged. No Group Member has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers.

Section 3.17    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein and proceeds and products thereof. In the case of (i) Pledged Equity
Interests represented by certificates, (x) when such certificates are delivered
to the Administrative Agent or (y) when financing statements in appropriate form
are filed in the offices specified on Schedule 3.17(a), and (ii) the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements in appropriate form are filed in the offices specified on Schedule
3.17(a) and such other filings as are specified on Schedule 3 to the Guarantee
and Collateral Agreement have been completed, the Lien created by the Guarantee
and Collateral Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds and products thereof (in the case of the Collateral
described in clause (ii), to the extent perfection can be obtained by such
filings), as security for the Secured Obligations (as defined in the Guarantee
and Collateral Agreement), in each case, prior and superior in right to any
other Person (except, with respect to priority only, Permitted Prior Liens and,
in the case of collateral constituting Equity Interests, Permitted Equity
Liens).
(b)    Subject to Section 4.01(n)(i), each of the Mortgages is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid, binding and enforceable Lien on the Mortgaged
Properties described therein and proceeds and products thereof, and when the
Mortgages are filed in the recording office designated by the US Borrower or the
Canadian Borrower, as the case may be, each Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties described therein and the proceeds
and products thereof, as security for the “Secured Obligations” or other
corresponding term (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person, subject only to Permitted Liens.
(c)    Upon the recordation of any applicable Intellectual Property Security
Agreement with the United States Patent and trademark Office or the United
States Copyright Office, as applicable, and the filing of the financing
statements referred to in Section 3.17(a), the Lien created by the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property in which a security interest may be perfected by filing in
the United States, as security for the Secured Obligations (as defined in the
Guarantee and Collateral Agreement), in each case, prior and superior in right
to any other Person (except, with respect to priority only, Permitted Prior
Liens).
(d)    Each Security Document, other than the Security Documents referred to in
paragraphs (a), (b) and (c) of this Section 3.17, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Administrative Agent, for the benefit of the


138



--------------------------------------------------------------------------------





Secured Parties, a valid and enforceable security interest in the Collateral
subject thereto, and will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
subject thereto, as security for the Secured Obligations (as defined in the
Guarantee and Collateral Agreement), in each case, prior and superior in right
to any other Person (except, with respect to priority only, Permitted Prior
Liens).

Section 3.18    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of the respective Borrowers under and as defined in the Senior
Notes Indenture.

Section 3.19    Solvency. The US Borrower and its Restricted Subsidiaries, on a
consolidated basis, both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date, will be Solvent.

Section 3.20    PATRIOT Act, etc. To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act. No part of the proceeds of the Loans will be used,
directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 3.21    Anti-Terrorism Laws.
(a)    None of the US Borrower, any Subsidiary or any director, officer,
employee or, to the knowledge of any Borrower, agent of any of the foregoing is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(b)    None of the US Borrower, any Subsidiary or any director, officer,
employee or, to the knowledge of any Borrower, agent of any of the foregoing is
any of the following (each a “Blocked Person”):
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;
(iii)    a Person with which any Agent or Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


139



--------------------------------------------------------------------------------





(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” (as defined in Executive Order No. 13224);
(v)    a Person that is named as a “specially designated national” on the most
current list published by the US Treasury Department Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list; or
(vi)    a Person affiliated or associated with any Person described in Section
3.21(b)(i) through Section 3.21(b)(v) above.
(c)    None of the US Borrower, any Subsidiary or any director, officer,
employee or, to the knowledge of any Borrower, agent of any of the foregoing
acting in any capacity in connection with the Loans, Letters of Credit, the
Transactions or the other transactions hereunder (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

Section 3.22    Anti-Corruption Laws and Sanctions.
(a)    The US Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the US Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
(b)    The US Borrower and its Subsidiaries and their respective officers,
directors, employees and, to the knowledge of any Borrower, agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that could reasonably be
expected to result in a Borrower being designated as a Sanctioned Person.
(c)    None of the US Borrower, any Subsidiary or any of their respective
directors, officers or employees, and (ii) to the knowledge of any Borrower, no
agent of the US Borrower or any Subsidiary, in either case will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

Section 3.23    Use of Proceeds. The Borrowers will use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the recitals to this Agreement. The proceeds of the Loans and
Letters of Credit will not be used in violation of Anti-Terrorism Laws,
Anti-Corruption Laws or applicable Sanctions, or in violation of the
representation and warranty set forth in Section 3.10(b).

Section 3.24    Compliance with Laws. Each Group Member is in compliance with
all Requirements of Laws, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 3.25    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
CONDITIONS PRECEDENT


140



--------------------------------------------------------------------------------






Section 4.01    Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to make the initial Credit
Extension requested to be made by it hereunder is subject to the satisfaction
(or waiver in accordance with Section 9.01), prior to or concurrently with the
making of such Credit Extension on the Closing Date, of each of the following
conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrowers,
each Agent and each Lender, (ii) a Note, executed and delivered by each relevant
Borrower in favor of each Lender that has requested a Note at least two Business
Days prior to the Closing Date, (iii) each of the Guarantee and Collateral
Agreement and the Foreign Guarantee Agreement, executed and delivered by a duly
authorized officer of each party thereto and (iv) each other Security Document
set forth on Schedule 4.01(a), executed and delivered by a duly authorized
officer of each party thereto.
(b)    Financial Statements. The Arranger and the Lenders shall have received
the financial statements described in Section 3.04(a) and the Projections.
(c)    Repayment and Termination of Existing Indebtedness. The Administrative
Agent shall have received (i) evidence satisfactory to the Administrative Agent
that all Indebtedness under the Existing Credit Facility shall be simultaneously
terminated and all amounts thereunder shall be simultaneously repaid in full,
(ii) evidence that arrangements satisfactory to the Administrative Agent shall
have been made for the termination and release of guarantees, Liens and security
interests granted in connection therewith in a form reasonably satisfactory to
the Administrative Agent and (iii) a payoff and release letter with respect to
the Existing Credit Facility in form and substance reasonably satisfactory to
the Administrative Agent.
(d)    Personal Property Collateral. The US Borrower shall have delivered to the
Administrative Agent:
(i)    a completed Perfection Certificate, dated as of the Closing Date,
executed by a duly authorized officer of the US Borrower, together with all
attachments contemplated thereby;
(ii)    evidence that each Domestic Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including any amendments
to the articles of incorporation or other constitutional documents of agreements
of such Loan Party pursuant to which any restrictions or inhibitions relating to
the enforcement of any Lien created by the Security Documents are removed,
subject to Section 5.18) and authorized, made or caused to be made any other
filing and recording required under the Security Documents, and each UCC
financing statement shall have been filed, registered or recorded or shall have
been delivered to the Administrative Agent and shall be in proper form for
filing, registration or recordation; and
(iii)    the Administrative Agent shall have received (1) the certificates
representing the shares of certificated Equity Interests pledged pursuant to the
Guarantee


141



--------------------------------------------------------------------------------





and Collateral Agreement, together with an undated stock power or other
instrument of transfer for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, (2) each promissory note pledged
pursuant to the Guarantee and Collateral Agreement duly executed (without
recourse) in blank (or accompanied by an undated instrument of transfer executed
in blank and satisfactory to the Administrative Agent) by the pledgor thereof
and (3) the Subordinated Intercompany Note executed by the parties thereto
accompanied by an undated instrument of transfer duly executed in blank and
satisfactory to the Administrative Agent.
(e)    Fees and Expenses. The Lenders, the Arrangers and the Agents shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least two Business Days prior to the
Closing Date, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, disbursements and other charges of counsel) required to be
reimbursed or paid under the Engagement Letter dated as of March 28, 2016, among
the Arrangers and the US Borrower, or under any Loan Document.
(f)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit F,
dated the Closing Date and signed by the chief financial officer, chief
accounting officer or other officer with equivalent duties of the US Borrower
acceptable to the Administrative Agent.
(g)    Searches. The Administrative Agent shall have received the results of a
recent lien, tax lien, judgment and litigation search in each of the
jurisdictions or offices (including in the United States Patent and Trademark
Office and the United States Copyright Office) in which UCC financing
statements, PPSA filings or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Domestic Loan
Parties (or would have been made at any time during the five years immediately
preceding the Closing Date to evidence or perfect Liens on any assets of the
Domestic Loan Parties), and such search shall reveal no Liens or judgments on
any of the assets of the Domestic Loan Parties, except for Permitted Liens or
Liens and judgments to be terminated on the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.
(h)    Closing Certificate. The Administrative Agent shall have received a
certificate of the US Borrower, dated the Closing Date, confirming satisfaction
of the conditions set forth in Section 4.02(a) and Section 4.02(b).
(i)    Secretary’s Certificates. The Administrative Agent shall have received
with respect to each Borrower and each other Loan Party:
(i)    copies of the Organizational Documents of such Loan Party (including each
amendment thereto) certified as of a date reasonably near the Closing Date as
being a true and complete copy thereof by the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which each such Loan
Party is organized;
(ii)    a certificate of the secretary or assistant secretary (or other officer
reasonably acceptable to the Administrative Agent) of each Loan Party dated the
Closing


142



--------------------------------------------------------------------------------





Date and certifying (A) that attached thereto is a true and complete copy of the
Organizational Documents of such Loan Party as in effect on the Closing Date,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or similar governing body of such Loan Party
(and, if applicable, any parent company of such Loan Party) approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
Transactions, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation, formation or organization, as applicable, of such Loan Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (iv) below and (D) as
to the incumbency and specimen signature of each Person authorized to execute
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party;
(iii)    (other than in respect of any Loan Party incorporated under the laws of
England and Wales) a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary (or other officer
reasonably acceptable to the Administrative Agent) executing the certificate
pursuant to clause (ii) above; and
(iv)    a copy of the certificate of good standing of such Loan Party from the
Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized (dated as of a date
reasonably near the Closing Date).
(j)    Legal Opinions. The Administrative Agent shall have received the
following customary executed legal opinions:
(i)    the legal opinion of Latham & Watkins LLP, special counsel to the Loan
Parties; and
(ii)    the legal opinion of local counsel in each jurisdiction in which a Loan
Party is organized, to the extent such Loan Party is not covered by the opinion
referenced in Section 4.01(j)(i), as may be required by the Administrative
Agent.
Each such legal opinion shall (a) be dated as of the Closing Date, (b) be
addressed to the Arrangers, the Agents, the Lenders and the Issuing Banks and
(c) cover such matters relating to the Loan Documents and the Transactions as
the Administrative Agent may reasonably require. Each Loan Party hereby
instructs such counsel to deliver such opinions to the Arrangers, the Agents,
the Issuing Bank and the Lenders.
(k)    Bank Regulatory Information. At least five Business Days prior to the
Closing Date, the Agents and the Lenders shall have received all documentation
and other information required by bank regulatory authorities or reasonably
requested by any Agent or any Lender under or in respect of applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, that was requested at least 10 Business Days prior to the
Closing Date.


143



--------------------------------------------------------------------------------





(l)    No Material Adverse Effect. Since December 31, 2015, no Material Adverse
Effect has occurred.
(m)    Borrowing Notice. The Administrative Agent shall have received a fully
executed and delivered Borrowing Notice in accordance with the requirements
hereof.
(n)    Goderich Mine Mortgage.
(i)    The Canadian Borrower shall have delivered the executed Goderich Mine
Mortgage and notwithstanding anything to the contrary contained herein or
therein, any charge and/or assignment contained in the Goderich Mine Mortgage
against or in respect of the MNDM Crown Lease (as hereinafter defined) and the
rights granted by the Corporation of the Town of Goderich and the Goderich Port
Management Corporation to the Canadian Borrower in respect of port-related
agreements shall not be effective until receipt of the consent of (a) the
Minister of Northern Development and Mines and (b) the consent of the
Corporation of the Town of Goderich and the Goderich Port Management
Corporation, as applicable, in respect thereof.
(ii)    The Borrower shall furnish to the Lenders’ counsel a title insurance
commitment for a mortgagee title policy, together with copies of all recorded
plans and encumbrances identified therein. At Closing, the Borrower shall
furnish to the Lenders title insurance coverage, issued by the title insurance
company, in an amount acceptable to the Lenders and insuring that the Goderich
Mine Mortgage is a valid first priority lien on the Goderich Mine, subject only
to such exception to and conditions of title as the Lenders may approve, and
containing such endorsements as the Lenders may require. In each case, the title
insurance company shall be pre-approved by the Lenders in their sole, absolute
and unfettered discretion, it being acknowledged that First Canadian Title
Insurance Company will be acceptable.
(o)     Insurance. The Administrative Agent shall have received evidence that
the insurance (and related endorsements) required by Section 5.07 is in effect,
subject to Section 5.18.
(p)    Each Lender, by delivering its signature page to this Agreement and
funding a Loan on the Closing Date, shall be deemed to have consented to,
approved or accepted or to be satisfied with, each Loan Document and each other
document required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02    Conditions to Each Credit Extension. The obligation of each
Lender and each Issuing Bank to make any Credit Extension requested to be made
by it hereunder on any date is subject to the satisfaction or waiver of the
following conditions precedent:
(a)    Representations and Warranties. Subject to Section 1.08(c) and Section
2.26, each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such


144



--------------------------------------------------------------------------------





representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified by “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects.
(b)    No Default. No Default or Event of Default shall exist or would result
from such Credit Extension or from the application of the proceeds thereof.
(c)    Borrowing Notice. The Administrative Agent and, if applicable, the Swing
Line Lender shall have received a fully executed Borrowing Notice in accordance
with Section 2.02(a), Section 2.05(b) or Section 2.06(b), as applicable, or, in
the case of the issuance, amendment, extension or renewal of a Letter of Credit,
the applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit in accordance with Section 2.07(b).
Each delivery of a Borrowing Notice or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
relevant Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in this Section 4.02 have been satisfied.

ARTICLE V
AFFIRMATIVE COVENANTS


Each Borrower hereby agrees that, until Payment in Full, such Borrower shall,
and shall (except in the case of the covenants set forth in Section 5.01,
Section 5.02 and Section 5.03) cause each of its Restricted Subsidiaries to:

Section 5.01    Financial Statements. Deliver to the Administrative Agent, which
shall deliver to each Issuing Bank and each Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the US Borrower (commencing with the fiscal year ending
December 31, 2016), a copy of the consolidated balance sheet of the US Borrower
as at the end of such fiscal year and the related consolidated statements of
income or operations, changes in stockholders’ equity and cash flows for such
fiscal year, setting forth in comparative form the figures for the preceding
fiscal year of the US Borrower, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Ernst & Young LLP or any other independent certified
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and which shall be to the effect that such financial statements present fairly
in all material respects the consolidated financial condition of the US Borrower
as of the dates indicated and the results of its operations and changes in
financial position


145



--------------------------------------------------------------------------------





for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years; provided that, if the US Borrower has designated any
Unrestricted Subsidiaries hereunder, and any such Unrestricted Subsidiary has
total assets equal to or greater than $15,000,000 then the US Borrower shall,
separately to the financial information required under this Section 5.01(a),
provide supplemental financial information in respect of any such Unrestricted
Subsidiary, including a reasonably detailed presentation of the consolidated
financial condition and results of operations of the US Borrower separate from
the financial condition and results of operations of the Unrestricted
Subsidiaries;


(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the US Borrower
(commencing with the fiscal quarter ended June 30, 2016), a copy of the
consolidated balance sheet of the US Borrower as at the end of such fiscal
quarter and the related consolidated statements of income or operations, changes
in stockholders’ equity and cash flows for such fiscal quarter and the portion
of the fiscal year through the end of such fiscal quarter, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the US
Borrower as fairly presenting in all material respects the consolidated
financial condition, results of operations, stockholders’ equity and cash flows
of the US Borrower in accordance with GAAP (subject only to normal year-end
audit adjustments and the absence of footnotes); provided that, if the US
Borrower has designated any Unrestricted Subsidiaries hereunder, and any such
Unrestricted Subsidiary has total assets equal to or greater than $15,000,000
then the US Borrower shall, separately to the financial information required
under this Section 5.01(b), provide supplemental financial information in
respect of any such Unrestricted Subsidiary, including a reasonably detailed
presentation of the consolidated financial condition and results of operations
of the US Borrower separate from the financial condition and results of
operations of the Unrestricted Subsidiaries; and
(c)    as soon as available, and in any event at least 60 days after the
commencement of each fiscal year of the US Borrower, a budget in form reasonably
satisfactory to the Administrative Agent (including budgeted statements of
income for each of the US Borrower’s and its Restricted Subsidiaries’ business
units and sources and uses of cash and balance sheets) prepared by the US
Borrower for each quarter in the five years immediately following such fiscal
year prepared in summary form, in each case, of the US Borrower and its
Restricted Subsidiaries, with appropriate presentation and discussion in
reasonable detail of the principal assumptions upon which such budget is based,
accompanied by a certificate of a Responsible Officer certifying that such
budget is a reasonable estimate for the period covered thereby.
Any documents required to be delivered pursuant to this Section 5.01, Section
5.02(a), Section 5.02(b)(ii) and Section 5.02(d) may be delivered by posting
such documents electronically with notice of such posting to the Administrative
Agent and, if so posted, shall be deemed to have been delivered on the date on
which such documents are posted on the US Borrower’s behalf on the Platform, and
such documents shall be deemed to have been delivered if such documents shall be
publicly available on the SEC’s EDGAR website at http://www.sec.gov.


146



--------------------------------------------------------------------------------






Section 5.02    Certificates; Other Information. Deliver to the Administrative
Agent, which shall deliver to each Issuing Bank and each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Section 5.01(a), a certificate of the US Borrower’s independent certified public
accountants in customary form certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default under the financial covenants set forth herein,
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event (it being understood that such certificate shall be limited
to the items that independent certified public accountants are permitted to
cover in such certificates pursuant to their professional standards and customs
of the profession);
(b)    concurrently with the delivery of the financial statements pursuant to
Section 5.01(a) and Section 5.01(b), (i) a duly completed Compliance Certificate
containing all information and calculations necessary for determining compliance
by the US Borrower and its Restricted Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the applicable fiscal
quarter or fiscal year of the US Borrower, as the case may be, and (ii) a copy
of management’s discussion and analysis of the consolidated financial condition
and results of operations of the US Borrower and its Restricted Subsidiaries for
such fiscal quarter or fiscal year, as compared to the previous fiscal quarter
or fiscal year, as applicable, and the portion of the projections covering such
periods (including commentary on (x) any material developments or proposals
affecting the US Borrower and its Restricted Subsidiaries or their respective
businesses and (y) the reasons for any significant variations from the
Projections for such period and the figures for the corresponding period in the
previous fiscal year);
(c)    promptly upon receipt thereof by the US Borrower or any of its Restricted
Subsidiaries, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the US Borrower or any of its Restricted Subsidiaries
by independent accountants in connection with the accounts or books of the US
Borrower or any of its Restricted Subsidiaries or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the US Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the US Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
(e)    promptly, and in any event within five Business Days after receipt
thereof by the US Borrower or any of its Restricted Subsidiaries, copies of each
notice or other correspondence received from the SEC (or any comparable agency
in any applicable non-US jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of such Loan Party or such Restricted Subsidiary;
(f)    promptly after a Responsible Officer of the US Borrower or any of its
Restricted Subsidiaries obtains actual knowledge of any of the following (but
only to the extent


147



--------------------------------------------------------------------------------





that any of the following could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect), written notice of
(i) any pending or threatened Environmental Liability against the US Borrower or
any of its Restricted Subsidiaries or any Real Property owned or operated by the
US Borrower or any of its Restricted Subsidiaries and (ii) any condition or
occurrence on any Real Property at any time owned or operated by the US Borrower
or any of its Restricted Subsidiaries that (A) results from non-compliance by
the US Borrower or any of its Restricted Subsidiaries with any Environmental
Law, (B) could reasonably be anticipated to form the basis of an Environmental
Liability against the US Borrower or any of its Restricted Subsidiaries or any
such Real Property or (C) results in the taking of any removal or remedial
action in response to the actual or alleged presence of any Materials of
Environmental Concern; and
(g)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of the US Borrower or any of its Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Section 5.03    Notices. Promptly after a Responsible Officer of any Borrower
has obtained knowledge thereof, give written notice to the Administrative Agent
of:
(a)    the occurrence of any Default or Event of Default; and
(b)    any development or event that has had, or could reasonably be expected to
have, a Material Adverse Effect;
Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the US Borrower setting forth details of the occurrence
referred to therein and stating what action the US Borrower has taken or
proposes to take with respect thereto. Each notice pursuant to Section 5.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

Section 5.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, (i) to
the extent any such Tax is being contested in good faith and by appropriate
proceedings diligently conducted for which appropriate reserves have been
established in accordance with GAAP, so long as such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation, and (ii) if such failure to pay or discharge such
obligations and liabilities could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 5.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the laws of
the jurisdiction of its organization, except in a transaction permitted by
Section 6.03 and Section 6.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (c) preserve or renew


148



--------------------------------------------------------------------------------





all of its patents, trademarks, trade names, service marks, copyrights and other
Intellectual Property, the non-preservation of which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 5.06    Maintenance of Property. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in the case of this clause (b), where the failure to do so could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 5.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the US Borrower insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or a similar business of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons, and all such insurance shall (i) provide for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance and (ii) name the Administrative Agent as lender’s loss payee
on behalf of the Secured Parties (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance).
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect) or any successor act thereto, then the US Borrower shall,
or shall cause the applicable Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

Section 5.08    Books and Records; Inspection Rights.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied and all
Requirements of Law shall be made of all financial transactions and matters
involving the assets and business of such Borrower or such Restricted
Subsidiary, as the case may be.
(b)    Permit representatives of the Administrative Agent and, if an Event of
Default has occurred and is continuing, the Required Lenders to (under the
guidance of the US Borrower) visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the US Borrower and at such reasonable times during normal business hours and no
more than twice per year, upon reasonable advance notice to the US Borrower;
provided, however, that when an Event of Default


149



--------------------------------------------------------------------------------





has occurred and is continuing, the Administrative Agent or the Required Lenders
(or any of their respective representatives) may do any of the foregoing at the
expense of the US Borrower at any time during normal business hours upon
reasonable advance notice (without a limit on the number of such visits,
inspections, examinations or other actions in any year); provided, further, that
the US Borrower shall have the right to participate in any discussions of the
Administrative Agent or the Required Lenders or their respective representatives
with any independent accountants of the US Borrower.

Section 5.09    Compliance with Laws.
(a)    Comply with all Requirements of Law and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which the failure to comply therewith could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by the US Borrower, its Subsidiaries and the respective directors,
officers, employees and agents of the foregoing with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

Section 5.10    Compliance with Environmental Laws (i) Comply, and cause all
lessees and other Persons operating or occupying its properties to comply in all
material respects, with all applicable Environmental Laws; (ii) conduct any
investigation, study, sampling and testing, and undertake any cleanup, response
or other corrective action necessary to address any Releases of Materials of
Environmental Concern at, on, under or emanating from any property owned, leased
or operated by it in accordance with the requirements of all Environmental Laws,
and (iii) make an appropriate response to any investigation, notice, demand,
claim, suit or other proceeding asserting Environmental Liability against the US
Borrower or any of its Restricted Subsidiaries and discharge any obligations it
may have to any Person thereunder, except in the case of each of clauses (i)
through (iii), where the failure to do so could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;
provided that neither the US Borrower nor any of its Restricted Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
responsive action to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 5.11    Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the recitals to
this Agreement. No Borrower will request any Credit Extension, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Credit Extension (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Terrorism Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, (c) in any manner that would result in the violation of
any Sanctions applicable


150



--------------------------------------------------------------------------------





to any party hereto or (d) in violation of the representation and warranty set
forth in Section 3.10(b).

Section 5.12    Covenant to Guarantee Obligations and Give Security.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all further action (including filing Uniform
Commercial Code and other financing statements) that may be required under
applicable Requirements of Law, or that the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents.
(b)    In the event that (x) any Person becomes a Subsidiary (other than an
Excluded Subsidiary) of the US Borrower or any other Loan Party or (y) any
Subsidiary of the US Borrower or any other Loan Party that previously was an
Excluded Subsidiary ceases to be an Excluded Subsidiary, each Borrower shall,
and shall cause each other Loan Party to, (i) within 30 days after such event
(or such longer period of time as the Administrative Agent, in its sole
discretion, may agree to in writing), cause such Person referred to in clause
(x) or (y), as applicable, to (A) in the case of any such Person that is a
Domestic Subsidiary, become a Guarantor and a Grantor under (and as defined in)
the Guarantee and Collateral Agreement by executing and delivering to the
Administrative Agent a counterpart agreement or supplement to the Guarantee and
Collateral Agreement in accordance with its terms and (B) in the case of any
such Person that is a Domestic Subsidiary or a Foreign Subsidiary, become a
Guarantor under the Foreign Guarantee Agreement by executing and delivering to
the Administrative Agent a counterpart agreement or supplement to the Foreign
Guarantee Agreement in accordance with its terms and (ii) subject to the last
sentence of this Section 5.12(b), take all such actions and execute and deliver,
or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates reasonably requested by the Administrative Agent in
order to cause the Administrative Agent, for the benefit of the Secured Parties,
to have a Lien on all assets of such Person and all Equity Interests issued by
such Person (in each case, other than Excluded Assets and Material Real
Property), to secure the Obligations of the applicable Borrower, which Lien
shall (other than with respect to assets constituting Excluded Perfection
Assets) be perfected and shall be of first priority (subject to (A) in the case
of all such assets constituting Equity Interests, Permitted Equity Liens and
(B) in the case of all such other assets, Permitted Liens) and shall deliver or
cause to be delivered to the Administrative Agent, items as are similar to those
described in Section 4.01(d), Section 4.01(g), Section 4.01(i) and Section
4.01(j) hereof and Section 3 of the Guarantee and Collateral Agreement.
Notwithstanding anything to the contrary, (i) other than in respect of (A)
Equity Interests of any Foreign Subsidiary that are owned by the US Borrower or
a Domestic Subsidiary Guarantor and (B) the Goderich Mine Mortgage, no security
agreements or pledge agreements governed under the laws of any non-US
jurisdiction shall be required; (ii) other than in respect of the Goderich Mine
Mortgage, no security interest or pledge shall be granted to the Administrative
Agent, for the benefit of the Secured Parties, by, or to secure the Obligations
of, the Canadian Borrower, the UK Borrower or any Foreign Subsidiary Guarantor;
(iii) in no event shall this Section 5.12(b) require the granting of any Lien on
any Excluded Assets or the perfection (other than to the extent accomplished by
filing a UCC financing statement or automatically) of any Lien on any Excluded
Perfection Assets; (iv) in no


151



--------------------------------------------------------------------------------





event shall any Foreign Subsidiary, any FSHCO or any Subsidiary of a CFC be a
Guarantor or a Grantor with respect to the Obligations of the US Borrower or of
any Domestic Subsidiary Guarantor; and (v) in no event shall more than 65% of
the Equity Interests of any Foreign Subsidiary or of any FSHCO constitute
Collateral with respect to the Obligations of the US Borrower or of any Domestic
Subsidiary Guarantor.
(c)    In the event that, after the Closing Date, (i) the US Borrower or any
Domestic Subsidiary Guarantor acquires or leases any Material Real Property,
(ii) any Person becomes a Domestic Subsidiary (other than an Excluded
Subsidiary) and such Person owns or leases any Material Real Property at such
time, (iii) any Domestic Subsidiary ceases to be an Excluded Subsidiary and such
Domestic Subsidiary owns or leases any Material Real Property at such time or
(iv) any Real Property owned or leased by the US Borrower or any Domestic
Subsidiary Guarantor as of the Closing Date becomes Material Real Property, and,
for purposes of clause (1) below, such interest in such Material Real Property
has not otherwise been made subject to the Lien of the Security Documents in
favor of the Administrative Agent for the benefit of the Secured Parties, then
the US Borrower shall, or shall cause such Domestic Subsidiary to, within 60
days of such event (or such longer period of time as the Administrative Agent,
in its sole discretion, may agree to in writing), (1) take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements and certificates, including those which are
similar to those described in Schedule 5.18 with respect to each such Material
Real Property that the Administrative Agent shall reasonably request to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid first-priority security interest (subject to Permitted Prior Liens) in
such Material Real Property and shall deliver to the Administrative Agent
surveys, title insurance, opinions, Flood Certificates, flood insurance (if
required) and other items as are similar to those described in Schedule 5.18
with respect to such Material Real Property and (2) use commercially reasonable
efforts to obtain customary landlord or landowners lien waivers, in each case
reasonably acceptable to the Administrative Agent. For the avoidance of doubt,
(x) this Section 5.12(b) shall not apply to (and the US Borrower and the
Domestic Subsidiary Guarantors shall not be required to grant a Lien on) any
building, structure or improvement located in an area determined by the Federal
Emergency Management Agency to have special flood hazards; provided that the US
Borrower has certified in writing to the Administrative Agent and the Lenders
that such building, structure or improvement has a fair market value that is
less than or equal to $100,000 (unless the Required Lenders have determined that
such building, structure or improvement is otherwise material to the business of
the Loan Parties, taken as a whole). Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Administrative Agent
shall, as promptly as practicable after receiving written notice (A) of any
revision to the flood zone map affecting any Mortgaged Property, or (B) from the
US Borrower of any proposed addition to the Collateral of any Real Property
pursuant to this Section 5.12(c), in the case of each of clauses (A) and (B),
provide notice thereof to the Lenders (which notice may be posted on the
Platform), and each Lender shall be afforded sufficient time to conduct flood
insurance due diligence and flood insurance compliance as it deems necessary to
comply with the Flood Program (as defined in Schedule 5.18); provided that,
except as otherwise required by any Requirement of Law, the Administrative Agent
shall have no obligation to independently monitor the flood zone map affecting
any such Collateral.


152



--------------------------------------------------------------------------------






Section 5.13    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Security Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party.

Section 5.14    Unrestricted Subsidiary Designation. The US Borrower may at any
time on or after the Closing Date designate any Restricted Subsidiary (other
than a Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that (i) immediately before and after giving
effect to such designation, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the US
Borrower shall be in pro forma compliance with the covenants set forth in
Section 6.13, recomputed as of the last day of the most recently ended Test
Period (it being understood that if no Test Period cited in Section 6.13 has
passed, the covenants in Section 6.13 for the first Test Period cited in Section
6.13 shall be satisfied as of the last day of the most recently ended
four-fiscal-quarter period ended on or prior to such designation) and the US
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance, (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for the
purpose of any Indebtedness for any Material Indebtedness or any Junior
Indebtedness, and (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if it owns any Equity Interests or Indebtedness of, or holds any Lien
on any Property of, the US Borrower or any Subsidiary (other than (x) any
Subsidiary of such Restricted Subsidiary and (y) any Unrestricted Subsidiary).
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary after
the Closing Date shall constitute an Investment by the parent company of such
Restricted Subsidiary therein at the date of designation in an amount equal to
the fair market value of such parent company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness and Liens of such Subsidiary existing at such time and (ii) a
return on any Investment by the parent company of such Unrestricted Subsidiary
in such Subsidiary pursuant to the preceding sentence in an amount equal to the
fair market value at the date of such designation of such parent company’s
Investment in such Subsidiary. Notwithstanding the foregoing, with respect to
any Subsidiary that has been designated as an Unrestricted Subsidiary pursuant
to this Section 5.14, the US Borrower shall not be permitted to redesignate such
Subsidiary as a Restricted Subsidiary more than once during the term of this
Agreement.


153



--------------------------------------------------------------------------------






Section 5.15    Maintenance of Ratings. At all times, use commercially
reasonable efforts to maintain, with respect to the US Borrower, a corporate
family rating and a rating with respect to its senior secured debt issued by
Moody’s and a corporate rating and a rating with respect to its senior secured
debt issued by S&P (but in each case not to maintain a specific rating).

Section 5.16    Pension Matters. The US Borrower will deliver to each of the
Lenders (a) at the request of any Lender on ten Business Days’ notice a complete
copy of the annual report (on the Internal Revenue Service Form 5500 series or
similar form required by a non-US Governmental Authority) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (b) copies of any records, documents or other information that must
be furnished to the PBGC or similar non-US Governmental Authority with respect
to any Plan pursuant to Section 4010 of ERISA or any similar non-US laws.

Section 5.17    Information Regarding Collateral. At the time of delivery of
financial statements pursuant to Section 5.01(a), the US Borrower shall deliver
to the Administrative Agent a completed Perfection Certificate dated as of the
date of financial statements so delivered, executed by a duly authorized officer
of each applicable Loan Party, (i) setting forth the information required
pursuant to the Perfection Certificate delivered on the Closing Date and
indicating, in a manner reasonably satisfactory to the Administrative Agent, any
changes in such information from the most recent Perfection Certificate
delivered pursuant to this Section 5.17 (or, prior to the first delivery of a
Perfection Certificate pursuant to this Section 5.17, from the Perfection
Certificate delivered on the Closing Date) or (ii) certifying that there has
been no change in such information from the most recent Perfection Certificate
delivered pursuant to this Section 5.17 (or, prior to the first delivery of a
Perfection Certificate pursuant to this Section 5.17, from the Perfection
Certificate delivered on the Closing Date).

Section 5.18    Post-Closing Undertakings. Within the time periods specified on
Schedule 5.18 (or such later date to which the Administrative Agent consents
(which consent shall not be unreasonably withheld or delayed)), comply with the
provisions set forth in Schedule 5.18.

ARTICLE VI
NEGATIVE COVENANTS


Each Borrower hereby agrees that, until Payment in Full, such Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly:

Section 6.01    Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party created hereunder and under the other Loan
Documents;
(b)    unsecured Indebtedness of the US Borrower owing to any Restricted
Subsidiary, and of any Restricted Subsidiary owing to the US Borrower or any
other Restricted Subsidiary, to the extent constituting an Investment permitted
by Section 6.06(c); provided that


154



--------------------------------------------------------------------------------





(i) any such Indebtedness owed to a Domestic Loan Party in excess of $1,000,000
shall be evidenced by a promissory note that shall be pledged to the
Administrative Agent in accordance with the terms of the Guarantee and
Collateral Agreement and (ii) all such Indebtedness of (A) the US Borrower owed
to any Person, (B) any Domestic Subsidiary Guarantor owed to any Foreign Loan
Party and (C) any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party, in each case, shall be subject to and evidenced by the Subordinated
Intercompany Note;
(c)    Indebtedness in respect of Purchase Money Obligations in an aggregate
principal amount not to exceed the greater of (i) $50,000,000 and (ii) 3% of
Consolidated Total Assets at any one time outstanding;
(d)    (i) the Senior Notes and (ii) Indebtedness outstanding on the Closing
Date and listed on Schedule 6.01 and any Permitted Refinancing Debt in respect
thereof;
(e)    Guarantee Obligations by the US Borrower or any Restricted Subsidiary in
respect of any Indebtedness of the US Borrower or any Restricted Subsidiary
otherwise permitted to be incurred by the US Borrower or such Restricted
Subsidiary hereunder; provided that (A) no Guarantee Obligations in respect of
any Junior Indebtedness shall be permitted unless the guaranteeing party shall
have also provided a guarantee of the Obligations on the terms set forth in the
Guarantee and Collateral Agreement, (B) if the Indebtedness being guaranteed is
subordinated to the Obligations, such guarantee shall be subordinated to the
guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness and (C) Guarantee
Obligations of any Loan Party of Indebtedness of any Restricted Subsidiary that
is not a Loan Party shall be subject to Section 6.06;
(f)    Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business, and not for speculative purposes, to protect against changes
in interest rates, commodity prices or foreign exchange rates;
(g)    Indebtedness of the US Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the US Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds, so long as such Indebtedness is repaid within five Business Days;
(h)    (i) Indebtedness of the US Borrower or any of its Restricted Subsidiaries
in the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other similar contingent obligations in respect
of Permitted Acquisitions or any other Investments permitted by Section 6.06
(both before and after any liability associated therewith becomes fixed) and
(ii) Indebtedness incurred by the US Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales of goods or adjustment of purchase price or similar obligations in any
case incurred in connection with the Disposition of any business, assets or
Subsidiary;
(i)    Indebtedness of the US Borrower or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar


155



--------------------------------------------------------------------------------





instruments created or issued in the ordinary course of business in connection
with workers’ compensation claims, health, disability or other employee benefits
or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims, in each case in the ordinary course of business;
(j)    obligations in respect of performance, bid, customs, government, appeal
and surety bonds, performance and completion guaranties and similar obligations
provided by the US Borrower or any of its Restricted Subsidiaries, in each case
in the ordinary course of business;
(k)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
(l)    Indebtedness assumed in connection with a Permitted Acquisition after the
Closing Date in an aggregate principal amount not to exceed at any one time
outstanding (x) $75,000,000 (less the aggregate principal amount of Indebtedness
incurred under subclause (x) of Section 6.01(m) then outstanding) plus (y) any
additional amount so long as, after giving pro forma effect to such incurrence
of Indebtedness (and the application of the proceeds thereof), the US Borrower
is in pro forma compliance with the financial covenants set forth in Section
6.13, recomputed on a pro forma basis as of the last day of the most recently
ended Test Period (it being understood that if no Test Period cited in Section
6.13 has passed, the covenants in Section 6.13 for the first Test Period cited
in Section 6.13 shall be satisfied as of the last day of the most recently ended
four-fiscal-quarter period of the US Borrower ended on or prior to such
incurrence); provided that in each case (i) such Indebtedness exists at the time
such Permitted Acquisition is consummated and is not created or incurred in
connection therewith or in contemplation thereof, (ii) no Loan Party (other than
such Person so acquired in such Permitted Acquisition or any other Person that
such Person merges with or that acquires the assets of such Person in connection
with such Permitted Acquisition) shall have any liability or other obligation
with respect to such Indebtedness, (iii) if such Indebtedness is secured, no
Lien thereon shall extend to or cover any other assets other than the assets
acquired in such Permitted Acquisition (other than the proceeds or products
thereof, accessions or additions thereto and improvements thereon) or attach to
any other property of any Loan Party and (iv) in addition to any such
Indebtedness otherwise permitted under any other clauses of this Section 6.01,
the amount of any such Indebtedness assumed by Restricted Subsidiaries that are
not Loan Parties, when taken together with the aggregate principal amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties under
Section 6.01(m) then outstanding, shall not exceed $50,000,000;
(m)    Indebtedness of the US Borrower or any of its Restricted Subsidiaries
incurred to finance Permitted Acquisitions after the Closing Date in an
aggregate principal amount not to exceed at any one time outstanding (x)
$75,000,000 (less the aggregate principal amount of Indebtedness incurred under
subclause (x) of Section 6.01(l) then outstanding) plus (y) any additional
amount so long as, after giving pro forma effect to such incurrence of
Indebtedness (and the application of the proceeds thereof), the US Borrower is
in pro forma compliance with the financial covenants set forth in Section 6.13,
recomputed on a pro forma basis as of the last day of the most recently ended
Test Period (it being understood that if no Test Period cited in Section 6.13


156



--------------------------------------------------------------------------------





has passed, the covenants in Section 6.13 for the first Test Period cited in
Section 6.13 shall be satisfied as of the last day of the most recently ended
four-fiscal-quarter period of the US Borrower ended on or prior to such
incurrence); provided that (i) no Loan Party (other than such Person so acquired
in such Permitted Acquisition or any other Person that such Person merges with
or that acquires the assets of such Person in connection with such Permitted
Acquisition) shall have any liability or other obligation with respect to such
Indebtedness, (ii) if such Indebtedness is secured, no Lien thereon shall extend
to or cover any other assets other than the assets acquired in such Permitted
Acquisition (other than the proceeds or products thereof, accessions or
additions thereto and improvements thereon) or attach to any other property of
any Loan Party and (iii) in addition to any such Indebtedness otherwise
permitted under any other clauses of this Section 6.01, the aggregate principal
amount of any such Indebtedness incurred by Restricted Subsidiaries that are not
Loan Parties, when taken together with the aggregate principal amount of
Indebtedness assumed by Restricted Subsidiaries that are not Loan Parties under
Section 6.01(l) then outstanding, shall not exceed $50,000,000;
(n)    (i) Indebtedness of Foreign Subsidiaries (other than the Canadian
Borrower or any Canadian Restricted Subsidiaries), including in respect of local
lines of credit, letters of credit, bank guarantees, receivables financings,
factoring arrangements, sale and leaseback transactions and similar extensions
of credit in the ordinary course of business, in an aggregate principal amount
not to exceed the greater of (A) $100,000,000 and (B) 6% of Consolidated Total
Assets at any one time outstanding; provided, that if such Indebtedness is
secured, it shall be secured (x) in the case of Indebtedness incurred by the UK
Borrower, only by the Goderich Mine on a junior basis subject to a Junior Lien
Intercreditor Agreement and (y) in the case of Indebtedness incurred by any
other Foreign Subsidiary, only by the assets of such Foreign Subsidiary and (ii)
Indebtedness of the Canadian Borrower or any Canadian Restricted Subsidiary in
an aggregate principal amount not to exceed $200,000,000 at any one time
outstanding; provided, that if such Indebtedness is secured, it shall be secured
only by the Goderich Mine on a junior basis subject to a Junior Lien
Intercreditor Agreement;
(o)    (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of the US Borrower or any Restricted Subsidiary
incurred in the ordinary course of business and (ii) Indebtedness consisting of
obligations of the US Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred in connection with the
Transactions and any Investment permitted hereunder;
(p)    Indebtedness issued by the US Borrower or any Restricted Subsidiary to
current or former officers, directors, employees, managers and consultants, and
their respective estates, spouses or former spouses, of the US Borrower or any
Restricted Subsidiary, in lieu of or combined with cash payments, to finance the
purchase or redemption of Equity Interests of the US Borrower owned by any such
Person to the extent such purchase or redemption is permitted by Section
6.05(c);
(q)    (i) Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing
Debt and Permitted Unsecured Refinancing Debt and (ii) Permitted Refinancing
Debt in respect of any of the foregoing;


157



--------------------------------------------------------------------------------





(r)    Indebtedness in the form of one or more series of senior secured notes,
junior secured notes or junior secured term loans (“Incremental Equivalent
Indebtedness”) of the US Borrower secured by the Collateral on either (x) an
equal priority basis (but without regard to control of remedies) with the
Obligations or (y) a junior basis to the Obligations, in an aggregate principal
amount not to exceed at any one time outstanding the sum of (A) $300,000,000
less the aggregate principal amount of (without duplication) Incremental
Commitments and Incremental Loans incurred pursuant to clause (A) of Section
2.26(a) at or prior to such time, plus (B) the aggregate amount of voluntary
prepayments of Term Loans made pursuant to Section 2.10(a) and prepayments of
Revolving Loans made in connection with a permanent repayment and termination of
corresponding Revolving Commitments prior to such time (in each case, other than
any such voluntary prepayments made with the proceeds of Indebtedness), less the
aggregate principal amount of (without duplication) Incremental Commitments and
Incremental Loans incurred pursuant to clause (B) of Section 2.26(a) at or prior
to such time, plus (C) additional amounts so long as the Consolidated First Lien
Leverage Ratio, determined on a pro forma basis as of the last day of the most
recently ended Test Period after giving effect to the incurrence of such
Indebtedness (and the application of the proceeds thereof), and, in each case,
assuming that any such Indebtedness is Consolidated First Lien Debt for the
purposes of the calculation of the Consolidated First Lien Leverage Ratio under
this clause (s), does not exceed 2.50:1.00; provided that no Event of Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom, provided, further, that such
Indebtedness shall (1) if such Indebtedness is secured on an equal priority
basis (but without regard to control of remedies) with the Obligations, have a
maturity date that is no earlier than the Latest Maturity Date at the time such
Indebtedness is incurred, and if such Indebtedness is secured on a junior basis
to the Obligations, have a maturity date that is at least 91 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (2) if such
Indebtedness is secured on an equal priority basis (but without regard to
control of remedies) with the Obligations, have a Weighted Average Life to
Maturity no shorter than the longest remaining Weighted Average Life to Maturity
of the Credit Facilities and, if such Indebtedness is secured on a junior basis
to the Obligations, shall not be subject to scheduled amortization prior to
maturity, (3) if such Indebtedness is secured on an equal priority basis (but
without regard to control of remedies) with the Obligations, not be subject to
any mandatory prepayment, repurchase or redemption provisions, unless the
prepayment, repurchase or redemption of such Indebtedness is accompanied by an
offer to prepay a pro rata portion of the outstanding principal of the Loans
hereunder pursuant to Section 2.11 and, if such Indebtedness is secured on a
junior basis to the Obligations, shall not be subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (other than pursuant to
customary asset sale, event of loss and change of control prepayment provisions
and a customary acceleration right after an event of default), in each case
prior to the Latest Maturity Date at the time such Indebtedness is incurred,
(4) if such Indebtedness is secured on an equal priority basis (but without
regard to control of remedies) with the Obligations, be in the form of debt
securities (and, for purposes of clarity, not loans) and subject to the Pari
Passu Intercreditor Agreement and, if such Indebtedness is secured on a junior
basis to the Obligations, be subject to the Junior Lien Intercreditor Agreement,
(5) not be (x) guaranteed by any Person other than the Guarantors or (y) secured
by any Property of the US Borrower or any of the Restricted Subsidiaries other
than the Collateral that secures the Obligations of the US Borrower and (6) have
terms and conditions (other than pricing, rate floors, discounts, fees, premiums
and optional prepayment or optional redemption provisions) that in the good
faith determination of the US


158



--------------------------------------------------------------------------------





Borrower are not materially less favorable (when taken as a whole) to the US
Borrower than the terms and conditions of the Loan Documents (when taken as a
whole); provided that a certificate of the US Borrower as to the satisfaction of
the conditions described in this clause (6) delivered at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the US Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (6), shall be conclusive, unless the Administrative
Agent shall have notified the US Borrower of its objection to such determination
not later than three Business Days after receipt of such notice;
(s)    unsecured Indebtedness of the US Borrower or any of its Restricted
Subsidiaries; provided that (i) such Indebtedness matures no earlier than 91
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(ii) such Indebtedness does not require any scheduled amortization, mandatory
prepayments, redemptions, sinking fund payments or purchase offers prior to the
final maturity date thereof (other than pursuant to customary asset sale and
change of control offers), (iii) such Indebtedness is not guaranteed by any
Person other than the Guarantors, (iv) the terms and conditions (other than
pricing, rate floors, discounts, fees, premiums and optional prepayment or
optional redemption provisions) of such Indebtedness are, in the good faith
determination of the US Borrower, not materially less favorable (when taken as a
whole) to the US Borrower than the terms and conditions of the Loan Documents
(when taken as a whole); provided that a certificate of the US Borrower as to
the satisfaction of the conditions described in this clause (iv) delivered at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
US Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirements of this clause (iv), shall be conclusive unless the
Administrative Agent shall have notified the US Borrower of its objection to
such determination not later than three Business Days after receipt of such
notice, (v) no Default or Event of Default shall have occurred and be continuing
at the time of incurrence or would result therefrom, and (vi) after giving pro
forma effect to the incurrence of such Indebtedness (and the application of the
proceeds thereof), the Consolidated Total Leverage Ratio, determined on a pro
forma basis as of the last day of the most recently ended Test Period, shall not
exceed 4.25 to 1.00; provided, further that the aggregate principal amount of
Indebtedness incurred under this Section 6.01(s) by Restricted Subsidiaries that
are not Loan Parties shall not exceed $50,000,000 at any time outstanding;
(t)    Indebtedness incurred by, or representing Guarantee Obligations in
respect of Indebtedness of, joint ventures in an aggregate principal amount not
to exceed the greater of (i) $100,000,000 and (ii) 6% of Consolidated Total
Assets at any one time outstanding;
(u)    additional Indebtedness of any Restricted Subsidiaries that are not Loan
Parties in an aggregate principal amount not to exceed $50,000,000 at any one
time outstanding;
(v)    additional Indebtedness of the US Borrower or any other Loan Party in an
aggregate principal amount not to exceed the greater of (i) $50,000,000 and
(ii) 3% of Consolidated Total Assets at any one time outstanding;


159



--------------------------------------------------------------------------------





(w)    to the extent constituting Indebtedness, take-or-pay obligations
contained in supply arrangements;
(x)    Indebtedness with respect to Standard Securitization Undertakings; and
(y)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges, amortization of original issue discount, interest paid in
kind and additional or contingent interest on obligations described in Section
6.01(a) through Section 6.01(x) above.

Section 6.02    Limitation on Liens. Create, incur, assume or suffer to exist
any Lien upon any of its Property, whether now owned or hereafter acquired,
except for:
(a)    Liens created under any Loan Document;
(b)    Liens in existence on the Closing Date and listed on Schedule 6.02, and
any Lien granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness or other obligations, if any, greater than that secured on the
Closing Date and (ii) does not encumber any Property other than the Property
subject thereto on the Closing Date (plus improvements and accessions to such
Property);
(c)    Liens for Taxes not yet due or due but not yet delinquent or that are
being contested in good faith by appropriate proceedings;
(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
on Property of the US Borrower or any Restricted Subsidiary arising in the
ordinary course of business (but excluding any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code) that secure amounts (other than Indebtedness for borrowed money) not
overdue for a period of more than 30 days (or, if more than 30 days overdue,
that (i) are unfiled and no other action has been taken to enforce such Lien or
(ii) do not in the aggregate materially detract from the value of such Property
or materially impair the use thereof in the business operations of the US
Borrower or any of its Restricted Subsidiaries) or that are being contested in
good faith by appropriate proceedings diligently conducted;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the US Borrower or any of its Restricted Subsidiaries;
(f)    deposits and other Liens to secure the performance of bids, trade
contracts, governmental contracts and other similar contracts (other than
Indebtedness for borrowed money), leases (other than Capital Leases), subleases,
statutory obligations, surety, stay, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


160



--------------------------------------------------------------------------------





(g)    easements, zoning restrictions, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially interfere
with the use of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the US Borrower or any of its Restricted
Subsidiaries, taken as a whole;
(h)    Liens securing Indebtedness permitted under Section 6.01(c); provided
that (i) any such Lien is incurred within 90 days after the applicable
acquisition, installation, construction or improvement of the fixed or capital
assets secured by such Indebtedness, (ii) such Lien does not at any time
encumber any Property other than the Property financed by such Indebtedness and
(iii) the Indebtedness secured thereby does not exceed, at the time of
incurrence thereof, the lesser of the cost or fair market value of the Property
secured by such Lien;
(i)    Liens on insurance policies and proceeds thereof securing the financing
of the premiums with respect thereto;
(j)    Liens on Property acquired pursuant to a Permitted Acquisition (and the
proceeds thereof) or assets of a Restricted Subsidiary in existence at the time
such Restricted Subsidiary is acquired pursuant to a Permitted Acquisition;
provided that (i) solely in the case of a Lien securing Indebtedness incurred
under Section 6.01(l), such Lien was not created in contemplation thereof,
(ii) such Lien does not at any time encumber any other Property of the US
Borrower or any Restricted Subsidiary and (iii) the Indebtedness secured thereby
is incurred under Section 6.01(l) or Section 6.01(m);
(k)    (i) Liens securing Indebtedness incurred under Section 6.01(n), subject
to the limitations and requirements set forth in Section 6.01(n) and (ii) Liens
on assets of Restricted Subsidiaries that are not Loan Parties securing
Indebtedness incurred under Section 6.01(u);
(l)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sublease, license or sublicense entered into by the US Borrower
or any of its Restricted Subsidiaries in the ordinary course of its business and
covering only the assets so leased or licensed;
(m)    Liens on equipment arising from precautionary UCC financing statements
regarding operating leases of equipment;
(n)    Liens in favor of a seller solely on any cash earnest money deposits made
by the US Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement with respect to any Permitted
Acquisition;
(o)    (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) Liens on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit permitted under Section 6.01 issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;


161



--------------------------------------------------------------------------------





(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the US Borrower and
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement; provided that any such Lien attaches only to the Property that is the
subject of such arrangement;
(q)    Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted by this Agreement;
(r)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(s)    (i) Liens that are contractual or common law rights of set-off relating
to (A) the establishment of depository relations in the ordinary course of
business with banks not given in connection with the issuance of Indebtedness or
(B) pooled deposit or sweep accounts of the US Borrower and any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the US Borrower and its Restricted
Subsidiaries and (ii) other Liens securing cash management obligations (that do
not constitute Indebtedness) in the ordinary course of business;
(t)    Liens of a collection bank arising under Section 4-208 or Section 4-210
of the UCC on items in the course of collection;
(u)    Liens on Equity Interests in joint ventures that are Excluded Assets
securing obligations of such joint venture;
(v)    judgment Liens in respect of judgments not constituting an Event of
Default under Section 7.01(i);
(w)    Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Refinancing Debt, Permitted Junior Refinancing Debt and Permitted
Refinancing Debt in respect thereof, in each case, permitted to be incurred
under this Agreement; provided that such Liens that are (i) pari passu in
priority with the Liens securing the Obligations shall be subject to a Pari
Passu Intercreditor Agreement and, if a Junior Lien Intercreditor Agreement is
then in effect, a Junior Lien Intercreditor Agreement, in each case entered into
on or prior to the date of such incurrence and (ii) junior in priority with the
Liens securing the Obligations shall be subject to a Junior Lien Intercreditor
Agreement entered into on or prior to the date of such incurrence;
(x)    Liens on the Collateral securing obligations in respect of Incremental
Equivalent Indebtedness permitted to be incurred pursuant to Section 6.01(r);
provided that such Liens that are (i) pari passu in priority with the Liens
securing the Obligations shall be subject to a Pari Passu Intercreditor
Agreement and, if a Junior Lien Intercreditor Agreement is then in effect, a
Junior Lien Intercreditor Agreement, in each case entered into on or prior to
the date of such incurrence and (ii) junior in priority to the Obligations
hereunder shall be subject to a Junior Lien Intercreditor Agreement entered into
on or prior to the date of such incurrence;


162



--------------------------------------------------------------------------------





(y)    Liens not otherwise permitted by this Section 6.02 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed the greater of (i) $100,000,000 and (ii) 6% of Consolidated Total
Assets at any one time;
(z)    Liens on Securitization Assets sold or transferred or purported to be
sold or otherwise transferred to a Securitization Subsidiary in connection with
a Permitted Securitization; and
(aa)    Liens not otherwise permitted by this Section 6.02 so long as, after
giving pro forma effect to the incurrence of any such Lien under this clause
(aa), the Consolidated First Lien Leverage Ratio, determined on a pro forma
basis as of the last day of the most recently ended Test Period, shall not
exceed 2.50 to 1.00; provided that all Indebtedness and other obligations
secured by any Lien incurred under this clause (aa) shall be deemed to
Consolidated First Lien Debt for purposes of the foregoing calculation.

Section 6.03    Limitation on Fundamental Changes. Enter into any merger,
acquisition, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property or business (whether now owned or hereafter acquired), except that:
(a)    (i) any Restricted Subsidiary (other than a Borrower) may be merged,
amalgamated or consolidated with or into any Domestic Subsidiary Guarantor
(provided that a Domestic Subsidiary Guarantor shall be the continuing or
surviving Person or simultaneously with such merger, amalgamation or
consolidation, the continuing or surviving Person shall become a Domestic
Subsidiary Guarantor and the US Borrower shall comply with Section 5.12 in
connection therewith) and (ii) any Foreign Restricted Subsidiary may be merged,
amalgamated or consolidated with or into any Foreign Loan Party (provided that
(A) a Foreign Loan Party shall be the continuing or surviving Person or
simultaneously with such merger, amalgamation or consolidation, the continuing
or surviving Person shall become a Foreign Subsidiary Guarantor and the US
Borrower shall comply with Section 5.12 in connection therewith, (B) if such
merger, amalgamation or consolidation involves the Canadian Borrower or the UK
Borrower, then the Canadian Borrower or the UK Borrower, as the case may be,
shall be the continuing or surviving Person and (C) the Canadian Borrower shall
not be merged, amalgamated or consolidated with or into the UK Borrower, and the
UK Borrower shall not be merged, amalgamated or consolidated with or into the
Canadian Borrower);
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any Domestic Restricted Subsidiary that
is not a Loan Party and (ii) any Foreign Restricted Subsidiary that is not a
Loan Party may merge, amalgamate or consolidate with or into any Foreign
Restricted Subsidiary that is not a Loan Party;
(c)    (i) any Restricted Subsidiary (other than a Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any Domestic Loan Party and (ii) any Foreign
Restricted Subsidiary (other than a Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any Foreign Loan Party;


163



--------------------------------------------------------------------------------





(d)    (i) any Restricted Subsidiary that is not a Loan Party may Dispose of all
or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any Domestic Restricted Subsidiary that is not a
Loan Party and (ii) any Foreign Restricted Subsidiary that is not a Loan Party
may Dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding-up or otherwise) to any other Foreign
Restricted Subsidiary that is not a Loan Party;
(e)    any Disposition permitted by Section 6.04 and any merger, amalgamation,
consolidation, dissolution, liquidation, investment or Disposition the purpose
of which is to effect a Disposition permitted by Section 6.04 may be
consummated;
(f)    the US Borrower and any Wholly Owned Restricted Subsidiary may consummate
a Permitted Acquisition;
(g)    so long as no Default or Event of Default exists or would result
therefrom, the US Borrower may merge, amalgamate or consolidate with any other
Person; provided that (i) the US Borrower shall be the continuing or surviving
Person or (ii) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the US Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the laws of the United States of America, any State thereof or
the District of Columbia, (B) the Successor Company shall expressly assume all
the obligations of the US Borrower under this Agreement and the other Loan
Documents to which the US Borrower is a party pursuant to a supplement hereto or
thereto reasonably satisfactory to the Administrative Agent, (C) each Domestic
Subsidiary Guarantor, unless it is the Successor Company, shall have confirmed
that its guarantee under the Guarantee and Collateral Agreement shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each Domestic
Subsidiary Guarantor, unless it is the Successor Company, shall have, by a
supplement to the Guarantee and Collateral Agreement and other applicable
Security Documents, confirmed that its obligations thereunder shall apply to its
guarantee of the Successor Company’s obligations under the Loan Documents and
(E) the US Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation and such supplement to this Agreement or any
Security Document preserves the enforceability of this Agreement, the Guarantee
and Collateral Agreement and the other applicable Security Documents and the
perfection of the Liens under such Security Documents; provided, further, that
if the foregoing conditions are satisfied, the Successor Company will succeed
to, and be substituted for, the US Borrower under this Agreement and the other
Loan Documents; and
(h)    any Restricted Subsidiary (other than a Borrower) may liquidate or
dissolve (i) if the US Borrower determines in good faith that such liquidation
or dissolution is in the best interest of the US Borrower and its Restricted
Subsidiaries and is not materially disadvantageous to the Lenders and (ii) if
such Restricted Subsidiary is a Loan Party, if any assets or business of such
Restricted Subsidiary not otherwise disposed of or transferred in accordance
with this Section 6.03 and Section 6.04 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, (A)
in the case of a Restricted Subsidiary that is Domestic Subsidiary Guarantor, a
Domestic Loan Party, (B) in the case of a Restricted Subsidiary that is a


164



--------------------------------------------------------------------------------





Foreign Subsidiary Guarantor, a Loan Party, (C) in the case of a Domestic
Restricted Subsidiary that is not a Loan Party, the US Borrower or any other
Domestic Restricted Subsidiary and (D) in the case of a Foreign Restricted
Subsidiary that is not a Loan Party, the US Borrower or any other Restricted
Subsidiary, in each case after giving effect to such liquidation or dissolution.

Section 6.04    Limitation on Dispositions. Dispose of any of its Property
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any Equity
Interests of such Restricted Subsidiary (other than directors’ qualifying
shares) to any Person, except:
(a)    Dispositions of surplus, obsolete or worn out Property and Property no
longer used or useful in the conduct of the business of the US Borrower or any
of its Restricted Subsidiaries, in each case in the ordinary course of business;
(b)    the lapse, abandonment, cancellation or non-exclusive license of any
immaterial Intellectual Property in the ordinary course of business;
(c)    Dispositions of inventory or goods held for sale in the ordinary course
of business;
(d)    Dispositions permitted by Section 6.03 (excluding Section 6.03(e) and
Section 6.03(h));
(e)    any sale or issuance of (i) the Equity Interests of any Restricted
Subsidiary to any Domestic Loan Party; (ii) the Equity Interests of any Foreign
Restricted Subsidiary to any Foreign Loan Party; (iii) the Equity Interests of
any Restricted Subsidiary that is not a Loan Party to any Domestic Restricted
Subsidiary that is not a Loan Party; and (iv) the Equity Interests of any
Foreign Restricted Subsidiary that is not a Loan Party to any other Foreign
Restricted Subsidiary that is not a Loan Party;
(f)    any Disposition of other assets (other than (x) Equity Interests in any
Restricted Subsidiary unless all Equity Interests in such Restricted Subsidiary
(other than directors’ qualifying shares) are sold; provided that no Disposition
of the Equity Interests in the Canadian Borrower or, except as expressly
permitted under clause (iv) of the proviso to this clause (f), the UK Borrower
shall be permitted under this clause (f) and (y) the Goderich Mine) for fair
market value; provided that (i) no Event of Default exists or would result
therefrom, (ii) with respect to any Disposition pursuant to this Section
6.04(f), at least 75% of the total consideration for any such Disposition (or,
solely in the case of any Disposition of any Non-Core Assets, at least 50% of
the total consideration for any such Disposition) shall be received by the US
Borrower and its Restricted Subsidiaries in the form of cash and Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than Liens permitted by Section 6.02); provided, however, that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the most recent balance sheet of the US Borrower and
its Restricted Subsidiaries provided hereunder or in the footnotes thereto) of
the US Borrower or any Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the US Borrower


165



--------------------------------------------------------------------------------





and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the US Borrower
or the applicable Restricted Subsidiary from such transferee that are converted
by the US Borrower or such Restricted Subsidiary into cash or Cash Equivalents
(to the extent of the cash or Cash Equivalents received) within 30 days
following the closing of the applicable Disposition and (C) any Designated
Non-Cash Consideration received by the US Borrower or the applicable Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
$25,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash consideration, (iii) the
requirements of Section 2.11(a), to the extent applicable, are complied with in
connection therewith; provided, however, that this clause (iii) shall not apply
to any Disposition of assets of the UK Business if, after giving pro forma
effect to such Disposition, the Consolidated Total Leverage Ratio determined on
a pro forma basis as of the last day of the most recently ended Test Period
would be less than or equal to 3.00:1.00 and (iv) in the case of the Disposition
of the Equity Interests in the UK Borrower (the “UK Borrower Disposition”), (A)
the US Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying (and the Administrative Agent shall be satisfied)
that no Loans made to the UK Borrower are outstanding as of the date of the UK
Borrower Disposition and all interest, fees and any other amounts payable by the
UK Borrower under this Agreement and the other Loan Documents and accrued as of
the date of the UK Borrower Disposition have been paid in full in cash and (B)
immediately after the consummation of the UK Borrower Disposition, the UK
Borrower shall cease to be a Borrower under this Agreement and the other Loan
Documents and shall cease to have any right to have any Loans or other Credit
Extensions made to it hereunder or under any other Loan Document;
(g)    transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement;
(h)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture agreements and similar binding agreements;
provided that the requirements of Section 2.11(a), to the extent applicable, are
complied with in connection therewith;
(i)    the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);
(j)    transfers of Property (other than Equity Interests) to the US Borrower or
any Restricted Subsidiary; provided that (i) any such transfer shall be made in
compliance with Section 6.06 and Section 6.08 and (ii) the aggregate fair market
value (as determined by the US Borrower


166



--------------------------------------------------------------------------------





in good faith) of all Property transferred under this clause (j) by (A) Domestic
Loan Parties to Restricted Subsidiaries other than Domestic Loan Parties shall
not exceed $30,000,000 and (B) Foreign Loan Parties to Foreign Restricted
Subsidiaries that are not Loan Parties shall not exceed $7,500,000;
(k)    dispositions and/or terminations of leases, subleases, licenses and
sublicenses in the ordinary course of business and which do not materially
interfere with the business of the US Borrower or any of its Restricted
Subsidiaries;
(l)    Dispositions of Cash Equivalents;
(m)    Dispositions of Property (other than Equity Interests or all or
substantially all of the assets of the US Borrower or any of its Restricted
Subsidiaries) to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of such
replacement property;
(n)    the unwinding of any Swap Contract in accordance with its terms;
(o)    to the extent constituting Dispositions, (i) Liens permitted by Section
6.02 and (ii) Restricted Payments permitted by Section 6.05 (excluding Section
6.05(f)); and
(p)    Dispositions by the US Borrower or any Restricted Subsidiary of (i)
Securitization Assets to one or more Securitization Subsidiaries in connection
with a Permitted Securitization, and (ii) Receivables Assets, Inventory Assets
or Related Assets under any Permitted Receivables Financing; provided that the
aggregate Fair Market Value of all Securitization Assets, Receivables Assets,
Inventory Assets or Related Assets Disposed of under this Section 6.04(p) shall
not exceed $100,000,000.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.04 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effectuate the foregoing.

Section 6.05    Limitation on Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
(a)    any Restricted Subsidiary may make Restricted Payments to the US Borrower
or any other Restricted Subsidiary; provided that any Restricted Payment by a
Domestic Loan Party shall be made either (i) directly to a Domestic Loan Party
or (ii) to any Restricted Subsidiary that is not a Domestic Loan Party, so long
as such Restricted Subsidiary distributes or otherwise transfers such payment
(directly or through one or more Restricted Subsidiaries) to a Domestic Loan
Party within three Business Days after receipt of such payment;


167



--------------------------------------------------------------------------------





(b)    the US Borrower may declare and make Restricted Payments on any class of
Equity Interests of the US Borrower payable solely in the form of Qualified
Equity Interests of the US Borrower;
(c)    the US Borrower or any Restricted Subsidiary may make Restricted Payments
to, directly or indirectly, purchase the Equity Interests of the US Borrower
from present or former officers, directors, consultants, agents or employees (or
their estates, trusts, family members or former spouses) of the US Borrower or
any Restricted Subsidiary upon the death, disability, retirement or termination
of the applicable officer, director, consultant, agent or employee; provided
that the aggregate amount of payments under this Section 6.05(c) shall not
exceed $10,000,000 in any calendar year (with unused amounts in any calendar
year not to exceed $5,000,000 for such calendar year to be carried over to the
next succeeding calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed the sum of:
(i)    the net cash proceeds received from key man life insurance policies
received by the US Borrower or any Restricted Subsidiary; plus
(ii)    to the extent contributed to the US Borrower as common equity, the net
cash proceeds from the sale of Equity Interests (other than Disqualified Equity
Interests) of the US Borrower to directors, consultants, officers or employees
of the US Borrower or any Restricted Subsidiary in connection with permitted
employee compensation and incentive arrangements, to the extent the net cash
proceeds from the sale of such Equity Interests have not otherwise been applied
for another purpose; provided that such amounts are excluded from the
calculation of the Available Amount and not previously applied for a purpose
other than use in the Available Amount; minus
(iii)    the aggregate amount of any Restricted Payments previously made with
the net cash proceeds described in the foregoing clauses (i) and (ii);
(d)    non-cash repurchases of Equity Interests of the US Borrower deemed to
occur upon exercise of stock options or warrants or the settlement or vesting of
other equity awards if such Equity Interests represent a portion of the exercise
price of such options or warrants or similar equity incentive awards;
(e)    the US Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of any such
Person;
(f)    to the extent constituting Restricted Payments, the US Borrower or any
Restricted Subsidiary may enter into and consummate transactions expressly
permitted by any provision of Section 6.03 and Section 6.04 (other than Section
6.04(o));
(g)    any non-Wholly Owned Restricted Subsidiary may declare and pay cash
dividends to its equity holders generally so long as the US Borrower or the
Restricted Subsidiary which owns the Equity Interests in the Restricted
Subsidiary paying such dividend receives at least


168



--------------------------------------------------------------------------------





its proportional share thereof (based upon its relative holding of the class of
Equity Interests in the Restricted Subsidiary paying such dividends);
(h)    so long as no Event of Default shall have occurred and be continuing or
would result thereform, the US Borrower may make Restricted Payments in an
aggregate amount not to exceed (x) $100,000,000 (less the amount of prepayments
of Indebtedness made in reliance on clause (iii)(x) of Section 6.07(a)) plus
(y) an amount equal to the portion, if any, of the Available Amount on such date
that the US Borrower elects to apply to this Section 6.05(h); provided that, in
the case of this clause (y), the US Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.13, recomputed as of the last day of
the most recently ended Test Period (it being understood that if no Test Period
cited in Section 6.13 has passed, the covenants in Section 6.13 for the first
Test Period cited in Section 6.13 shall be satisfied as of the last day of the
most recently ended four-fiscal-quarter period ended on or prior to the making
of such Restricted Payment), both before and after giving effect to such
Restricted Payments;
(i)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the US Borrower may make additional Restricted Payments
so long as (i) the US Borrower is in pro forma compliance with the financial
covenants set forth in Section 6.13, recomputed as of the last day of the most
recently ended Test Period (it being understood that if no Test Period cited in
Section 6.13 has passed, the covenants in Section 6.13 for the first Test Period
cited in Section 6.13 shall be satisfied as of the last day of the most recently
ended four-fiscal-quarter period ended on or prior to the making of such
Restricted Payment), and (ii) the Consolidated Total Leverage Ratio as of the
last day of the most recently ended Test Period does not exceed 3.50:1.00, in
each case both before and after giving effect to such Restricted Payments; and
(j)    the US Borrower may make additional Restricted Payments in an aggregate
amount not to exceed $25,000,000.

Section 6.06    Limitation on Investments. Make or hold, directly or indirectly,
any Investments, except:
(a)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(b)    Investments by the US Borrower or any of its Restricted Subsidiaries in
cash and Cash Equivalents;
(c)    Investments by the US Borrower or any of its Restricted Subsidiaries in
the US Borrower or any of its Restricted Subsidiaries; provided that (x) any
Investment made by any Restricted Subsidiary that is not a Loan Party in any
Loan Party pursuant to this Section 6.06(c) shall be subordinated in right of
payment to the Loans pursuant to the Subordinated Intercompany Note and (y) the
aggregate amount of such Investments by Loan Parties in Restricted Subsidiaries
that are not Loan Parties shall not exceed $50,000,000;


169



--------------------------------------------------------------------------------





(d)    guarantees by the US Borrower or any of its Restricted Subsidiaries of
leases (other than Capital Leases) or of other obligations of the US Borrower or
any of its Restricted Subsidiaries that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;
(e)    loans or advances to officers, directors, managers and employees of the
US Borrower or any of the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the US Borrower (provided that the amount of such loans and
advances shall be contributed to the US Borrower in cash as common equity) and
(iii) for any other purpose not described in the foregoing clauses (i) and (ii);
provided that the aggregate principal amount of all loans and advances
outstanding at any time under clauses (ii) and (iii) of this Section 6.06(e)
shall not exceed $5,000,000;
(f)    Permitted Acquisitions;
(g)    Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of the
US Borrower;
(h)    Investments by the US Borrower or any of the Restricted Subsidiaries in
(x) joint ventures or similar arrangements and (y) Restricted Subsidiaries that
are not Loan Parties in an aggregate amount at any one time outstanding not to
exceed $75,000,000;
(i)    Investments (including debt obligations and Equity Interests) received in
the ordinary course of business by the US Borrower or any Restricted Subsidiary
in connection with the bankruptcy or reorganization of suppliers and customers
and in settlement of delinquent obligations of, and other disputes with,
suppliers and customers arising out of the ordinary course of business or upon
the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
(j)    Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party;
(k)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 6.06 and any modification, replacement, renewal or extension
thereof and (ii) existing on the Closing Date by the US Borrower or any
Restricted Subsidiary in the US Borrower or any other Restricted Subsidiary and
any modification, replacement, renewal or extension thereof; provided that, in
each case, the amount of the original Investment is not increased except by the
terms of such original Investment as set forth on Schedule 6.06 or as otherwise
permitted by this Section 6.06;
(l)    Investments in Swap Contracts permitted under Section 6.01(f);
(m)    Investments of any Person (other than an Unrestricted Subsidiary) in
existence at the time such Person becomes a Restricted Subsidiary (other than in
Subsidiaries of any such Person); provided that such Investment was not made in
connection with or in anticipation of such Person becoming a Restricted
Subsidiary;


170



--------------------------------------------------------------------------------





(n)    Investments arising as a result of payments permitted by Section 6.07(a)
and assignments of Term Loans to a Borrower pursuant to, and subject to the
terms of, Section 9.06(g);
(o)    Investments arising directly out of the receipt by the US Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 6.04;
(p)    Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;
(q)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;
(r)    to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;
(s)    advances of payroll payments to employees in the ordinary course of
business;
(t)    additional Investments in an aggregate amount at any one time outstanding
not to exceed (x) the greater of $150,000,000 and 9% of Consolidated Total
Assets plus (y) an amount equal to the portion, if any, of the Available Amount
on such date that the US Borrower elects to apply to this Section 6.06(t);
provided that no Investment may be made pursuant to this Section 6.06(t) in any
Subsidiary for the purpose of making a Restricted Payment prohibited pursuant to
Section 6.05; and
(u)    additional Investments in Unrestricted Subsidiaries in an aggregate
amount at any one time outstanding not to exceed $25,000,000; and
(v)    Investments that are captured by, added to the value of or consisting of
the Seller’s Retained Interests in a Securitization Subsidiary in connection
with a Permitted Securitization.

Section 6.07    Limitation on Prepayments; Modifications of Debt Instruments and
Organizational Documents.
(a)    Make or offer to make (or give any notice in respect thereof) any
optional or voluntary payment, prepayment, repurchase or redemption of, or
voluntarily or optionally defease, or otherwise satisfy prior to the scheduled
maturity thereof in any manner, any Junior Indebtedness, or segregate funds for
any such payment, prepayment, repurchase, redemption or defeasance, except:
(i)    any Permitted Refinancing Debt in respect thereof;
(ii)    the US Borrower or any Restricted Subsidiary may convert any Junior
Indebtedness to Qualified Equity Interests of the US Borrower;
(iii)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the US Borrower or any Restricted Subsidiary may prepay
any


171



--------------------------------------------------------------------------------





Junior Indebtedness in an aggregate amount not to exceed (x) the greater of
$100,000,000 and 6% of Consolidated Total Assets, less (y) the amount of
prepayments of Indebtedness made in reliance on clause (x) of Section 6.05(h))
plus (z) an amount equal to the portion, if any, of the Available Amount on such
date that the US Borrower elects to apply to this Section 6.07(a)(iii); provided
that, in the case of this clause (z), the US Borrower is in pro forma compliance
with the financial covenants set forth in Section 6.13, recomputed as of the
last day of the most recently ended Test Period (it being understood that if no
Test Period cited in Section 6.13 has passed, the covenants in Section 6.13 for
the first Test Period cited in Section 6.13 shall be satisfied as of the last
day of the most recently ended four-fiscal-quarter period ended on or prior to
the making of such Restricted Payment), both before and after giving effect to
such prepayment;
(iv)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the US Borrower may prepay any Junior Indebtedness so
long as (A) the US Borrower is in pro forma compliance with the financial
covenants set forth in Section 6.13, recomputed as of the last day of the most
recently ended Test Period (it being understood that if no Test Period cited in
Section 6.13 has passed, the covenants in Section 6.13 for the first Test Period
cited in Section 6.13 shall be satisfied as of the last day of the most recently
ended four-fiscal-quarter period ending on or prior to the making of such
prepayment), and (B) the Consolidated Total Leverage Ratio as of the last day of
the most recently ended Test Period does not exceed 3.50:1.00, in each case both
before and after giving effect to such prepayment;
(b)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Indebtedness, if (i) after giving effect to such amendment, modification,
waiver, change or consent, the obligors with respect to such Junior Indebtedness
would not have been permitted to incur, guarantee or secure such Junior
Indebtedness, pursuant to the terms hereof if such Junior Indebtedness, as
amended, modified, waived or otherwise changed, was instead incurred, guaranteed
or secured as Permitted Refinancing Debt in respect of such Junior Indebtedness
or (ii) such amendment, modification, waiver, change or consent would be adverse
in any material respect to the interests of the Lenders;
(c)    amend, restate, supplement or otherwise modify any of its Organizational
Documents or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments,
modifications or changes or such new agreements which are not, and could not
reasonably be expected to be, adverse in any material respect to the interests
of the Lenders.

Section 6.08    Limitation on Transactions with Affiliates.
Enter into, directly or indirectly, any transaction or series of related
transactions with a value in excess of $5,000,000, whether or not in the
ordinary course of business, with any Affiliate of the US Borrower or any
Restricted Subsidiary, unless such transaction is both (i) not prohibited under
this Agreement and (ii) upon fair and reasonable terms no less favorable to the
US Borrower or such Restricted Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, except that the following shall be permitted:


172



--------------------------------------------------------------------------------





(a)    (i) transactions by and among the Domestic Loan Parties not involving any
other Affiliate of the US Borrower; (ii) transactions by and among the Foreign
Loan Parties not involving any other Affiliate of the US Borrower; and (iii)
transactions by and among Restricted Subsidiaries that are not Loan Parties not
involving any other Affiliate of the US Borrower;
(b)    Indebtedness permitted under Section 6.01(b) and(p) (subject to Section
6.05(c));
(c)    transactions permitted under Section 6.03;
(d)    Dispositions permitted under Section 6.04 (a) and (e);
(e)    Restricted Payments permitted under Section 6.05;
(f)    Investments permitted underSection 6.06(e);
(g)    employment and severance arrangements between the US Borrower and its
Restricted Subsidiaries and their respective current or former officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans, stock incentive plans and employee benefit plans and arrangements
in the ordinary course of business;
(h)    payment of reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the board of directors of the US Borrower, as
applicable;
(i)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth in Schedule 6.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect; and
(j)    Permitted Securitizations with Securitization Subsidiaries.

Section 6.09    Limitation on Sale and Leasebacks.
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall Dispose of any Property used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such Property or other
Property which it intends to use for substantially the same purpose or purposes
as the Property being sold or transferred (any such transaction, a “Sale and
Leaseback”), unless (i) the Disposition of such Property is made for cash
consideration in an amount not less than the fair market value of such Property,
(ii) the Disposition of such Property is permitted by Section 6.04 and is
consummated within 10 Business Days after the date on which such Property is
sold or transferred, (iii) any Liens arising in connection therewith are
permitted under Section 6.02(h) and (iv) the Attributable Indebtedness arising
from such Sale and Leaseback is permitted under Section 6.01(c).


173



--------------------------------------------------------------------------------






Section 6.10    Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the US Borrower to end on a day other than December 31 or change the US
Borrower’s method of determining fiscal quarters.

Section 6.11    Limitation on Burdensome Agreements. Enter into or suffer to
exist or become effective any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Loan Party to
create, incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, to secure the Obligations or
(b) the ability of any Restricted Subsidiary to (i) make Restricted Payments in
respect of any Equity Interests of such Restricted Subsidiary held by, or pay
any Indebtedness owed to, the US Borrower or any other Restricted Subsidiary,
(ii) make loans or advances to, or other Investments in, the US Borrower or any
other Restricted Subsidiary or (iii) transfer any of its properties to the US
Borrower or any other Restricted Subsidiary, except for any such restrictions
that:
(a)    exist under this Agreement and the other Loan Documents;
(b)    (x) exist on the date hereof and (to the extent not otherwise permitted
by this Section 6.11) are listed on Schedule 6.11 hereto and (y) to the extent
restrictions permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any Permitted
Refinancing Debt in respect thereof, so long as such restrictions are not (taken
as a whole) materially less favorable to the Lenders than those in the original
Indebtedness;
(c)    are binding on a Foreign Subsidiary that is not a Loan Party pursuant to
Indebtedness of a Foreign Subsidiary which is permitted by Section 6.01;
(d)    are binding on a Person (other than an Unrestricted Subsidiary) at the
time such Person first becomes a Restricted Subsidiary, so long as such
restrictions (i) do not apply to the US Borrower or any other Restricted
Subsidiary or the Property of any of the foregoing and (ii) were not entered
into in contemplation of such Person becoming a Restricted Subsidiary;
(e)    are customary restrictions and conditions contained in any agreement
relating to any Disposition permitted by Section 6.04 pending the consummation
of such Disposition; provided that such restrictions and conditions apply only
to the property that is the subject of such Disposition and not to the proceeds
to be received by the Group Members in connection with such Disposition;
(f)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.06 and
applicable solely to such joint venture;
(g)    are restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01(c) (solely to the extent such restriction relates
to assets the acquisition, construction, repair, replacement, lease or
improvement of which was financed by such Indebtedness), Section 6.01(l) (solely
to the extent such restriction relates to assets acquired in connection with the
Permitted Acquisition in connection with which such Indebtedness referred to


174



--------------------------------------------------------------------------------





in Section 6.01(l) was acquired) or Section 6.01(m) (solely to the extent such
restriction relates to assets acquired in connection with the Permitted
Acquisition financed by such Indebtedness);
(h)    are customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate solely
to the assets subject thereto;
(i)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the US Borrower or any Restricted
Subsidiary;
(j)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business; and
(k)    are amendments, modifications, restatements, refinancings or renewals of
the agreements, contracts or instruments referred to in Section 6.11(a) through
Section 6.11(j) above; provided that such amendments, modifications,
restatements, refinancings or renewals, taken as a whole, are not materially
more restrictive with respect to such encumbrances and restrictions than those
contained in such predecessor agreements, contracts or instruments.

Section 6.12    Limitation on Lines of Business. Enter into any line of
business, except for (i) those lines of business in which the US Borrower and
its Restricted Subsidiaries are engaged on the Closing Date, (ii) the specialty
chemicals business, (iii) the industrial minerals business, or in the case of
each of sub-clauses (i),(ii) and (iii), any other business that are reasonably
related or ancillary thereto or are reasonable extensions thereof.

Section 6.13    Financial Covenants.
(a)    Consolidated Total Net Leverage Ratio. Commencing with the first fiscal
quarter ending after the Closing Date, permit the Consolidated Total Net
Leverage Ratio on the last day of any fiscal quarter of the US Borrower to
exceed 4.50:1.00.
(b)    Consolidated Interest Coverage Ratio. Commencing with the first fiscal
quarter ending after the Closing Date, permit the Consolidated Interest Coverage
Ratio on the last day of any fiscal quarter of the US Borrower to be less than
2.25:1.00.

ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES



Section 7.01    Events of Default. Each of the following events shall constitute
an Event of Default:
(a)    the US Borrower or any other Loan Party shall fail to pay (i) any
principal of any Loan or Reimbursement Obligation when due in accordance with
the terms hereof, whether at the due date thereof or at a fixed date for payment
thereof or by acceleration thereof or otherwise (or, solely in the case of any
principal on any Term Loan due pursuant to Section 2.03 (other than on the
applicable Maturity Date for such Term Loan), within one Business Day of the due
date thereof) or (ii) any interest on any Loan or Reimbursement Obligation or
any fee or other amount (other than an amount referred to in clause (i)) payable
hereunder or under any other Loan Document


175



--------------------------------------------------------------------------------





within three Business Days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or
(b)    any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the US Borrower or any other Loan Party herein or
in any other Loan Document or in any statement or certificate delivered pursuant
hereto or thereto shall be incorrect or misleading in any material respect when
made or deemed made; or
(c)    (i) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(a), Section 5.01(b), Section
5.03(a) or Section 5.05(a) (with respect to the US Borrower only), Section 5.11,
Section 5.18or Article VI; or
(d)    any Loan Party shall fail to observe or perform any other covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than as provided in Section 7.01(a), Section 7.01(b) or Section 7.01(c)),
and such failure continues unremedied or unwaived for a period of 30 days after
the earlier of (i) the date an officer of such Loan Party becomes aware of such
default and (ii) receipt by the US Borrower of notice of such default from the
Administrative Agent or any Lender; or
(e)    any Group Member shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable beyond any applicable grace period in
respect thereof; or (ii) fail to observe or perform any other term, covenant,
agreement or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holders or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holders or
beneficiaries) to cause, with or without the giving of notice, the lapse of time
or both, such Material Indebtedness to become due or to terminate prior to its
stated maturity or become subject to a mandatory offer to purchase by the
obligor; or any event shall occur or condition shall exist the effect of which
is to cause, or permit any participant or participants in any Permitted
Securitization (or a trustee or agent on behalf of such participant or
participants) to cause (determined without regard to whether any notice is
required) the purchase of Securitization Assets under such Permitted
Securitization to terminate prior to the stated maturity thereof; or
(f)    (i) a court of competent jurisdiction shall enter a decree or order for
relief in respect of any Group Member (other than any Immaterial Restricted
Subsidiary) in an involuntary case under any Debtor Relief Law now or hereafter
in effect, which decree or order is not stayed; or any other similar relief
shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Group Member (other than any
Immaterial Restricted Subsidiary) under any Debtor Relief Laws now or hereafter
in effect; or a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over any Group Member (other than any
Immaterial Restricted Subsidiary), or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Group
Member (other than any Immaterial Restricted Subsidiary) for all or a
substantial part of its property; or a warrant of attachment, execution or


176



--------------------------------------------------------------------------------





similar process shall have been issued against any substantial part of the
property of any Group Member (other than any Immaterial Restricted Subsidiary),
and any such event described in this clause (ii) shall continue for 60 days
without having been dismissed, bonded or discharged; or
(g)    (i) any Group Member (other than an Immaterial Restricted Subsidiary)
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Group
Member (other than an Immaterial Restricted Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) any Group Member (other than an
Immaterial Restricted Subsidiary) shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of any Group Member (other
than an Immaterial Restricted Subsidiary) (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 7.01(f); or
(h)    (i) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest on any
property or any Group Member pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code or similar
non-US law; (ii) there occurs an ERISA Event described in clause (b) of the
definition thereof; or (iii) there occurs one or more other ERISA Events or
Foreign Benefit Events which has resulted or could reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect;
or
(i)    one or more judgments shall be rendered against any Group Member and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Group Member to
enforce any such judgment and, in each case, such judgment or judgments either
(i) are for the payment of money in an aggregate amount in excess of $40,000,000
(to the extent not adequately covered by insurance) or (ii) are for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect;
or
(j)    at any time after the execution and delivery thereof, (i) the guarantee
contained in Section 2 of the Guarantee and Collateral Agreement, in the Foreign
Guarantee Agreement or in the Brazilian Foreign Guarantee Agreement for any
reason other than Payment in Full shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or Payment in Full) or shall be declared null and void, or the
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Security Documents with the priority required by the relevant Security Document,
or (in any event) the Goderich Mine shall cease to secure the Obligations of the
Canadian Borrower and the UK Borrower, in each case, for any reason other than
(x) except in the case of the Goderich Mine, as a result of


177



--------------------------------------------------------------------------------





the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (y) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates or other
instruments delivered to it under the Security Documents, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party or shall contest the validity or perfection of any Lien on any Collateral
(other than, solely with respect to perfection, any Excluded Perfection Assets)
purported to be covered by the Security Documents; or
(k)    any Change of Control shall occur.

Section 7.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
any Issuing Bank to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that each relevant Borrower Cash Collateralize the L/C
Obligations (in an amount equal to 105% of the L/C Obligations); and
(d)    exercise on behalf of itself, the Lenders and the Issuing Banks all
rights and remedies available to it, the Lenders and the Issuing Banks under the
Loan Documents or at law or in equity;
provided, however, that upon the occurrence of any Event of Default described in
Section 7.01(f) or Section 7.01(g), the obligation of each Lender to make Loans
and any obligation of any Issuing Bank to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the relevant Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent, any Lender or any Issuing
Bank.

Section 7.03    Application of Funds. Subject to the Intercreditor Agreements,
after the exercise of remedies provided for in Section 7.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 7.02), any amounts received on account of the Obligations of
a Borrower shall, subject to the provisions of Section 2.23 and Section 2.24, be
applied by the Administrative Agent in the following order:


178



--------------------------------------------------------------------------------





first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable by such Borrower
to the Administrative Agent in its capacity as such;
second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable by such Borrower to the Lenders and the Issuing Banks
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Banks) arising under the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations of such Borrower arising under the Loan Documents, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause Third payable to them;
fourth, to the Administrative Agent for the account of the Issuing Banks, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit with respect to such Borrower to the extent
not otherwise Cash Collateralized by the relevant Borrower pursuant to Section
7.02(c);
fifth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements (other than Excluded Swap Obligations) and
Secured Cash Management Agreements, ratably among the Lenders, the Issuing
Banks, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable by them; and
last, the balance, if any, after Payment in Full, to the US Borrower or as
otherwise required by Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.

ARTICLE VIII
THE ADMINISTRATIVE AGENT

Section 8.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints JPMorgan Chase Bank, N.A. (together with any
of its Affiliates, as


179



--------------------------------------------------------------------------------





described in the definition of “Administrative Agent”) to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII (other than as expressly
provided herein) are solely for the benefit of the Agents, the Lenders and the
Issuing Banks, and neither the US Borrower nor any Subsidiary shall have any
rights as a third-party beneficiary of any such provisions (other than as
expressly provided herein). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent or any other Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Requirements of Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 8.02    Rights as a Lender and an Issuing Bank. Any Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender”, “Lenders”, “Issuing Bank” or “Issuing Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
any Person serving as the Administrative Agent hereunder in its capacity as a
Lender or an Issuing Bank, as applicable. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the US Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Banks.

Section 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Requirements of Law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and


180



--------------------------------------------------------------------------------





(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the US Borrower or any of its Affiliates
that is communicated to or obtained by any Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein or under the other Loan Documents), or (ii) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and nonappealable judgment). The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default (stating that it is a “notice of default”) is given to the
Administrative Agent in writing by the US Borrower, a Lender or an Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or in any other Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the US Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of,
any determination of the Revolving Exposure, the Canadian Revolving Exposure,
the UK Revolving Exposure or the All-In Yield.
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or


181



--------------------------------------------------------------------------------





authenticator thereof). The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Loan Documents for being the maker thereof), shall not incur
any liability for relying thereon, and may act upon any such statement prior to
receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank sufficiently in advance to the making of such Loan
or the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
US Borrower or any of its Affiliates), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facilities as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

Section 8.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the US Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
US Borrower, to appoint a successor, which shall be a financial institution with
an office in the State of New York, or an Affiliate of any such financial
institution with an office in the State of New York. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.


182



--------------------------------------------------------------------------------





(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed; provided that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Loan Document, including any action required to maintain the
perfection of any security interest) and (ii) except for any indemnity or other
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity or other
payments owed to the retiring Administrative Agent ), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents. The fees payable by any Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
(c)    Any resignation by the then-existing Administrative Agent in accordance
with this Section 8.06 shall, unless such Administrative Agent gives notice to
the US Borrower otherwise, also constitute its resignation as Issuing Bank and
Swing Line Lender, as applicable, and such resignation as Issuing Bank and Swing
Line Lender shall become effective simultaneously with the discharge of the
Administrative Agent from its duties and obligations as set forth in this
Section 8.06 (except as to already outstanding Letters of Credit and L/C
Obligations and Swing Line Loans, as to which the Person serving as the
resigning Administrative Agent, in its capacities as Issuing Bank and Swing Line
Lender, shall continue in such capacities until the exposure relating thereto
shall be reduced to zero and such Swing Line Loans shall have been repaid, as
applicable, or until the successor Administrative Agent shall succeed to the
roles of Issuing Bank and Swing Line Lender in accordance with the next sentence
and perform the actions required by the next sentence). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, unless the resigning
Administrative Agent otherwise agrees, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and Swing Line Lender and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing to effectively assume the obligations of
the retiring Issuing Bank with respect to such Letters of Credit. At the time
any such resignation of the then Administrative Agent shall become effective,
each relevant Borrower shall pay all unpaid fees accrued for the account of the
retiring Issuing Bank, if applicable.


183



--------------------------------------------------------------------------------






Section 8.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder or thereunder.

Section 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Section 2.09 and Section 9.05) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Issuing Bank and each other Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other Secured Parties, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09 and Section 9.05.

Section 8.10    Collateral and Guarantee Matters.
(a)    Each of the Lenders irrevocably authorizes the Administrative Agent to:


184



--------------------------------------------------------------------------------





(i)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon Payment in Full, (y) that is sold or
otherwise disposed of as part of or in connection with any sale or other
Disposition permitted under the Loan Documents or (z) subject to Section 9.01,
if approved, authorized or ratified in writing by the Required Lenders or such
other number or percentage of Lenders required hereby;
(ii)    release any Guarantor from its obligations under the Guarantee and
Collateral Agreement, the Foreign Guarantee Agreement or the Brazilian Foreign
Guarantee Agreement (x) upon Payment in Full or (y) if such Guarantor (other
than the Canadian Borrower and, except pursuant to a Disposition made in
accordance with clause (iv) of the proviso to Section 6.04(f), the UK Borrower)
ceases to be a Wholly Owned Restricted Subsidiary as a result of a transaction
permitted under and in accordance with the Loan Documents.
Any such release of guarantee obligations or security interests shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
If the US Borrower receives an Investment Grade Rating, all Liens on any
Collateral granted to or held by the Administrative Agent under any Loan
Document shall be automatically released without further action from any of the
Secured Parties; provided, that any such Collateral will be required to be, as
promptly as practicable and in no event later than 30 days (or such longer
period of time as the Administrative Agent may, in its sole discretion, agree to
in writing), repledged to the Administrative Agent to secure the Obligations on
terms set forth in the Security Documents upon the US Borrower ceasing to have
an Investment Grade Rating.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement, the Foreign Guarantee
Agreement and/or the Brazilian Foreign Guarantee Agreement, as applicable,
pursuant to this Section 8.10.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.
(c)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Borrower, the Administrative Agent, each Lender and each
Issuing Bank hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee
and Collateral Agreement, any other Security Document, the


185



--------------------------------------------------------------------------------





Foreign Guarantee Agreement or the Brazilian Foreign Guarantee Agreement, it
being understood and agreed that all powers, rights and remedies under any of
the Security Documents, the Foreign Guarantee Agreement and the Brazilian
Foreign Guarantee Agreement may be exercised solely by the Administrative Agent
for the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other Disposition (including pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other Disposition and the Administrative Agent, as agent for and representative
of the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other Disposition.

Section 8.11    Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not an
Agent, Lender or Issuing Bank as long as, by accepting such benefits, such
Secured Party agrees, as among the Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance reasonably acceptable to the Administrative Agent) this Article VIII
and Section 9.05(c) as if references to Lenders therein were references to all
Secured Parties and the decisions and actions of the Administrative Agent and
the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
9.05(c) only to the extent of liabilities, costs and expenses with respect to or
otherwise relating to the Collateral, (b) each of the Administrative Agent and
Lenders shall be entitled to act without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

ARTICLE XI
MISCELLANEOUS



Section 9.01    Amendments and Waivers. (a) None of the terms or provisions of
this Agreement or any other Loan Document may be waived, supplemented or
otherwise modified except in accordance with the provisions of this Section
9.01. The Required Lenders and each Loan Party party to the relevant Loan
Document may, or (with the written consent of the Required Lenders) the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (x) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner


186



--------------------------------------------------------------------------------





the rights of the Lenders or of the Loan Parties hereunder or thereunder or
(y) waive, on such terms and conditions as may be specified in the instrument of
waiver, any of the requirements of this Agreement or the other Loan Documents or
any Default or Event of Default and its consequences; provided, however, that,
in addition to such Required Lender consent (except as otherwise set forth
below), no such waiver, amendment, supplement or modification shall:
(i)    forgive or otherwise reduce the principal amount or extend the final
scheduled date of maturity of any Loan or Reimbursement Obligation; postpone,
extend or delay any scheduled date of any amortization payment, or reduce or
waive any amortization payment, in respect of any Term Loan; postpone, extend or
delay any date fixed for, or reduce or waive the stated rate of, any interest,
premium, fee or other amounts (other than principal) due to the Lenders or any
Issuing Bank and payable hereunder or under any other Loan Document (except
that, for the avoidance of doubt, mandatory prepayments pursuant to Section 2.12
may be postponed, extended, delayed, reduced, waived or modified with the
consent of the Required Lenders); or increase the amount or postpone, extend or
delay the expiration date of any Commitment of any Lender, in each case without
the written consent of each Lender directly affected thereby;
(ii)    amend, modify or waive any provision of this Section 9.01 or reduce any
percentage specified in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or otherwise modify any
rights thereunder or make any determination or grant any consent thereunder,
consent to the assignment or transfer by any Borrower of any of its rights or
obligations under this Agreement or the other Loan Documents, release all or
substantially all of the Collateral (other than in accordance with the
provisions of the Loan Documents) or release all or substantially all of the
value of the Guarantee Obligations of the Subsidiary Guarantors under the
Guarantee and Collateral Agreement and the other Loan Documents (other than in
accordance with the provisions of the Loan Documents), in each case without the
consent of all Lenders (or all Lenders of such Class, as the case may be);
(iii)    amend, modify or waive any condition precedent to any Credit Extension
under any Revolving Facility set forth in Section 4.02 (including the waiver of
an existing Default or Event of Default required to be waived in order for such
Credit Extension to be made) without the consent of the Required Class Lenders
in respect of such Revolving Facility (but without the necessity of obtaining
the prior written consent of the Required Lenders);
(iv)    reduce the percentage specified in the definition of “Required Class
Lenders” with respect to any Credit Facility without the written consent of all
Lenders under such Credit Facility (but without the necessity of obtaining the
prior written consent of the Required Lenders);
(v)    amend, modify or waive any provision of Article VIII or any other
provision affecting the rights, duties and obligations of the Administrative
Agent without the consent of the Administrative Agent;


187



--------------------------------------------------------------------------------





(vi)    amend (including any amendment of this Section 9.01), modify or waive
any provision affecting the rights, duties and obligations of any Swing Line
Lender under this Agreement without the written consent of such Swing Line
Lender;
(vii)    amend (including any amendment of this Section 9.01), modify or waive
any provision affecting the rights, duties and obligations of any Issuing Bank
under this Agreement or under any Letter of Credit Application without the
consent of such Issuing Bank;
(viii)    amend, modify or waive the pro rata sharing provisions of Section
2.18, Section 2.22 or Section 9.07(a) without the consent of each Lender;
(ix)    impose modifications or restrictions on assignments and participations
that are more restrictive than, or additional to, those set forth in Section
9.06 without the consent of each Lender;
(x)    change any provision of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to, or the Collateral
of, Lenders holding Loans or Commitments of any Class differently than those
holdings Loans or Commitments of any other Class, without the written consent of
the Required Class Lenders of each affected Class; or
(xi)    (A) amend the definition of Alternative Currency or otherwise require
any Revolving Lender to fund any Credit Extension in a currency other than
Dollars and Alternative Currencies, in each case without the written consent of
each Revolving Lender, or (B) amend any provision to designate any additional
Foreign Subsidiary as a borrower under the Credit Agreement without the consent
of each Revolving Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent, the Issuing Banks and all future holders of
the Loans. In the case of any waiver, the Loan Parties, the Lenders, the
Administrative Agent and the Issuing Banks shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section 9.01. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.


188



--------------------------------------------------------------------------------





(b)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the US Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.26, any Extension Amendment
in accordance with Section 2.27 and any Refinancing Amendment in accordance with
Section 2.28 and such Incremental Amendments, Extension Amendments and
Refinancing Amendments shall be effective to amend the terms of this Agreement
and the other applicable Loan Documents, in each case, without any further
action or consent of any other party to any Loan Document (other than as set
forth in Section 2.26, Section 2.27 or Section 2.28, as applicable).
(c)    Notwithstanding anything to the contrary contained in this Section 9.01
or any other provision of this Agreement, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the US Borrower (x) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the existing Credit Facilities, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders and (z) to provide class protection for any additional credit
facilities in a manner consistent with those provided the original Credit
Facilities pursuant to the provisions of Section 9.01(a) as in effect at the
time of such amendment.
(d)    Notwithstanding anything to the contrary contained in this Section 9.01
or any other provision of this Agreement or any other Loan Document, this
Agreement and any other Loan Document may be amended solely with the consent of
the Administrative Agent and the US Borrower without the need to obtain the
consent of any other Lender if such amendment is consummated in order (x) to
correct or cure any ambiguities, errors, omissions, mistakes, inconsistencies or
defects jointly identified by the US Borrower and the Administrative Agent,
(y) to effect administrative changes of a technical or immaterial nature or
(z) to fix incorrect cross-references or similar inaccuracies in this Agreement
or the applicable Loan Document. The Foreign Guarantee Agreement, the Brazilian
Foreign Guarantee Agreement and the Security Documents and related documents in
connection with this Agreement and the other Loan Documents may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the US Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
or (ii) to cause the Foreign Guarantee Agreement, the Brazilian Foreign
Guarantee Agreement, such Security Documents or other documents to be consistent
with this Agreement and the other Loan Documents; provided that, in each case,
the Administrative Agent shall have notified the Lenders of such amendment and
the Required Lenders shall not have objected in writing to such amendment within
five Business Days of notice thereof.


189



--------------------------------------------------------------------------------






Section 9.02    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
9.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrowers, to Compass Minerals International. Inc. at 9900 W.
109th Street, Suite 100, Overland Park, KS 66210, Attention of Treasurer and
General Counsel (Facsimile No. (913) 338-7932; Telephone No. (913) 344-9157);
(ii)    if to JPMorgan Chase Bank, N.A. in its capacity as Administrative Agent,
to JPMorgan Chase Bank, N.A. at 500 Stanton Christiana Rd, 3rd Floor, Newark, DE
19713-2107, Attention of JPM Loan & Agency Services Group (Telephone No. (302)
634-8822; Facsimile No.: (302) 634-4733; Email: 12012443577@tls.ldsprod.com);
(iii)    if to JPMorgan Chase Bank, N.A., Toronto Branch, in its capacity as
Administrative Agent, to JPMorgan Chase Bank, N.A., Toronto Branch, at 66
Wellington Street West, Suite 4500, Toronto, Ontario M5K 1E7, Attention of JPM
Loan & Agency Services Group (Facsimile No.: (302) 634-4733; Telephone No.:
(302) 634-8822; Email: 12012443577@tls.ldsprod.com);
(iv)    if to J.P. Morgan Europe Limited in its capacity as Administrative
Agent, to J.P. Morgan Europe Limited at 25 Bank Street, Canary Wharf, E14 5JP,
Attention of Loan and Agency Group (Facsimile No.: +44 (0) 20 7777 2360;
Telephone No.: +44 (0) 20 7134 8188; loan_and_agency_london@jpmorgan.com);
(v)    if to JPMorgan Chase Bank, N.A. in its capacity as a Swing Line Lender,
to JPMorgan Chase Bank, N.A. at 500 Stanton Christiana Rd, 3rd Floor, Newark, DE
19713-2107, Attention of JPM Loan & Agency Services Group (Telephone No. (302)
634-8822; Facsimile No.: (302) 634-4733; Email: 12012443577@tls.ldsprod.com);
(vi)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
it at 10420 Highland Manor Dr., 4th Floor, Tampa, FL 33610, Attention of Standby
LC Unit (Telephone No.: (800) 634-1969; Facsimile No.: (856) 294-5267; Email:
gts.ib.standby@jpmchase.com);
(vii)    if to The Bank of Nova Scotia in its capacity as an Issuing Bank, to it
at The Bank of Nova Scotia, Global Transaction Banking, 20 Richmond Street East
2nd Floor, Toronto, Ontario, Canada M5C 2W5, Attention of Linda Hu (Manager,
Execution) (Facsimile No.: (416) 866-4979; Telephone No.: (416) 933-8025, (416)
645-7167; Email: linda.hu@scotiabank.com); and
(viii)    if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire; and


190



--------------------------------------------------------------------------------





(ix)    if to any other Issuing Bank or Swing Line Lender, to it at the address
provided in writing to the Administrative Agent and the US Borrower at the time
of its appointment as an Issuing Bank or a Swing Line Lender, as applicable,
hereunder
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 9.02(b), shall be effective as provided in Section 9.02(b).
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
email and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or, in the case of notices to any Issuing Bank, approved by
such Issuing Bank; provided that the foregoing shall not apply to notices to any
Lender or Issuing Bank pursuant to Section 2.06 or Section 2.07 if such Lender
or Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent or the US Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of each of
the foregoing clauses (i) and (ii), if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
US Borrower and the Administrative Agent.
(d)    Platform.
(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Approved Electronic Communications available to the
Issuing Banks and the Lenders by posting such Approved Electronic Communications
on the


191



--------------------------------------------------------------------------------





Platform. Each Borrower acknowledges and agrees that the DQ List shall be deemed
suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform designated for Public Lenders.
(ii)    The Platform and any Approved Electronic Communications are provided “as
is” and “as available.” None of the Agents nor any of their respective Related
Parties warrant the accuracy, adequacy or completeness of the Platform or any
Approved Electronic Communications and each expressly disclaims liability for
errors or omissions in the Approved Electronic Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent or any of their respective Related Parties in connection with the Platform
or the Approved Electronic Communications. Each party hereto agrees that no
Agent has any responsibility for maintaining or providing any equipment,
software or services or any testing required in connection with any Approved
Electronic Communication or otherwise required for the Platform. In no event
shall any Agent or any of its Related Parties have any liability to any Loan
Party, any Lender or any other Person for damages of any kind, whether or not
based on strict liability and including (A) direct damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or any
Agent’s transmission of communications through the Platform, except to the
extent the same resulted primarily from the gross negligence or willful
misconduct of such Agent or its Related Parties, in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment or
(B) indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or any
Agent’s transmission of communications through the Platform. In no event shall
any Agent or any of its Related Parties have any liability for any damages
arising from the use by others of any information or other materials obtained
through internet, electronic, telecommunications or other information
transmission systems, except to the extent the same resulted primarily from the
gross negligence or willful misconduct of such Agent or its Related Parties, in
each case as determined by a court of competent jurisdiction in a final and
non-appealable judgment.
(iii)    Each Loan Party, each Lender, each Issuing Bank and each Agent agrees
that the Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
(iv)    All uses of the Platform shall be governed by and subject to, in
addition to this Section 9.02, separate terms and conditions posted or
referenced in the Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of the Platform.
(v)    Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross


192



--------------------------------------------------------------------------------





negligence of the Administrative Agent, in each case as determined by a court of
competent jurisdiction in a final and non-appealable judgment (but, in any
event, subject to the limitations on liability described in clause (ii) above).
(vi)    Each Borrower and each Lender acknowledge that certain of the Lenders
may be Public Lenders and, if documents or notices required to be delivered
pursuant to Section 5.02 or otherwise are being distributed through the
Platform, any document or notice that a Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for Public Lenders. Each Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Loan
Parties which is suitable to make available to Public Lenders. If a Borrower has
not indicated whether a document or notice delivered pursuant to Section 5.02 or
otherwise contains Non-Public Information, the Administrative Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to the US Borrower, its Subsidiaries and their respective securities.
(e)    Public Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Requirements of Law, including the US Federal and state securities laws, to make
reference to Approved Electronic Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the US Borrower, its
Subsidiaries or their respective securities for purposes of the US Federal or
state securities laws. In the event that any Public Lender has elected for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) the Agents and other Lenders
may have access to such information and (ii) neither any Borrower nor any Agent
or other Lender with access to such information shall have (x) any
responsibility for such Public Lender’s decision to limit the scope of
information it has obtained in connection with this Agreement and the other Loan
Documents or (y) any duty to disclose such information to such electing Lender
or to use such information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use such information.

Section 9.03    No Waiver by Course of Conduct; Cumulative Remedies. None of the
Arrangers, the Agents, the Issuing Banks or the Lenders shall by any act (except
by a written instrument pursuant to Section 9.01), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Arranger, Agent, Issuing Bank or Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by any Arranger, Agent, Issuing Bank or
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Arranger, Agent, Issuing
Bank or Lender would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be


193



--------------------------------------------------------------------------------





exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

Section 9.04    Survival of Representations, Warranties, Covenants and
Agreements. All representations, warranties, covenants and agreements made
herein, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery hereof and thereof and the making of the
Loans and other extensions of credit hereunder, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension hereunder, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding and so long as the Commitments have not expired or been
terminated. The provisions of Section 2.19, Section 2.20, Section 2.21, Section
9.05, Section 9.19, Section 9.21 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the Payment in Full, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

Section 9.05    Payment of Expenses; Indemnity.
(a)    Costs and Expenses. The US Borrower shall pay (i) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative
Agent, the other Agents, the Arrangers and their respective Affiliates in
connection with the syndication of the Credit Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including the reasonable and documented
fees, charges and disbursements of counsel (but limited to one firm of primary
counsel for the Administrative Agent, the other Agents, the Arrangers and their
respective Affiliates and, if necessary, one firm of local counsel in each
relevant jurisdiction (which may include a single firm of special counsel acting
in multiple jurisdictions) and special counsel for each relevant specialty (and,
in the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the US Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for each such
affected person and, if necessary, one firm of local counsel in each relevant
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) and special counsel for each relevant specialty)) and
(ii) all out-of-pocket costs and expenses incurred by the Administrative Agent,
the other Agents, the Arrangers, each Lender or each Issuing Bank (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank) in connection with the enforcement or protection of
any rights and remedies under this Agreement and the other Loan Documents,
including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including in
connection with any workout, restructuring or negotiations in respect of the
Credit Facilities and the Loan Documents, including the reasonable fees, charges
and disbursements of counsel (but limited to one firm of counsel for the
Administrative Agent, the other Agents, the Arrangers, the Lenders and


194



--------------------------------------------------------------------------------





the Issuing Banks, taken a whole and, if necessary, one firm of local counsel in
each relevant jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) and special counsel for each relevant
specialty (and, in the case of an actual or perceived conflict of interest,
where the party affected by such conflict informs the US Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected person and, if necessary, one firm of local counsel in each
relevant jurisdiction (which may include a single firm of special counsel acting
in multiple jurisdictions) and special counsel for each relevant specialty)).
(b)    Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
other Agent, each Arranger, each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), disbursements and
out-of-pocket fees and expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), joint or several, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against any Indemnitee in any way relating to or arising out of or in
connection with or by reason of any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, litigation or proceeding): (i) the
structuring, arrangement and syndication of the Credit Facilities, the
execution, delivery, enforcement, performance or administration of this
Agreement or any other Loan Document or any other document delivered in
connection with the transactions contemplated hereby or thereby or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) or the consummation of the transactions contemplated hereby or
thereby, (ii) any Commitment, any Credit Extension or the use or proposed use of
the proceeds thereof (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any presence or Release of Materials of Environmental
Concern on or at any Real Property currently or formerly owned, leased or
operated by the US Borrower or any other Loan Party, or any other Environmental
Liability related in any way to the US Borrower or any other Loan Party;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, fees and expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the US Borrower or any other
Loan Party against an Indemnitee for a material breach in bad faith of such
Indemnitee’s funding obligations hereunder, if the US Borrower or such Loan
Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
hereunder or under any other Loan Document and other than any claims arising out
of any act or omission of the US Borrower or any of its Subsidiaries)
(collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of such
Indemnitee and regardless of whether such Indemnitee is a party thereto, and
whether or


195



--------------------------------------------------------------------------------





not any such claim, litigation, investigation or proceeding is brought by the US
Borrower, its equity holders, its Affiliates, its creditors or any other Person.
This Section 9.05(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.
(c)    Reimbursement by the Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.05(a) or
Section 9.05(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank, any Swing Line Lender or any Related Party of any of
the foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank, such Swing Line Lender or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender) (it being
understood and agreed that any Borrower’s failure to pay any such amount shall
not relieve such Borrower of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or such Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or such Swing Line Lender in connection with such capacity;
provided further that, with respect to such unpaid amounts owed to any Issuing
Bank or any Swing Line Lender in its capacity as such, or to any Related Party
of any of the foregoing acting for any Issuing Bank or any Swing Line Lender in
connection with such capacity, only the Revolving Lenders shall be required to
pay such unpaid amounts. The obligations of the Lenders under this Section
9.05(c) are several and not joint.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Borrower shall assert (and shall cause its
Subsidiaries not to assert), and hereby waives (and agrees to cause its
Subsidiaries to waive), any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any other document contemplated
hereby, the transactions contemplated hereby or thereby, any Commitment or any
Credit Extension, or the use of the proceeds thereof or such Indemnitee’s
activities in connection therewith (whether before or after the Closing Date);
provided that such waiver of special, indirect, consequential or punitive
damages shall not limit the indemnification obligations of the Borrowers under
this Section 9.05. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials distributed by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement, the other Loan Documents
or the transactions contemplated hereby or thereby, other than as a result of
the gross negligence or willful misconduct of such Indemnitee as determined by a
court of competent jurisdiction in a final and non-appealable judgment.
(e)    Timing of Payments. All amounts due under this Section 9.05 shall be
payable promptly after written demand therefor.


196



--------------------------------------------------------------------------------






Section 9.06    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that none of the
Borrowers may assign, delegate or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any such assignment, delegation or transfer without
such consent shall be null and void), and no Lender may assign, delegate or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 9.06(b), (ii) by way of
participation in accordance with the provisions of Section 9.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 9.06(e). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants to the extent
provided in Section 9.06(d) and, to the extent expressly contemplated hereby,
Indemnitees and the Related Parties of each of the Administrative Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. (1) Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Credit
Facility) any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned.
(B)    In any case not described in Section 9.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “trade date”
is specified in the Assignment and Assumption, as of such date) shall not be
less than $5,000,000, in the case of any assignment in respect of any Class of
Revolving Loans or Revolving Commitments, or $1,000,000, in the case of any
assignment in respect of any Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the US Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this


197



--------------------------------------------------------------------------------





Section 9.06(b)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Credit Facilities on a
non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.06(b)(i)(B) and, in addition:
(A)    the consent of the US Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the US Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; provided, further, that the US Borrower’s consent shall not be required
during the primary syndication of the Credit Facilities for Lenders previously
identified in writing to the US Borrower;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Class of Revolving Loans or Revolving Commitments or any unfunded
Commitments with respect to any Term Loan Facility, or (ii) any Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each Issuing Bank and each Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Facility.
(iv)    Processing Fee; Administrative Questionnaire. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any tax forms required by Section 2.20.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the US Borrower or any of the US Borrower’s Subsidiaries or other Affiliates
except, solely with respect to Term Loans, as permitted by Section 9.06(g) or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the


198



--------------------------------------------------------------------------------





parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the US Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Requirements of Law without
compliance with the provisions of this clause (vii), the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(2)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 9.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of (and subject to the obligations and limitations of) Section
2.19, Section 2.20, Section 2.21 and Section 9.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, as well
as to any fees payable hereunder that have accrued for such Lender’s account but
have not been paid; provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment, delegation or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.06(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Borrowings
owing to, each Lender and each Issuing Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender or Issuing Bank (in the
case of any Lender or


199



--------------------------------------------------------------------------------





Issuing Bank, with respect to (i) any entry relating to such Lender’s or Issuing
Bank’s Loans or L/C Borrowings, and (ii) the identity of the other Lenders and
Issuing Banks (but not any information with respect to such other Lenders’ or
Issuing Banks’ Loans or L/C Borrowings)) and at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, any Issuing Bank or any Swing
Line Lender, sell participations to one or more Eligible Assignees (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.05(c) with respect to any payments made by such Lender to its
Participants.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.01(a) that affects such Participant or
that requires the approval of all Lenders. Each Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.19, Section 2.20 and
Section 2.21 (subject to the requirements and limitations therein, including the
requirements inSection 2.20(h), Section 2.20(j)(i) and Section 2.20(j)(iii) (it
being understood that the documentation required under Section 2.20(h),
2.20(j)(i) and Section 2.20(j)(iii) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 9.06(b); provided that such Participant
(A) agrees to be subject to the provisions of Section 2.25 as if it were an
assignee under Section 9.06(b); and (B) shall not be entitled to receive any
greater payment under Section 2.19 or Section 2.20 with respect to any
participation than its participating Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the relevant
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 2.25(a) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.07(b) as though it were a Lender; provided
that such Participant agrees to be subject to Section 9.07(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the Borrower and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish


200



--------------------------------------------------------------------------------





that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank or any Swing Line Lender, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
(f)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the US
Borrower, the option to provide to the Borrowers all or any part of any Loan
that such Granting Lender would otherwise be obligated to make to the Borrowers
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any state thereof. In addition, notwithstanding anything to the
contrary in this Section 9.06(f), any SPC may (A) with notice to, but without
the prior written consent of, the US Borrower and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender, or with the prior written consent
of the US Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld) to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans, and (B) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that non-public information with respect to the US Borrower and
its Subsidiaries may be disclosed only with the US Borrower’s consent which will
not be unreasonably withheld. This Section 9.06(f) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.


201



--------------------------------------------------------------------------------





(g)     Borrower Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Term Lender may, at any time, assign all or a portion of its Term
Loans on a non-pro rata basis to the US Borrower in accordance with procedures
to be agreed between the US Borrower and the Administrative Agent, pursuant to
an offer made available to all Term Lenders on a pro rata basis (a “Dutch
Auction”), subject to the following limitations:
(i)    the US Borrower shall represent and warrant, as of the date of the launch
of the Dutch Auction and on the date of any such assignment, that neither it,
its Affiliates nor any of their respective directors or officers has any
Excluded Information that has not been disclosed to the Term Lenders generally
(other than to the extent any such Term Lender does not wish to receive material
non-public information with respect to the US Borrower or its Subsidiaries or
any of their respective securities) prior to such date;
(ii)    immediately and automatically, without any further action on the part of
any Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Term Loans from a Term Lender to the US
Borrower, such Term Loans and all rights and obligations as a Term Lender
related thereto shall, for all purposes under this Agreement, the other Loan
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the US Borrower
shall neither obtain nor have any rights as a Term Lender hereunder or under the
other Loan Documents by virtue of such assignment (it being understood and
agreed that (A) any gains or losses by the US Borrower upon purchase and
cancellation of such Term Loans shall not be taken into account in the
calculation of Excess Cash Flow, Consolidated Net Income or Consolidated
Adjusted EBITDA and (B) any purchase of Term Loans pursuant to this paragraph
(g) shall not constitute a voluntary prepayment of Term Loans for purposes of
this Agreement);
(iii)    the Borrowers shall not use the proceeds of any Revolving Loans for any
such assignment; and
(iv)    no Default or Event of Default shall have occurred and be continuing
before or immediately after giving effect to such assignment.
(h)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the US Borrower has consented to such assignment in writing in its sole
and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the US Borrower of an Assignment and


202



--------------------------------------------------------------------------------





Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this Section 9.06(h)(i) shall not be void, but the other
provisions of this Section 9.06(h) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the US Borrower’s prior written consent in violation of
Section 9.06(h)(i) above, or if any Person becomes a Disqualified Institution
after the applicable Trade Date, the US Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) in the case of outstanding Term Loans held by
Disqualified Institutions, purchase or prepay such Term Loan by paying the lower
of (x) the principal amount thereof, (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.06), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lower of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation under any Debtor
Relief Law, each Disqualified Institution party hereto hereby agrees (1) not to
vote on such plan, (2) if such Disqualified Institution does vote on such plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by court of competent jurisdiction effectuating the foregoing clause (2).




203



--------------------------------------------------------------------------------





(iv)    The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for Public Lenders and/or (B) provide the DQ List to
each Lender requesting the same.

Section 9.07    Sharing of Payments by Lenders; Set‑off.
(a)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder with respect to a Borrower resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations with respect to
such Borrower greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders with respect to such
Borrower, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them with respect to such
Borrower; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section 9.07(a) shall not be construed to apply
to (x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or Disqualified Institution), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Borrowings to any
Eligible Assignee.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against any Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the relevant
Borrower in the amount of such participation.
(b)    Each Borrower hereby irrevocably authorizes each Lender, each Issuing
Bank and each of their respective Affiliates at any time and from time to time
while an Event of Default shall have occurred and be continuing, without notice
to any Borrower, any such notice being expressly waived by the Borrowers, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such party to or for the credit or the account of the applicable
Borrower, or any part thereof in such amounts as such Lender, such Issuing Bank
or such Affiliate may elect, against and on account of the obligations and
liabilities


204



--------------------------------------------------------------------------------





of such Borrower to such Lender, such Issuing Bank or such Affiliate hereunder
or under any other Loan Document and claims of every nature and description of
such Lender, such Issuing Bank or such Affiliate against such Borrower, in any
currency, whether arising hereunder, under any other Loan Document or otherwise,
as such Lender, such Issuing Bank or such Affiliate may elect, whether or not
such Lender, such Issuing Bank or such Affiliate has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured; provided that any such Lender complies with Section 9.07(a). Each
Lender, Issuing Bank or Affiliate of any of the foregoing exercising any right
of set-off shall notify the applicable Borrower promptly of any such set-off and
the application made by such Lender, such Issuing Bank or such Affiliate of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section 9.07 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender, such Issuing Bank and such Affiliate may have. No amounts set off
from any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

Section 9.08    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission (e.g. “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the US Borrower and the
Administrative Agent.

Section 9.09    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 9.10    Section Headings. The Section headings and Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

Section 9.11    Integration. This Agreement and the other Loan Documents
represent the entire agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
any Arranger, any Agent, any Issuing Bank or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

Section 9.12    Governing Law. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE


205



--------------------------------------------------------------------------------





OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE
APPLICATION OF A DIFFERENT GOVERNING LAW.

Section 9.13    Submission to Jurisdiction; Waivers.
(a)    Each party hereto hereby irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive (subject to
Section 9.13(a)(iii)) general jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan, the courts of the United States for
the Southern District of New York sitting in the Borough of Manhattan, and
appellate courts from any thereof;
(ii)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable Requirements of Law, in such federal court;
(iii)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other Loan Document shall affect any right that the Arrangers, the Agents, the
Issuing Banks or the Lenders may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against it or
any of its assets in the courts of any jurisdiction;
(iv)    waives, to the fullest extent permitted by applicable Requirements of
Law, any objection that it may now or hereafter have to the laying of venue of
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in Section 9.13(a) (and irrevocably
waives to the fullest extent permitted by applicable Requirements of Law the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court);
(v)    consents to service of process in the manner provided in Section 9.02
(and agrees that nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Requirements
of Law); and
(vi)    agrees that service of process as provided in Section 9.02 is sufficient
to confer personal jurisdiction over the applicable party in any such proceeding
in any such court, and otherwise constitutes effective and binding service in
every respect.
(b)    Each Loan Party that is organized under the laws of a jurisdiction
outside the United States of America hereby appoints CT Corporation, with an
office at 111 Eighth Avenue, New York, New York 10011, as its agent for service
of process in any matter related to this Agreement or the other Loan Documents
and shall provide written evidence of acceptance of such appointment by such
agent on or before the Closing Date.


206



--------------------------------------------------------------------------------






Section 9.14    Acknowledgments. Each of the Borrowers hereby acknowledges and
agrees that:
(a)    it was represented by counsel in connection with the negotiation,
execution and delivery of this Agreement and the other Loan Documents to which
it is a party, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and thereof and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation hereof or thereof; and
(b)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents, the Issuing Banks and the Lenders or among the Group
Members, the Arrangers, the Agents, the Issuing Banks and the Lenders.

Section 9.15    Confidentiality. Each of the Agents, the Lenders and the Issuing
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other agents and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices); (b) to the
extent required or requested by any regulatory or similar authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners or any other similar organization) purporting to have jurisdiction
over such Person or its Related Parties (in which case such Person shall, except
with respect to any audit or examination conducted by bank accountants or any
Governmental Authority or regulatory or self-regulatory authority exercising
examination or regulatory authority, notify the US Borrower as soon as
practicable in the event of any such disclosure by such Person unless such
notification is prohibited by law, rule or regulation); (c) to the extent
required by applicable Requirements of Law or regulations or by any subpoena or
similar legal process (in which case such Person shall, except with respect to
any audit or examination conducted by bank accountants or any Governmental
Authority or regulatory or self-regulatory authority exercising examination or
regulatory authority, notify the US Borrower as soon as practicable in the event
of any such disclosure by such Person unless such notification is prohibited by
law, rule or regulation); (d) to any other party hereto; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 9.15 (or as may otherwise be reasonably acceptable to the
US Borrower), to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)), or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative other transaction under which payments are to be made by
reference to any Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency if requested or
required by such rating agency in connection with rating the US Borrower or its
Subsidiaries or the Credit Facilities (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information


207



--------------------------------------------------------------------------------





relating to the Loan Parties and their respective Subsidiaries received by it)
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facilities;
(h) with the consent of the US Borrower; or (i) to the extent that such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.15, or (y) becomes available to any Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than any Borrower or any of its Subsidiaries; provided that
no disclosure shall be made to any Disqualified Institution. In addition, each
of the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Credit Extensions. Notwithstanding anything herein to the
contrary, the information subject to this Section 9.15 shall not include, and
each of the Agents and the Lenders may disclose without limitation of any kind,
any information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the Loans,
the Letters of Credit, the Transactions and the other transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to the Agents or the Lenders relating to such tax treatment
and tax structure; provided that, with respect to any document or similar item
that in either case contains information concerning such “tax treatment” or “tax
structure” as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to such “tax treatment” or
“tax structure.”
For purposes of this Section 9.15, “Information” shall mean all information
received from the US Borrower or any of its Subsidiaries relating to the US
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to any Agent, any Lender or any
Issuing Bank on a non-confidential basis prior to disclosure by the US Borrower
or any of its Subsidiaries; provided that, in the case of information received
from the US Borrower or any of its Subsidiaries after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.15 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.16    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS


208



--------------------------------------------------------------------------------





SECTION 9.16. EACH PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

Section 9.17    PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name, address and taxpayer information
number of each Loan Party and other information that will allow such Lender,
such Issuing Bank, or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the PATRIOT Act. The US Borrower shall, promptly
following a request by any Lender, any Issuing Bank or the Administrative Agent,
provide all documentation and other information that such Lender, such Issuing
Bank or the Administrative Agent, as applicable, requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act.

Section 9.18    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable Requirements of Law, shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, then the outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the applicable
Borrower shall pay to the Administrative Agent an amount equal to the difference
between the amount of interest paid and the amount of interest which would have
been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Borrowers to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to the relevant Borrower.

Section 9.19    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the


209



--------------------------------------------------------------------------------





extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent, upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
NYFRB Rate from time to time in effect.

Section 9.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Group Members and any Arranger, any Agent, any Issuing
Bank, any Swing Line Lender or any other Lender is intended to be or has been
created in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether any Arranger, any Agent, any Issuing Bank,
any Swing Line Lender or any other Lender has advised or is advising any
Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Arrangers, the Agents, the
Issuing Banks, the Swing Line Lenders and the other Lenders are arm’s-length
commercial transactions between the Borrowers and their respective Affiliates,
on the one hand, and the Arrangers, the Agents, the Issuing Banks, the Swing
Line Lenders and the other Lenders, on the other hand, (iii) each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) the Borrowers are capable of evaluating,
and understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Arrangers,
the Agents, the Issuing Banks, the Swing Line Lenders and the other Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Borrower or any of their respective
Affiliates or any other Person; (ii) none of the Arrangers, the Agents, the
Issuing Banks, the Swing Line Lenders and the other Lenders has any obligation
to any Borrower or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Arrangers, the Agents, the
Issuing Banks, the Swing Line Lenders and the other Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of any Borrower and any of their respective Affiliates, and none of the
Arrangers, the Agents, the Issuing Banks, the Swing Line Lenders and the other
Lenders has any obligation to disclose any of such interests to any Borrower or
any of their respective Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Arrangers, the Agents, the Issuing Banks, the Swing Line Lenders and the other
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


210



--------------------------------------------------------------------------------






Section 9.21    Judgment Currency.
(a)    Each Borrower’s obligation hereunder and under the other Loan Documents
to make payments in (i) Dollars, (ii) Canadian Dollars (iii) Sterling or (iv)
Euros (in any such case, the “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the respective Issuing Bank or the respective Lender of
the full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, such Issuing Bank or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Borrower in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the rate
of exchange quoted by the Administrative Agent, determined, in each case, as of
the date immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each of the US Borrower, the Canadian Borrower and the UK Borrower
covenants and agrees to pay, or cause to be paid, such additional amounts, if
any (but in any event not a lesser amount), as may be necessary to ensure that
the amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency that could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
(c)    For purposes of determining any rate of exchange for this Section 9.21,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

Section 9.22    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


211



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institutions, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of page left intentionally blank.]






212



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
COMPASS MINERALS INTERNATIONAL, INC., as US Borrower
By: /s/ James D. Standen    
Name: James D. Standen
Title: Treasuer
COMPASS MINERALS CANADA CORP., as Canadian Borrower
By: /s/ James D. Standen    
Name: James D. Standen
Title: Treasuer


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





COMPASS MINERALS UK LIMITED, as UK Borrower
By: /s/ Caroline McAlindon    
Name: Caroline McAlindon
Title: Director and Secretary


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender, an Issuing Bank
and a Swing Line Lender
By: /s/ Peter S. Predun    
Name: Peter S. Predun
Title: Executive Director
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent
By: /s/ Peter S. Predun    
Name: Peter S. Predun
Title: Executive Director






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





J.P. MORGAN EUROPE LIMITED, as Administrative Agent
By: /s/ Belinda Lucas    
Name: Belinda Lucas
Title: Associate


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as an Issuing Bank
By: /s/ Sangeeta Shah    
Name: Sangeeta Shah
Title: Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: JPMORGAN CHASE BANK, N.A.,
By /s/ Peter S. Predun    
Name: Peter S. Predun
Title: Executive Director
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: Fifth Third Bank,
By /s/ Christopher Mosley    
Name: Christopher Mosley
Title: Vice President
For any Lender requiring a second signature line:
By /s/ Mauro Spagnolo    
Name: Mauro Spagnolo
Title: Managing Director & Principal Officer


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: BOKF N.A. d/b/a Bank of Kansas City,
By /s/ Ryan W. Humphrey    
Name: Ryan W. Humphrey
Title: VP
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: The Bank of Nova Scotia,
By /s/ Sangeeta Shah    
Name: Sangeeta Shah
Title: Director
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: Lloyds Bank plc,
By /s/ Erin Doherty    
Name: Erin Doherty
Title: Assistant Vice President Transaction Execution Category A D006
For any Lender requiring a second signature line:
By /s/ Daven Popat    
Name: Daven Popat
Title: Senior Vice President Transaction Execution Category A P003


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: PNC Bank, National Association,
By /s/ David Bentzinger    
Name: David Bentzinger
Title: Senior Vice President
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: Wells Fargo Bank, NA,
By /s/ Damon Bodenhamer    
Name: Damon Bodenhamer
Title: Vice President
For any Lender requiring a second signature line:
By
NA
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender U.S. Bank National Association,
By: /s/ Tim Landro    
Name: Tim Landro
Title: Vice President
    


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: Morgan Stanley Bank, N.A.,
By, /s/ Michael King    
Name: Michael King
Title: Authorized Signatory
    


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: BRANK BANKING AND TRUST COMPANY,
By /s/ John P. Malloy    
Name: John P. Malloy
Title: Senior Vice President
    


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: BANK OF MONTREAL, LONDON BRANCH,
By /s/ Tony Ebdon    
Name: Tony Ebdon
Title: MD
For any Lender requiring a second signature line:
By /s/ Andy McClinton    
Name: Andy McClinton
Title: MD


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: Bank of Montreal,
By /s/ Joshua S. Hovermale    
Name: Joshua S. Hovermale
Title: Vice President
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: BANK OF MONTREAL,
By /s/ Sean P. Gallaway    
Name: Sean P. Gallaway
Title: Vice President
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: GOLDMAN SACHS LENDING PARTNERS LLC,
By /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender: Bank of America, N.A.,
By /s/ Dianne M. Smith    
Name: Dianne M. Smith
Title: SVP
For any Lender requiring a second signature line:
By
 
Name:
 
Title:
 



 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------









SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS CANADA CORP.,
COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT


Lender:
By
 
Name:
 
Title:
 

For any Lender requiring a second signature line:
By Bank of America, N.A Canada Branch
/s/ Medina Sales De Andrade    
Name: Medina Sales De Andrade
Title: Vice President
    


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






ANNEX A
EXISTING LETTERS OF CREDIT
LC#


Issuing Bank
Applicant
Amount
Date Issued
Beneficiary
P-215774
JPMorgan Chase
Bank, N.A.
Compass Minerals America Inc. (f/k/a
North American Salt Company)
US $100,000
7/16/2001
Louisiana Dept. of Employment
P-215794
JPMorgan Chase
Bank, N.A.
Compass Minerals America Inc. (f/k/a
North American Salt Company)
US $25,000
7/16/2001
Reliance Nat’l Indemnity Co.
P-236071
JPMorgan Chase
Bank, N.A.
Compass Minerals Canada Corp.
(f/k/a Sifto Canada Inc.)
US $360,000
4/1/2003
Direct Energy Marketing Limited
P-244172
JPMorgan Chase
Bank, N.A.
Compass Minerals Group (merged
into Compass Minerals International,
Inc.)
US $1,020,000
12/23/2003
ACE American Insurance Company
P-621202
JPMorgan Chase
Bank, N.A.
Compass Minerals Group (merged
into Compass Minerals International,
Inc.)
US $737,480
2/10/2005
ACE American Insurance Company
TPTS 229947
JPMorgan Chase
Bank, N.A.
Compass Minerals Group (merged
into Compass Minerals International,
Inc.)
US $734,168
1/23/2006
ACE American Insurance Company
OSB13136GWS
JPMorgan Chase
Bank, N.A.
Compass Minerals Canada Corp.
(f/k/a Sifto Canada Inc.)
CAD $647,821
12/5/2007
Independent Electricity System Operator
OSB13135GWS
JPMorgan Chase
Bank, N.A.
Compass Minerals Canada Corp.
(f/k/a Sifto Canada Inc.)
CAD $2,000,000
12/5/2007
Government of Saskatchewan
OSB13134GWS
JPMorgan Chase
Bank, N.A.
Compass Minerals Canada Corp.
(f/k/a Sifto Canada Inc.)
CAD $220,000
12/5/2007
City of Toronto Economic Development Corp.



    









--------------------------------------------------------------------------------





LC#


Issuing Bank
Applicant
Amount
Date Issued
Beneficiary
S18572/332011
The Bank of Nova
Scotia
Compass Minerals Canada Corp.
(f/k/a Sifto Canada Inc.)
CAD $250,000
5/11/2012
Government of Saskatchewan
TFTS-896457
JPMorgan Chase
Bank, N.A.
Compass Minerals America Inc. (f/k/a North American Salt Company)
US $856,670
12/15/2010
KS Department of Health











    









--------------------------------------------------------------------------------








ANNEX B-1
REVOLVING COMMITMENTS


Revolving Lender


Revolving Commitment
Bank of America, N.A.
$
38,511,666.67


JPMorgan Chase Bank, N.A.
$
38,511,666.67


The Bank of Nova Scotia
$
38,511,666.67


Wells Fargo Bank, N.A.
$
35,000,000.00


Fifth Third Bank
$
32,143,095.24


PNC Bank, National Association
$
32,143,095.24


Bank of Montreal
$
21,428,809.51


Morgan Stanley Bank, N.A.
$
18,750,000.00


Branch Banking and Trust Company
$
15,000,000.00


Goldman Sachs Lending Partners LLC
$
15,000,000.00


Lloyds Bank plc
$
15,000,000.00


TOTAL
$
300,000,000.00











    









--------------------------------------------------------------------------------








ANNEX B-2
TERM LOAN COMMITMENTS


Lender
Term Loan Commitment
Bank of America, N.A.
$
51,488,333.33


JPMorgan Chase Bank, N.A.
$
51,488,333.33


The Bank of Nova Scotia
$
51,488,333.33


Fifth Third Bank
$
42,856,904.76


PNC Bank, National Association
$
42,856,904.76


U.S. Bank National Association
$
40,000,000.00


Branch Banking and Trust Company
$
35,000,000.00


Bank of Montreal
$
28,571,190.49


Bank of Kansas City
$
25,000,000.00


Wells Fargo Bank, N.A.
$
25,000,000.00


Morgan Stanley Bank, N.A.
$
6,250,000.00


TOTAL
$
400,000,000.00











    









--------------------------------------------------------------------------------








ANNEX B-3
L/C COMMITMENTS


Issuing Bank
L/C Commitment
JPMorgan Chase Bank, N.A.
$
25,000,000.00


The Bank of Nova Scotia
$
25,000,000.00


TOTAL
$
50,000,000.00













    









--------------------------------------------------------------------------------






ANNEX B-4
SWING LINE COMMITMENTS


Swing Line Lender
Swing Line Commitment
JPMorgan Chase Bank, N.A.
$
15,000,000.00


TOTAL
$
15,000,000.00















    









--------------------------------------------------------------------------------






Schedule 1.01(a)
Mortgaged Property




US Mortgaged Property


1.  1662 Avenue N, Lyons, Kansas  67554
2.  765 N. 10500 W. Little Mountain, Ogden, Utah  84404 and additional property
described in Schedule A attached hereto and as otherwise set forth in the 2001
Title Policy issued by Chicago Title Insurance Company for such property
3.  Cote Blanche Island, Louisiana - legal description contained on Schedule B
attached hereto


Canadian Mortgaged Property


1.  Goderich Mine property, Goderich, Ontario - legal description contained on
Schedule C attached hereto.








--------------------------------------------------------------------------------






Schedule A
OGDEN, UTAH DESCRIPTION
Description of Land
Fee Simple as to Parcels 1 thru 13; An Easement Estate created by document
recorded February 14, 1979 as Entry No. 767152 in book 1287 at page 176 of
Official Records of Weber County as to Parcel 14; an Easement Estate created by
document recorded November 10, 1964 in book 186 at page 479 of Official Records
of Box Elder County; being further described in document recorded November 3,
1975 in book 195 at page 1 as to parcel 15; an Easement Estate created by
document recorded August 27, 1970 in book 948 at page 537 of Official Records of
Weber County as to Parcel 16; an Easement Estate created by document recorded
June 23, 1965 in book 192 at page 122 of Official Records of Box Elder County as
to Parcel 17; a Leasehold Estate disclosed by that certain Memorandum of Lease
dated September 23, 1991 and recorded September 27, 1991 in book 1608 at page
2284 of Official Records of Weber County as to Parcel 18.
THE LAND HEREIN MORE FULLY DESCRIBED AS:
Parcel 1 (Weber County) 10-041-0008
Beginning at a point 1980 feet West of the Northeast corner of the Northwest
quarter of Section 20, Township 6 North, Range 3 West, Salt Lake Meridian, U.S.
Survey; running thence West 660 feet; thence South to the North line of the C.P.
right of way; thence East 660 feet; thence North to the place of beginning.
Parcel 2 (Weber County) 10-051-0003
All of Lots 1, 2, 3 and 4, Section 12, Township 6 North, Range 4 West, Salt Lake
Base and Meridian, U.S. Survey.
Parcel 3 (Weber County) 10-051-0001
The fractional portion of the East ½ of the Southeast Quarter of said Section 1,
Township 6 North, Range 4 West, Salt Lake Meridian, U.S. Survey. Also: The
Southeast Quarter of the Northeast Quarter and the Northeast quarter of the
Southeast quarter of said Section 12, Township 6 North, Range 4 West, Salt Lake
Meridian, U.S. Survey.
Parcel 4 (Weber County) 10-032-0002
All of Lots 1, 2, 3, 4 and 5, Section 6, Township 6 North, Range 3 West, Salt
Lake Base and Meridian, U.S. Survey.




2









--------------------------------------------------------------------------------





Parcel 5 (Weber County) 10-032-0003
The Northeast Quarter of the Southwest Quarter of Section 6, Township 6 North,
Range 3 West, Salt Lake Meridian.
Parcel 6 (Weber county) 10-032-0004
The Southwest Quarter of the Northeast Quarter, the West ½ of the Southeast
Quarter, the Southeast Quarter of the Southwest Quarter and Lot 6, of Section 6,
Township 6 North, Range 3 West, Salt Lake Base and Meridian, U.S. Survey, except
10100 West Street (22-9 original plat)
Parcel 7 (Weber County) 10-032-0005
The West ½ of the Northeast Quarter, the Northwest Quarter of Southeast Quarter,
the Northeast Quarter of Southwest Quarter, the East ½ of the Northwest Quarter
and Lots 1 to 3, Section 7, Township 6 North, Range 3 West, Salt Lake Meridian,
U.S. Survey: Excepting therefrom the two portions of land covered in the above
described property as follows: Beginning 1327 feet North and 779 feet West of
the South Quarter Corner of said Section 7, and running thence North 89°42' West
66 feet; thence North 1691.66 feet; thence West 377 feet; thence North 1000
feet; thence East 377 feet; thence North 460.34 feet; thence East 66 feet;
thence South 460.34 feet; thence East 557 feet; thence South 1000 feet; thence
West 557 feet; thence South 1692 feet to beginning. Also: Beginning at a point
619 feet South and 1173 feet West of North Quarter Corner of said Section 7;
thence South 480 feet; thence West 280 feet; thence North 480 feet; thence East
280 feet; thence North 480 feet; thence East 280 feet to beginning.
Parcel 8 (Weber County) 10-032-0011
Beginning at a point 3019 feet North and 222 feet West of the South Quarter
Corner of Section 7, Township 6 North, Range 3 West, Salt Lake Base and
Meridian, U.S. Survey (the coordinates of this South Quarter Corner are 24521
North, 5408 West as per the Great Basin Engineering Survey for GSL dated March
24,1967); running thence West 1000 feet; thence North 1000 feet; thence East
1000 feet; thence South 1000 feet to point of beginning. Excepting: Commencing
at a point 557 feet West of the Southeast Corner of said property; running
thence North 1000 feet; thence West 66 feet; thence South 1000 feet; thence East
66 feet to the place of beginning (for highway purposes)
Parcel 9 (Box Elder) 01-011-0037
Beginning at a point located South 0°04'48" East 1290.2 feet along the West line
of said Section from the Northwest corner of Section 27, Township 6 North, Range
5 West, Salt Lake Meridian, South 0°04'48" East 194.8 feet, along said West line
to the meandering corner, North 37°40'12" East 317.9 feet along meandering line
(1885 Survey), South 73°42'50" West 202.7 feet to the point of beginning.




3









--------------------------------------------------------------------------------





Parcel 10 (Box Elder) 01-011-0039
Beginning at a point located South 0°04'48" East 1290.2 feet along the East line
of said Section from the Northeast corner of said Section 28, Township 6 North,
Range 5 West, Salt Lake Meridian, South 0°04'48" East    29.8 feet along said
East line to South line of the North ½ of the Northeasterly 1/4 of said Section
South 89°55'12" West 102.6 feet along said line, North 73°42'50" East 106.8 feet
to the point of beginning.
Parcel 11 (Box Elder) 01-011-0001
Lots 2, 3, 4, 5, 6 and the South ½ of Lot 1, the Northwest 1/4 of the Southwest
1/4 and the Southwest 1/4 of the Northwest 1/4 of Section 2, Township 6 North,
Range 5 West, Salt Lake Meridian.
Parcel 12 (Box Elder) 01-011-0003
The Southeast 1/4 and South 1/4 of the Northeast 1/4 of Section 3, Township 6
North, Range 5 West, Salt Lake Meridian.
Parcel 13 (Box Elder) 01-011-0023
Lot 1 of the Northwest 1/4 of Section 11, Township 6 North, Range 5 West, Salt
Lake Meridian.
Parcel 14 (Weber) Easement Estate
A Part of Sections 6, 7, 8 and 17, Township 6 North, Range 3 West, Salt Lake
Base and Meridian; Beginning at a point on the North line of 900 South Street
which is North 89°50' East 984.80 feet along the Section line and North 0°02'24"
East 40.0 feet from the South Quarter corner of said Section 17; running thence
North 0°02'24" East 6508.44 feet; thence North 45° West 45.12 feet; thence South
80°50' West 3588.05 feet to a point which is North 0°02'03" East 1280.29 feet
from the Southwest corner of said Section 8; thence North 89°43' West 3394.51
feet to the East line of a 100.0 feet county road; thence North 0°02'47" East
40.00 feet along said East line to the centerline of the new county road (said
centerline is along the south line of the Northeast quarter of the Southwest
quarter of said Section 7); thence North 89°43' West 34.00 feet along said
centerline to the East line of a 66.0 feet county road; thence North 0°02'47"
East 40.00 feet; thence South 89°43' East 2058.50 feet; thence North 0°05'08"
East 3917.76 feet to a point which is South 88°17'21" West 40.05 feet from the
Northwest corner of the Northeast quarter of the Northeast quarter of said
Section 7; thence North 1°01'38" East 1641.0 feet; thence South 89°46'58" East
80.01 feet; thence South 1°01'38" West 1641.63 feet; thence South 0°05'08" West
3885.22 feet; thence South 45° East 45.48 feet; thence South 89°43' East 1257.77
feet; thence North 89°50' Fast 3700.00 feet; thence South 0°02'24" West 6620.44
feet to the North line of 900 South Street; thence South 89°50' West 80.00 feet
along said North line to the point of beginning.
Less any portion within the following: The southwest quarter of the southeast
quarter, the southeast quarter of the southwest quarter, and Lot 6 of said
Section 6. The fractional portion of the east half of the southeast quarter of
said Section 1, containing approximately 24 acres. The west half of the
northeast quarter, the northwest quarter of the southeast quarter, the east half
of




4









--------------------------------------------------------------------------------





the northwest quarter, the northeast quarter of the southwest quarter, and Lots
1, 2 and 3 of said Section 7. The southeast quarter of the northeast quarter and
the northeast quarter of the southeast quarter of said Section 12.
Parcel 15 (Box Elder) Easement Estate
A right of way and easement 33 feet in width to lay, maintain and operate
pipelines, conduits and appurtenant
facilities for the transportation of salt brine through and across the following
described land and premises situate
in the County of Box Elder, State of Utah, to-wit: Township 6 North, Range 5
West, SLM, Utah Section 15: Lot 4, Section 19: E1/2, Section 22: Lots 1, 2, 3,
4, 5, NW1/4SW1/4, SW1/4NW1/4, Section 27; Lot 1, Section 28; Lots 4 and 5,
N1/2NE1/4 Wl/2NW1/4, Section 29: SE1/4SE1/4 N 3/4 and S1/2SW1/4, Section 30: Lot
4, N1/2 NI/2SEl/4 NE1/4SW1/4 SE1/4SW1/4 S1/2SE1/4 NW1/4SW1/4, Section 31; Lots
1, 2, 3 and 4 lying north of a line 200 feet north of centerline of Railroad
Right of Way, Section 32: Lots 1, 2, 3, 4, Nl/2N1/2, Section 33: That part of
Lot 1 lying north of a line 200 feet north of centerline of Railroad track,
Township 6 North, Range 6 West, SLM, Utah, Section 23: Lots 1, 2, 3, 4,
NE1/4NEl/4, Section 24: E1/2, SW1/4.
Parcel 16 (Weber county) Easement Estate
a. Right of way and easement for the construction, maintenance and operation of
railroad track or tracks and appurtenant facilities upon and over a portion of
the property conveyed and described as follows: Commencing at a point 370 feet
West of the Southeast corner of said property and running thence North 1000
feet; thence West l04 feet; thence South 1000 feet; thence East 104 feet to the
place of beginning.
b. Right of way and easement for construction, maintenance, and operation of
power line or lines, telephone line or lines, the appurtenant facilities upon
and over a portion of the property conveyed described as follows: Commencing at
a point 232 feet West of the Southeast corner of said property and running
thence North 1000 feet; thence West 20 feet; thence South 1000 feet; thence East
20 feet to the place of beginning.




5









--------------------------------------------------------------------------------





c. Temporary right of way and easement for an access road over a portion of the
property conveyed described as follows: Commencing at a point 623 feet West of
the Southeast corner of said property and running thence North 1000 feet; thence
West 60 feet; thence South 1000 feet; thence East 60 feet to the place of
beginning.
Parcel 17 (Box Elder)
Easement and right of way granted by Southern Pacific Company, a Corporation of
the State of Delaware, as Grantor, and Lithium Corporation of America, Inc., as
Grantee: For location of easement see document recorded June 23, 1965, as Entry
No. 4665H, in Book 192, at page 122. (Exact location not disclosed)
Parcel 18 (Weber) Leasehold
A leasehold interest in and to: A parcel of land more particularly described as
follows: Beginning at a point 1,320 feet West and 950 feet North of the SE
corner of Section 6, T6N, R3W, SLB&M, said point being on the East property
boundary of Great Salt Lake Mineral & Chemicals Corp., thence West 2,025',
thence North 450 feet, thence West 1,000 feet more or less to the East bank of
the existing fresh water feed canal, thence Northerly to a point 1,850 feet
North and 2,300 feet West more or less from point of beginning, thence East
2,300 feet more or less to the East property boundary of Great Salt Lake
Minerals & Chemicals Corp., thence South 1,850 feet to point of beginning.
TAX PARCEL NO.:     10-041-0008, 10-051-0001, 10-051-0003,
10-032-0002, 10-032-0003, 10-032-0004,
10-032-0005, 10-032-0011 (Weber County)
TAX PARCEL NO.:    01-011-0037, 01-011-0039, 01-011-0001,
01-011-0003 (Box Elder)
LESS AND EXCEPT:
Section 6, T6N, R3W
Parcel 1
A tract of land in the East Half of Section 6, Township 6 North, Range 3 West,
Salt Lake Base and Meridian, with the Basis of Bearing being N89°26’37”W 2640.00
feet between the Southeast Corner and the South Quarter Corner of said Section
6, which is based on NAD 83 State Plane, Utah North Zone, with the Distances
being Ground Distances and being more particularly described as follows:




6









--------------------------------------------------------------------------------





Beginning at a point N89°26’37”W 2433.96 feet along the Section Line and
N0°33’23”E 1681.72 feet from the Southeast Corner of said Section 6;
thence N0°00’00”E 1605.00 feet;
thence N31°28’00”E 1374.00 feet to the North Meander Line of said Section 6:
thence N82°27’56”E 694.60 feet (1855 GLO record = N82°E) along said Meander
Line;
thence N87°27’56”E 1052.24 feet (1855 GLO record = N87°E 16 chains) along said
Meander Line to the North East Corner of Lot 1 of said Section 6;
thence S0°29’25”W 660.00 feet to the Southeast Corner of said Lot 1;
thence N89°26’57”W 1320.06 feet to the Southwest Corner of said Lot 1;
thence S0°29’23”W 1320.00 feet to the Southwest Corner of the Southeast Quarter
of the Northeast Quarter of said Section 6;
thence S0°29’23”W 958.03 feet along the West Line of the East Half of the
Southeast Quarter of said Section 6;
thence N89°27’00”W 1111.99 feet to the point of beginning, Contains 81.2517
acres.
ALSO LESS AND EXCEPT:
A parcel of land in fee, being part of an entire tract of land, situate in the
NW Quarter of Section 20, Township 6 North, Range 3 West, Salt Lake Base and
Meridian, incident to the construction of 1200 South Street, Weber County, State
of Utah also known as Project No. LG_WC_1200 S. The boundaries of said parcel of
land are described as follows:


Beginning at a point 1980 feet West from the NE corner of the NW Quarter corner
of said Section 20; and running thence South 50.15 feet along the East line of
grantor’s property to a point on the proposed South right of way line of the
1200 South Street (900 South Street) road widening project (LG_WC_1200 S);
thence South 89°57’32” West 660.00 feet along said proposed South right of way
line to a point on the West line of grantor’s property; thence North 50.62 feet
along said West property line to the a point on the North line of said Section
20; thence East 660.00 feet along said North line of Section 20 to the Point of
Beginning.






7









--------------------------------------------------------------------------------





The preceding description needs to be rotated 00°42’09” clockwise to match
project bearings.


The above described part of an entire tract of land contains 33,254 square feet
or 0.763 acres, of which 21,780 square feet or 0.500 acres are now occupied by
the existing highway.


Balance 11,474 square feet or 0.263 acres.
TAX ID NO.:     10-041-0008






8









--------------------------------------------------------------------------------






Schedule B


LOUISIANA DESCRIPTION
160 ACRE EXCLUSIVE SURFACE LEASE SITE


That certain tract or parcel of land lying and being situated on Cote Blanche
Island in Sections 19 and 20, T l5S-R7E, Southwest District of Louisiana, St.
Mary Parish, comprised of 160 acres as shown on a plan by the office of Gandolfo
Kuhn, L.L.C., Land Surveyors, dated March 10, 2014, drawing no. T-174A-1 and is
more particularly described as follows:


From the northeast corner of Section 24 at Point E, go along the 190:l-1904
meander line of J.P. Kemper, U.S. Deputy Surveyor in a westerly direction for
six courses, S 71°40' W a distance of 38.94 feet to a point; thence S 85°45' W a
distance of 518.76 feet to a point; thence S 82°40' W a distance of 221.76 feet
to a point; thence S 61°55' W a distance of 163.68 feet to a point; S61°15'W a
distance of 239.58 feet to a point; thence N 89°45' W a distance of 84.27 feet
to Point Z at the northeast comer of the original 160 acre lease site; thence
along the former easterly line of the original 160 acre lease site S 3°57'30" W
a distance of 1932.58 feet to Point L-l at the northeast corner of the 160 Acre
Revised Surface Lease Site and the Point of Beginning; thence continue S
3°57'30" W a distance of 1801.23 feet to Point L-2 and the northwest corner of
the 10.059 Acre site added to lease by Act of Amendment Recorded Entry No.
258785 COB 40-0 fo 532 on September 3, 1997; thence along the northerly line of
said l0.059 Acre site S 86°02'30" E a distance of 555.00 feet to Point L-3 and
the northeast corner of said 10.059 Acre site; thence S 3°57'30" W a distance of
789.49 feet to Point L-4 and the southeast corner of said 10.059 Acre site;
thence along the southeasterly line of the 160 Acre Revised Surface Lease Site S
30°44'31" W a distance of 930.88 feet to Point L-5; thence N 88°28'43" W a
distance of 597.44 feet to Point L-6; thence S 1°31'17" W a distance of 168.49
feet to Point L-7; thence N 88°28'43" W a distance of 80.79 feet to Point L-8 on
the 1903-1904 meander line of J.P. Kemper, U.S. Deputy Surveyor; thence along
said meander line for the next 18 courses N 45°00' W a distance of 244.40 feet
to point 24; thence N 88°35" W a distance of 479.82 feet to Point 25; thence N
45°20' W a distance of 187.44 feet to Point 26; thence S 79°00' W a distance of
104.94 feet to Point 27; thence S 77°30' W a distance of 84.48 feet to Point 28;
thence N71°45'W a distance of 81.84 feet to Point 29; thence S 68°20"W a
distance of 87.12 feet to Point 30; thence N 6l0 00'W a distance of 125.40 feet
to Point 31; thence N 14°l5'W a distance of 403.26 feet to Point 32; thence N
19°05' W a distance of 114.68 feet to Point 33; thence N 35°20' E a distance of
483.12 feet to Point 34; thence N 12°45' E a distance of 89.76 feet to Point 35;
thence N 15c'30" W a distance of 389.40 feet to Point 36; thence Nl6°20'E a
distance of 634.26 feet to Point 37; thence N 29°05' W a distance of 409.20 feet
to Point 38; thence N 25°30' E a distance of 324.06 feet to Point 39; thence N
0°55' E a distance of 443.52 feet to Point 40; thence N 4°05' W a distance of
246.84 feet to Point 41; thence N 8°05' E a distance of 62.42 feet to Point L-9
and the northerly line of the 160 Acre Revised Surface Lease Site; thence along
said line S 86°02'30 E a distance of 1845.09 feet to Point L-1 and the Point of
Beginning. Containing l 60.00 Acres.




--------------------------------------------------------------------------------





Schedule B
COTE BLANCHE ISLAND


That certain Island or tract of land, together with all of the rights, ways,
privileges, servitudes and advantages thereunto belonging or in anywise
appertaining, situated in the Parish of St. Mary, State of Louisiana, known as
COTE BLANCHE ISLAND, sometimes described as comprising all of Sections 19, 20,
21, 22, 23, 24 and 25 of T15S, R7E, containing 1635 Ac.±; sometimes described as
lying in T15S, R7E and being bounded on the south by Cote Blanche Bay, on the
west by lands of John M. Caffery in Sections 6 & 11 and the lands of Cypremont
Land Company in Section 14, on the north by lands of John M. Caffery in Sections
5, 6 & 12 and on the east by lands of John M. Caffery in Section 12, by lands of
The Chicago Title and Trust Company in Section 7, and by lands of John M.
Caffery in Section 13;


LESS AND EXCEPT from the above described property:


That portion of the extreme northern edge of Cote Blanche Hummoch, commonly
called Cote Blanche Island, situated in T15S, R7E, Southwestern Land District of
Louisiana, in the Parish of St. Mary, immediately south of and rendering
fractional, Section 5 of said Township and Range, and containing in the
aggregate 7.76 acres and to be composed of three tracts of 0.94 acres, 1.86
acres and 4.96 acres, all as delineated upon a map or plat made by Walter Y.
Kamper, Surveyor and Civil Engineer, dated in May, 1917, attached to and made
part thereof for a full description of the property conveyed, to an act of sale
by The J.M. Burgieres Company Ltd., and Donelson Caffery to The Albert Hanson
Lumber Company, Ltd. Dated August 31, 1917, recorded January 4, 1919, book 3-T,
page 473 No. 45501, conveyance records of St. Mary Parish, Louisiana.


Being the same property shown on the plat by the office of Gandolfo Kuhn,
L.L.C., Land Surveyors, dated March 10, 2014, a copy of which is attached to a
Notice of Amended and Restated Salt and Surface Lease which was recorded as
entry number 318554 in Conveyance Book 291 at Folio 679 of the Records of
St. Mary Parish Louisiana.






--------------------------------------------------------------------------------






Schedule C


CANADIAN MORTGAGED PROPERTY DESCRIPTION
GODERICH, ONTARIO


Freehold Lands
PIN 41369-0004(LT)
Part Bed of Lake Huron Goderich; Part Bed of Maitland River Goderich; Part 10,
11, 17, 22R-4452, SRO, T/W R338675, T/W R341916; S/T R341916; Goderich.


Leasehold Lands
1.
Mining Lease No. 107377 (Main Office File No. 110822, 168314) dated November 9,
2001 and registered November 26, 2001 as Instrument No. 341549 between Queen
Elizabeth the Second, as represented by the Minister of Northern Development and
Mines for the Province of Ontario, as Lessor, and Sifto Canada Inc. (now the
Canadian Borrower), as Lessee, for a term of 21 years from June 1, 2001 to May
31, 2022, with a renewal option not exceeding 21 years, in respect of the lands
legally described as follows:

FIRSTLY (Part of PIN 41369-0006(R))
All of Location CL3803, being part of the bed of Lake Huron and the Maitland
River, in front of Lots 1 and 2, Concession 1, and Lot 1, Concession A,
Geographic Township of Goderich, now in the Town of Goderich, and in front of
Lot 3, Concession 1, Geographic Township of Goderich, now in the Municipal
Township of Central Huron, and in front of Block A, Geographic Township of
Colborne, now in the Municipal Township of Ashfield-Colborne-Wawanosh, and in
front of the Town of Goderich, County of Huron, containing 1058.3 hectares, more
or less, designated as Parts 1 and 2 on Plan 22R-1690.


SECONDLY (Part of PIN 41190-0145 (R))
All of Location CL3804, being part of the bed of Lake Huron, in front of Lots 1
and 2, Concession 1, and Lot 1, Concession A, Geographic Township of Goderich,
now in the Town of Goderich, and in front of Lots 3, 4 and 5, Concession 1,
Geographic Township of Goderich, now in the Municipal Township of Central Huron,
and in front of Block A, and in Front of Lot 1, Broken Front Concession,
Geographic Township of Colborne, now in the Municipal Township of
Ashfield-Colborne-Wawanosh, and in front of the Town of Goderich, County of
Huron, containing 1269.6 hectares, more or less, designated as Part 1 on Plan
22R-1691.















--------------------------------------------------------------------------------





THIRDLY (Part of PIN 41190-0145 (R))
All of Location CL9861, being part of the bed of Lake Huron, in front of Lots 1
and 2, Concession 1, and Lot 1, Concession A, Geographic Township of Goderich,
now in the Town of Goderich, and in front of Lots 3, 4, 5, 6, 7, 8 and 9,
Concession 1, Geographic Township of Goderich, now in the Municipal Township of
Central Huron, and in front of Block A, and in front of Lot 1, Broken Front
Concession, Geographic Township of Colborne, now in the Municipal Township of
Ashfield-Colborne-Wawanosh, and in front of the Town of Goderich, County of
Huron, containing 3012.157 hectares, more or less, designated as Part 1 on Plan
22R-4113.


2.
(Part of PIN 41369-00005 (LT)): Lease made February 21, 2012 between The
Corporation of the Town of Goderich and Sifto Canada Corp. (now the Canadian
Borrower) registered on September 21, 2012 as Instrument No. HC86999, in respect
of the lands legally described as Parts 1 and 2 on Plan 22R-4490, for the
purpose of storage and transfer of commodities.
















--------------------------------------------------------------------------------






Schedule 3.07


Equity Interests


For each entity listed below, there are no Equity Interests covered by
outstanding options, warrants, rights of conversion or purchase and similar
rights as of the Closing Date.


U.S. ENTITIES
1.
Compass Minerals International, Inc.

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Class A Common:
200,000,000 shares authorized; 33,782,344 outstanding (35,367,264 including
treasury shares) as of March 31, 2016 Class A common stock @ $0.01

Owner and % Interest:
Publicly Traded

Preferred:
10,000,000 shares

Issued and Outstanding:
No preferred shares outstanding



2.
Curlew Valley Farms, LLC [Immaterial Subsidiary]

Jurisdiction of Organization:
Utah

Type:
Limited Liability Company

Membership Interest:
100 Units




3.
NAMSCO Inc.

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
2,000

Issued and Outstanding:
1,556.75



4.
Compass Minerals America Inc. (f/k/a North American Salt Company)

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
10,000

Issued and Outstanding:
7,729



5.
Compass Minerals Louisiana Inc. (f/k/a Carey Salt Company)

Jurisdiction of Incorporation:
Delaware

Type:
Corporation


















--------------------------------------------------------------------------------





Shares Authorized
Common:
1,000

Issued and Outstanding:
1,000



6.
GSL Corporation

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
1,000

Issued and Outstanding:
1,000





7.
Compass Minerals Ogden Inc. (f/k/a Great Salt Lake Minerals Corporation)

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
10,000

Issued and Outstanding:
5,727



8.
CMP Capital, Inc. [Immaterial Subsidiary]

Jurisdiction of Incorporation:
Delaware    

Type:
Corporation



Shares Authorized
Common:
1,000

Issued and Outstanding:
100

    


9.
Great Salt Lake Holdings, LLC

Jurisdiction of Organization:
Delaware

Membership Interest:
2,600,000 Units





10.
Clyman Bay Resources, Inc. [Immaterial Subsidiary]

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
1,000

Issued and Outstanding:
1,000



11.
Dove Creek Grazing, LLC [Immaterial Subsidiary]

Jurisdiction of Organization:
Utah

Type:
Limited Liability Company

Membership Interest:
100 Units
















--------------------------------------------------------------------------------





12.
Compass Minerals USA Inc.

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
1,000

Issued and Outstanding:
100





13.
Wolf Trax Holdings Inc.

Jurisdiction:
Delaware

Type:
Corporation

    
Shares Authorized
Common:
1,000

Issued and Outstanding:
1,000





14.
Wolf Trax USA Inc.

Jurisdiction of Incorporation:
Delaware

Type:
Corporation



Shares Authorized
Common:
5,000

Issued and Outstanding:
1,000





U.K. ENTITIES


15.
Compass Minerals (Europe) Limited (f/k/a IMC Global (Europe) Limited)

Jurisdiction of Incorporation:
England and Wales

Type:
Corporation



Shares in Issue:
21,130,203 @ £1 each Ordinary Shares



16.
Compass Minerals UK Holdings Limited

(f/k/a Compass Minerals (UK) Limited & IMC Global (UK) Limited)
Jurisdiction of Incorporation:
England and Wales

Type:
Corporation



Shares in Issue:
1,570,734 @ £1 each Ordinary Shares



17.
Compass Minerals UK Limited (f/k/a Salt Union Limited)

Jurisdiction of Incorporation:
England and Wales

Type:
Corporation



Shares in Issue:
12,500,100 @ £1 each Ordinary Shares
















--------------------------------------------------------------------------------





18.
Compass Minerals Storage & Archives Limited

(f/k/a DeepStore Limited, Compass Minerals (No. 2) Limited & London Salt
Limited)
Jurisdiction of Incorporation:
England and Wales

Type:
Corporation



Shares in Issue:
15,000 @ £1 each Ordinary Shares



19.
DeepStore Holdings Limited

Jurisdiction of Incorporation:
England and Wales

Type:
Corporation

        
Shares in Issue:
8,950,000 @ £1 each (Common)

20.
Salt Union Limited (f/k/a Levetas Limited) [Immaterial Subsidiary]

Jurisdiction of Incorporation:
England and Wales    

Type:
Corporation


Shares in Issue:
2,748,305 @ £1 each Ordinary Shares



21.
DeepStore Limited (f/k/a Interactive Records Management Limited) [Immaterial
Subsidiary]

Jurisdiction of Incorporation:
England and Wales

Type:
Corporation



Shares in Issue:
10,000 @ 1 £ each Ordinary Shares



22.
Wolf Trax Europe Limited [Immaterial Subsidiary]

Jurisdiction of Incorporation:
England and Wales

Type:
Corporation

    
Shares in Issue:
2 @ £1 each Ordinary Shares





CANADIAN ENTITIES


23.
Compass Minerals Wynyard Inc. (f/k/a Big Quill Resources, Inc.)

Jurisdiction of Incorporation:
Saskatchewan

Provincial Registration:
Alberta, Quebec

Type:
Unlimited Company

Shares Authorized:
Unlimited Class A Common

Issued and Outstanding:
2,223,431 Class A Shares



24.
CMI Canada Holdings Company

Jurisdiction of Incorporation:
Nova Scotia

Type:
Unlimited Company

Shares Authorized:
1,000,000,000 common shares, par value $1.00 per share

Issued and Outstanding:
100














--------------------------------------------------------------------------------





25.
Compass Canada Potash Holdings Inc.

Jurisdiction of Incorporation:
Saskatchewan

Type:
Unlimited Company

Shares Authorized:
Unlimited Class A

Issued and Outstanding:
100 Class A



26.
NASC Nova Scotia Company

Jurisdiction of Incorporation:
Nova Scotia

Type:
Unlimited Company

Shares Authorized:
Unlimited Class A common npv and 100,000,000 Class B common, par value $1.00 per
share

Issued and Outstanding:
2,561,594 (Class A)

12,753,789 (Class B)


27.
Compass Canada Limited Partnership

Jurisdiction of Organization:
Ontario

Type:
Limited Partnership

Shares Authorized:
Partnership Interest

Issued and Outstanding:
100%



28.
Compass Minerals Canada Corp. (f/k/a Sifto Canada Corp.)

Jurisdiction of Incorporation:
Nova Scotia

Type:
Unlimited company

Shares Authorized:
100,000,000,000 (common)

Issued and Outstanding:
4,460,001 (common)





29.
Compass Resources Canada Company

Jurisdiction of Incorporation:
Nova Scotia

Type:
Unlimited company

Shares Authorized:
100,000,000

Issued and Outstanding:
200,750 (common)



30.
CMP Canada Inc. (f/k/a Compass Minerals Canada Inc.)

Jurisdiction of Incorporation:
Nova Scotia

Type:
Company limited by shares

Shares Authorized:
100,000

Issued and Outstanding:
33,069 (common)
















--------------------------------------------------------------------------------





31.
Compass Minerals Nova Scotia Company

Jurisdiction of Incorporation:
Nova Scotia

Provincial Registration:
Ontario

Type:
Unlimited company



Shares Authorized
Common:
100,000,000,000

Issued and Outstanding:
431,040 (Class 1)



Shares Authorized
Common:
100,000,000,000

Issued and Outstanding:
233,370.5 (Class 2)



32.
CMI Nova Scotia Company

Jurisdiction of Incorporation:
Nova Scotia

Type:
Unlimited company

Shares Authorized:
Unlimited common

Issued and Outstanding:
102,899 (common)



33.
Compass Minerals International Limited Partnership

Jurisdiction of Organization:
Ontario

Type:
Limited Partnership

Shares Authorized:
Partnership Interest

Issued and Outstanding:
100%



34.
Compass Minerals Manitoba Inc. (f/k/a Wolf Trax Inc.)

Jurisdiction of Incorporation:
Manitoba

Provincial Registration:
Alberta

Type:
Corporation

Shares Authorized:
Unlimited Class A shares

Issued and Outstanding:
100 Class A Common





CAYMAN ENTITIES


35.
Compass Cayman Holdings Ltd. [Immaterial Subsidiary]

Jurisdiction of Incorporation:
Cayman Islands

Type:
Exempted company incorporated with limited liability

Shares Authorized:
50,000, US$1.00 each par value

Issued and Outstanding:
250 ordinary shares



36.
Compass South American Salt Holdings Ltd. [Immaterial Subsidiary]

Jurisdiction of Incorporation:
Cayman Islands

Type:
Exempted company incorporated with limited liability

Shares Authorized:
50,000, US$1.00 each par value

Issued and Outstanding:
250 ordinary shares


















--------------------------------------------------------------------------------













CHILEAN ENTITIES


37.
Compass Minerals Chile Limitada [Immaterial Subsidiary]

Jurisdiction of Organization:
Chile

Type:
Limited Liability Corporation

Shares Authorized:
N/A Capital investment is US$500,000

Issued and Outstanding:
N/A

         


SOUTH AFRICAN ENTITIES


38.
Compass Minerals South Africa (Pty) Ltd [Immaterial Subsidiary]

Jurisdiction of Organization:
South Africa

Type:
Private Company

Shares Authorized:
1000

Issued and Outstanding:
100







BRAZILIAN ENTITIES


39.
Compass Minerals do Brasil Ltda

Jurisdiction of Organization:
Brazil

Type:
Limited Liability Company

Quotas Authorized:
163,359,000 @ R$1.00 (one real per quota)

Issued and Outstanding:
163,359,000
















--------------------------------------------------------------------------------






Schedule 3.17(a)


UCC Filing Jurisdictions




US Loan Party
Jurisdiction
Compass Minerals International, Inc.
Delaware
Compass Minerals America Inc.
Delaware
Compass Minerals Louisiana Inc.
Delaware
Compass Minerals Ogden Inc.
Delaware
Compass Minerals USA Inc.
Delaware
Great Salt Lake Holdings, LLC
Delaware
GSL Corporation
Delaware
NAMSCO Inc.
Delaware


















--------------------------------------------------------------------------------





Schedule 4.01(a)


Closing Date Security Documents




1. Guarantee and Collateral Agreement (as defined in the Credit Agreement)


2. Foreign Guarantee Agreement (as defined in the Credit Agreement)


3. Goderich Mine Mortgage (as defined in the Credit Agreement)


4. Debenture Delivery Agreement re: Goderich Mine Mortgage


5. English Law Share Charge


6. Trademark Security Agreement


7. Patent Security Agreement


8. Copyright Security Agreement


9. Subordinated Intercompany Note (subject to Schedule 5.18)

















--------------------------------------------------------------------------------





Schedule 5.18


Post-Closing Undertakings




1. US Mortgaged Property


With respect to each of the Mortgaged Properties described in Schedule 1.01(a),
no later than 90 days after the Closing Date (or such later date to which the
Administrative Agent consents, which consent shall not be unreasonably withheld
or delayed):


(a)
the Administrative Agent shall have received from each applicable Loan Party
(A) ALTA mortgagee extended coverage title insurance policies or unconditional
commitments therefor issued by one or more title companies (the “Title Company”)
reasonably satisfactory to the Administrative Agent with respect to each such
Mortgaged Property (each, a “Title Policy”), in amounts not less than 105% of
the fair market value of each such Mortgaged Property insuring the fee simple
title to each such Mortgaged Properties vested in the applicable Loan Party and
insuring the Administrative Agent that the relevant Mortgage, which, in each
case, shall be executed by the applicable Loan Party and delivered to the
Administrative Agent, creates a valid and enforceable first-priority Lien on
each such Mortgaged Property encumbered thereby, each of which Title Policy
(1) shall include all endorsements reasonably requested by the Administrative
Agent that are available in the applicable jurisdiction and (2) shall provide
for affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent; (B) evidence satisfactory to the
Administrative Agent that the applicable Loan Party has (1) delivered to the
Title Company all certificates and affidavits required by the Title Company in
connection with the issuance of the applicable Title Policy and (2) paid to the
Title Company or to the appropriate Governmental Authorities all expenses and
premiums of the Title Company and all other sums required in connection with the
issuance of the Title Policies and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages in the applicable real property records; (C) a title report issued
by a title company with respect thereto, dated not more than 30 days prior to
the Closing Date (or such earlier date as the Administrative Agent may agree)
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Administrative Agent and (D) a local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent) in respect of each
Mortgage;



(b)
The Administrative Agent shall have received from each applicable Loan Party:
(A) a completed Flood Certificate with respect to each Mortgaged Property, which
Flood Certificate shall (1) be addressed to the Administrative Agent, (2) be
completed by a company which has guaranteed the accuracy of the information
contained therein, and (3) otherwise comply with the Flood Program; (B) evidence
describing whether














--------------------------------------------------------------------------------





the community in which each Mortgaged Property is located participates in the
Flood Program; (C) if any Flood Certificate states that a Mortgaged Property is
located in a Flood Zone, the Borrower’s written acknowledgement of receipt of
written notification from the Administrative Agent (1) as to the existence of
each such Mortgaged Property, and (2) as to whether the community in which each
such Mortgaged Property is located is participating in the Flood Program; and
(D) if any Mortgaged Property is located in a Flood Zone and is located in a
community that participates in the Flood Program, evidence that the applicable
Loan Party has obtained a policy of flood insurance that is in compliance with
all applicable regulations of the Board of Governors; and


(c)
each of the Administrative Agent and the Title Company shall have received, with
respect to each such Mortgaged Property, previously obtained ALTA surveys and
affidavits of “no-change” with respect to each such survey, such surveys and
affidavits to be sufficient to issue Title Policies to the Administrative Agent
providing all reasonably required survey coverage and survey endorsements.



“Flood Program” shall mean the National Flood Insurance Program created by the
US Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.


“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.




2. Canadian Mortgaged Property


No later than 90 days after the Closing Date (or such later date to which the
Administrative Agent consents, which consent shall not be unreasonably withheld
or delayed), the Canadian Borrower shall obtain the written consent of:


(a)
the Ontario Minster of Northern Development and Mines to the charge/mortgage of
the MNDM Crown Lease (as hereinafter defined); and

(b)
the Corporation of the Town of Goderich and the Goderich Port Management
Corporation in respect of the port-related agreements.



Once the foregoing consents have been obtained, the Canadian Borrower shall
forthwith register the Goderich Mine Mortgage as a first-ranking lien and charge
against the Canadian Borrower’s leasehold interests in the Mortgaged Property
identified above.


The “MNDM Crown Lease” shall mean the lease entered into by the Province of
Ontario with the Canadian Borrower (formerly, Sifto Canada Inc.) pursuant to
Section 176(3) of the Mining Act, R.S.O. 1990., dated the 9th day of November,
2001, and referred to as Salt Mining Lease
No. 107377

















--------------------------------------------------------------------------------





3. Brazilian Quota Pledge Agreement


No later than 90 days after the Closing Date (or such later date to which the
Administrative Agent consents, which consent shall not be unreasonably withheld
or delayed):


(a)    the Administrative Agent shall have received (i) a copy of the
cancellation document with respect to any existing Lien over the quotas of
Compass Minerals do Brasil Ltda. (“Cancellation Document”); and (ii) an original
copy the Quota Pledge Agreement to be entered into between the Collateral Agent,
Compass Minerals America Inc., Compass Minerals USA Inc. and Compass Minerals do
Brasil Ltda., under which Compass Minerals America Inc. and Compass Minerals USA
Inc. will grant a pledge, in favor of the Collateral Agent, over quotas
representing 65% (sixty five per cent) of Compass Minerals do Brasil Ltda.’s
capital stock, as well as over all the rights arising out of the referred quotas
(the “Brazilian Quota Pledge Agreement”), both documents duly executed by all
parties involved, with all signatures notarized by a notary public, sworn
translated (to the extent such documents are not in the Portuguese language) and
registered at the Registry of Titles and Deeds of the domicile of the company
Compass Minerals do Brasil Ltda.; and


(b)     the Administrative Agent shall have received evidence, at its own
discretion, acting reasonably, that each of Compass Minerals America Inc.,
Compass Minerals USA Inc. and Compass Minerals do Brasil Ltda. shall have taken
or caused to be taken any other action, executed and delivered or caused to be
executed and delivered any other agreement, document and instrument (including
powers of attorney granted by Compass Minerals America Inc. and Compass Minerals
USA Inc. for the purpose of the execution of the Brazilian Quota Pledge
Agreement and the Cancellation Document; an amendment to the articles of
incorporation of Compass Minerals do Brasil Ltda.; written resolutions of
Compass Minerals USA Inc., Compass Minerals America Inc. and Compass Minerals do
Brasil Ltda.) and authorized, made or caused to be made any other filing and
recording required under Brazilian law, and the Brazilian Quota Pledge Agreement
shall have been filed, registered or recorded, as set forth above.




4. Brazilian Guarantee Agreement


No later than 60 days after the Closing Date (or such later date to which the
Administrative Agent consents, which consent shall not be unreasonably withheld
or delayed), the Administrative Agent shall have received an original copy of
the guarantee agreement (the “Brazilian Guarantee Agreement”), to be entered
into between the Administrative Agent and Compass Minerals do Brasil Ltda. and
governed under Brazilian law, under which Compass Minerals do Brasil Ltda. will
guarantee the Guaranteed Obligations (as defined in the Foreign Guarantee
Agreement) to the same extent as provided for in the Foreign Guarantee
Agreement. The Brazilian Guarantee Agreement shall be duly executed by Compass
Minerals do Brasil Ltda. and the intervening parties thereto, with all
signatures notarized by a notary public, sworn translated and registered at the
Registry of Titles and Deeds of the domicile of the company Compass Minerals do
Brasil Ltda. All such formalities shall be complied with within the term set
forth above.















--------------------------------------------------------------------------------





5. Insurance Certificates


No later than 90 days after the Closing Date (or such later date to which the
Administrative Agent consents, which consent shall not be unreasonably withheld
or delayed), the US Borrower shall provide to the Administrative Agent evidence
that the following insurance (and related endorsements) is in effect:


insurance with respect to its, and its Restricted Subsidiaries’, properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or a similar business of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons, and all such insurance shall (i) provide for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance and (ii) name the Administrative Agent as lender's loss payee
on behalf of the Secured Parties (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance).


6. Possessory Collateral


No later than 10 days after the Closing Date (or such later date to which the
Administrative Agent consents, which consent shall not be unreasonably withheld
or delayed), the US Borrower shall provide to the Administrative Agent:


(a)    A stock certificate (with corresponding stock power) representing 100% of
the equity interests of Dove Creek Grazing, LLC held by Compass Minerals Ogden
Inc.


(b)    A stock certificate (with corresponding stock power) representing 65% of
the equity interests of NASC Nova Scotia Company held by Compass Minerals
America Inc.


(c)    A copy of the Subordinated Intercompany Note duly executed by the US
Borrower and each of its Subsidiaries.


(d)    Duly executed resolutions of CMI Canada Holdings Company, authorizing the
pledge of 65% of its equity interests by Compass Minerals America Inc. to the
Administrative Agent pursuant to the terms of the Guarantee and Collateral
Agreement.

















--------------------------------------------------------------------------------





Schedule 6.01


Existing Indebtedness


•
    COMPASS MINERALS INTERNATIONAL, INC. 4.875% Senior Notes due 2024 Dated as
of June 23, 2014.
















--------------------------------------------------------------------------------





Schedule 6.02


Existing Liens


Canadian Mortgaged Property, Goderich, Ontario


Freehold Lands


1.
Instrument No. R341553, registered November 28, 2001, being an Agreement in
favour of The Corporation of the Town of Goderich;

2.
Instrument No. R341915, registered July 5, 2002, being Goderich By-Law No.
47-2002; and

3.
Instrument No. R345737, registered October 21, 2010, being a Site Plan Control
Agreement with The Corporation of the Town of Goderich.



Leasehold Lands


None.













--------------------------------------------------------------------------------





Schedule 6.06


Existing Investments


Produquímica Indústria e Comércio S.A.
Jurisdiction:
Brazil

Type:
Corporation

Issued and Outstanding:
55,548,710 @ R$1.00 (one real per quota)

Owner and % Interest:
Compass Minerals do Brasil Ltda. - 35%
















--------------------------------------------------------------------------------





Schedule 6.08


Existing Affiliate Transactions


•
Intercompany Note between Compass Canada Limited Partnership and Compass
Minerals Nova Scotia Company dated December 1, 2005 with a current principal
amount of CAD 110,741,500.00.

•
Intercompany Note between Compass Canada Limited Partnership and Compass
Minerals Nova Scotia Company dated November 30, 2005 with a current principal
amount of CAD 111,055,000.00.

•
Intercompany Note between Compass Minerals Canada Corp. (f/k/a Sifto Canada
Corp.) and Compass Canada Limited Partnership dated November 30, 2005 with a
principal amount of CAD 111,055,000.00.

•
Intercompany Note between Compass Minerals Canada Corp. (f/k/a Sifto Canada
Corp.) and Compass Canada Limited Partnership dated December 1, 2005 with a
principal amount of CAD 110,741,500.00.

•
Intercompany Note between Compass Canada Limited Partnership and Compass
Minerals Nova Scotia Company dated December 6, 2005 with a principal amount of
CAD 11,574,000.00.

•
Intercompany Note between Compass Minerals Canada Corp. (f/k/a Sifto Canada
Corp.) and Compass Canada Limited Partnership dated December 6, 2005 with a
principal amount of CAD 11,574,000.00.

•
Intercompany Note between Compass Minerals Canada Corp. (f/k/a Sifto Canada
Corp.) and Compass Resources Canada Company dated December 8, 2005 with a
principal amount of USD 17,323,877.64.

•
Intercompany Note between Compass Minerals International Limited Partnership and
Compass Minerals America Inc. (f/k/a North American Salt Company) dated January
1, 2014 with a principal amount of CAD 235,774,651.16.

•
Intercompany Note between Compass Minerals (UK) Limited and Compass Minerals
(Europe) Limited dated February 28, 2014 with a principal amount of GBP
15,718,000.00.

•
Intercompany Note between Compass Minerals Manitoba Inc. and Compass Minerals
Canada Corp. (f/k/a Sifto Canada Corp.) dated March 31, 2014 with a principal
amount of CAD 70,000,000.00.

•
Intercompany Note between Compass Minerals Canada Corp. and Compass Minerals
Nova Scotia Company dated November 20, 2015 with a principal amount of CAD
497,096.76.

•
Intercompany Note between Compass Minerals America Inc. and Compass Minerals do
Brasil Ltda. dated December 18, 2015 with a principal amount of USD
80,000,000.00.














--------------------------------------------------------------------------------





•
Intercompany Note between Compass Minerals (Europe) Limited and Compass Minerals
America Inc. dated January 28, 2016 with a principal amount of USD
10,000,000.00.

•
Intercompany Note between Compass Minerals Canada Corp. and Compass Minerals
Wynyard Inc. dated January 27, 2016 with a principal amount of CAD
17,000,000.00.














--------------------------------------------------------------------------------





Schedule 6.11


Existing Restrictive Agreements


None.















--------------------------------------------------------------------------------






EXHIBIT A


FORM OF [ANNUAL]/[QUARTERLY] COMPLIANCE CERTIFICATE
[YEAR]/[FISCAL QUARTER] ENDED [mm/dd/yy]


This Certificate is delivered to you pursuant to Section 5.02[(a)]/[(b)] of the
Credit Agreement, dated as of April 20, 2016, among Compass Minerals
International, Inc. (the “US Borrower”), Compass Minerals Canada Corp., as
Canadian Borrower, Compass Minerals UK Limited, as UK Borrower, the lending
institutions from time to time party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent (as such agreement has been amended, restated, amended and
restated, supplemented and otherwise modified prior to the date hereof, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
1.
I am the duly elected, qualified and acting [Treasurer] of the US Borrower.

2.
I have reviewed and am familiar with the contents of this Certificate. I am
providing this Certificate solely in my capacity as an officer of the US
Borrower and not individually. The matters set forth herein are true to the best
of my knowledge.

3.
I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the US Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as ANNEX 1 (the “Financial Statements”). To my knowledge such review, either
during or at the end of the accounting period covered by the Financial
Statements, did not disclose the existence of any event, occurrence or condition
which constitutes a Default or an Event of Default, except as set forth in a
separate attachment, if any, to this Certificate describing the nature of the
event, occurrence or condition, the period during which it has existed and the
action which the US Borrower has taken, is taking, or proposes to take with
respect to each such condition or event.

4.
Attached hereto as ANNEX 2 are the computations showing (in reasonable detail)
compliance with the covenants specified in Sections 6.13(a) and 6.13(b).












--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in the
ANNEX 2 hereto, are made and delivered [mm/dd/yy].






COMPASS MINERALS INTERNATIONAL, INC.


By _______________________________
Name:
Title:

















--------------------------------------------------------------------------------





ANNEX 1




Financial Statements









--------------------------------------------------------------------------------





ANNEX 2




Compliance





















--------------------------------------------------------------------------------





EXHIBIT B


FORM OF ASSIGNMENT AND ASSUMPTION
    
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] Select as appropriate. hereunder are several and not
joint.] Include bracketed language if there are either multiple Assignors or
multiple Assignees. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________
    


2.    Assignee[s]:        ______________________________



--------------------------------------------------------------------------------

1 Select as appropriate.
2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.













--------------------------------------------------------------------------------





                
______________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        ______________________________



4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement



5. Credit Agreement:
The US$700,000,000 Credit Agreement dated as of April 20, 2016 among Compass
Minerals International, Inc., Compass Minerals Canada Corp., Compass Minerals UK
Limited, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, as such agreement has been amended, restated, amended and
restated, supplemented and otherwise modified prior to the date hereof.



6.    Assigned Interest[s]:
Assignor[s]3
Assignee[s]4
Facility Assigned 5
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned Commitment/Loans6
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[Page break]



















--------------------------------------------------------------------------------



3 List each Assignor, as appropriate.
4 List each Assignee, as appropriate.
5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Canadian Prime Rate Loan,” “Canadian Revolving Loan,” “US
Revolving Loan,” “UK Revolving Loan” etc.)
6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders
thereunder.











--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By: _________________________________
Title:


Consented to:


[NAME OF RELEVANT PARTY]


By: ________________________________
Title:













--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the US Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document, or (iv) the performance or observance by the US Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments









--------------------------------------------------------------------------------





of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.









--------------------------------------------------------------------------------





EXHIBIT C-1
FORM OF TERM LOAN NOTE
$
 
 
New York,
New York
 
 
 
,
 

FOR VALUE RECEIVED, COMPASS MINERALS INTERNATIONAL, INC., a Delaware corporation
(the “US Borrower”), hereby promises to pay to __________or its registered
assigns (the “Lender”), in Dollars in immediately available funds, on the Term
Loan Maturity Date (as defined in the Credit Agreement (as defined below)) the
principal sum of      DOLLARS ($) or, if less, the unpaid principal amount of
all Term Loans (as defined in the Credit Agreement) made by the Lender pursuant
to the Credit Agreement.
The US Borrower also promises to pay interest on the unpaid principal amount
hereof in Dollars from the date hereof until paid at the rates and at the times
provided in Section 2.15 of the Credit Agreement.
This Note is one of the Term Loan Notes referred to in the Credit Agreement
dated as of April 20, 2016, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among the US Borrower, Compass Minerals Canada Corp., Compass Minerals UK
Limited, the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as defined in the Credit Agreement), and is entitled to the benefits
thereof and of the other Loan Documents (as defined and provided for in the
Credit Agreement). This Note is secured by and entitled to the benefits of the
Security Documents (as defined in the Credit Agreement) that secure the
obligations of the Domestic Loan Parties including, without limitation, the
Guarantee and Collateral Agreement. This Note is subject to voluntary prepayment
and mandatory repayment prior to the Term Loan Maturity Date, in whole or in
part, as provided in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The US Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note.











--------------------------------------------------------------------------------





THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.
COMPASS MINERALS INTERNATIONAL, INC.






By:
 
Name:
 
Title:
 














--------------------------------------------------------------------------------





EXHIBIT C-2
FORM OF REVOLVING NOTE
$
 
 
New York,
New York
 
 
 
,
 

FOR VALUE RECEIVED, [COMPASS MINERALS INTERNATIONAL, INC., a Delaware
corporation (the “US Borrower”),] [COMPASS MINERALS CANADA CORP., a company
incorporated under the laws of the province of Ontario, Canada (the “Canadian
Borrower”),] [COMPASS MINERALS UK LIMITED, a company incorporated under the laws
of England and Wales (the “UK Borrower”)] hereby promises to pay to
_________     or its registered assigns (the “Lender”), [Dollars]/[Canadian
Dollars]/[Sterling]/[Euro] in immediately available funds, on the Revolving
Termination Date (as defined in the Credit Agreement (as defined below)), or, if
less, the unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement) made by the Lender to the [US]/[Canadian]/[UK] Borrower
pursuant to the Credit Agreement, provided that, notwithstanding the fact that
the principal amount of this Note is denominated in Dollars, to the extent
provided in the Credit Agreement, all payments hereunder in respect of Revolving
Loans (other than Loans made in Dollars) evidenced hereby shall be made in the
applicable currency required pursuant to the Credit Agreement, whether or not
the Dollar Equivalent thereof, when added to the outstanding principal amount of
all Loans made in Dollars evidenced hereby, would exceed the stated principal
amount of this Note.
The [US Borrower]/[Canadian Borrower]/[UK Borrower] also promises to pay
interest on the unpaid principal amount hereof owed it in the applicable
currency required pursuant to the Credit Agreement, at the rates and at the
times provided in Section 2.15 of the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 20, 2016, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among the US Borrower, Compass Minerals Canada Corp., Compass Minerals UK
Limited, the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as defined in the Credit Agreement), and is entitled to the benefits
thereof and of the other Loan Documents (as defined in the Credit Agreement).
The obligations of the [US Borrower represented by this Note are secured by and
entitled to the benefits of the Security Documents (as defined in the Credit
Agreement) that secure the obligations of the Domestic Loan Parties including,
without limitation, the Guarantee and Collateral Agreement]/[[Canadian
Borrower]/[UK Borrower] represented by this Note are secured by and entitled to
the benefits of the Security Documents that secure the Obligations of the
Foreign Loan Parties including, without limitation, the Foreign Guarantee
Agreement and the Goderich Mine Mortgage]. This Note is subject to voluntary
prepayment and mandatory repayment prior to the Revolving Termination Date, in
whole or in part, as provided in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The [US Borrower]/[Canadian Borrower]/[UK Borrower] hereby waives presentment,
demand, protest or notice of any kind in connection with this Note.









--------------------------------------------------------------------------------





THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.
[COMPASS MINERALS INTERNATIONAL, INC.






By:
 
Name:
 
Title:]
 



[COMPASS MINERALS CANADA CORP.,






By:
 
Name:
 
Title:]
 





[COMPASS MINERALS UK LIMITED,






By:
 
Name:
 
Title:]
 
















--------------------------------------------------------------------------------





EXHIBIT C-3
FORM OF SWING LINE NOTE
$
 
 
New York,
New York
 
 
 
,
 

FOR VALUE RECEIVED, COMPASS MINERALS INTERNATIONAL, INC., a Delaware corporation
(the “US Borrower”), hereby promises to pay to _________    , or its registered
assigns (the “Swing Line Lender”), in lawful money of the United States of
America in immediately available funds, on the Revolving Termination Date (as
defined in the Credit Agreement (as defined below)) the principal sum of
_________    DOLLARS ($) or, if less, the unpaid principal amount of all Swing
Line Loans (as defined in the Credit Agreement) made by such Swing Line Lender
pursuant to the Credit Agreement.
The US Borrower promises to pay interest on the unpaid principal amount hereof
in Dollars from the date hereof until paid at the rates and at the times
provided in Section 2.15 of the Credit Agreement.
This Note is one of the Swing Line Notes referred to in the Credit Agreement
dated as of April 20, 2016, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among Compass Minerals International, Inc., Compass Minerals Canada Corp.,
Compass Minerals UK Limited the several banks and other financial institutions
or entities from time to time parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as defined in the Credit Agreement), and is entitled to
the benefits thereof and of the other Loan Documents (as defined in the Credit
Agreement). This Note is secured by and entitled to the benefits of the Security
Documents (as defined in the Credit Agreement) that secure the obligations of
the Domestic Loan Parties including, without limitation, the Guarantee and
Collateral Agreement. This Note is subject to voluntary prepayment and mandatory
repayment prior to the Revolving Termination Date, in whole or in part, as
provided in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The US Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note.











--------------------------------------------------------------------------------





THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT
IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.
COMPASS MINERALS INTERNATIONAL, INC.






By:
 
Name:
 
Title:
 
















--------------------------------------------------------------------------------





EXHIBIT D-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
    
Reference is hereby made to the Credit Agreement dated as of April 20, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Compass Minerals International, Inc., a Delaware corporation
(the “US Borrower”), Compass Minerals Canada Corp., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada, Compass
Minerals UK Limited, a company incorporated under the laws of England and Wales,
JPMorgan Chase Bank, N.A., as Administrative Agent, and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder”
of the US Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the US Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the US Borrower with
a certificate of its non-United States person status on IRS Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the US Borrower and the Administrative Agent and (2) the undersigned shall have
at all times furnished the US Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ______________, 20[•]









--------------------------------------------------------------------------------





EXHIBIT D-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 20, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Compass Minerals International, Inc., a Delaware corporation
(the “US Borrower”), Compass Minerals Canada Corp., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada, Compass
Minerals UK Limited, a company incorporated under the laws of England and Wales,
JPMorgan Chase Bank, N.A., as Administrative Agent, and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the US Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the US Borrower as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ______________, 20[•]









--------------------------------------------------------------------------------





EXHIBIT D-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 20, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Compass Minerals International, Inc., a Delaware corporation
(the “US Borrower”), Compass Minerals Canada Corp., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada, Compass
Minerals UK Limited, a company incorporated under the laws of England and Wales,
JPMorgan Chase Bank, N.A., as Administrative Agent, and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the US
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the US Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICPANT]
By:
 
 
Name:
 
Title:

Date: ______________, 20[•]









--------------------------------------------------------------------------------





EXHIBIT D-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of April 20, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Compass Minerals International, Inc., a Delaware corporation
(the “US Borrower”), Compass Minerals Canada Corp., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada, Compass
Minerals UK Limited, a company incorporated under the laws of England and Wales,
JPMorgan Chase Bank, N.A., as Administrative Agent, and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the US Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the US Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the US Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the US Borrower and the Administrative
Agent and (2) the undersigned shall have at all times furnished the US Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ______________, 20[•]









--------------------------------------------------------------------------------





EXHIBIT E


FORM OF BORROWING NOTICE



--------------------------------------------------------------------------------

[compasslogo_colora01.jpg]
COMPASS MINERALS
BORROWING NOTICE


Reference is made to the Credit Agreement, dated as of April 20, 2016 (as it may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Compass Minerals International,
Inc. (the “US Borrower”), Compass Minerals Canada Corp. (the “Canadian
Borrower”), Compass Minerals UK Limited (the “UK Borrower”), the Lenders party
thereto from time to time, and JPMorgan Chase Bank, N.A., as Administrative
Agent.
Pursuant to Section [2.02][2.05][2.06] of the Credit Agreement, the
[US]/[Canadian]/[UK] Borrower desires that Lenders make the following Loans to
the [US]/[Canadian]/[UK] Borrower in accordance with the applicable terms and
conditions of the Credit Agreement on [mm/dd/yy], (the “Borrowing Date”):
Term Loans
¨
Base Rate Borrowing:
$[___,___,___]
¨
Eurocurrency Borrowing, with an initial Interest Period of ________ month(s)7:
$[___,___,___]



Revolving Loans
¨


[Base Rate Borrowing]8/[Canadian Prime Rate Borrowing]9 denominated in
[Dollars]/[Canadian Dollars]:
[C]$[___,___,___]








--------------------------------------------------------------------------------

7 One, two, three or six month (in each case, subject to availability), or such
other period that is twelve months or less that is consented to by all the
Lenders.
8 Revolving Loans that are Base Rate Loans shall be made in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount.
9 Revolving Loans that are Canadian Prime Rate Loans shall be in an aggregate
minimum amount of C$500,000 and integral multiples of C$100,000 in excess of
that amount.









--------------------------------------------------------------------------------







¨


Eurocurrency Borrowing, with an initial Interest Period of ________ month(s)10
denominated in [Dollars]11/[Canadian Dollars]12/[Euros]13/[Sterling]14:
[C][$][€][£] 
[___,___,___]
Swing Line Loans:
 
$[___,___,___]



The account of the [US]/[Canadian]/[UK] Borrower to which the proceeds of the
Borrowing requested on the Borrowing Date are to be made available by the
Administrative Agent to the [US]/[Canadian]/[UK] Borrower are as follows:
Bank Name:    _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:    _______________________


Date: [mm/dd/yy]                    [NAME OF BORROWER]
By: _________________________
Name:
Title:



--------------------------------------------------------------------------------

9 Revolving Loans that are Canadian Prime Rate Loans shall be in an aggregate
minimum
amount of C$500,000 and integral multiples of C$100,000 in excess of that
amount.


10 One, two, three or six month (in each case, subject to availability), or such
other period that is
twelve months or less that is consented to by all the Lenders.


11 Revolving Loans that are Eurocurrency Loans denominated in Dollars shall be
in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that
amount.


12 Revolving Loans that are Eurocurrency Loans denominated in Canadian Dollars
shall be in an
aggregate minimum amount of C$5,000,000 and integral multiples of C$1,000,000 in
excess of that amount.


13 Revolving Loans that are Eurocurrency Loans denominated in Euro shall be in
an aggregate
minimum amount of €5,000,000 and integral multiples of €1,000,000 in excess of
that
amount.


14 Revolving Loans that are Eurocurrency Loans denominated in Sterling shall be
in an aggregate
minimum amount of £5,000,000 and integral multiples of £1,000,000 in excess of
that
amount.









--------------------------------------------------------------------------------





EXHIBIT F


FORM OF SOLVENCY CERTIFICATE


[DATE]


This Solvency Certificate is delivered pursuant to Section 4.01(f) of the Credit
Agreement (the “Credit Agreement”) dated as of April 20, 2016, among Compass
Minerals International, Inc. (the “US Borrower”), Compass Minerals Canada Corp.,
Compass Minerals UK Limited, each lender from time to time party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the US
Borrower and not in his individual capacity, as follows:
1.I am the Chief Financial Officer of the US Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 4.01(b) of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.
2.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
US Borrower and its Restricted Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the US Borrower and its Restricted Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
US Borrower and its Restricted Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the US Borrower and its Restricted Subsidiaries on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the US
Borrower and its Restricted Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the US
Borrower and its Restricted Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.
3.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the US Borrower does not intend to, and the US Borrower does
not believe that it or any of its Restricted Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such subsidiary.









--------------------------------------------------------------------------------





This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the US Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.
[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.


COMPASS MINERALS INTERNATIONAL, INC.
By:
 
 
 
Name:
Title:







 











--------------------------------------------------------------------------------





EXHIBIT G


FORM OF SUBORDINATED INTERCOMPANY NOTE
 
 
 
,
 



FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other Person listed on the signature page hereto (each, in such
capacity, a “Payer”), hereby promises to pay on demand to such other Person
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payer and such
Payee, in immediately available funds, at such location as such Payee shall from
time to time designate, the unpaid principal amount of all Indebtedness made by
such Payee to such Payer. Each Payer promises also to pay interest on the unpaid
principal amount of all such Indebtedness in like money at said office from the
date that such Indebtedness was incurred until it is paid in full at such rate
per annum as shall be agreed upon from time to time by such Payer and such
Payee.
Capitalized terms used in this Subordinated Intercompany Note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement, dated as of April 20, 2016, among Compass Minerals International,
Inc., Compass Minerals Canada Corp., Compass Minerals UK Limited, the financial
institutions or entities from time to time parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, (as amended, restated, amended and
restated, supplemented or otherwise modified time to time, the “Credit
Agreement”).
This Note is the Subordinated Intercompany Note referred to in the Credit
Agreement and is subject to the terms thereof, and shall be pledged by each
Payee that is a Domestic Loan Party pursuant to the Guarantee and Collateral
Agreement.
Upon the commencement of any proceeding under any Debtor Relief Law with respect
to any Payer, the unpaid principal amount of all amounts evidenced by this Note
owing by such Payer to any Payee shall become immediately due and payable
without presentment, demand, protest or notice of any kind in connection with
this Note.
This Note, and all of each Payer’s obligations hereunder, shall be subordinate
and junior to all Senior Indebtedness (as defined in Section 1.07 of Annex A
hereto) on the terms and conditions set forth in Annex A hereto, which Annex A
is incorporated herein by reference and made a part hereof as if set forth
herein in its entirety.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payer (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof in books and records, such books and records constituting
prima facie evidence of the accuracy of the information contained therein;
provided that the failure of any such Payee to so record any such information in
accordance with this clause shall not affect any such Payer’s obligations
hereunder.
All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, this Note replaces
and supersedes any and all promissory notes or other instruments which create or
evidence any loans or advances made on, before or after the date hereof by any
Payee to any Payer (the “Existing Notes”). This Note evidences a









--------------------------------------------------------------------------------





continuation of, and not (i) an extinguishment, repayment and reborrowing of,
(ii) a termination, novation or modification of, or (iii) a change to, the
Indebtedness heretofore outstanding under the Existing Notes. It is understood
and agreed that this Note evidences Indebtedness owed from time to time by any
Payer to any Payee, but does not create any obligation to extend any such
Indebtedness or, except as expressly set forth herein, alter any of the terms
thereof.
This Note may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.
From time to time after the date hereof, additional Subsidiaries of the US
Borrower may become parties hereto (as Payer and/or Payee, as the case may be)
by executing a counterpart signature page to this Note (each additional
Subsidiary, an “Additional Party”). Upon execution and delivery of such
counterpart signature page to the Payees, notice of which is hereby waived by
the other Payers, each Additional Party shall be a Payer and/or a Payee, as the
case may be, and shall be as fully a party hereto as if such Additional Party
were an original signatory hereof. The execution and delivery of such a
counterpart signature page shall not require the consent of any party hereto.
Each Payer expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payer or Payee
hereunder. This Note shall be fully effective as to any Payer or Payee that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Payer or Payee hereunder.
No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby; provided that, until such time as Payment in Full,
the Administrative Agent shall have provided its prior written consent to such
amendment, modification, waiver or consent (which consent shall not be
unreasonably withheld or delayed).
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW.









--------------------------------------------------------------------------------





[NAME OF ENTITY]1 


By _______________________________
Name:
Title:




[NAME OF ENTITY]




By _______________________________
Name:
Title:




[NAME OF ENTITY]




By _______________________________
Name:
Title:


[NAME OF ENTITY]




By _______________________________
Name:
Title:




[NAME OF ENTITY]




By _______________________________
Name:
Title:











--------------------------------------------------------------------------------



1 NTD: To be executed by the US Borrower and each of its Subsidiaries.













--------------------------------------------------------------------------------





Annex A
SUBORDINATION PROVISIONS
Section 1.01. Subordination of Liabilities. Each Payer, for itself, and its
successors and assigns, covenants and agrees, and each Payee by its acceptance
of the Note to which this Annex A is attached (the “Note”) likewise covenants
and agrees, that the payment of the Subordinated Indebtedness is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
to the prior payment in full in cash of all Senior Indebtedness (as defined in
Section 1.07 of this Annex A) of such Payer. “Subordinated Indebtedness” shall
mean (a) with respect to the US Borrower, all principal of, interest on, and all
other amounts owing in respect of the Note by the US Borrower to any Payee; (b)
with respect to any Domestic Subsidiary Guarantor, all principal of, interest
on, and other amounts owing in respect of the Note by such Domestic Subsidiary
to any Foreign Loan Party; and (c) with respect to any Loan Party, all principal
of, interest on, and other amounts owing in respect of the Note by such Loan
Party to any Restricted Subsidiary that is not a Loan Party. The provisions of
this Annex A shall constitute a continuing offer to all persons who, in reliance
upon such provisions, become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are hereby made obligees hereunder the
same as if their names were written herein as such, and they and/or each of them
may proceed to enforce such provisions.
Section 1.02. Each Payer Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon, premium, if any, or fees or any other
amounts owing in respect thereof), whether at stated maturity, by acceleration
or otherwise, such Senior Indebtedness owing in respect thereof shall first be
paid in full in cash, before any payment (whether in cash, property, securities
or otherwise) is made on account of the Subordinated Indebtedness.
(b) Each Payer may not, directly or indirectly, make any payment of any
Subordinated Indebtedness and may not acquire any Subordinated Indebtedness for
cash or property until all Senior Indebtedness has been paid in full in cash if
any Default or Event of Default under the Credit Agreement or any other issue of
Senior Indebtedness is then in existence or would result therefrom. Each Payee
hereby agrees that, so long as any such Default or Event of Default exists, it
will not ask, demand, sue for, or otherwise take, accept or receive, any amounts
owing in respect of the Note.
(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, any Payer shall make any payment
on account of (or any Payee receives any payment on account of) the Subordinated
Indebtedness at a time when payment is not permitted by said subsection (a) or
(b), such payment shall be held by the applicable Payee, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness or their representative or the trustee under the indenture
or other agreement pursuant to which any instruments evidencing any Senior
Indebtedness may have been issued, as their respective interests may appear, for
application pro rata to the payment of all Senior Indebtedness (after giving
effect to the relative priorities of such Senior Indebtedness) remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash in
accordance with the terms of such Senior Indebtedness, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Without in any way modifying the provisions of this Annex A or
affecting the subordination effected hereby if the hereafter referenced notice
is not given, each Payer shall give each applicable Payee written notice of any
event which would prevent payments under Section 1.02(a) or (b) hereafter.









--------------------------------------------------------------------------------





Section 1.03. Subordination to Prior Payment of All Senior Indebtedness,
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of any Payer upon the commencement of any proceeding under any Debtor
Relief Law:
(a)    the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before any applicable Payee is entitled to receive any payment of
any kind or character on account of the Subordinated Indebtedness;
(b)    any payment or distributions of assets of such Payer of any kind or
character, whether in cash, property or securities to which an applicable Payee
would be entitled except for the provisions of this Annex A, shall be paid by
the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness, their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and
(c)    in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of such Payer of any kind or
character, whether they be cash, property or securities, shall be received by
any applicable Payee on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment or distribution shall be
received and held in trust for and shall forthwith be paid over to the holders
of the Senior Indebtedness (after giving effect to the relative priorities of
such Senior Indebtedness) remaining unpaid or unprovided for or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full in cash, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if the hereafter referenced notice is not given,
each Payer shall give prompt written notice to each applicable Payee of any
dissolution, winding up, liquidation or reorganization of such Payer (whether in
bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).
Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, each Payee shall be subrogated to the rights of the holders
of Senior Indebtedness to receive payments or distributions of assets of any
applicable Payer applicable to the Senior Indebtedness until all amounts owing
to such Payee on the Note shall be paid in full, and for the purpose of such
subrogation no payments or distributions to the holders of the Senior
Indebtedness by or on behalf of any such Payer or by or on behalf of any such
Payee by virtue of this Annex A which otherwise would have been made to such
Payee shall, as between such Payer, its creditors other than the holders of
Senior Indebtedness, and such Payee, be deemed to be payment by such Payer to or
on account of the Senior Indebtedness, it being understood that the provisions
of this Annex A are and are intended solely for the purpose of defining the
relative rights of the Payees, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.









--------------------------------------------------------------------------------





Section 1.05. Obligation of Payers Unconditional. Nothing contained in this Note
is intended to or shall impair, as between the Company and the holder of the
Note, the obligation of any Payer, which is absolute and unconditional, to pay
to the applicable Payees the principal of and interest under the Note as and
when the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the Payees under the Note and
other creditors of any Payer other than the holders of the Senior Indebtedness,
nor, except as specifically provided herein, shall anything herein or therein
prevent any Payee under the Note from exercising all remedies otherwise
permitted by applicable law upon an Event of Default under the Note, subject to
the rights, if any, under this Annex A of the holders of Senior Indebtedness in
respect of cash, property, or securities of any Payer received upon the exercise
of any such remedy. Upon any distribution of assets of any Payer, the applicable
Payees shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to any Payee, for the
purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
such Payer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Annex A.
Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of any
Payer or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Payer or by any act or failure to act in good faith by
any such holder, or by any noncompliance by any Payer with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the Obligations of Payees under
the Note with respect hereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time of payment of, or renew or alter, any Senior Indebtedness or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness, including, without limitation, the waiver of a Default thereunder
and the release of any collateral securing such Senior Indebtedness, all without
notice to or assent from any Payee.
Section 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean,
with respect to any Payer, the Obligations of such Payer.
Section 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by any Payer or any other Person
is rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of any Payer or such other Persons), the
subordination provisions set forth herein shall continue to be effective and be
reinstated, as the case may be, all as though such payment had not been made.











--------------------------------------------------------------------------------





ENDORSEMENT
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ___________________________________________ all of its right, title
and interest in and to the Subordinated Intercompany Note, dated April 20, 2016
(as amended, restated, supplemented or otherwise modified or replaced from time
to time, the “Note”), made by the Payers party thereto and payable to the
undersigned. This endorsement is intended to be attached to the Note and, when
so attached, shall constitute an endorsement thereof.
Dated: ________________
[NAME OF ENTITY]16 


By _______________________________
Name:
Title:




[NAME OF ENTITY]




By _______________________________
Name:
Title:




[NAME OF ENTITY]




By _______________________________
Name:
Title:


[NAME OF ENTITY]




By _______________________________
Name:
Title:





















--------------------------------------------------------------------------------

16 NTD: To be executed by the US Borrower and each of its Subsidiaries.







